Exhibit 10.1

 

Execution Version

 

AMENDMENT No. 6, dated as of September 20, 2019 (this “Amendment”), among
CONCENTRA INC., a Delaware corporation (as successor by merger to MJ Acquisition
Corporation) (the “Borrower”), the several banks and other financial
institutions or entities from time to time party to the Credit Agreement as
Lenders (the “Lenders”), JPMORGAN CHASE BANK, N.A., as Administrative Agent (the
“Administrative Agent”) and Collateral Agent (the “Collateral Agent”) and,
solely with respect to the last sentence of Section 8, Concentra Holdings, Inc.
and the Guarantors set forth on Schedule I annexed hereto, to the First Lien
Credit Agreement dated as of June 1, 2015 (as amended by Amendment No. 1, dated
as of September 26, 2016, Amendment No. 2, dated as of March 20, 2017, Amendment
No. 3, dated as of February 1, 2018, Amendment No. 4, dated as of October 26,
2018 and Amendment No. 5, dated as of April 8, 2019, and as further amended,
modified and supplemented from time to time prior to the date hereof, the
“Credit Agreement”, and the Credit Agreement, as amended by this Amendment, the
“Amended Credit Agreement”); capitalized terms used and not otherwise defined
herein shall have the meanings assigned to such terms in the Amended Credit
Agreement.

 

WHEREAS, subject to the terms and conditions of the Credit Agreement, the
Borrower may obtain a Term Loan Increase by entering into an Additional Credit
Extension Amendment with the Amendment No. 6 Additional Tranche B-1 Lender (as
defined below);

 

WHEREAS, subject to the terms and conditions of the Credit Agreement, the
Borrower may extend the maturity date of the Revolving Commitments by entering
into an Additional Credit Extension Amendment with the Revolving Lenders
providing such extension;

 

WHEREAS, the Amendment No. 6 Additional Tranche B-1 Lender has agreed to make a
Tranche B-1 Term Loan pursuant to the Additional 2019 Tranche B-1 Commitment (as
defined in Exhibit A) in a principal amount of $100,000,000;

 

WHEREAS, this Amendment is permitted with the consent of the Borrower, the
Administrative Agent, the Amendment No. 6 Additional Tranche B-1 Lender, the
Issuing Bank, the Swingline Lender and each other Revolving Lender;

 

WHEREAS, pursuant to Section 2.20 of the Credit Agreement, the Credit Agreement
may, without the consent of any other Loan Party, Agent or Lender, be amended as
may be necessary or appropriate, in the reasonable opinion of the Administrative
Agent and the Borrower, to effect the provisions of Section 2.20 of the Credit
Agreement;

 

WHEREAS, pursuant to Section 9.02 of the Credit Agreement, certain provisions of
the Credit Agreement may, with the consent of Holdings, the Borrower and the
Required Lenders, may be amended;

 

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound hereby, agree as
follows:

 

Section 1.             Agreements of the Amendment No. 6 Additional Tranche B-1
Lender. The Amendment No. 6 Additional Tranche B-1 Lender (i) confirms that it
has received a copy of the Credit Agreement and the other Loan Documents,
together with copies of the financial statements referred to therein and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Amendment; (ii) agrees that it
will, independently and without reliance upon the Administrative Agent or any
other Lender or Agent and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Agreement; (iii) appoints and
authorizes the Administrative Agent and each other Agent to take such action as
agent on its behalf and to exercise such powers under the Credit Agreement and
the other Loan Documents as are delegated to the Administrative Agent or such
other Agent, as the case may be, by the terms thereof, together with such powers
as are reasonably incidental thereto; and (iv) agrees that it will be bound by
the provisions of the Credit Agreement as a Lender thereunder and perform in
accordance with their terms all of the obligations which by the terms of the
Credit Agreement are required to be performed by it as a Lender.

 



 

-2-

 

The Amendment No. 6 Additional Tranche B-1 Lender hereby commits to provide the
Additional 2019 Tranche B-1 Commitment in accordance with Section 2.01 of the
Credit Agreement and as set forth on Schedule II annexed hereto. The Additional
2019 Tranche B-1 Commitment shall be subject to the provisions of the Amended
Credit Agreement and the other Loan Documents shall constitute Commitments
thereunder. The Amendment No. 6 Additional Tranche B-1 Lender hereby irrevocably
and unconditionally consents to this Amendment. Additionally, the Revolving
Commitment of each Revolving Lender on the Amendment No. 6 Effective Date shall
be as set forth on Schedule II (and, for the avoidance of doubt, the Revolving
Commitment of any Person that was a Revolving Lender immediately prior to the
Amendment No. 6 Effective Date and that is not listed as having a Revolving
Commitment on Schedule II shall terminate on the Amendment No. 6 Effective Date
immediately prior to the effectiveness of the other provisions of this
Amendment).

 

Section 2.             Amendments to Credit Agreement. The Credit Agreement is,
effective as of the Amendment No. 6 Effective Date (as defined below), hereby
amended to delete the stricken text (indicated textually in the same manner as
the following example: stricken text) and to add the double-underlined text
(indicated textually in the same manner as the following example:
double-underlined text) as set forth in the pages of the Amended Credit
Agreement attached as Exhibit A hereto.

 

Section 3.             Representations and Warranties, No Default. The Borrower
hereby represents and warrants that as of the Amendment No. 6 Effective Date,
both immediately prior to and immediately after giving effect to the Amendment
No. 6 transactions to occur on the Amendment No. 6 Effective Date, (i) no Event
of Default or Default has occurred under the Amended Credit Agreement and is
continuing and (ii) the representations and warranties of the Borrower and each
Loan Party contained in the Amended Credit Agreement and each other Loan
Document are true and correct in all material respects as of the Amendment No. 6
Effective Date; provided that the solvency representation will be deemed to have
been made as of the Amendment No. 6 Effective Date immediately after giving
effect to the effectiveness of Amendment No. 6; provided, further, that to the
extent that such representations and warranties specifically relate to an
earlier date, they shall be true and correct in all material respects as of such
earlier date; provided, further, that any representation and warranty that is
qualified as to “materiality,” “Material Adverse Effect” or similar language
shall be true and correct (after giving effect to any qualification therein) in
all respects on such respective dates.

 

Section 4.             Effectiveness. This Amendment shall become effective on
the date (such date, if any, the “Amendment No. 6 Effective Date”) that the
following conditions have been satisfied:

 

(i)          Execution of Amendment. The Administrative Agent shall have
received executed signature pages hereto from each Loan Party, the Person named
as the “Amendment No. 6 Additional Tranche B-1 Lender” on the signature page
hereto (the “Amendment No. 6 Additional Tranche B-1 Lender”), each Revolving
Lender listed on Schedule II, Lenders constituting the Required Lenders and the
Administrative Agent;

 



 

-3-

 

(ii)         Fees and Interest. The Administrative Agent shall have received
payment of (i) all fees and expenses required to be paid or reimbursed to
JPMorgan Chase Bank, N.A., as separately agreed between the Borrower and
JPMorgan Chase Bank, N.A. and (ii) all accrued and unpaid commitment fees and
Letter of Credit fees to but excluding the Amendment No. 6 Effective Date;

 

(iii)       Officer’s Certificate. The Administrative Agent shall have received
a certificate of a Responsible Officer of the Borrower dated the Amendment No. 6
Effective Date certifying as to the matters set forth in Section 3;

 

(iv)        Legal Opinion. The Administrative Agent shall have received a
favorable legal opinion dated the Amendment No. 6 Effective Date of Dechert LLP,
as special New York counsel for the Loan Parties in form reasonably satisfactory
to the Administrative Agent;

 

(v)        KYC Information. To the extent not previously delivered, the
Administrative Agent shall have received (x) at least three (3) Business Days
prior to the Amendment No. 6 Effective Date, all documentation and other
information about the Borrower and the Subsidiary Loan Parties required under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Patriot Act, that has been requested by the Administrative Agent
in writing at least 10 Business Days prior to the Amendment No. 6 Effective Date
and (y) to the extent the Borrower qualifies as a “legal entity customer” under
the Beneficial Ownership Regulation, at least three (3) Business Days prior to
the Amendment No. 6 Effective Date, a Beneficial Ownership Certification in
relation to the Borrower;

 

(vi)       Borrowing Request. The Administrative Agent shall have received a
Borrowing Request in accordance with the requirements of the Amendment Credit
Agreement with respect to the Tranche B-1 Term Loans to be funded pursuant to
the Additional 2019 Tranche B-1 Commitment; and

 

(vii)       Closing Certificates. The Administrative Agent shall have received a
certificate of the Responsible Officer of each Loan Party dated the Amendment
No. 6 Effective Date and certifying:

 

(1)          (A) that attached thereto is a true and complete copy of the
certificate or articles of incorporation, certificate of limited partnership,
certificate of formation or other equivalent constituent and governing
documents, including all amendments thereto, of such Loan Party, certified as of
a recent date by the Secretary of State (or other similar official or
Governmental Authority) of the jurisdiction of its organization or by the
Secretary or Assistant Secretary or similar officer of such Loan Party or other
person duly authorized by the constituent documents of such Loan Party or (B)
that no amendment to the certificate or articles of incorporation, certificate
of limited partnership, certificate of formation or other equivalent constituent
and governing documents, including all amendments thereto, of such Loan Party,
has been filed with the Secretary of State (or other similar official or
Governmental Authority) of the jurisdiction of its organization since the
foregoing was last provided to the Administrative Agent,

 

(2)          that attached thereto is a true and complete copy of a certificate
as to the good standing of such Loan Party as of a recent date from the
Secretary of State (or other similar official or Governmental Authority) of the
jurisdiction of its organization;

 



 

-4-

 

(3)          (A) that attached thereto is a true and complete copy of the bylaws
(or partnership agreement, limited liability company agreement or other
equivalent constituent and governing documents) of such Loan Party as in effect
on the Amendment No. 6 Effective Date and at all times since a date prior to the
date of the resolutions described in the following clause (4) or (B) that no
amendment to the bylaws (or partnership agreement, limited liability company
agreement or other equivalent constituent and governing documents) of such Loan
Party has been made since the foregoing was last provided to the Administrative
Agent,

 

(4)          that attached thereto is a true and complete copy of resolutions
duly adopted by the Board of Directors (or equivalent governing body) of such
Loan Party, authorizing the execution, delivery and performance by such Loan
Party of this Amendment and, in the case of the Borrower, the borrowings
hereunder, and the execution, delivery and performance of each of the other Loan
Documents required hereby and that such resolutions have not been modified,
rescinded or amended and are in full force and effect on the Amendment No. 6
Effective Date, and

 

(5)          (A) as to the incumbency and specimen signature of each officer or
authorized signatory executing this Amendment or any other Loan Document
delivered in connection herewith on behalf of such Loan Party or (B) that no
change to the incumbency and specimen signatures of such Loan Party has been
made since the foregoing was last provided to the Administrative Agent.

 

Section 5.            Counterparts. This Amendment may be executed in any number
of counterparts and by different parties hereto on separate counterparts, each
of which when so executed and delivered shall be deemed to be an original, but
all of which when taken together shall constitute a single instrument. Delivery
of an executed counterpart of a signature page of this Amendment by facsimile or
any other electronic transmission shall be effective as delivery of a manually
executed counterpart hereof.

 

Section 6.            Applicable Law; Waiver of Jury Trial; Jurisdiction;
Consent to Service of Process. The provisions set forth in Sections 9.09 and
9.10 of the Amended Credit Agreement are hereby incorporated mutatis mutandis
with all references to the “Agreement” therein being deemed references to this
Amendment.

 

Section 7.            Headings. The headings of this Amendment are for purposes
of reference only and shall not limit or otherwise affect the meaning hereof.

 

Section 8.            Effect of Amendment. Except as expressly set forth herein,
(i) this Amendment shall not by implication or otherwise limit, impair,
constitute a novation or waiver of or otherwise affect the rights and remedies
of the Lenders, the Administrative Agent or any other Agent, in each case under
the Credit Agreement or any other Loan Document, and (ii) shall not alter,
modify, amend or in any way affect any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other provision
of either such agreement or any other Loan Document. This Amendment shall
constitute a Loan Document and an Additional Credit Extension Amendment for
purposes of the Amended Credit Agreement and from and after the Amendment No. 6
Effective Date, all references to the Credit Agreement in any Loan Document and
all references in the Credit Agreement to “this Agreement”, “hereunder”,
“hereof” or words of like import referring to the Credit Agreement, shall,
unless expressly provided otherwise, refer to the Amended Credit Agreement. The
Borrower hereby consents to this Amendment and confirms that all obligations of
the Borrower under the Loan Documents to which it is a party shall continue to
apply to the Credit Agreement as amended hereby. Each Guarantor hereby (i)
acknowledges all of the terms and conditions of this Amendment and confirms that
all of its obligations under the Loan Documents to which it is a party shall
continue to apply to the Credit Agreement as amended hereby, and (ii) reaffirms,
as of the date hereof, its guarantee of the Obligations under the Collateral
Agreement, and its grant of Liens on the Collateral to secure the Obligations
pursuant to the Security Documents to which it is a party.

 

[Signature pages follow]

 



 

 

 

IN WITNESS WHEREOF, the undersigned has caused this Amendment to be executed and
delivered by a duly authorized officer as of the date first written above.

 

  CONCENTRA INC.               By: /s/ Martin F. Jackson     Name: Martin F.
Jackson     Title: Vice President               CONCENTRA HOLDINGS, INC.        
      By: /s/ Martin F. Jackson     Name: Martin F. Jackson     Title: Vice
President               VALOR HEALTHCARE, INC.   CONCENTRA HEALTH SERVICES, INC.
  CONCENTRA INTEGRATED SERVICES, INC.   CONCENTRA OPERATING CORPORATION  
CONCENTRA SOLUTIONS, INC.   NATIONAL HEALTHCARE RESOURCES, INC.   CONCENTRAMARK,
INC.   ST. MARY'S MEDICAL PARK PHARMACY, INC.               By: /s/ Martin F.
Jackson     Name: Martin F. Jackson     Title: Vice President

 

[Signature Page to Amendment No. 6]

 

 

 



 

  AMBULATORY CARE SOLUTIONS, LLC   AMBULATORY CARE SOLUTIONS OF ARKANSAS LLC  
AMBULATORY CARE SOLUTIONS OF OHIO LLC
OCCUPATIONAL HEALTH + REHABILITATION LLC   By: CONCENTRA HEALTH SERVICES, INC.,
  its sole member               By: /s/ Martin F. Jackson     Name: Martin F.
Jackson     Title: Vice President               CONCENTRA LABORATORY, L.L.C.  
By: NATIONAL HEALTHCARE RESOURCES, INC.,   its sole member               By: /s/
Martin F. Jackson     Name: Martin F. Jackson     Title: Vice President

 

[Signature Page to Amendment No. 6]

 



 

 

 

  U.S. HEALTHWORKS, INC.   U.S. HEALTHWORKS MEDICAL GROUP OF ALASKA,   L.L.C.  
USHW OF CALIFORNIA, INC.   U.S. HEALTHWORKS OF COLORADO, INC.   U.S. HEALTHWORKS
OF INDIANA, INC.   U.S. HEALTHWORKS OF KANSAS CITY, INC.   U.S. HEALTHWORKS OF
NEW JERSEY, INC.   U.S. HEALTHWORKS MEDICAL GROUP OF OHIO, INC.   U.S.
HEALTHWORKS OF PENNSYLVANIA, INC.   USHW OF TEXAS, INC.   U.S. HEALTHWORKS OF
WASHINGTON, INC.               By: /s/ Martin F. Jackson     Name: Martin F.
Jackson     Title: Vice President

 

[Signature Page to Amendment No. 6]

 



 

 

 

  JPMORGAN CHASE BANK, N.A.,       as Administrative Agent, Collateral Agent, a
Revolving Lender, Issuing Bank and Swingline Lender               By: /s/ Dawn
Lee Lum     Name: Dawn Lee Lum     Title: Executive Director              
JPMORGAN CHASE BANK, N.A.,         as Amendment No. 6 Additional Tranche B-1
Lender               By: /s/ Dawn Lee Lum     Name: Dawn Lee Lum     Title:
Executive Director

 

[Signature Page to Amendment No. 6]

 



 

 

 

  BANK OF AMERICA, N.A., as a Revolving Lender               By: /s/ Matt Powers
    Name: Matt Powers     Title: Director

 

[Signature Page to Amendment No. 6]

 



 

 

 

  Credit Suisse AG, Cayman Islands Branch, as a Revolving Lender              
By: /s/ Judith Smith     Name: Judith Smith     Title: Authorized Signatory    
          By: /s/ Lingzi Huang     Name: Lingzi Huang     Title: Authorized
Signatory

 

[Signature Page to Amendment No. 6]

 

 

 

 



  Deutsche Bank AG New York Branch, as a Revolving Lender               By: /s/
Yumi Okabe     Name: Yumi Okabe     Title: Vice President               By: /s/
Michael Strobel     Name: Michael Strobel     Title: Vice President      

 

[Signature Page to Amendment No. 6]

 



 

 

 

  Wells Fargo Bank, National Association, as a Revolving Lender              
By: /s/ Kent Davis     Name: Kent Davis     Title: Managing Director

 

[Signature Page to Amendment No. 6]

 





 

 

 

  [                  ], as a Lender               By:     Name:     Title:      
  (If a second signature is necessary)         By:     Name:     Title:

 

[Signature Page to Amendment No. 6]

 



 

 

 

SCHEDULE I

TO AMENDMENT NO. 6

 

SUBSIDIARY LOAN PARTIES

 

1.Ambulatory Care Solutions, LLC

2.Ambulatory Care Solutions of Arkansas LLC

3.Ambulatory Care Solutions of Ohio LLC

4.Concentra Health Services, Inc.

5.Concentra Integrated Services, Inc.

6.Concentra Laboratory, L.L.C.

7.ConcentraMark, Inc.

8.Concentra Operating Corporation

9.Concentra Solutions, Inc.

10.National Healthcare Resources, Inc.

11.Occupational Health + Rehabilitation LLC

12.St. Mary’s Medical Park Pharmacy, Inc.

13.U.S. HEALTHWORKS, INC.

14.U.S. HEALTHWORKS MEDICAL GROUP OF ALASKA, L.L.C.

15.USHW OF CALIFORNIA, INC.

16.U.S. HEALTHWORKS OF NEW JERSEY, INC.

17.U.S. HEALTHWORKS MEDICAL GROUP OF OHIO, INC.

18.U.S. HEALTHWORKS OF PENNSYLVANIA, INC.

19.USHW OF TEXAS, INC.

20.U.S. HEALTHWORKS OF WASHINGTON, INC.

21.Valor Healthcare, Inc.

 



 

 

 

SCHEDULE II

TO AMENDMENT NO. 6

 

Incremental Term Lender  Incremental Term
Commitment  JPMorgan Chase Bank, N.A.  $100,000,000.00  Total  $100,000,000.00 

 



Revolving Lender  Revolving Commitment  JPMorgan Chase Bank, N.A. 
$26,500,000.00  Bank of America, N.A.  $25,000,000.00  Credit Suisse AG, Cayman
Islands Branch  $25,000,000.00  Deutsche Bank AG New York Branch 
$16,000,000.00  Wells Fargo Bank, National Association  $7,500,000.00  Total 
$100,000,000.00 

 



 

 





EXHIBIT A

 

FIRST LIEN CREDIT AGREEMENT

consisting of a

$1,240,297,917.21
Tranche B-1 Term Loan Facility

and a

$100,000,000
Revolving Credit Facility

dated as ofJune 1, 2015 and
Amended by Amendment No. 1 on September 26, 2016, Amendment No. 2 on March 20,
2017,
Amendment No. 3 on February 1, 2018, Amendment No. 4 on October 26, 2018,
Amendment No. 5 on April 8,
2019 and Amendment No. 6 on September 20, 2019


by and among

CONCENTRA HOLDINGS, INC.,
as Holdings

MJ ACQUISITION CORPORATION,
as the Initial Borrower

CONCENTRA INC.,
as the Borrower

The Lenders Party Hereto from Time to Time

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and Collateral Agent

JPMORGAN CHASE BANK, N.A.,
DEUTSCHE BANK SECURITIES INC.,
WELLS FARGO SECURITIES, LLC and

MORGAN STANLEY SENIOR FUNDING, INC.
as Joint Lead Arrangers and Joint Bookrunners

 

JPMORGAN CHASE BANK, N.A.,

Credit Suisse Loan Funding, LLC,

DEUTSCHE BANK SECURITIES INC.,

MORGAN STANLEY SENIOR FUNDING, INC.,

SUMITOMO MITSUI BANKING CORPORATION and
WELLS FARGO SECURITIES, LLC,
as Joint Lead Arrangers and Joint Bookrunners for Amendment No. 4


 

JPMORGAN CHASE BANK, N.A.,

BOFA SECURITIES INC.,

Credit Suisse Loan Funding, LLC,

DEUTSCHE BANK SECURITIES INC., and
WELLS FARGO SECURITIES, LLC,
as Joint Lead Arrangers and Joint Bookrunners for Amendment No. 6

 



 

 

 

TABLE OF CONTENTS

 

Page

 



ARTICLE I

 

Definitions

 

SECTION 1.01    Defined Terms 2 SECTION 1.02    Classification of Loans and
Borrowings 42 SECTION 1.03    Terms Generally 42 SECTION 1.04    Accounting
Terms; GAAP 43 SECTION 1.05    [Reserved] 43 SECTION 1.06    Available Amount
Transactions 43 SECTION 1.07    Pro Forma Calculations 43

 

ARTICLE II

 

The Credits

 

SECTION 2.01    Commitments 45 SECTION 2.02    Loans and Borrowings 45 SECTION
2.03    Requests for Borrowings 46 SECTION 2.04    Swingline Loans 47 SECTION
2.05    Letters of Credit 48 SECTION 2.06    Funding of Borrowings 51 SECTION
2.07    Interest Elections 51 SECTION 2.08    Termination and Reduction of
Commitments 52 SECTION 2.09    Repayment of Loans; Evidence of Debt 53 SECTION
2.10    Amortization of Tranche B-1 Term Loans 53 SECTION 2.11   Prepayment of
Loans 54 SECTION 2.12    Fees 56 SECTION 2.13    Interest 57 SECTION 2.14   
Alternate Rate of Interest; Illegality 58 SECTION 2.15   Increased Costs 59
SECTION 2.16    Break Funding Payments 60 SECTION 2.17    Taxes 60 SECTION
2.18    Payments Generally; Pro Rata Treatment; Sharing of Setoffs 63 SECTION
2.19    Mitigation Obligations; Replacement of Lenders 64 SECTION 2.20   
Incremental Extensions of Credit 65 SECTION 2.21    Extended Term Loans and
Extended Revolving Commitments 70 SECTION 2.22    Defaulting Lenders 71

 

ARTICLE III

 

Representations and Warranties

 

SECTION 3.01    Organization; Power 72 SECTION 3.02    Authorization;
Enforceability 73 SECTION 3.03    Governmental Approvals; No Conflicts 73
SECTION 3.04    Financial Condition; No Material Adverse Effect 73 SECTION
3.05    Properties 73 SECTION 3.06    Litigation and Environmental Matters 74
SECTION 3.07    Compliance with Laws and Agreements 74 SECTION 3.08   
Investment Company Status 74 SECTION 3.09    Taxes 74



 



 

 

 



SECTION 3.10    ERISA 75 SECTION 3.11    Disclosure 75 SECTION 3.12   
Subsidiaries 75 SECTION 3.13    Insurance 75 SECTION 3.14    Labor Matters 75
SECTION 3.15    Solvency 75 SECTION 3.16    Federal Reserve Regulations 75
SECTION 3.17    Reimbursement from Third Party Payors 76 SECTION 3.18    Fraud
and Abuse 76 SECTION 3.19    Patriot Act, Etc. 76 SECTION 3.20    Security
Documents 77 SECTION 3.21    Compliance with Healthcare Laws 77 SECTION 3.22   
HIPAA Compliance 78

 

ARTICLE IV

 

Conditions

 

SECTION 4.01    Closing Date 79 SECTION 4.02    Each Credit Event 81

 

ARTICLE V

 

Affirmative Covenants

 

SECTION 5.01    Financial Statements and Other Information 82 SECTION 5.02   
Notices of Material Events 84 SECTION 5.03    Information Regarding Collateral
85 SECTION 5.04    Existence; Conduct of Business 85 SECTION 5.05    Payment of
Obligations 85 SECTION 5.06    Maintenance of Properties 85 SECTION 5.07   
Insurance 85 SECTION 5.08    Casualty and Condemnation 86 SECTION 5.09    Books
and Records; Inspection and Audit Rights 86 SECTION 5.10    Compliance with Laws
86 SECTION 5.11    Use of Proceeds and Letters of Credit 86 SECTION 5.12   
Additional Subsidiaries; Succeeding Holdings 86 SECTION 5.13    Further
Assurances 87 SECTION 5.14    Designation of Subsidiaries 87 SECTION 5.15   
Maintenance of Ratings 87 SECTION 5.16    Quarterly Lender Calls 87 SECTION
5.17    ERISA Compliance 88 SECTION 5.18    Post-Closing Matters 88

 

ARTICLE VI

 

Negative Covenants

 

SECTION 6.01    Indebtedness; Certain Equity Securities 88 SECTION 6.02    Liens
91 SECTION 6.03    Fundamental Changes 92 SECTION 6.04    Investments, Loans,
Advances, Guarantees and Acquisitions 93 SECTION 6.05    Asset Sales 95 SECTION
6.06    Sale and Leaseback Transactions 97

SECTION 6.07    Swap Agreements 97

 



-ii-

 

 



SECTION 6.08    Restricted Payments; Certain Payments of Indebtedness 97 SECTION
6.09    Transactions with Affiliates 100 SECTION 6.10    Restrictive Agreements
101 SECTION 6.11    Amendment of Material Documents 102 SECTION 6.12   Financial
Covenant 102 SECTION 6.13    Fiscal Year 102

 

ARTICLE VII

 

Events of Default

 

SECTION 7.01   Events of Default 103 SECTION 7.02    Borrower’s Right to Cure
105 SECTION 7.03    Exclusion of Immaterial Subsidiaries 106

 

ARTICLE VIII

 

The Agents

 

SECTION 8.01    The Agents 106 SECTION 8.02    Withholding Taxes 108 SECTION
8.03    Certain ERISA Matters 108

 

ARTICLE IX

 

Miscellaneous

 

SECTION 9.01    Notices 109 SECTION 9.02    Waivers; Amendments 110 SECTION
9.03    Expenses; Indemnity; Damage Waiver 113 SECTION 9.04    Successors and
Assigns 114 SECTION 9.05    Survival 119 SECTION 9.06    Counterparts;
Integration; Effectiveness 119 SECTION 9.07    Severability 119 SECTION 9.08   
Right of Setoff 119 SECTION 9.09    Governing Law; Jurisdiction; Consent to
Service of Process 120 SECTION 9.10    WAIVER OF JURY TRIAL 120 SECTION 9.11   
Headings 120 SECTION 9.12    Confidentiality 121 SECTION 9.13    Interest Rate
Limitation 121 SECTION 9.14    USA Patriot Act 121 SECTION 9.15    Release of
Collateral 121 SECTION 9.16    No Fiduciary Duty 122 SECTION 9.17    Assumption
by Concentra 122 SECTION 9.18    Material Non-Public Information 122 SECTION
9.19    Acknowledgement and Consent to Bail-In of EEA Financial Institutions 123
SECTION 9.20    Acknowledgement Regarding Any Supported QFCs 123



 



-iii-

 

 

SCHEDULES:       Schedule 1.01-A Mortgaged Property Schedule 1.01-B Disqualified
Institutions Schedule 2.01 Commitments Schedule 2.05 Existing Letters of Credit
Schedule 3.05 Real Property Schedule 3.06 Litigation and Environmental Matters
Schedule 3.12 Subsidiaries Schedule 3.13 Insurance Schedule 4.01 Local Counsel
Jurisdictions Schedule 5.20 Post-Closing Matters Schedule 6.01 Existing
Indebtedness Schedule 6.02 Existing Liens Schedule 6.04 Existing Investments
Schedule 6.05 Asset Sales Schedule 6.09 Existing Transactions with Affiliates
Schedule 6.10 Existing Restrictions     EXHIBITS:       Exhibit A Form of
Assignment and Assumption Exhibit B Form of Collateral Agreement Exhibit C Form
of Perfection Certificate Exhibit D Form of Borrowing Request Exhibit E Form of
Interest Election Request Exhibit F Form of Compliance Certificate Exhibit G
Form of Solvency Certificate Exhibit H Form of Intercreditor Agreement Exhibit I
Form of First Lien Intercreditor Agreement Exhibit J Form of Affiliated Lender
Assignment and Assumption Exhibits K-1 to K-4 Forms of U.S. Tax Compliance
Certificates

 



 

 

 

FIRST LIEN CREDIT AGREEMENT dated as of June 1, 2015, and amended by Amendment
No. 1, dated as of September 26, 2016, Amendment No. 2, dated as of March 20,
2017, Amendment No. 3, dated as of February 1, 2018, Amendment No. 4, dated as
of October 26, 2018, Amendment No. 5, dated as of April 8, 2019 and Amendment
No. 6, dated as of September 20, 2019, by and among CONCENTRA HOLDINGS, INC., a
Delaware corporation (“Holdings”), MJ ACQUISITION CORPORATION, a Delaware
corporation, as the initial borrower (the “Initial Borrower”), CONCENTRA INC., a
Delaware corporation (“Concentra” and, following the consummation of the Merger,
the “Borrower”), the LENDERS party hereto from time to time and JPMORGAN CHASE
BANK, N.A., as Administrative Agent and Collateral Agent.

 

Pursuant to the Stock Purchase Agreement, dated as of March 22, 2015 (as
amended, supplemented or modified from time to time, the “Acquisition
Agreement”), by and among the Initial Borrower, Concentra and Humana Inc., the
Initial Borrower will directly acquire all of the outstanding Equity Interests
of Concentra on the Closing Date (the “Target Acquisition”).

 

Pursuant to the Agreement and Plan of Merger, dated as of June 1, 2015 (as
amended, supplemented or modified from time to time, the “Merger Agreement”), by
and among the Initial Borrower and Concentra, the Initial Borrower will be
merged with and into Concentra on the Closing Date (the “Merger”), with
Concentra surviving as a wholly owned subsidiary of Holdings.

 

Pursuant to an Equity Purchase and Contribution Agreement (the “Amendment No. 3
Transaction Agreement”), dated as of October 22, 2017, by and among Dignity
Health Holding Corporation, U.S. Healthworks, Inc. (“U.S. Healthworks”),
Concentra Group Holdings, LLC, the Borrower and Concentra Group Holdings Parent,
LLC, the Borrower will, directly or indirectly, acquire 100% of the outstanding
Equity Interests of U.S. Healthworks and the other Amendment No. 3 Acquisition
Transactions will be consummated.

 

The Initial Borrower has requested that, substantially simultaneously with the
consummation of the Target Acquisition and the Merger, the Lenders extend credit
in the form of (a) to the Initial Borrower, Tranche B Term Loans on the Closing
Date in an aggregate principal amount not to exceed $450,000,000 and (b) to the
Borrower, Revolving Loans, Swingline Loans and Letters of Credit at any time and
from time to time during the Revolving Availability Period, in an aggregate
principal amount at any time outstanding not to exceed $50,000,000. The Borrower
has requested $200,000,000 of additional Tranche B Term Loans be funded on the
Amendment No. 1 Effective Date. The Borrower has requested $1,174,174,890 of
Tranche B-1 Term Loans be funded on the Amendment No. 3 Effective Date,
$25,000,000 of additional Revolving Commitments to become effective on the
Amendment No. 3 Effective Date and $100,000,000 of additional Tranche B-1 Term
Loans be funded on the Amendment No. 6 Effective Date.

 

The proceeds of the Tranche B Term Loans and any Revolving Loans borrowed on the
Closing Date (to the extent incurred for any Permitted Initial Revolving Loan
Borrowing Purposes), together with (a) the proceeds of the Equity Contribution
and (b) the proceeds of the borrowing of the Second Lien Term Loans will be used
by the Initial Borrower on the Closing Date, solely (i) to pay the consideration
for the Target Acquisition and (ii) to pay the Transaction Expenses. The
proceeds of Revolving Loans borrowed after the Closing Date, Swingline Loans and
Letters of Credit will be used by the Borrower for working capital and general
corporate purposes (including Permitted Acquisitions). The proceeds of the
Tranche B Term Loans funded on the Amendment No. 1 Effective Date will be used,
together with other available funds, to repay in full all Second Lien Term Loans
outstanding on the Amendment No. 1 Effective Date. The proceeds of the Tranche
B-1 Term Loans funded on the Amendment No. 3 Effective Date will be used,
together with other available funds, to fund a portion of the Amendment No. 3
Transactions on the Amendment No. 3 Effective Date. The proceeds of the
additional Tranche B-1 Term Loans funded on the Amendment No. 6 Effective Date
will be used, together with other available funds, to repay in full all Second
Lien Term Loans outstanding on the Amendment No. 6 Effective Date.

 

The Lenders are willing to extend such credit to the Borrower, and the Issuing
Bank is willing to issue Letters of Credit for the account of the Borrower, on
the terms and subject to the conditions set forth herein. Accordingly, the
parties hereto agree as follows:

 



 

 

 

ARTICLE I 






Definitions

 

SECTION 1.01             Defined Terms. As used in this Agreement, the following
terms have the meanings specified below:

 

“ABR” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Acquired Indebtedness” means, with respect to any specified Person,

 

(a)       Indebtedness of any other Person existing at the time such other
Person is merged, consolidated or amalgamated with or into or became a
Restricted Subsidiary of such specified Person, including Indebtedness incurred
in connection with, or in contemplation of, such other Person merging,
amalgamating or consolidating with or into, or becoming a Restricted Subsidiary
of, such specified Person, and

 

(b)       Indebtedness secured by a Lien encumbering any asset acquired by such
specified Person.

 

“Acquisition Agreement” has the meaning set forth in the preamble to this
Agreement.

 

“Additional Credit Extension Amendment” means an amendment to this Agreement
(which may, at the option of the Administrative Agent, be in the form of an
amendment and restatement of this Agreement) and any other applicable Loan
Document providing for any Incremental Term Loans, loans under any Incremental
Revolving Commitments, Replacement Term Loans, Extended Term Loans or loans
under any Extended Revolving Commitments which shall be consistent with the
applicable provisions of this Agreement relating to Incremental Term Loans,
loans under any Incremental Revolving Commitments, Replacement Term Loans,
Extended Term Loans or loans under any Extended Revolving Commitments and
otherwise satisfactory to the Administrative Agent.

 

“Additional Lender” means any Person that is not an existing Lender and has
agreed to provide Incremental Commitments pursuant to Section 2.20.

 

“Additional Tranche B Commitment” means the commitment of the Additional Tranche
B Lender to make Tranche B Term Loans to the Borrower on the Amendment No. 1
Effective Date. The aggregate principal amount of the Additional Tranche B
Commitment is $200,000,000.

 

“Additional Tranche B Lender” has the meaning set forth in Amendment No. 1.

 

“Additional Tranche B-1 Commitment” means the commitment of the Amendment No. 3
Additional Tranche B-1 Lender to make Tranche B-1 Term Loans to the Borrower on
the Amendment No. 3 Effective Date. The aggregate principal amount of the
Additional Tranche B-1 Commitment is $1,174,174,890 minus the aggregate
principal amount of Converted Tranche B Term Loans.

 

“Additional 2019 Tranche B-1 Commitment” means the commitment of the Amendment
No. 6 Additional Tranche B-1 Lender to make Tranche B-1 Term Loans to the
Borrower on the Amendment No. 6 Effective Date. The aggregate principal amount
of the Additional 2019 Tranche B-1 Commitment is $100,000,000.

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for the applicable Class of
Loans for such Interest Period multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders under the Loan Documents.

 



-2-

 

 

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, any other Person that
directly, or indirectly through one or more intermediaries, Controls, is
Controlled by or is under common Control with the Person specified.

 

“Affiliated Lender” shall mean a Non-Debt Fund Affiliate or a Debt Fund
Affiliate.

 

“Affiliated Lender Assignment and Assumption” shall have the meaning provided in
Section 9.04(d).

 

“Affiliated Lender Register” shall have the meaning provided in Section 9.04(f).

 

“Agents” means the Administrative Agent, the Collateral Agent and the Arrangers.

 

“Agreement” means this First Lien Credit Agreement, as the same may be renewed,
extended, modified, supplemented, amended or amended and restated from time to
time.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% and (c) the Adjusted LIBO Rate for the applicable Class of
Loans (after giving effect to any applicable minimum rate set forth therein) for
a one month Interest Period on such day (or if such day is not a Business Day,
the immediately preceding Business Day) plus 1%, provided that, subject to any
applicable minimum rate specified for any Class of Loans in the definition of
“LIBO Rate”, the Adjusted LIBO Rate for any day shall be based on the LIBO Rate
at approximately 11:00 a.m. London time on such day subject to the interest rate
floors set forth therein, if any. Any change in the Alternate Base Rate due to a
change in the Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the NYFRB Rate or the Adjusted LIBO Rate, respectively.

 

“Amendment No. 1” means Amendment No. 1 to this Agreement, dated as of September
26, 2016, by and among the Loan Parties, the Administrative Agent, the
Additional Tranche B Lender and the other Lenders party thereto.

 

“Amendment No. 1 Effective Date” has the meaning set forth in Amendment No. 1.

 

“Amendment No. 2” means Amendment No. 2 to this Agreement, dated as of March 20,
2017, by and among the Borrower and the Administrative Agent.

 

“Amendment No. 3” means Amendment No. 3 to this Agreement, dated as of February
1, 2018, by and among the Loan Parties, the Administrative Agent, the Amendment
No. 3 Additional Tranche B-1 Lender, the Amendment No. 3 Additional Revolving
Lender and the other Lenders party thereto.

 

“Amendment No. 3 Acquisition Transactions” means the Redemption, the
Reorganization and the Contemplated Transactions (each as defined in the
Amendment No. 3 Transaction Agreement).

 

“Amendment No. 3 Additional Revolving Lender” means Credit Suisse AG, Cayman
Islands Branch.

 

“Amendment No. 3 Additional Tranche B-1 Lender” has the meaning set forth in
Amendment No. 3.

 

“Amendment No. 3 Consenting Lender” means each Lender that provided the
Administrative Agent with a counterpart to Amendment No. 3 executed by such
Lender.

 

“Amendment No. 3 Effective Date” has the meaning set forth in Amendment No. 3.

 

“Amendment No. 3 Lead Arrangers” means JPMorgan Chase Bank, N.A., Wells Fargo
Securities, LLC Deutsche Bank Securities Inc., Credit Suisse Securities (USA)
LLC, RBC Capital Markets and Morgan Stanley Senior Funding, Inc., in their
capacity as joint lead arrangers and joint bookrunners for Amendment No. 3.

 



-3-

 

 

“Amendment No. 3 Transaction Agreement” has the meaning set forth in the
preamble to this Agreement.

 

“Amendment No. 3 Transactions” means the Amendment No. 3 Acquisition
Transactions, the entry into and effectiveness of Amendment No. 3 and the Second
Lien Loan Documents to be entered into on the Amendment No. 3 Effective Date,
the funding of the Tranche B-1 Term Loans pursuant to the Amendment No. 3
Additional Tranche B-1 Commitment and the Second Lien Term Loans to be funded
under the Second Lien Credit Agreement on the Amendment No. 3 Effective Date,
the conversion of Tranche B Term Loans into Tranche B-1 Term Loans, the
repayment of the Non-Converted Tranche B Term Loans, the increase in the
Revolving Commitments pursuant to Amendment No. 3 and the payment of fees and
expenses in connection with the foregoing.

 

“Amendment No. 4” means Amendment No. 4 to this Agreement, dated as of October
26, 2018, by and among the Loan Parties, the Administrative Agent, the Amendment
No. 4 Purchasing Tranche B-1 Lender and the other Lenders party thereto.

 

“Amendment No. 4 Assignment” means an assignment of Tranche B-1 Term Loans by an
Amendment No. 4 Non-Consenting Lender to the Amendment No. 4 Purchasing Tranche
B-1 Lender on the Amendment No. 4 Effective Date pursuant to Section 9.04(g).

 

“Amendment No. 4 Effective Date” has the meaning set forth in Amendment No. 4.

 

“Amendment No. 4 Lead Arrangers” means JPMorgan Chase Bank, N.A., Credit Suisse
Loan Funding, LLC, Deutsche Bank Securities Inc., Morgan Stanley Senior Funding,
Inc., Sumitomo Mitsui Banking Corporation and Wells Fargo Securities, LLC, in
their respective capacities as joint lead arrangers and joint bookrunners under
Amendment No. 4.

 

“Amendment No. 4 Non-Consenting Lender” means a Lender that is a Non-Consenting
Lender with respect to Amendment No. 4.

 

“Amendment No. 4 Purchasing Tranche B-1 Lender” has the meaning set forth in
Amendment No. 4.

 

“Amendment No. 5” means Amendment No. 5 to this Agreement, dated as of April 8,
2019, by and among the Loan Parties, the Administrative Agent and the other
Lenders party thereto.

 

“Amendment No. 6” means Amendment No. 6 to this Agreement, dated as of September
20, 2019, by and among the Loan Parties, the Administrative Agent and the other
Lenders party thereto.

 

“Amendment No. 6 Additional Tranche B-1 Lender” has the meaning set forth in
Amendment No. 6.

 

“Amendment No. 6 Effective Date” has the meaning set forth in Amendment No. 6.

 

“Amendment No. 6 Lead Arrangers” means JPMorgan Chase Bank, N.A., BofA
Securities Inc., Credit Suisse Loan Funding, LLC, Deutsche Bank Securities Inc.
and Wells Fargo Securities, LLC, in their respective capacities as joint lead
arrangers and joint bookrunners under Amendment No. 6.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption by virtue of such Person
being organized or operating in such jurisdiction.

 

“Applicable Percentage” means, with respect to any Revolving Lender, the
percentage of the aggregate Revolving Commitments represented by such Lender’s
Revolving Commitment; provided that in the case of Section 2.22 when a
Defaulting Lender shall exist, “Applicable Percentage” shall mean, with respect
to any Revolving Lender, the percentage of the total Revolving Commitments
(disregarding any Defaulting Lender’s Revolving Commitment) represented by such
Revolving Lender’s Revolving Commitment. If the Revolving Commitments have
terminated or expired, the Applicable Percentage of the Revolving Commitments
shall be determined based upon the Revolving Commitments most recently in
effect, giving effect to any assignments that occur thereafter and to any
Revolving Lender’s status as a Defaulting Lender at the time of determination.

 



-4-

 

 

“Applicable Rate” means, for any day (a) with respect to any Term Loan, (x) on
the Amendment No. 4 Effective Date, a percentage per annum equal to (i) for ABR
Loans, 1.75% and (ii) for Eurodollar Loans, 2.75% and (y) thereafter, a
percentage per annum equal to (i) for ABR Loans, the applicable rate per annum
set forth below under the caption “Term Loan ABR Spread” and (ii) for Eurodollar
Loans, the applicable rate per annum set forth below under the caption “Term
Loan Eurodollar Spread”; provided that (1) if the ratings established by S&P and
Moody’s shall fall within different “Pricing Levels,” then the Applicable Rate
shall be the rate set forth in Level 1, (2) if at any time the Loans and
Commitments shall fail to be rated by either S&P or Moody’s, then Level 1 shall
be deemed applicable for the period commencing one (1) Business Day after the
date that the Loans and Commitments cease to be so rated and ending on the date
which is one (1) Business Day after the Loans and Commitments are again rated by
both S&P and Moody’s, after which the “Pricing Level” shall be determined in
accordance with the table below, as applicable, and (3) adjustments (other than
pursuant to the immediately foregoing subclause (2)), if any, to the “Pricing
Level” then in effect shall be effective one (1) Business Day after the date
that a change in a rating requiring such adjustment is first announced by either
S&P or Moody’s, as applicable (it being understood and agreed that each change
in “Pricing Level” shall apply during the period commencing on the effective
date of such change and on the date immediately preceding the effective date of
the next such change):

 

Pricing Level  Credit Rating  Term Loan ABR Spread   Term Loan Eurodollar
Spread  Level 1  < B+ (stable) from S&P or B1 (stable) from Moody’s  1.75% 
2.75% Level 2  ≥ B+ (stable) from S&P and B1 (stable) from Moody’s  1.50%  2.50%

 

and with respect to (b)(i) any ABR Loan or Eurodollar Loan that is a Revolving
Loan or (ii) the commitment fees payable hereunder in respect of the Revolving
Commitments, as applicable, the applicable rate per annum set forth below under
the caption “Revolving Loan ABR Spread”, “Revolving Loan Eurodollar Spread” or
“Commitment Fee Rate”, as applicable, in each case, based upon the First Lien
Net Leverage Ratio as set forth in the most recent Compliance Certificate
received by the Administrative Agent pursuant to Section 5.01(c):

 

First Lien Net Leverage
Ratio   Revolving Loan ABR
Spread     Revolving Loan
Eurodollar Spread     Commitment Fee Rate   Category 1
≥ 3.0x   1.50 %   2.50 %   0.50 % Category 2
< 3.0x   1.25 %   2.25 %   0.375 %

 

For purposes of the foregoing, (a) the First Lien Net Leverage Ratio shall be
determined on a Pro Forma Basis as of the end of each fiscal quarter of the
Borrower based upon the Borrower’s consolidated financial statements delivered
pursuant to Section 5.01(a) or (b) and (b) each change in the Applicable Rate
resulting from a change in the First Lien Net Leverage Ratio shall become
effective as of the first Business Day immediately following the date a
Compliance Certificate is delivered pursuant to Section 5.01(c) and end on the
date immediately preceding the effective date of the next such change or, with
respect to the Loans that are outstanding as of the Amendment No. 4 Effective
Date, as of the most recent Compliance Certificated delivered prior to the
Amendment No. 4 Effective Date until the next Business Day immediately following
the date a Compliance Certificate is delivered pursuant to Section 5.01(c);
provided that if notification is provided to the Borrower that the
Administrative Agent or the Required Lenders have so elected, the First Lien Net
Leverage Ratio shall be deemed to be in Category 1 as of the first Business Day
after the date on which a Compliance Certificate was required to have been
delivered but was not delivered, and shall continue to so apply to and including
the date on which such Compliance Certificate is so delivered (and thereafter
the pricing level otherwise determined in accordance with this definition shall
apply).

 



-5-

 

 

Notwithstanding the foregoing, (a) the Applicable Rate in respect of any Class
of Incremental Revolving Commitments, any Class of Incremental Term Loans, any
Class of Incremental Revolving Loans, any Class of Extended Term Loans, any
Class of Extended Revolving Commitments or any Class of Replacement Term Loans
shall be the applicable percentages per annum set forth in the relevant
Additional Credit Extension Amendment and (b) in the case of the Term Loans of
any Class, the Applicable Rate shall be increased as, and to the extent,
necessary to comply with the provisions of Section 2.20.

 

“Approved Fund” has the meaning assigned to such term in Section 9.04(b).

 

“Arrangers” means the Lead Arrangers, the Amendment No. 3 Lead Arrangers, the
Amendment No. 4 Lead Arrangers and the Amendment No. 6 Lead Arrangers.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04) and accepted by the Administrative Agent, in the form of
Exhibit A or any other form (including electronic records generated by the use
of an electronic platform) approved by the Administrative Agent.

 

“Assumption” has the meaning specified in Section 9.17.

 

“Attributable Indebtedness” means, on any date, in respect of any Capital Lease
Obligation of any Person, the capitalized amount thereof that would appear as a
liability on a balance sheet of such Person prepared as of such date in
accordance with GAAP.

 

“Available Amount” means, at any date, an amount, not less than zero in the
aggregate, determined on a cumulative basis equal to, without duplication:

 

(a)         $25,000,000 plus 50% of the Consolidated Net Income of the Borrower
for the period (taken as one accounting period) from the first day of the
Borrower’s fiscal quarter during which the Closing Date occurred to the end of
the Borrower’s most recently ended fiscal quarter for which internal financial
statements are available at the time of a Restricted Payment (or, if such
Consolidated Net Income for such period is a deficit, less 100% of such
deficit), plus

 

(b)         100% of the sum of (i) Qualified Proceeds (other than Permitted
Investments) and (ii) Permitted Investments, in each case, received by the
Borrower since the Closing Date as a contribution to its equity capital (other
than Disqualified Stock) or from the issue or sale of Equity Interests of the
Borrower or any direct or indirect parent company of the Borrower (other than
Disqualified Stock and Cure Amount) or from the issue or sale of convertible or
exchangeable Disqualified Stock or convertible or exchangeable debt securities
of the Borrower that have been converted into or exchanged for such Equity
Interests (other than Equity Interests (or Disqualified Stock or debt
securities) sold to a Restricted Subsidiary of the Borrower) (it being
understood that the amount of increase pursuant to this clause (b) resulting
from the contribution to the Borrower of 30% of the outstanding Equity Interests
of U.S. Healthworks in connection with the Amendment No. 3 Acquisition
Transactions shall be deemed to be $238,000,000), plus

 

(c)         an amount equal to the net reduction in Investments made pursuant to
Section 6.04(r) by the Borrower and its Restricted Subsidiaries resulting from
(A) the sale or other disposition (other than to the Borrower or a Restricted
Subsidiary) of any such Investment and (B) repurchases, redemptions and
repayments of such Investments and the receipt of any dividends or distributions
from such Investments, plus

 



-6-

 

 

(d)         to the extent that any Unrestricted Subsidiary of the Borrower is
redesignated as a Restricted Subsidiary, an amount equal to the lesser of
(A) the Fair Market Value of the Borrower’s interest in such Subsidiary
immediately following such redesignation and (B) the aggregate amount of the
Borrower’s Investments in such Subsidiary pursuant to Section 6.04(r), plus

 

(e)         in the event the Borrower and/or any Restricted Subsidiary of the
Borrower makes any Investment pursuant to Section 6.04(r) in a Person that, as a
result of or in connection with such Investment, becomes a Restricted Subsidiary
of the Borrower (and, if such Investment was made by a Loan Party, such Person
becomes a Guarantor), an amount equal to the existing Investment of the Borrower
and/or any of its Restricted Subsidiaries in such Person that was previously
treated as a Restricted Payment, plus

 

(f)          Borrower Retained Prepayment Amounts, minus

 

(g)         any amount of the Available Amount used to make Investments pursuant
to Section 6.04(r) after the Closing Date and prior to such time, minus

 

(h)         any amount of the Available Amount used to make Restricted Payments
and prepayments of Specified Indebtedness pursuant to Section 6.08(a)(x) and
Section 6.08(b)(iii) after the Closing Date and prior to such time.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment;
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof; provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and
Rule 13d-5 under the Securities Exchange Act, except that in calculating the
beneficial ownership of any particular “person” (as that term is used in
Section 13(d)(3) of the Exchange Act), such “person” will be deemed to have
beneficial ownership of all securities that such “person” has the right to
acquire by conversion or exercise of other securities, whether such right is
currently exercisable or is exercisable only after the passage of time.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.

 



-7-

 

 

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Board of Directors” means:

 

(a)         with respect to a corporation, the board of directors of the
corporation or any committee thereof duly authorized to act on behalf of such
board,

 

(b)         with respect to a partnership, the board of directors of the general
partner of the partnership,

 

(c)         with respect to a limited liability company, the managing member or
members or any controlling committee of managing members thereof, and

 

(d)         with respect to any other Person, the board or committee of such
Person serving a similar function.

 

“Borrower” means (i) prior to the Merger, the Initial Borrower and (ii) and upon
and at any time following the Merger, Concentra.

 

“Borrower Retained Prepayment Amounts” has the meaning specified in Section
2.11(g).

 

“Borrowing” means (a) Loans of the same Class and Type made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, or (b) a Swingline Loan.

 

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03; provided that a Borrowing Request shall be
substantially in the form of Exhibit D, or such other form as shall be approved
by the Administrative Agent.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that when used in connection with a Eurodollar Loan, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.

 

“Capital Expenditures” means, for any period (and without duplication), (a) the
additions to property, plant and equipment and other capital expenditures of the
Borrower and any of the Subsidiaries that are (or would be) set forth in a
consolidated statement of cash flows of the Borrower for such period prepared in
accordance with GAAP and (b) Capital Lease Obligations incurred by the Borrower
and the Subsidiaries during such period; provided that Capital Expenditures
shall not include (i) expenditures to the extent they are made with the Net
Proceeds of the issuance by Holdings of Equity Interests (or capital
contributions in respect thereof) after the Closing Date to the extent not
Otherwise Applied, (ii) investments that constitute a portion of the purchase
price of a Permitted Acquisition, (iii) expenditures that constitute a
reinvestment of the Net Proceeds of any event described in clause (a) or (b) of
the definition of the term “Prepayment Event”, to the extent permitted by
Section 2.11(c), and (iv) the purchase price of equipment purchased during such
period to the extent the consideration therefor consists of any combination of
(x) used or surplus equipment traded in at the time of such purchase and (y) the
proceeds of a concurrent sale of used or surplus equipment.

 

“Capital Lease Obligations” of any Person means, at the time the determination
is to be made, the obligations of such Person to pay rent or other amounts under
any lease of (or other arrangement conveying the right to use) real or personal
property, or a combination thereof, which obligations are required to be
classified and accounted for as capital leases on a balance sheet of such Person
under GAAP, and the amount of such obligations shall be the capitalized amount
thereof determined in accordance with GAAP.

 



-8-

 

 

“Captive Insurance Subsidiary” means a Subsidiary established by the Borrower or
any of its Subsidiaries for the sole purpose of insuring the business,
facilities and/or employees of the Borrower and its Subsidiaries.

 

“Cash Management Agreement” means any agreement relating to Cash Management
Obligations that is entered into between into by and between the Borrower or any
Restricted Subsidiary and any Qualified Counterparty.

 

“Cash Management Obligations” means obligations owed by the Borrower or any
Restricted Subsidiary to any Qualified Counterparty in respect of (1) any
overdraft and related liabilities arising from treasury, depository and cash
management services or any automated clearing house transfers of funds and (2)
the Borrower’s or any Subsidiary’s participation in commercial (or purchasing)
card programs at any Qualified Counterparty (“card obligations”).

 

“CFC” means a “controlled foreign corporation” within the meaning of Section
957(a) of the Code.

 

“CFC Holdco” means any U.S. Subsidiary that owns (directly or indirectly) no
material assets other than Equity Interests (or Equity Interest and
indebtedness) of one or more non-U.S. subsidiaries that are CFCs.

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or any Issuing Bank (or,
for purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender’s or such Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement; provided
that, notwithstanding anything herein to the contrary, the Dodd-Frank Wall
Street Reform and Consumer Protection Act and Basel III and all requests, rules,
guidelines or directives thereunder or issued in connection therewith shall be
deemed to be a “Change in Law”, regardless of the date enacted, adopted, or
issued; provided, further, that a Lender or Issuing Bank shall be entitled to
compensation with respect to any such adoption set forth in the first proviso to
this sentence taking effect, making or issuance becoming effective after the
date of the this Agreement only if it is the applicable Lender or Issuing Bank’s
general policy or practice to demand compensation in similar circumstances under
comparable provisions of other financing agreements to the extent it is
permitted to do so.

 

“Change of Control” means:

 

(a)         any “person” (as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act), other than one or more Permitted Holders or a
Parent, becomes the Beneficial Owner, directly or indirectly, of more than 50%
of the total voting power of the voting Equity Interests of the Borrower;
provided that (x) so long as the Borrower is a Subsidiary of any Parent, no
“person” shall be deemed to be or become a Beneficial Owner of more than 50% of
the total voting power of the voting Equity Interests of the Borrower unless
such “person” shall be or become a Beneficial Owner of more than 50% of the
total voting power of the voting Equity Interests of such Parent and (y) any
voting stock of which any Permitted Holder is the Beneficial Owner shall not in
any case be included in any voting stock of which any such “person” is the
Beneficial Owner,

 

(b)         the Borrower sells or transfers, in one or a series of related
transactions, all or substantially all of the assets of the Borrower and its
Restricted Subsidiaries to, another Person (other than one or more Permitted
Holder) and any “person” (as defined in clause (i) above), other than one or
more Permitted Holder or any Parent, is or becomes the Beneficial Owner,
directly or indirectly, of more than 50% of the total voting power of the voting
Equity Interests of the transferee Person in such sale or transfer of assets, as
the case may be; provided that (x) so long as such transferee Person is a
Subsidiary of a parent Person, no “person” shall be deemed to be or become a
Beneficial Owner of more than 50% of the total voting power of the voting Equity
Interests of such transferee Person unless such “person” shall be or become a
Beneficial Owner of more than 50% of the total voting power of the voting Equity
Interests of such parent Person and (y) any voting Equity Interests of which any
Permitted Holder is the Beneficial Owner shall not in any case be included in
any voting Equity Interests of which any such “person” is the Beneficial Owner,

 



-9-

 

 

(c)         the acquisition of record ownership by any Person other than
Holdings of any Equity Interests in the Borrower, or

 

(d)         a “change of control” (or similar event) shall occur under the
Second Lien Credit Agreement or any other instrument governing Material
Indebtedness.

 

“Charges” has the meaning set forth in Section 9.13.

 

“Class”, means (i) when used in reference to any Loan or Borrowing, whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Tranche B
Term Loans, Tranche B-1 Term Loans, Incremental Term Loans of any series,
Extended Term Loans of any series, Replacement Term Loans of any series or
Swingline Loans, (ii) when used in reference to any Commitment, refers to
whether such Commitment is a Revolving Commitment, a Tranche B Commitment, an
Additional Tranche B-1 Commitment, an Additional 2019 Tranche B-1 Commitment or
an Incremental Commitment relating to an additional Class of Loans and (iii)
when used in reference to any Lender, refers to whether such Lender has Loans,
Borrowings or Commitments of a particular Class.

 

“CLO” has the meaning assigned to such term in Section 9.04(b).

 

“Closing Date” means the date on which the conditions specified in Section 4.01
are satisfied (or waived), which date occurred on June 1, 2015.

 

“CMS” means the United States Department of Health and Human Services, Centers
for Medicare and Medicaid Services.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collateral” means any and all “Collateral”, as defined in any applicable
Security Document and all other property that is from time to time pledged to
secure the Obligations pursuant to any Security Document.

 

“Collateral Agent” means JPMorgan Chase Bank, N.A., in its capacity as
collateral agent for the Secured Parties under this Agreement and any Security
Document.

 

“Collateral Agreement” means the First Lien Guarantee and Collateral Agreement
among the Loan Parties and the Collateral Agent, substantially in the form of
Exhibit B.

 

“Collateral and Guarantee Requirement” means the requirement that:

 

(a)         the Collateral Agent shall have received from each Loan Party either
(i) a counterpart of the Collateral Agreement duly executed and delivered on
behalf of such Loan Party or (ii) in the case of any Person that becomes a Loan
Party after the Closing Date, a supplement to the Collateral Agreement, in the
form specified therein, duly executed and delivered on behalf of such Loan
Party, subject, in each case, to the limitations and exceptions set forth in
this Agreement and the Security Documents,

 

(b)         all Obligations (other than, with respect to any Loan Party, any
Excluded Swap Obligations of such Loan Party) shall have been unconditionally
guaranteed by Holdings, the Borrower (other than with respect to its direct
Obligations as a primary obligor) and each Subsidiary Loan Party (each, a
“Guarantor”),

 

(c)         the Obligations and the Guarantee shall have been secured by a
perfected first-priority security interest (subject to prior Liens to the extent
permitted by Section 6.02) in (i) all the Equity Interests of the Borrower, (ii)
all Equity Interests of each Restricted Subsidiary directly owned by the
Borrower or a Subsidiary Loan Party; provided that in the case of any Restricted
Subsidiary that is a CFC or a CFC Holdco, such pledge shall be limited to 65% of
the issued and outstanding voting Equity Interests and 100% of any non-voting
Equity Interests (it being understood, for the avoidance of doubt, that any
Equity Interest treated as stock entitled to vote within the meaning of Treasury
Regulations Section 1.956-2(c)(2) shall be treated as voting Equity Interests
for purposes of this clause (c)),

 



-10-

 

 

(d)         all documents and instruments, including Uniform Commercial Code
financing statements, required by law or reasonably requested by the Collateral
Agent to be filed, registered or recorded to create the Liens intended to be
created by the Collateral Agreement and perfect such Liens to the extent
required by the Collateral Agreement, shall have been executed, filed,
registered or recorded or delivered to the Collateral Agent for filing,
registration or recording,

 

(e)         the Collateral Agent shall have received (i) counterparts of a
Mortgage with respect to each Mortgaged Property duly executed and delivered by
the record owner of such Mortgaged Property, (ii) a policy or policies of title
insurance issued by a nationally recognized title insurance company insuring the
Lien of each such Mortgage as a valid first priority Lien on the Mortgaged
Property described therein, free of any other Liens except as expressly
permitted by Section 6.02 in amounts reasonably acceptable to the Collateral
Agent (not to exceed 100% of the Fair Market Value of such Mortgaged Property in
jurisdictions that impose mortgage recording taxes or 110% otherwise), together
with such endorsements, coinsurance and reinsurance as the Collateral Agent or
the Required Lenders may reasonably request, and such surveys, appraisals, legal
opinions and other documents as the Collateral Agent or the Required Lenders may
reasonably request with respect to any such Mortgage or Mortgaged Property, and

 

(f)          each Loan Party shall have obtained all material consents and
approvals required to be obtained by it in connection with the execution and
delivery of all Security Documents to which it is a party, the performance of
its obligations thereunder and the granting by it of the Liens thereunder.

 

Notwithstanding anything to the contrary in this Agreement or any Security
Document, no Loan Party shall be required to pledge or grant security interests
(i) in particular assets if, in the reasonable judgment of the Administrative
Agent or the Collateral Agent, the costs (including any adverse tax
consequences) of creating or perfecting such pledges or security interests in
such assets (including any title insurance or surveys) are excessive in relation
to the benefits to the Lenders therefrom, (ii) in any owned real property other
than Material Real Property, (iii) in any leasehold interests, and (iv) with
respect to any Excluded Assets.

 

The Collateral Agent may grant extensions of time for the perfection of security
interests in, or the delivery of the Mortgages and the obtaining of title
insurance and surveys with respect to, particular assets and the delivery of
assets (including extensions beyond the Closing Date for the perfection of
security interests in the assets of the Loan Parties on such date) where it
determines, in consultation with the Borrower, that perfection cannot be
accomplished without undue effort or expense by the time or times at which it
would otherwise be required by this Agreement or the Security Documents.
Notwithstanding any provision of any Loan Document to the contrary, if a
mortgage tax or any similar tax or charge will be owed on the entire amount of
the Obligations evidenced hereby, then the amount secured by the applicable
Mortgage shall be limited to 100% of the fair market value of the Mortgaged
Property at the time the Mortgage is entered into if such limitation results in
such mortgage tax or similar tax or charge being calculated based upon such fair
market value.

 

No actions in any non-U.S. jurisdiction or required by the laws of any non-U.S.
jurisdiction shall be required in order to create any security interests in
assets located or titled outside of the U.S. or to perfect such security
interests, including any intellectual property registered in any non-U.S.
jurisdiction (it being understood that there shall be no security agreements or
pledge agreements governed under the laws of any non-U.S. jurisdiction).  Except
as set forth in the next sentence, perfection by possession with respect to any
item of Collateral shall not be required. Control agreements and perfection by
control shall not be required with respect to Collateral requiring perfection
through control agreements or perfection by “control” (as defined in the Uniform
Commercial Code) (including deposit accounts or other bank accounts or
securities accounts), other than in respect of certificated Equity Interests of
the Borrower and wholly owned Restricted Subsidiaries that are Material
Subsidiaries directly owned by the Loan Parties otherwise required to be pledged
pursuant to the provisions of clause (c) of this definition of “Collateral and
Guarantee Requirement” and not otherwise constituting an Excluded Asset.

 

“Commitment” means a Revolving Commitment, a Tranche B Commitment, any
Commitment in respect of an Incremental Extension of Credit or any combination
thereof (as the context requires).

 



-11-

 

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Competitors” means any Person who is not an Affiliate of a Loan Party and who
engages (or whose Affiliate engages), as its primary business, in the same or
similar business as a material business of the Loan Parties.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit F.

 

“Compliance Date” means the last day of any Test Period (commencing with
September 30, 2015) if on such day the aggregate Revolving Exposure exceeds 30%
of the aggregate Revolving Commitments, excluding, for purposes of calculating
such Revolving Exposure, (a) LC Exposure in respect of Letters of Credit that
have been cash collateralized in a manner reasonably satisfactory to the
applicable Issuing Bank and the Administrative Agent and in a face amount equal
to 105% of the outstanding amount of the applicable LC Exposure in respect
thereof) and (b) LC Exposure in respect of undrawn Letters of Credit in an
aggregate amount not exceeding $10,000,000. For purposes of this definition,
Revolving Commitments shall be deemed to include (x) any Extended Revolving
Commitments in respect thereof and (y) unless the Lenders thereunder opt out of
the Financial Covenant, any Refinancing Revolving Commitments in respect
thereof.

 

“Concentra” has the meaning set forth in the preamble to this Agreement.

 

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period, plus

 

(a)         without duplication and to the extent deducted (and not added back
or excluded) in determining such Consolidated Net Income for such period (except
in the case of clause (xiii)), the sum of: (i) consolidated interest expense of
the Borrower and its Restricted Subsidiaries for such period determined in
accordance with GAAP, (ii) consolidated income tax expense of the Borrower and
its Restricted Subsidiaries for such period, (iii) all amounts attributable to
depreciation and amortization expense of the Borrower and its Restricted
Subsidiaries for such period, (iv) any non-cash charges for such period (but
excluding (A) any non-cash charge in respect of amortization of a prepaid cash
item that was included in Consolidated Net Income in a prior period and (B) any
non-cash charge that relates to the write-down or write-off of inventory or
accounts receivable); provided that if any non-cash charges referred to in this
clause (iv) represents an accrual or reserve for potential cash items in any
future period, (1) the Borrower may elect not to add back such non-cash charge
in the current period and (2) to the extent the Borrower elects to add back such
non-cash charge, the cash payment in respect thereof in such future period shall
be subtracted from Consolidated EBITDA in such future period to such extent
paid, (v) any net after-tax gains or losses realized upon the disposition of
assets outside the ordinary course of business (including any gain or loss
realized upon the disposition of any Equity Interests of any Person) and any net
gains or losses on disposed, abandoned and discontinued operations (including in
connection with any disposal thereof) and any accretion or accrual of discounted
liabilities, (vi) any non-recurring out-of-pocket expenses or charges for the
period (including, without limitation, any premiums, make-whole or penalty
payments) relating to any offering of Equity Interests by the Holdings, the
Borrower or any other direct or indirect parent company of the Borrower or
merger, recapitalization or acquisition transactions made by the Borrower or any
of its Restricted Subsidiaries, or any Indebtedness incurred or repaid by the
Borrower or any of its Restricted Subsidiaries (in each case, whether or not
successful), (vii) any Transaction Expenses made or incurred by the Borrower and
its subsidiaries in connection with the Transactions that are paid or accrued
within 180 days of the consummation of the Transactions (including retention
payments paid as an incentive to retained employees in connection with the
Transactions), (viii) other cash expenses incurred during such period in
connection with a Permitted Acquisition to the extent that such expenses are
reimbursed in cash during such period pursuant to indemnification provisions of
any agreement relating to such transaction, (ix) fees paid by the Borrower or
any of its Restricted Subsidiaries to any Permitted Holders and/or any of their
Affiliates under Section 6.09(h), (x) any non-cash costs or expenses, incurred
pursuant to any management equity plan, stock option plan or any other
management or employee benefit plan or agreement or any stock subscription or
shareholder agreement, (xi) Consolidated Net Income attributable to
non-controlling interests of a Restricted Subsidiary (less the amount of any
mandatory cash distribution with respect to any non-controlling interest other
than in connection with a proportionate discretionary cash distribution with
respect to the interest held by the Borrower or any Restricted Subsidiary),
(xii) earn-out and contingent consideration obligations (including to the extent
accounted for as bonuses, compensation or otherwise) and adjustments thereof and
purchase price adjustments, in each case in connection with any acquisitions,
(xiii) the amount of extraordinary, unusual or non-recurring charges or any
costs, charges, accruals, reserves or expenses attributable to the undertaking
and/or implementation of cost savings initiatives and operating expense
reductions, restructuring and similar charges, severance, relocation costs,
integration and facilities opening costs and other business optimization
expenses, signing costs, retention or completion bonuses, transition costs,
costs related to closure/consolidation of facilities and curtailments or
modifications to pension and post-retirement employee benefit plans (including
any settlement of pension liabilities), (xiv) (A) pro forma “run rate” cost
savings, operating expense reductions and synergies related to the Transactions
that are reasonably identifiable, factually supportable and projected by the
Borrower in good faith to result from actions that have been taken or with
respect to which substantial steps have been taken or are expected to be taken
(in the good faith determination of the Borrower) within 12 months after the
Closing Date, subject to an aggregate cap of $36,000,000 of such cost savings,
operating expense reductions and synergies in any Test Period that ends within
two years after the Closing Date, and (B) pro forma “run rate” cost savings,
operating expense reductions and synergies (including post-acquisition price or
administration fee increases) related to acquisitions, dispositions and other
specified transactions following the Closing Date, restructurings, cost savings
initiatives and other initiatives that are reasonably identifiable, factually
supportable and projected by the Borrower in good faith to from actions that
have been taken or with respect to which substantial steps have been taken or
are expected to be taken (in the good faith determination of the Borrower)
within 18 months after such acquisition, disposition or other specified
transaction, restructuring, cost savings initiative or other initiative,
(xv) any reduction in Consolidated Net Income for such period attributable to
facilities open and operating for a period of 18 months or less as of the end of
the relevant test period, (xvi) any net unrealized gain or loss (after any
offset) resulting from currency transaction or translation gains or losses and
any net gains or losses related to currency remeasurements of Indebtedness
(including intercompany indebtedness and foreign currency hedges for currency
exchange risk) and (xvii) cash expenses incurred during such period in
connection with extraordinary casualty events to the extent such expenses are
reimbursed in cash by insurance during such period, minus

 



-12-

 

 

(b)         without duplication, other non-cash items (other than the accrual of
revenue in accordance with GAAP consistently applied in the ordinary course of
business) increasing Consolidated Net Income for the period (excluding any such
non-cash item to the extent it represents the reversal of an accrual or reserve
for potential cash item in any prior period), and

 

(c)         (without duplication) plus unrealized losses and minus unrealized
gains in each case in respect of Swap Agreements, as determined in accordance
with GAAP.

 

Notwithstanding the foregoing, Consolidated EBITDA for the fiscal quarters ended
June 30, 2014, September 30, 2014, December 31, 2014 and March 31, 2015 shall be
$39,019,000, $33,556,000, $25,418,000 and $34,004,000, respectively. For the
avoidance of doubt, Consolidated EBITDA shall be calculated, including pro forma
adjustments, in accordance with Section 1.07 with respect to events occurring
following the Closing Date.

 

“Consolidated First Lien Net Indebtedness” means, as of any date of
determination, (a) the principal amount of Indebtedness described in clause (a)
of the definition of “Consolidated Total Net Indebtedness” outstanding on such
date that is secured by a Lien on any assets of the Loan Parties but excluding
any such Indebtedness in which the applicable Liens are expressly subordinated
to the Liens securing the Obligations minus (b) the aggregate amount of
unrestricted cash and Permitted Investments, in each case, included on the
consolidated balance sheet of the Borrower and its Restricted Subsidiaries as of
such date.

 



-13-

 

 

“Consolidated Net Income” means, for any period, the net income or loss of the
Borrower and its Restricted Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP and before any reduction in respect
of preferred stock dividends; provided that there shall be excluded from
Consolidated Net Income (a) the net income of any Person that is not a
Restricted Subsidiary of the Borrower or that is accounted for by the equity
method of accounting; provided that Consolidated Net Income of the Borrower will
be increased by the amount of dividends or other distributions or other payments
actually paid in cash (or to the extent subsequently converted into cash) or
Permitted Investments to the Borrower or a Restricted Subsidiary thereof in
respect of such period, to the extent not already included therein (and if such
net income is a loss, it will be included only to the extent that such loss has
been funded with cash by the Borrower or a Restricted Subsidiary of the
Borrower), (b) the cumulative effect of a change in accounting principles during
such period to the extent included in Consolidated Net Income, (c) any gains or
losses (less all fees, expenses and charges relating thereto) attributable to
any sale of assets outside the ordinary course of business, the disposition of
any Equity Interests of any Person or any of its Restricted Subsidiaries, or the
extinguishment of any Indebtedness of such Person or any of its Restricted
Subsidiaries, in each case, other than in the ordinary course of business, (d)
any extraordinary, unusual or non-recurring gain or loss, together with any
related provision for taxes on such extraordinary, unusual or non-recurring gain
or loss for such period, (e) income or losses attributable to discontinued
operations (including, without limitation, operations disposed during such
period whether or not such operations were classified as discontinued), (f) any
non-cash charges (i) attributable to applying the purchase method of accounting
in accordance with GAAP, (ii) resulting from the application of Accounting
Standards Codification (“ASC”) Topic 350 or ASC Topic 360, and (iii) relating to
the amortization of intangibles resulting from the application of ASC Topic 805,
(g) all non-cash charges relating to employee benefit or other management or
stock compensation plans of the Borrower or a Restricted Subsidiary (excluding
any such non-cash charge to the extent that it represents an accrual of or
reserve for cash expenses in any future period or amortization of a prepaid cash
expense incurred in a prior period) to the extent that such non-cash charges are
deducted in computing Consolidated Net Income; provided, that if the Borrower or
any Restricted Subsidiary of the Borrower makes a cash payment in respect of
such non-cash charge in any period, such cash payment will (without duplication)
be deducted from the Consolidated Net Income of the Borrower for such period,
(h) all unrealized gains and losses relating to hedging transactions and
mark-to-market of Indebtedness denominated in foreign currencies resulting from
the application of ASC Topic 830 and (i) any unrealized foreign currency
translation gains or losses, including in respect of Indebtedness of any Person
denominated in a currency other than the functional currency of such Person.
Notwithstanding the foregoing, for purposes of calculating the “Available
Amount”, Consolidated Net Income of any Restricted Subsidiary of the Borrower
will be excluded to the extent that the declaration or payment of dividends or
other distributions by that Restricted Subsidiary of that net income is not at
the date of determination permitted by a Requirement of Law (that has not been
obtained) or, directly or indirectly, by operation of the terms of its charter
or any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to that Restricted Subsidiary or its
stockholders; provided that Consolidated Net Income of the Borrower shall be
increased by the amount of dividends or distributions or other payments that are
actually paid in cash or Permitted Investments to (or to the extent subsequently
converted into cash or Permitted Investments by) the Borrower or a Restricted
Subsidiary (subject to provisions of this clause (b)) during such period, to the
extent not previously included therein.

 

“Consolidated Practice” means any therapist- or physician-owned professional
organization, association or corporation that employs or contracts with
physicians and has entered into a management services agreement with the
Borrower or any other Subsidiary, the accounts of which are consolidated with
the Borrower and its subsidiaries in accordance with GAAP.

 

“Consolidated Secured Net Indebtedness” means, as of any date of determination,
(a) the principal amount of Indebtedness described in clause (a) of the
definition of “Consolidated Total Net Indebtedness” outstanding on such date
that is secured by a Lien on any assets of the Loan Parties minus (b) the
aggregate amount of unrestricted cash and Permitted Investments, in each case,
included on the consolidated balance sheet of the Borrower and its Restricted
Subsidiaries as of such date.

 

“Consolidated Total Net Indebtedness” means, as of any date of determination,
(a) the aggregate principal amount of Indebtedness of the Borrower and its
Restricted Subsidiaries outstanding on such date consisting of Indebtedness for
borrowed money, Attributable Indebtedness, purchase money debt, unreimbursed
amounts under letters of credit (subject to the proviso below) and all
Guarantees of the foregoing, in each case (except in the case of Guarantees) in
an amount that would be reflected on a balance sheet prepared as of such date on
a consolidated basis in accordance with GAAP (but excluding the effects of any
discounting of Indebtedness resulting from the application of acquisition
accounting in connection with the Transactions or any acquisition constituting
an Investment permitted under this Agreement) minus (b) the aggregate amount of
unrestricted cash and Permitted Investments included on the consolidated balance
sheet of the Borrower and its Restricted Subsidiaries as of such date; provided
that Consolidated Total Net Indebtedness shall not include Indebtedness in
respect of (i) letters of credit, except to the extent of unreimbursed amounts
under commercial letters of credit that are not reimbursed within three (3)
Business Days after such amount is drawn and (ii) Unrestricted Subsidiaries. For
the avoidance of doubt, obligations under Swap Agreements permitted by Section
6.07 do not constitute Consolidated Total Net Indebtedness.

 



-14-

 

 

“Contract Consideration” has the meaning set forth in the clause (k) of the
definition of “Excess Cash Flow.”

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Converted Tranche B Term Loan” means each Tranche B Term Loan held by an
Amendment No. 3 Consenting Lender on the Amendment No. 3 Effective Date that has
indicated on its counterpart to Amendment No. 3 that it has consented to its
Tranche B Term Loans being converted to Tranche B-1 Term Loans (or, if less, the
amount notified to such Lender by the Administrative Agent prior to the
Amendment No. 3 Effective Date) immediately prior to the effectiveness of
Amendment No. 3.

 

“Corporate Practice of Medicine Laws” means all laws, regulations, common law,
and attorney general opinions in whatever form, that prohibit any Person other
than a licensed physician or professional corporation or professional
association whose shareholders are exclusively licensed physicians from
employing licensed physicians to provide professional medical services.

 

“Covered Entity” means any of the following:

 

(i)a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);

 

(ii)a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or

 

(iii)a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).

 

“Covered Party” has the meaning set forth in Section 9.20.

 

“Cure Amount” has the meaning specified in Section 7.02(a).

 

“Cure Right” has the meaning specified in Section 7.02(a).

 

“Debt Fund Affiliate” shall mean any Affiliate of the Borrower that is a bona
fide debt fund or an investment vehicle that is engaged in or advises funds or
other investment vehicles that are engaged in, making, purchasing, holding or
otherwise investing in commercial loans, bonds and similar extensions of credit
or securities in the ordinary course and with respect to which any Permitted
Investor does not, directly or indirectly, possess the power to direct or cause
the direction of the investment policies of such Affiliate.

 

“Declined Proceeds” has the meaning specified in Section 2.11(g).

 

“Default” means any event or condition that constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 



-15-

 

 

 

“Defaulting Lender” means any Revolving Lender that (a) has failed, within three
(3) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Revolving Loans, (ii) fund any portion of its participations in
Letters of Credit or Swingline Loans or (iii) pay over to the Administrative
Agent, any Issuing Bank, the Swingline Lender or any other Lender any other
amount required to be paid by it hereunder, unless, in the case of clause (i)
above, such Revolving Lender notifies the Administrative Agent in writing that
such failure is the result of such Revolving Lender’s good faith determination
that a condition precedent to funding (specifically identified and including the
particular default, if any) has not been satisfied, (b) has notified the
Borrower or the Administrative Agent, any Issuing Bank, the Swingline Lender or
any other Lender in writing, or has made a public statement to the effect, that
it does not intend or expect to comply with (i) any of its funding obligations
under this Agreement (unless such writing or public statement indicates that
such position is based on such Revolving Lender’s good faith determination that
a condition precedent (specifically identified and including the particular
default, if any) to funding a loan under this Agreement cannot be satisfied) or
(ii) its funding obligations generally under other agreements in which it
commits to extend credit, (c) has failed, within three (3) Business Days after
written request by the Administrative Agent, acting in good faith, to provide a
certification in writing from an authorized officer of such Revolving Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Revolving Loans and participations in then
outstanding Letters of Credit and Swingline Loans under this Agreement; provided
that such Revolving Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon such Loan Party’s receipt of such certification in form and
substance reasonably satisfactory to it and the Administrative Agent, (d) has
become the subject of a Bankruptcy Event or a Bail-In Action, or (e) has failed
at any time to comply with the provisions of Section 2.18(c) with respect to
purchasing participations from the other Lenders, whereby such Lender’s share of
any payment received, whether by setoff or otherwise, is in excess of its pro
rata share of such payments due and payable to all of the Lenders.

 

“Disqualified Institutions” means (a) the Persons identified in Schedule 1.01-B,
(b) any Competitors of the Borrower and their Subsidiaries (other than bona fide
fixed income investors or debt funds) that (i) are listed on Schedule 1.01-B and
(ii) on or after the Closing Date, have been specified in writing by the
Borrower to the Administrative Agent from time to time in the form of an update
to such Schedule, (c) Affiliates of such Persons set forth in clauses (a) and
(b) above (in the case of Affiliates of such Persons set forth in clause (b)
above other than bona fide fixed income investors or debt funds) that (i)(A) are
listed on Schedule 1.01-B and (B) on or after the Closing Date, have been
specified in writing by the Borrower to the Administrative Agent from time to
time in the form of an update to such Schedule or (ii) are clearly identifiable
as an Affiliate of such Persons solely on the basis of the similarity of such
Affiliate’s name to the name of the listed Person and (d) Excluded Parties;
provided, that, until the disclosure of the identity of a Disqualified
Institution or Affiliate of a Disqualified Institution to the Lenders generally
by the Administrative Agent, such Person shall not constitute a Disqualified
Institution; provided, further that, to the extent Persons are identified as
Disqualified Institutions in writing by the Borrower to the Administrative Agent
after the Closing Date pursuant to clauses (b)(ii) or (c)(i)(B), the inclusion
of such Persons as Disqualified Institutions shall not retroactively apply to
prior assignments or participations in respect of any Loan under this Agreement
or to any Person that was a party to a pending trade at the time such update
would have otherwise become effective pursuant to the following sentence.
Updates to Schedule 1.01-B shall become effective three (3) Business Days after
being posted to the Lenders. The Administrative Agent shall not be responsible
for monitoring the list of Disqualified Institutions and shall not have any
liability in connection therewith. Notwithstanding the foregoing, the Borrower,
by written notice to the Administrative Agent, may from time to time in its sole
discretion remove any entity from Schedule 1.01-B (or otherwise modify such list
to exclude any particular entity), and such entity removed or excluded from
Schedule 1.01-B shall no longer be a Disqualified Institution for any purpose
under this Agreement or any other Loan Document. All updates to the list of
Disqualified Institutions shall be sent to JPMDQ_Contact@jpmorgan.com and, if
not so delivered, shall be deemed not received and not effective. A Lender may
provide the list to any potential assignee or participant on a confidential
basis in accordance with Section 9.12 hereof for the purpose of verifying
whether such Person is a Disqualified Institution.

 



-16-

 

 

“Disqualified Stock” means any Equity Interest that, by its terms (or by the
terms of any security or other Equity Interests into which it is convertible or
for which it is exchangeable), or upon the happening of any event or condition
(a) matures or is mandatorily redeemable (other than solely for Qualified
Preferred Stock), pursuant to a sinking fund obligation or otherwise (except as
a result of a change of control or asset sale so long as any rights of the
holders thereof upon the occurrence of a change of control or asset sale event
shall be subject to the prior repayment in full of the Loans and all other
Obligations (other than (i) contingent indemnification obligations as to which
no claim has been asserted and (ii) obligations under treasury services
agreements or obligations under secured hedge agreements not then due and
payable) that are accrued and payable and the termination of the Commitments and
the termination of all outstanding Letters of Credit (unless the outstanding
amount of the LC Exposure related thereto has been cash collateralized,
back-stopped by a letter of credit in form and substance, and issued by a letter
of credit issuer, reasonably satisfactory to the applicable Issuing Bank and in
a face amount equal to 105% of the outstanding amount of the applicable LC
Exposure in respect thereof), or deemed reissued under another agreement
reasonably acceptable to the applicable Issuing Bank)), (b) is redeemable at the
option of the holder thereof (other than solely for Qualified Preferred Stock
and other than as a result of a change of control or asset sale so long as any
rights of the holders thereof upon the occurrence of a change of control or
asset sale event shall be subject to the prior repayment in full of the Loans
and all other Obligations (other than (i) contingent indemnification obligations
as to which no claim has been asserted and (ii) obligations under treasury
services agreements or obligations under secured hedge agreements not then due
and payable) that are accrued and payable and the termination of the Commitments
and the termination of all outstanding Letters of Credit (unless the outstanding
amount of the LC Exposure related thereto has been cash collateralized,
back-stopped by a letter of credit in form and substance, and issued by a letter
of credit issuer, reasonably satisfactory to the applicable Issuing Bank and in
a face amount equal to 105% of the outstanding amount of the applicable LC
Exposure in respect thereof, or deemed reissued under another agreement
reasonably acceptable to the applicable Issuing Bank)), in whole or in part, (c)
provides for the scheduled payments of dividends in cash, or (d) is or becomes
convertible into or exchangeable for Indebtedness or any other Equity Interests
that would constitute Disqualified Stock, in each case, prior to the date that
is 91 days after the Latest Maturity Date at the time of issuance of such Equity
Interests; provided, that if such Equity Interests are issued pursuant to a plan
for the benefit of future, current or former employees, directors, officers,
members of management or consultants of Holdings (or a Parent), the Borrower or
the Restricted Subsidiaries or by any such plan to such employees, directors,
officers, members of management or consultants, such Equity Interests shall not
constitute Disqualified Stock solely because they may be permitted to be
repurchased by Holdings, the Borrower or its Restricted Subsidiaries in order to
satisfy applicable statutory or regulatory obligations or as a result of such
employee’s, director’s, officer’s, management member’s or consultant’s
termination of employment or service, as applicable, death or disability.

 











 

“Dividing Person” has the meaning assigned to it in the definition of
“Division”.

 

“Division” means the division of the assets, liabilities and/or obligations of a
Person (the “Dividing Person”) among two or more Persons (whether pursuant to a
“plan of division” or similar arrangement), which may or may not include the
Dividing Person and pursuant to which the Dividing Person may or may not
survive.

 

“Division Successor” means any Person that, upon the consummation of a Division
of a Dividing Person, holds all or any portion of the assets, liabilities and/or
obligations previously held by such Dividing Person immediately prior to the
consummation of such Division. A Dividing Person which retains any of its
assets, liabilities and/or obligations after a Division shall be deemed a
Division Successor upon the occurrence of such Division.

 

“dollars” or “$” refers to lawful money of the United States of America.

 

“Domestic Subsidiary” means any Subsidiary incorporated or organized under the
laws of the United States of America, any State thereof or the District of
Columbia.

 

“ECF Percentage” means 50%; provided that the ECF Percentage with respect to
Excess Cash Flow for any year shall instead be (x) 25% in the event that the
Secured Net Leverage Ratio on the last day of such year is less than or equal to
4.25 to 1.0 and greater than 3.75 to 1.0 and (y) 0% in the event that the
Secured Net Leverage Ratio on the last day of such year is less than 3.75 to
1.0.

 

“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 





-17-

 

 

“Environment” means ambient air, indoor air, surface water, groundwater,
drinking water, land surface, sediments, and subsurface strata & natural
resources such as wetlands, flora and fauna.

 

“Environmental Laws” means all laws (including the common law), rules,
regulations, codes, ordinances, orders, decrees, judgments, injunctions, notices
or binding agreements issued, promulgated or entered into by or with any
Governmental Authority, relating in any way to the Environment, the preservation
or reclamation of or damage to natural resources, the presence, management,
storage, treatment, transports, exposure to, Release or threatened Release of
any Hazardous Material, or to health and safety matters.

 

“Environmental Liability” means liabilities, obligations, damages, claims,
actions, suits, judgments, orders, fines, penalties, fees, expenses and costs
(including administrative oversight costs, natural resource damages and medical
monitoring, investigation or remediation costs), whether contingent or
otherwise, arising out of or relating to (a) compliance or non-compliance with
any Environmental Law, (b) the generation, use, handling, transportation,
storage or treatment of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the Release or threatened Release of any Hazardous Materials or
(e) any contract, agreement or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.

 

“Equity Contribution” means, collectively, (a) the direct or indirect
contribution on the Closing Date by the Permitted Investors to the Borrower of
an aggregate amount of cash equity (which, in respect of any equity of the
Borrower other than common equity, shall be on terms reasonably acceptable to
the Arrangers) that represents not less than 30% of the sum of (1) the aggregate
gross proceeds of Tranche B Term Loans, excluding the aggregate gross proceeds
of any increase in the Tranche B Term Loans to fund OID or upfront fees pursuant
to the “flex” provisions of the Fee Letter, (2) the aggregate gross proceeds
received from the initial Revolving Borrowing to the extent funding a Permitted
Initial Revolving Loan Borrowing Purpose, (3) the aggregate principal amount of
the Second Lien Term Loans and (4) the amount of such cash equity contributed,
in each case on the Closing Date.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest from the issuer thereof (but excluding any debt security that is
convertible into, or exchangeable for, any of the foregoing).

 

“ERISA” means the Employee Retirement Income Security Act of 1974 and the
regulations promulgated thereunder, as amended from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code, and including Section 414(m) and (o) of the
Code solely for purposes of Section 412 of the Code and Section 302 of ERISA.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder, with respect to a Plan (other than
an event for which the 30 day notice period is waived), (b) a failure to satisfy
the minimum funding standard under Section 412 of the Code or Section 302 of
ERISA, whether or not waived, occurs with respect to any Plan, (c) the filing
pursuant to Section 412(c) of the Code or Section 302(c) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan or Multiemployer Plan, (d) the incurrence by the Borrower or any of its
ERISA Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan, (e) the receipt by the Borrower or any ERISA Affiliate
from the PBGC or a plan administrator of any written notice relating to an
intention to terminate any Plan or Multiemployer Plan or to appoint a trustee to
administer any Plan or Multiemployer Plan, (f) the receipt by the Borrower or
any ERISA Affiliate of any written notice relating to the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan, (g) the
withdrawal of the Borrower or any of its ERISA Affiliates from a Plan subject to
Section 4063 of ERISA during a plan year in which such entity was a “substantial
employer” (as defined in Section 4001(a)(2) of ERISA) or a cessation of
operations that is treated as such a withdrawal under Section 4062(e) of ERISA,
(h) the receipt by the Borrower or any ERISA Affiliate of any written notice, or
the receipt by any Multiemployer Plan from the Borrower or any ERISA Affiliate
of any written notice, concerning a determination that a Multiemployer Plan is,
or is expected to be, insolvent or in reorganization, within the meaning of
Title IV of ERISA or that a Multiemployer Plan is in “critical” status (within
the meaning of Section 432 of the Code or Section 305 of ERISA) or (i) the
occurrence of a non-exempt prohibited transaction (within the meaning of Section
406 of ERISA or Section 4975 of the Code) with respect to any Plan.

 



-18-

 

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning assigned to such term in Section 7.01.

 

“Excess Cash Flow” means, for any fiscal year of the Borrower, commencing with
and including the fiscal year ending on December 31, 2016, the sum (without
duplication) of:

 

(a)       Consolidated Net Income for such fiscal year, adjusted to exclude any
gains or losses attributable to Prepayment Events, plus

 

(b)       depreciation, amortization and other non-cash charges or losses
(including deferred income taxes) deducted in determining such Consolidated Net
Income for such fiscal year, plus

 

(c)       the amount, if any, by which Net Working Capital decreased during such
fiscal year (except as a result of reclassification of items from short-term to
long-term), minus

 

(d)       the sum of (i) any non-cash gains or non-cash items of income included
in determining Consolidated Net Income for such fiscal year plus (ii) the
amount, if any, by which Net Working Capital increased during such fiscal year
(except as a result of reclassification of items from long-term to short-term),
minus

 

(e)       the greater of (x) the amount of Capital Expenditures of the Borrower
and its Restricted Subsidiaries in such fiscal year (except to the extent
attributable to the incurrence of Capital Lease Obligations or otherwise
financed by incurring Long-Term Indebtedness) and (y) the amount of Capital
Expenditures budgeted by the Borrower and its Restricted Subsidiaries for the
next succeeding fiscal year (except to the extent attributable to the incurrence
of Capital Lease Obligations or otherwise to be financed by incurring Long-Term
Indebtedness), minus

 

(f)        the aggregate principal amount of Long-Term Indebtedness repaid or
prepaid by the Borrower and its Restricted Subsidiaries during such fiscal year,
excluding (i) Indebtedness in respect of Revolving Loans and Letters of Credit
(unless there is a corresponding reduction in the aggregate Revolving
Commitments), (ii) Tranche B-1 Term Loans prepaid pursuant to Section 2.11(a),
(c) or (d), and (iii) repayments or prepayments of Long-Term Indebtedness
financed by the incurrence of other Long-Term Indebtedness by a Parent or any
Loan Party or the issuance of Equity Interests (or capital contributions in
respect thereof) after the Closing Date, minus

 

(g)       the amount of Restricted Payments made by a Loan Party in such fiscal
year pursuant to clause (iii) of Section 6.08(a), minus

 

(h)       cash Taxes paid in such fiscal year that did not reduce Consolidated
Net Income for such fiscal year, minus

 

(i)        cash payments made during such fiscal year in respect of non-cash
charges that increased Excess Cash Flow in any prior fiscal year, minus

 

(j)        without duplication of amounts deducted pursuant to clause (k) below
in prior fiscal years, the amount of Investments made pursuant to clauses (j),
(l) and (s) of Section 6.04 to the extent such Investments were not funded with
the proceeds of Long-Term Indebtedness, minus

 





-19-

 

 



(k)       without duplication of (i) amounts deducted from Excess Cash Flow in
prior periods or (ii) amounts included in subclause (e)(y) above and, at the
option of the Borrower, the aggregate consideration required to be paid in cash
by the Borrower and its Restricted Subsidiaries pursuant to binding contracts
(the “Contract Consideration”) entered into prior to or during such period
relating to Permitted Acquisitions, Capital Expenditures, or acquisitions of
intellectual property to the extent expected to be consummated or made, in each
case during the period of four consecutive fiscal quarters of the Borrower
following the end of such period; provided that to the extent the aggregate
amount of expenditures excluding expenditures from the proceeds of Long-Term
Indebtedness) is actually utilized to finance such Permitted Acquisitions,
Capital Expenditures, or acquisitions of intellectual property during such
period of four consecutive fiscal quarters is less than the Contract
Consideration, the amount of such shortfall shall be added to the calculation of
Excess Cash Flow at the end of such period of four consecutive fiscal quarters.

 

“Excluded Assets” has the meaning assigned to such term in the Collateral
Agreement.

 

“Excluded Domestic Subsidiary” means any Domestic Subsidiary that is (i) a
Subsidiary of a Subsidiary of the Borrower that is a CFC or (ii) a CFC Holdco.

 

“Excluded Parties” means individuals who are engaged directly or indirectly in
the sale of Concentra and its subsidiaries as representatives of Concentra and
listed on Schedule 1.01-B (other than, in each case, such Persons engaged by
Concentra as part in connection with the Transactions and other than a limited
number of senior employees who are required, in accordance with industry
regulations or the Arrangers’ internal policies and procedures to act in a
supervisory capacity and the Arrangers’ internal legal, compliance, conflicts,
risk management, credit or investment committee members).

 

“Excluded Subsidiary” means (i) any Subsidiary to the extent (and for so long
as) a Guarantee by such Subsidiary would be prohibited or restricted by
applicable law or by any restriction in any contract existing on the Closing
Date or, so long as any such restriction in any contract is not entered into in
contemplation of such Subsidiary becoming a Subsidiary, at the time such
Subsidiary becomes a Subsidiary (including any requirement to obtain the consent
of any governmental authority or third party), (ii) Excluded Domestic
Subsidiaries, (iii) Unrestricted Subsidiaries, (iv) Captive Insurance
Subsidiaries, (v) not-for-profit Subsidiaries, (vi) special purpose entities
reasonably satisfactory to the Administrative Agent, (vii) any Subsidiary that
is not a Material Subsidiary and (viii) any subsidiary where the Administrative
Agent and the Borrower agree that the cost (including any adverse tax
consequences) of obtaining a Guarantee by such Subsidiary would be excessive in
light of the practical benefit to the Lenders afforded thereby); provided that
the Borrower may notify the Administrative Agent that it intends to comply with
the Guarantee and Collateral Requirement with respect to any Excluded Subsidiary
that is a Domestic Subsidiary and a Restricted Subsidiary and, as of the date of
such compliance, such Subsidiary shall become a Subsidiary Loan Party and cease
to constitute an Excluded Subsidiary (including, without limitation, for
purposes of this definition and Section 5.12(a)).

 

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Loan Party of, or the grant by such Loan Party of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Loan Party’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Securities Exchange
Act and the regulations thereunder (determined after giving effect to
Section 2.12 of the Collateral Agreement, any other keepwell, support or other
agreement for the benefit of such Loan Party and any and all guarantees of such
Loan Party’s Swap Obligations by other Loan Parties) at the time the Guarantee
of such Loan Party or the grant of such security interest becomes effective with
respect to such Swap Obligation but for such Loan Party’s failure to constitute
an “eligible contract participant” at such time. If a Swap Obligation arises
under a master agreement governing more than one swap, such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such Guarantee or security interest is or becomes illegal in
accordance with the first sentence of this definition.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower or any Loan Party hereunder, (a) Taxes
imposed on (or measured by) its net income (however denominated) (including any
backup withholding with respect thereto) and franchise Taxes imposed on it (in
lieu of net income Taxes), in each case as a result of (i) such recipient being
organized under the laws of, or having its principal office or, in the case of
any Lender, its applicable lending office, located in the jurisdiction imposing
such Tax, or (ii) any other present or former connection between such Person and
the jurisdiction imposing such Tax (other than a connection arising by such
Person having executed, delivered, become a party to, performed its obligations
or received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to, or enforced, any Loan Document, or
sold or assigned an interest in any Loan or Loan Document ), (b) any branch
profits Taxes, or any similar Tax, imposed by any jurisdiction described in
clause (a) above, (c) in the case of a Lender , any U.S. federal withholding
Taxes imposed on amounts payable to or for the account of such Lender with
respect to an applicable interest in a Commitment (or, to the extent a Lender
acquires an interest in a Term Loan without acquiring an interest in the
corresponding Commitment, the Term Loan) pursuant to a law in effect on the date
on which (i) such Lender acquires such interest in the Commitment (or, to the
extent a Lender acquires an interest in a Term Loan without acquiring an
interest in the corresponding Commitment, the Term Loan) (in each case other
than pursuant to an assignment request by the Borrower under Section 2.19(b)),
or (ii) such Lender changes its lending office, except in each case to the
extent that, pursuant to Section 2.17(a), amounts with respect to such Taxes
were payable either to such Lender's assignor immediately before such Lender
became a party hereto or to such Lender immediately before it changed its
lending office, (d) any withholding Tax that is attributable to a Lender’s
failure to comply with Section 2.17(e), and (e) any withholding Taxes imposed
under FATCA.

 



-20-

 

  

“Existing Letter of Credit” means each letter of credit identified on Schedule
2.05(c).

 

“Existing Term Loan Class” has the meaning set forth in Section 2.21(a).

 

“Extended Revolving Commitments” means revolving credit commitments established
pursuant to Section 2.21 that are substantially identical to the Revolving
Commitments except that such extended revolving commitments may have a later
maturity date and different provisions with respect to interest rates and fees
than those applicable to the Revolving Commitments.

 

“Extended Term Loans” has the meaning set forth in Section 2.21(a).

 

“Extending Term Lender” has the meaning set forth in Section 2.21(c).

 

“Extension Election” has the meaning set forth in Section 2.21(c).

 

“Extension Request” has the meaning set forth in Section 2.21(a).

 

“Facility” means a given Class of Term Loans or Revolving Commitments, as the
context may require.

 

“Fair Market Value” means the value that would be paid by a willing buyer to an
unaffiliated willing seller in a transaction not involving distress or necessity
of either party, determined in good faith by the Board of Directors, chief
executive officer or chief financial officer of the Borrower.

 

“FATCA” means Sections 1471 through 1474 of the Code as of the date hereof (and
any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof, any agreements entered into pursuant to
Section 1471(b)(1) of the current Code (or any amended or successor version
described above) and any applicable law or regulation pursuant to an
intergovernmental agreement entered into to implement the foregoing.

 

“FCPA” means the United States Foreign Corrupt Practices Act of 1977, as
amended.

 

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate. In no event shall the Federal Funds
Effective Rate be less than 0%.

 



-21-

 



 

“Fee Letter” means the Amended and Restated Fee Letter, dated as of April 8,
2015, by and among the Arrangers, the Initial Borrower and the other parties
thereto.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower, in each case in his or her
capacity as such.

 

“Financial Covenant” means the covenant of the Borrower set forth in Section
6.12.

 

“Financial Covenant Default” has the meaning specified in Section 7.02.

 

“First Lien Intercreditor Agreement” means an agreement substantially in the
form of Exhibit I hereto with such changes as may be mutually agreed by the
Borrower and the Administrative Agent.

 

“First Lien Net Leverage Ratio” means, with respect to any Test Period, the
ratio of (a) Consolidated First Lien Net Indebtedness as of the last day of such
Test Period to (b) Consolidated EBITDA for such Test Period.

 

“Flood Insurance Laws” means, collectively, (i) National Flood Insurance Reform
Act of 1994 (which comprehensively revised the National Flood Insurance Act of
1968 and the Flood Disaster Protection Act of 1973) as now or hereafter in
effect or any successor statute thereto, (ii) the Flood Insurance Reform Act of
2004 as now or hereafter in effect or any successor statute thereto and (iii)
the Biggert-Waters Flood Insurance Reform Act of 2012 as now or hereafter in
effect or any successor statute thereto.

 

“Foreign Casualty Event” has the meaning specified in Section 2.11(h).

 

“Foreign Disposition” has the meaning specified in Section 2.11(h).

 

“Foreign Lender” means any Lender that is not a United States person within the
meaning of Section 7701(a)(30) of the Code.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“Free and Clear Usage Amount” means, at any time, the sum of the aggregate
principal amount of (i) Incremental Term Loans, Revolving Commitment Increases
and Incremental Revolving Commitments that have been established following the
Amendment No. 3 Effective Date and prior to such time in reliance on Section
2.20(d)(iii)(B) and (ii) Permitted Debt incurred in reliance on Section
6.01(xvi)(b), in each case, following the Amendment No. 3 Effective Date and
prior to such time. For the avoidance of doubt, (i) the Free and Clear Usage
Amount as of the Amendment No. 3 Effective Date has not been utilized and (ii)
$50,000,000 of the Term B-1 Loans borrowed on the Amendment No. 6 Effective Date
shall constitute utilization of the Free and Clear Usage Amount.

 

“GAAP” means generally accepted accounting principles in the United States of
America, including those set forth in the opinions and pronouncements of the
Accounting Principles Board of the American Institute of Certified Public
Accountants and statements and pronouncements of the Financial Accounting
Standards Board or in such other statements by such other entity as have been
approved by a significant segment of the accounting profession, which are in
effect from time to time. If at any time the SEC permits or requires domestic
companies subject to the reporting requirements of the Securities Exchange Act
to use IFRS in lieu of GAAP for financial reporting purposes, the Borrower may
elect by written notice to the Administrative Agent to so use IFRS in lieu of
GAAP and, upon any such notice, references herein to GAAP shall thereafter be
construed to mean (a) for periods beginning on and after the date specified in
such notice, IFRS as in effect on the date specified in such notice and as in
effect from time to time (for all other purposes of this Agreement) and (b) for
prior periods, GAAP as defined in the first sentence of this definition.
Notwithstanding any change to IFRS, all ratios and computations contained in
this Agreement shall be computed in conformity with GAAP.

 

-22-

 





 

“Government Programs” means (i) the Medicare and Medicaid Programs, (ii) the
United States Department of Defense Civilian Health Program for Uniformed
Services and (iii) other similar foreign or domestic federal, state or local
reimbursement or governmental health care programs.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party or applicant in
respect of any letter of credit or letter of guaranty issued to support such
Indebtedness or obligation; provided that the term “Guarantee” shall not include
endorsements for collection or deposit in the ordinary course of business. The
amount of any Guarantee of any guaranteeing person shall be deemed to be the
lower of (a) an amount equal to the stated or determinable amount of the primary
obligation in respect of which the Guarantee is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee.

 

“Guarantors” has the meaning set forth in the definition of “Collateral and
Guarantee Requirement” and shall include each Subsidiary Loan Party that shall
have become a Guarantor pursuant to Section 5.12(a).

 

“Hazardous Materials” means all explosive, radioactive, infectious, chemical,
biological, medical, hazardous or toxic materials, substances, wastes or other
pollutants or contaminants, including petroleum or petroleum byproducts,
asbestos or asbestos-containing materials, polychlorinated biphenyls, radon gas
and all other materials, substances or wastes of any nature regulated pursuant
to any Environmental Law.

 

“Healthcare Laws” means all applicable statutes, laws, ordinances, rules and
regulations of any Governmental Authority with respect to the regulation of
patient health care and the submission of claims for reimbursement including:
(a) federal fraud and abuse laws and regulations, including, the federal patient
referral law, 42 U.S.C. § 1395nn, commonly known as “Stark II”, the federal
anti-kickback law, 42 U.S.C. § 1320a-7b, the federal civil monetary penalty
statute 42 U.S.C. § 1320a-7a, federal laws regarding the submission of false
claims, false billing, false coding, and similar state laws and regulations, (b)
federal and state laws applicable to reimbursement and reassignment, (c) HIPAA,
(d) Medicare, (e) statutes affecting the Tricare/CHAMPUS, Veterans, and black
lung disease programs and any other health care program financed with United
States government funds, (f) all federal statutes and regulations affecting the
medical assistance program established by Titles V, XIX, XX, and XXI of the
Social Security Act and any statutes succeeding thereto, and all state statutes
and plans for medical assistance enacted in connection with the federal statutes
and regulations, (g) the Emergency Medical Treatment and Labor Act, commonly
known as “EMTALA”, and (h) any other federal or state law or regulation
governing health care.

 

“HIPAA” means the Health Insurance Portability and Accountability Act of 1996,
as the same may be amended, modified or supplemented from time to time
(including, without limitation, the provisions of the Health Information
Technology for Economic and Clinical Health Act contained in the American
Recovery and Reinvestment Act), and any successor statute thereto, and any and
all rules or regulations promulgated from time to time thereunder.

 

“HIPAA Compliance Date” has the meaning set forth in Section 5.15.

 

“Holdings” means (A) Concentra Holdings, Inc., a Delaware corporation, or (B)
any other entity (such entity, a “Succeeding Holdings”) that becomes the
immediate parent of the Borrower.

 

-23-

 





 

“IFRS” means International Financial Reporting Standards and applicable
accounting requirements set by the International Accounting Standards Board or
any successor thereto (or the Financial Accounting Standards Board, the
Accounting Principles Board of the American Institute of Certified Public
Accountants, or any successor to either such board, or the SEC, as the case may
be), as in effect from time to time.

 

“Impacted Interest Period” has the meaning set forth in the definition of “LIBO
Rate.”

 

“Incremental Commitments” has the meaning set forth in Section 2.20(a).

 

“Incremental Extensions of Credit” has the meaning set forth in Section 2.20(b).

 

“Incremental Facility Closing Date” has the meaning set forth in
Section 2.20(b).

 

“Incremental Loan Request” has the meaning set forth in Section 2.20(a).

 

“Incremental Revolving Commitments” has the meaning set forth in
Section 2.20(a).

 

“Incremental Revolving Lender” has the meaning set forth in Section 2.20(c).

 

“Incremental Revolving Loan” has the meaning set forth in Section 2.20(b).

 

“Incremental Term Commitments” has the meaning set forth in Section 2.20(a).

 

“Incremental Term Lender” has the meaning set forth in Section 2.20(c).

 

“Incremental Term Loan” has the meaning set forth in Section 2.20(b).

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding trade accounts
payable and accrued obligations incurred in the ordinary course of business),
(f) all obligations of others secured by (or for which the holder of such
obligations has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person, whether or not the
obligations secured thereby have been assumed, but limited, in the event such
secured obligations are nonrecourse to such Person, to the fair value of such
property, (g) all Guarantees by such Person of the obligations of any other
Person, (h) all Capital Lease Obligations of such Person, (i) all obligations,
contingent or otherwise, of such Person as an account party or applicant in
respect of letters of credit and letters of guaranty and (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.
Notwithstanding the foregoing, the term “Indebtedness” shall not include (a)
contingent obligations, including Guarantees, incurred in the ordinary course of
business or in respect of operating leases, and not in respect of borrowed
money, (b) deferred or prepaid revenues, (c) purchase price holdbacks in respect
of a portion of the purchase price of an asset to satisfy warranty or other
unperformed obligations of the respective seller or (d) or amounts that any
member of management, the employees or consultants of Holdings, the Borrower or
any of the Subsidiaries may become entitled to under any cash incentive plan in
existence from time to time.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitee” has the meaning set forth in Section 9.03(b).

 

“Information” has the meaning set forth in Section 9.12.

 

-24-

 





 

“Information Memorandum” means the Confidential Information Memorandum dated
April 23, 2015, relating to Holdings, the Borrower and the Transactions.

 

“Initial Borrower” has the meaning set forth in the preamble to this Agreement.

 

“Initial Second Lien Credit Agreement” means the Second Lien Credit Agreement
dated as of the Closing Date, among Holdings, the Borrower, the lenders from
time to time party thereto and Deutsche Bank AG New York Branch, as
administrative agent and collateral agent and the other agents party thereto.

 

“Intellectual Property Security Agreement” has the meaning assigned to such term
in the Collateral Agreement.

 

“Intercreditor Agreement” means the Intercreditor Agreement dated the Amendment
No. 3 Effective Date, by and between JPMCB, as Collateral Agent and
Administrative Agent, and the Second Lien Agent and each additional
representative from time to time, and acknowledged by the Loan Parties,
substantially in the form of the Exhibit H with modifications to reflect the
Amendment No. 3 Transactions and other modifications reasonably agreed by the
Administrative Agent and the Borrower.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07; provided that an Interest
Election Request shall be substantially in the form of Exhibit E, or such other
form as shall be approved by the Administrative Agent.

 

“Interest Payment Date” means (a) with respect to any ABR Loan (including a
Swingline Loan), the last day of each March, June, September and December, (b)
with respect to any Eurodollar Loan, the last day of the Interest Period
applicable to the Borrowing of which such Loan is a part and, in the case of a
Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period
and (c) with respect to the Tranche B-1 Term Loans outstanding immediately prior
to the Amendment No. 4 Effective Date, the Amendment No. 4 Effective Date.

 

“Interest Period” means, with respect to any Eurodollar Borrowing, with respect
to any Borrowing, the period commencing on the date of such Borrowing and ending
on the numerically corresponding day in the calendar month that is one, two,
three or six months thereafter (or twelve months or a shorter period as may be
agreed by the Borrower, the Administrative Agent and all Lenders participating
therein) and, in each case as the Borrower may elect in the Borrowing Request;
provided that (a) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day, and (b) any Interest Period that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period. For
purposes hereof, the date of a Borrowing initially shall be the date on which
such Borrowing is made and thereafter shall be the effective date of the most
recent conversion or continuation of such Borrowing.

 

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period for which the LIBO Screen Rate is available) that is shorter than
the Impacted Interest Period; and (b) the LIBO Screen Rate for the shortest
period (for which that LIBO Screen Rate is available) that exceeds the Impacted
Interest Period, in each case, at such time.

 

“Investments” has the meaning set forth in Section 6.04.

 

“IRS” means the United States Internal Revenue Service.

 



-25-

 



 

“Issuing Bank” means JPMorgan Chase Bank, N.A. or such other Lender designated
as an “Issuing Bank” pursuant to Section 2.05(k). The Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of the Issuing Bank, in which case the term “Issuing Bank” shall include any
such Affiliate with respect to Letters of Credit issued by such Affiliate.

 

“Junior Lien Intercreditor Agreement” means the Intercreditor Agreement or
another agreement as may be mutually agreed by the Borrower and the
Administrative Agent that is not less favorable to the Lenders with Obligations,
as determined by the Administrative Agent, than the terms of the Intercreditor
Agreement.

 

“Latest Maturity Date” means, at any date of determination and with respect to
the specified Loans or Commitments (or in the absence of any such specification,
all outstanding Loans and Commitments hereunder), the latest Maturity Date
applicable to any such Loans or Commitments hereunder at such time, including
the latest maturity date of any Extended Term Loan, any Extended Revolving
Commitment, any Incremental Term Loans and any Incremental Revolving
Commitments, in each case as extended in accordance with this Agreement from
time to time.

 

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Revolving Lender at any time shall
be its Applicable Percentage of the aggregate LC Exposure at such time.

 

“LCT Election” has the meaning set forth in Section 1.07(f).

 

“LCT Test Date” has the meaning set forth in Section 1.07(f).

 

“Lead Arrangers” means JPMorgan Chase Bank, N.A., Deutsche Bank Securities Inc.,
Wells Fargo Securities, LLC and Morgan Stanley Senior Funding, Inc., in their
capacity as joint lead arrangers and joint bookrunners under this Agreement.

 

“Lenders” means each Person that was a lender on the Closing Date and any other
Person that shall have become a party hereto pursuant to an Assignment and
Assumption or an Additional Credit Extension Amendment, other than any such
Person that ceases to be a party hereto pursuant to an Assignment and
Assumption. Unless the context otherwise requires, the term “Lenders” includes
the Swingline Lender.

 

“Letter of Credit” means any letter of credit issued or deemed issued pursuant
to this Agreement (including each Existing Letter of Credit).

 

“Letter of Credit Sublimit” as the meaning set forth in Section 2.05.

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the London interbank offered rate as administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate for dollars for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters screen that displays such
rate (or, in the event such rate does not appear on a Reuters page or screen, on
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
from time to time as selected by the Administrative Agent in its reasonable
discretion; in each case the “LIBO Screen Rate”) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period; provided that if the LIBO Screen Rate shall be less than zero, such rate
shall be deemed to be zero for the purposes of this Agreement; provided,
further, that if the LIBO Screen Rate shall not be available at such time for
such Interest Period (an “Impacted Interest Period”) then the LIBO Rate shall be
the Interpolated Rate; provided that if any Interpolated Rate shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

 

“LIBO Screen Rate” has the meaning provided in the definition of “LIBO Rate.”

 

-26-

 





 

“Licensed Personnel” has the meaning set forth in Section 3.21.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset or other arrangement to provide priority or preference with respect
to such asset, (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset and (c) in the case of securities, any purchase option,
call or similar right of a third party (other than customary rights of first
refusal and tag, drag and similar rights in joint venture agreements (other than
any such agreement in respect of any Subsidiary)) with respect to such
securities.

 

“Limitation” means a revocation, suspension, termination, impairment, probation,
limitation, nonrenewal, forfeiture, declaration of ineligibility, loss of status
as a participating provider in any Third Party Payor Arrangement, and the loss
of any other rights.

 

“Limited Condition Transaction” means (i) any acquisition by one or more of the
Borrower or its Restricted Subsidiaries of any assets, business or Person whose
consummation is not conditioned on the availability of, or on obtaining, third
party financing, (ii) any permitted Investment whose consummation is not
conditioned on the availability of, or on obtaining, third party financing and
(iii) any redemption, repurchase, defeasance, satisfaction and discharge or
repayment of Indebtedness requiring irrevocable notice in advance of such
redemption, repurchase, defeasance, satisfaction and discharge or repayment.

 

“Loan Document Obligations” means (a) the due and punctual payment by the
Borrower of (i) the principal of and interest (including interest accruing
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise, (ii) each payment required to be
made by the Borrower under this Agreement in respect of any Letter of Credit,
when and as due, including payments in respect of reimbursement of
disbursements, interest thereon (including interest accruing during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding) and obligations
to provide cash collateral, and (iii) all other monetary obligations of the
Borrower to any of the Secured Parties under this Agreement and each other Loan
Document, including obligations to pay fees, expense reimbursement obligations
and indemnification obligations, whether primary, secondary, direct, contingent,
fixed or otherwise (including monetary obligations incurred during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding), (b) the due and
punctual performance of all other obligations of the Borrower under or pursuant
to this Agreement and each other Loan Document, and (c) the due and punctual
payment and performance in full of all the obligations of each other Loan Party
under or pursuant to the Collateral Agreement and each other Loan Document.
Notwithstanding the foregoing, the term “Loan Document Obligations” shall not
include any amounts described above in respect of any Commitment or Loan that is
subordinated in right of payment or security to any other Commitment or Loan.

 

“Loan Documents” means, collectively, (i) this Agreement, (ii) the promissory
notes, if any, executed and delivered pursuant to Section 2.09(e), (iii) any
Additional Credit Extension Amendment, (iv) the Security Documents, (v) the
Intercreditor Agreement, (vi) legal opinions issued in connection with the Loan
Documents, if any, (vii) Uniform Commercial Code filings, flood determinations
and any other documents prepared in connection with the other Loan Documents, if
any, and (viii) Amendment No. 1, Amendment No. 2, Amendment No. 3, Amendment No.
4, Amendment No. 5, Amendment No. 6 and any other amendment or joinder to this
Agreement.

 

“Loan Parties” means Holdings, the Borrower, the Subsidiary Loan Parties and
each Permitted Joint Venture Loan Party.

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement or an Additional Credit Extension Amendment.

 

“Long-Term Indebtedness” means any Indebtedness that, in accordance with GAAP,
constitutes (or, when incurred, constituted) a long-term liability (excluding
Revolving Loans and Swingline Loans or extensions of credit under any other
revolving credit or similar facility).

 



-27-

 



 

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, assets, liabilities, financial condition or results of operations of
Holdings, the Borrower and the Subsidiaries, taken as a whole, (b) the ability
of any Loan Party to perform any obligation under any Loan Document or (c) the
rights of or benefits available to the Lenders under any Loan Document.

 

“Material Disposition” means the sale by the Borrower or any Subsidiary of
assets (including the capital stock of a Subsidiary or a business unit) for
aggregate consideration (including amounts received in connection with
post-closing payment adjustments, earn-outs and noncompete payments) of at least
$15,000,000.

 

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of Holdings, the Borrower and the Subsidiaries in an aggregate principal
amount exceeding $20,000,000. For purposes of determining Material Indebtedness,
the “principal amount” of the obligations of the Borrower or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Borrower or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.

 

“Material Real Property” means a real property with a gross book value of at
least $5,000,000, as reasonably determined by the Borrower in good faith.

 

“Material Subsidiary” means, at any date of determination, each wholly owned
Restricted Subsidiary (when combined with the assets of such Subsidiary’s
Restricted Subsidiaries after eliminating intercompany obligations) (i) whose
total assets at the last day of the Test Period ending on the last day of the
most recent fiscal period for which financial statements pursuant to
Section 5.01(a) or (b) have been delivered were equal to or greater than 2.5% of
the Total Assets of the Borrower and the Restricted Subsidiaries at such date or
(ii) whose revenues during such Test Period were equal to or greater than 2.5%
of the consolidated revenues of the Borrower and the Restricted Subsidiaries for
such period (in the case of any determination relating to any Specified
Transaction, on a Pro Forma Basis including the revenues of any Person being
acquired in connection therewith), in each case determined in accordance with
GAAP; provided that if, at any time and from time to time after the Closing
Date, Restricted Subsidiaries that are not Material Subsidiaries (other than
Excluded Subsidiaries (except pursuant to clause (vii) of the definition
thereof)) have, in the aggregate, (a) total assets at the last day of such Test
Period equal to or greater than 5.0% of the Total Assets of the Borrower and the
Restricted Subsidiaries at such date or (b) revenues during such Test Period
equal to or greater than 5.0% of the consolidated revenues of the Borrower and
the Restricted Subsidiaries for such period, in each case determined in
accordance with GAAP, then the Borrower shall, on or prior to the date on which
financial statements for the last quarter of such Test Period are delivered
pursuant to this Agreement, designate in writing to the Administrative Agent one
or more of such Restricted Subsidiaries as Material Subsidiaries for each fiscal
period until this proviso is no longer applicable.

 

“Maturity Date” means (i) with respect to the Tranche B-1 Term Loans, the
Tranche B-1 Maturity Date, (ii) with respect to the Revolving Commitments, the
Revolving Maturity Date, (iii) with respect to any Incremental Term Loans or
Incremental Revolving Commitments, the final maturity date as specified in the
applicable Additional Credit Extension Amendment and (iv) with respect to any
Class of Extended Term Loans or Extended Revolving Commitments, the final
maturity date as specified in the applicable Additional Credit Extension
Amendment with respect thereto accepted by the respective Lender or Lenders;
provided that, in each case, if such day is not a Business Day, the Maturity
Date shall be the Business Day immediately succeeding such day.

 

“Maximum Rate” has the meaning set forth in Section 9.13.

 

“Medical Services” means medical and health care services provided to a Person
by Licensed Personnel provided by a Loan Party and other respective employees,
independent contractors and leased personnel whether or not covered by a policy
of insurance issued by an insurer, and includes physician services, nurse
practitioner services and physician’s assistant services provided by Licensed
Personnel supplied by a Loan Party, its respective employees, independent
contractors and leased personnel to a Person for a valid and proper medical or
health purpose.

 

“Medicare and Medicaid Programs” means the programs established under Title
XVIII and XIX of the Social Security Act and any successor programs performing
similar functions.



-28-

 

 



 

“Merger” has the meaning set forth in the preamble to this Agreement.

 

“Merger Agreement” has the meaning set forth in the preamble to this Agreement.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Mortgage” means a mortgage, deed of trust, assignment of leases and rents,
leasehold mortgage or other security document granting a Lien on any Mortgaged
Property to secure the Obligations. Each Mortgage shall be reasonably
satisfactory in form and substance to the Collateral Agent.

 

“Mortgaged Property” means, initially, each Material Real Property identified on
Schedule 1.01-A and includes each other Material Real Property with respect to
which a Mortgage is granted pursuant to Section 5.12 or 5.13.

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA that is contributed to, or required to be contributed to, by the
Borrower or any ERISA Affiliate, or with respect to which the Borrower or any
ERISA Affiliate has or may have any liability.

 

“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any
non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but excluding any interest payments),
but only as and when received, (ii) in the case of a casualty, insurance
proceeds and (iii) in the case of a condemnation or similar event, condemnation
awards and similar payments, net of (b) the sum of (i) all reasonable fees and
out-of-pocket expenses paid to third parties (other than Affiliates) in
connection with such event, (ii) in the case of a sale, transfer or other
disposition of an asset (including pursuant to a sale and leaseback transaction
or a casualty or a condemnation or similar proceeding), the amount of all
payments required to be made as a result of such event to repay Indebtedness
(other than Loans and other Indebtedness secured by Liens ranking pari passu or
junior to the Liens securing the Obligations) secured by such asset or otherwise
subject to mandatory prepayment as a result of such event and (iii) the amount
of all taxes paid (or reasonably estimated to be payable) and the amount of any
reserves established to fund liabilities reasonably estimated to be payable, in
each case during the year that such event occurred or the next succeeding year
and that are directly attributable to such event (as determined reasonably and
in good faith by a Financial Officer); provided that no net proceeds calculated
in accordance with the foregoing of less than $2,500,000 realized in a single
transaction or series of related transactions shall constitute Net Proceeds.

 

“Net Working Capital” means, at any date, (a) the consolidated current assets of
the Borrower and its subsidiaries as of such date (excluding cash and Permitted
Investments) minus (b) the consolidated current liabilities of the Borrower and
its subsidiaries as of such date (excluding current liabilities in respect of
Indebtedness). Net Working Capital at any date may be a positive or negative
number. Net Working Capital increases when it becomes more positive or less
negative and decreases when it becomes less positive or more negative.

 

“Non-Consenting Lender” has the meaning set forth in Section 9.02(b).

 

“Non-Converted Tranche B Term Loans” means each Tranche B Term Loan (or portion
thereof) other than a Converted Tranche B Term Loan.

 

“Non-Debt Fund Affiliate” shall mean any Affiliate of Holdings (other than
Holdings, the Borrower or any Subsidiary of the Borrower) that is not a Debt
Fund Affiliate.

 

“Non-Loan Party” means any Restricted Subsidiary of the Borrower that is not a
Loan Party.

 

“NPI” has the meaning set forth in Section 3.21(b).

 

“NYFRB” means the Federal Reserve Bank of New York.

 

-29-

 



 



“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day(or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a Federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

 

“Obligations” means (a) Loan Document Obligations, (b) obligations of any Loan
Party arising under any Secured Hedge Agreement (including monetary obligations
incurred during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding) and (c) Cash Management Obligations (including monetary obligations
incurred during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding); provided that the “Obligations” shall in no event include any
Excluded Swap Obligations.

 

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.

 

“OID” means original issue discount.

 

“Other Taxes” means any and all present or future recording, stamp, documentary,
excise, transfer, sales, property or similar Taxes arising from any payment made
under any Loan Document or from the execution, delivery, enforcement,
registration, filing or recording of, from the receipt or perfection of a
security interest under, or otherwise with respect to, any Loan Document.

 

“Otherwise Applied” means, with respect to any Net Proceeds, the amount of such
Net Proceeds that was (i) required to prepay the Loans pursuant to Section 2.11
or (ii) otherwise previously applied under the Loan Documents.

 

“Parent” means any Other Parent and any other Person that is a Subsidiary of any
Other Parent and of which the Borrower is a Subsidiary. As used herein, “Other
Parent” means a Person of which the Borrower becomes a Subsidiary after the
Closing Date that is designated by the Borrower as an “Other Parent”; provided
that either (x) immediately after the Borrower first becomes a Subsidiary of
such Person, more than 50% of the voting stock of such Person shall be held by
one or more Persons that held more than 50% of the voting stock of the Borrower
or a Parent of the Borrower immediately prior to the Borrower first becoming
such Subsidiary or (y) such Person shall be deemed not to be an Other Parent for
the purpose of determining whether a Change of Control shall have occurred by
reason of the Borrower first becoming a Subsidiary of such Person. The Borrower
shall not in any event be deemed to be a “Parent.”

 

“Participant” has the meaning set forth in Section 9.04(c).

 

“Participant Register” has the meaning set forth in Section 9.04(c).

 

“Patriot Act” has the meaning set forth in Section 9.14.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Perfection Certificate” means a certificate in the form of Exhibit C or any
other form approved by the Collateral Agent.

 

“Permits” shall mean, with respect to any Person, any permit, approval,
authorization, license, registration, certificate, concession, grant, franchise,
variance or permission from, and any other contractual obligations with, any
Governmental Authority, in each case whether or not having the force of law and
applicable to or binding upon such Person or any of its property or operations
or to which such Person or any of its property or operations is subject.

 



-30-

 

 



“Permitted Acquisition” means any Investment by the Borrower or any of its
Restricted Subsidiaries consisting of (a) the acquisition of all or
substantially all of the assets of any other Person (a “Target”) or of assets
constituting a business unit, a division or line of business of a Target or a
facility of such Target (including research and development and related assets
in respect of any product) or (b) all or substantially all of the Equity
Interests of a Target, if as a result of such Investment (i) such Target becomes
a Restricted Subsidiary or (ii) such Target, in one transaction or a series of
related transactions, is amalgamated, merged or consolidated with or into, or
transfers or conveys substantially all of its assets (or such business unit,
division or line of business) to, or is liquidated into, the Borrower or a
Restricted Subsidiary; provided that the aggregate amount of Investments in
Non-Loan Parties by Loan Parties in connection with all Permitted Acquisitions
shall not, except as otherwise permitted by Section 6.04 (other than
Section 6.04(a)), exceed $25,000,000.

 

“Permitted Business” means (i) any business engaged in by the Borrower or any of
its Restricted Subsidiaries on the Closing Date and (ii) any business or other
activities that are reasonably similar, ancillary, complementary or related to,
or a reasonable extension, development or expansion of, the businesses in which
the Borrower and its Restricted Subsidiaries are engaged on the Closing Date.

 

“Permitted Debt” means Indebtedness (including Acquired Indebtedness) incurred
or assumed by the Borrower and any Restricted Subsidiary in the form of loans or
debt securities; provided that, except in the case of Refinancing Debt
Securities, to the extent such Indebtedness is in the form of senior term loans
secured by Liens ranking pari passu with the Liens securing the Obligations, the
provisions of Section 2.20(e)(iii) shall apply to any such Indebtedness as if
such Indebtedness were a Class of Incremental Term Loans that is pari passu in
right of payment and security with the Tranche B-1 Term Loans); provided,
further that (A) except in the case of Refinancing Debt Securities, immediately
after the incurrence or assumption of such Indebtedness and the use of proceeds
thereof, no Event of Default shall be continuing or result therefrom (but if the
primary purpose of incurring any Permitted Debt is to finance a Limited
Condition Transaction, such Event of Default shall be limited to an Event of
Default under Section 7.01(a), (b), (h) or (i)), (B) to the extent such
Indebtedness is in the form of loans, the provisions of Section 2.20(e)(i)(B)
and Section 2.20(e)(i)(C) shall apply to any such Indebtedness as if such
Indebtedness were a Class of Incremental Term Loans, (C) to the extent such
Indebtedness is in the form of bonds, such Indebtedness does not mature or have
scheduled amortization or payments of principal (other than customary “AHYDO
catch up payments”, customary offers to repurchase and prepayment events upon a
change of control, asset sale or event of loss and a customary acceleration
right after an event of default) prior to the Tranche B-1 Maturity Date at the
time such Indebtedness is issued, (D) such Indebtedness shall not be secured by
any assets of the Loan Parties other than Collateral and, if secured by the
Collateral shall either be secured by Liens ranking pari passu with the Liens
securing the Obligations that are subject to a First Lien Intercreditor
Agreement with the Collateral Agent or by Liens ranking junior to the Liens
securing the Obligations pursuant to a Junior Lien Intercreditor Agreement, (E)
the covenants, events of default and prepayment events applicable to such other
Indebtedness shall be substantially similar to, or no more favorable (taken as a
whole), than the terms of this Agreement, in each case as reasonably determined
by the Borrower (except for restrictions that apply only after the Latest
Maturity Date) and (F) Non-Loan Parties may not incur Indebtedness pursuant to
this definition if, after giving Pro Forma Effect to such incurrence, the
aggregate amount of Indebtedness of Non-Loan Parties incurred pursuant to this
paragraph then outstanding, together with any Indebtedness incurred by Non-Loan
Parties pursuant to clause (vii) of Section 6.01, would exceed the greater of
$25,000,000 and 2.5% of Total Assets, in each case determined at the such time
of incurrence.

 

“Permitted Encumbrances” means:

 

(a)       Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Section 5.05,

 

(b)       carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or if more than
30 days overdue, are unfiled and no other action has been taken to enforce such
Liens or that are being contested in good faith and by appropriate actions, in
each case if adequate reserves with respect thereto are maintained on the books
of the applicable Person in accordance with GAAP or the equivalent accounting
principles in the relevant local jurisdiction;

 

-31-

 





 

(c)       pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance, other social
security benefits or other insurance-related obligations (including, but not
limited to, in respect of deductibles, self-insured retention amounts and
premiums and adjustments thereto),

 

(d)       deposits and pledges to secure the performance of bids, trade
contracts, leases, public or statutory obligations, progress payments, surety
and appeal bonds, performance bonds and other obligations of a like nature
incurred in the ordinary course of business,

 

(e)       judgment liens in respect of judgments that do not constitute an Event
of Default under paragraph (j) of Section 7.01,

 

(f)        minor survey exceptions, easements or reservations of rights for
others for, licenses, zoning restrictions, rights-of-way, sewers, electric
lines, telegraph and telephone lines and other similar purposes, minor defects
or irregularities of title and other similar encumbrances on real property
imposed by law or arising in the ordinary course of business that do not secure
any monetary obligations and do not either detract from the value of the
affected property or interfere with the ordinary conduct of business of the
Borrower or any Subsidiary, in each case in any material respect, taken as a
whole,

 

(g)       landlords’ and lessors’ and other like Liens in respect of rent not in
default,

 

(h)       any Liens shown on the title insurance policies in favor of the
Collateral Agent insuring the Liens of the Mortgages,

 

(i)        leases or subleases which are subordinate to the Lien of any
Mortgage, and

 

(j)        Liens arising from precautionary Uniform Commercial Code financing
statement or similar filings;

 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

 

“Permitted Holder” means any of the following: (i) any of the Permitted
Investors or their respective Affiliates, (ii) any investment fund or vehicle
managed, sponsored or advised by a Permitted Investor or any Affiliate thereof,
and any Affiliate of or successor to any such investment fund or vehicle, (iii)
each partner, officer, director, principal or member of the Permitted Investors
or any Affiliate of the Permitted Investors and (iv) any Person acting in the
capacity of an underwriter (solely to the extent that and for so long as such
Person is acting in such capacity) in connection with a public or private
offering of capital stock of any Parent or the Borrower.

 

“Permitted Initial Revolving Loan Borrowing Purposes” means one or more
Borrowings of Revolving Loans that, do not in the aggregate, exceed $5,000,000
(i) to finance the Transactions and Transaction Expenses, (ii) for working
capital needs and (iii) to fund working capital and other purchase price
adjustments under the Acquisition Agreement (including with respect to the
amount of all cash, Permitted Investments and marketable securities to be
acquired). In addition, Borrowings of Revolving Loans may be made on the Closing
Date to fund certain OID or upfront fees in connection with the Tranche B Term
Loans and Revolving Commitments as agreed with the Arrangers.

 

“Permitted Investments” means:

 

(a)       United States dollars or, in the case of any Restricted Subsidiary
which is not a Domestic Subsidiary, any other currencies held from time to time
in the ordinary course of business,

 

(b)       direct obligations of, or obligations of the principal of and interest
on which are unconditionally guaranteed by, the United States of America (or by
any agency thereof to the extent such obligations are backed by the full faith
and credit of the United States of America), in each case maturing within one
year from the date of acquisition thereof,

 

-32-

 





 

(c)      direct obligations issued by any state of the United States of America
or any political subdivision of any such state, or any public instrumentality
thereof, in each case having maturities of not more than 12 months from the date
of acquisition,

 

(d)      investments in commercial paper maturing within 365 days from the date
of acquisition thereof and having, at such date of acquisition, a credit rating
from S&P or Moody’s of at least A2 or P2, respectively,

 

(e)      investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 365 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof that has a combined capital
and surplus and undivided profits of not less than $500,000,000,

 

(f)       Indebtedness or preferred stock issued by Persons with a rating of “A”
or higher from Standard & Poor’s Rating Services or “A2” or higher from Moody’s
Investors Service, Inc. with maturities of 12 months or less from the date of
acquisition,

 

(g)      fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (b) above and entered into with a
financial institution satisfying the criteria described in clause (e) above, and

 

(h)      investments in money market funds that comply with the criteria set
forth in SEC Rule 2a-7 under the Investment Company Act of 1940, as amended,
substantially all of whose assets are invested in investments of the type
described in clauses (a) through (g) above.

 

“Permitted Investors” means Welsh Carson, Anderson & Stowe XII, L.P., Select
Medical Corporation and any successors in interest thereto.

 

“Permitted Joint Venture” means any investment by which the Borrower or any
Subsidiary Loan Party acquires at least 10% but not more than 99% of the Equity
Interests of any Person; provided that the primary business of such Person is
(x) to own, lease or operate facilities which provide health care related
services or (y) to provide health care related services or any related services
to a health care facility or business.

 

“Permitted Joint Venture Loan Party” means any Permitted Joint Venture which (x)
is a Restricted Subsidiary of the Borrower or any Subsidiary Loan Party and (y)
satisfies the terms of the Collateral and Guarantee Requirement (without regard
to its potential classification as an Excluded Subsidiary).

 

“Permitted Liens” has the meaning set forth in Section 6.02.

 

“Permitted Real Estate Joint Venture” means any Permitted Joint Venture which is
a subsidiary and owns real property used in the business of the Borrower or any
Subsidiary; provided that such Permitted Real Estate Joint Venture is not
engaged in any business or activity other than the ownership of such real
property and activities incidental thereto.

 

“Permitted Refinancing” means any Indebtedness of the Borrower or any of its
Restricted Subsidiaries issued in exchange for, or the net proceeds of which are
used to extend, renew, refund, refinance, replace, defease or discharge other
Indebtedness of the Borrower or any of its Restricted Subsidiaries (other than
intercompany Indebtedness); provided that:

 

(a)      the principal amount (or accreted value, if applicable) of such
Permitted Refinancing does not exceed the principal amount (or accreted value,
if applicable) of the Indebtedness extended, renewed, refunded, refinanced,
replaced, defeased or discharged (plus all accrued interest on the Indebtedness
and the amount of all fees, commissions, discounts and expenses, including
premiums, incurred in connection therewith),

 



-33-

 

 

(b)      either (a) such Permitted Refinancing has a final maturity date later
than the final maturity date of, and has a Weighted Average Life to Maturity
equal to or greater than the Weighted Average Life to Maturity of, the
Indebtedness being extended, renewed, refunded, refinanced, replaced, defeased
or discharged or (b) all scheduled payments on or in respect of such Permitted
Refinancing (other than interest payments) shall be at least 91 days following
the final scheduled maturity of the Loans,

 

(c)       if the Indebtedness being extended, renewed, refunded, refinanced,
replaced, defeased or discharged is Subordinated Indebtedness, such Permitted
Refinancing is subordinated in right of payment to the Obligations on terms at
least as favorable to the holders of the Obligations as those contained in the
documentation governing the Subordinated Indebtedness being extended, renewed,
refunded, refinanced, replaced, defeased or discharged,

 

(d)       such Indebtedness is incurred (i) by the Borrower or by any Restricted
Subsidiary who is the obligor on the Indebtedness being renewed, refunded,
refinanced, replaced, defeased or discharged, (ii) by any Loan Party if the
obligor on the Indebtedness being renewed, refunded, refinanced, replaced,
defeased or discharged is a Loan Party; or by any Non-Loan Party if the obligor
on the Indebtedness being renewed, refunded, refinanced, replaced, defeased or
discharged is a Non-Loan Party, and

 

(e)       such Indebtedness is not secured by any assets other than the assets
that secured the Indebtedness being renewed, refunded, refinanced, replaced,
defeased or discharged and if the Liens securing such Indebtedness were subject
to a First Lien Intercreditor Agreement or Junior Lien Intercreditor Agreement
with the Collateral Agent, the Liens securing such new Indebtedness shall be
subject to a First Lien Intercreditor Agreement or Junior Lien Intercreditor
Agreement, as applicable, with the Collateral Agent on terms not less favorable
to the Secured Parties than the terms of such existing First Lien Intercreditor
Agreement or Junior Lien Intercreditor Agreement, as applicable.

 

“Permitted Security” means (a) common stock of Holdings or (b) Qualified
Preferred Stock, in each case (i) (x) issued to the Permitted Investors for cash
or (y) issued to any other Person that makes an equity investment in Holdings in
connection with the Transactions and (ii) the proceeds of which are contributed
by Holdings to the Borrower in exchange for common stock or as a capital
contribution.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any “employee pension benefit plan” (as defined in Section 3(2) of
ERISA) that is subject to the provisions of Title IV or Section 302 of ERISA or
Section 412 of the Code, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA, be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Prepayment Event” means:

 

(a)       any sale, transfer or other disposition (excluding pursuant to a sale
and leaseback transaction permitted under Section 6.06) of any property or asset
of Holdings, the Borrower or any Restricted Subsidiary in excess of $2,500,000
per transaction (or series of related transactions) and $5,000,000 in any fiscal
year, other than dispositions described in clauses (a), (b), (c) and (d) of
Section 6.05, or

 

(b)       any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any property or
asset of Holdings, the Borrower or any Restricted Subsidiary with a fair value
immediately prior to such event equal to or greater than $2,500,000, or

 

(c)        the incurrence by Holdings, the Borrower or any Restricted Subsidiary
of (x) any Refinancing Indebtedness or (y) any Indebtedness not permitted under
Section 6.01.

 

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Administrative
Agent) or any similar release by the Federal Reserve Board (as determined by the
Administrative Agent). Each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.

 

-34-

 





 

“Pro Forma Basis” and “Pro Forma Effect” mean, with respect to compliance with
any test or covenant or calculation of any ratio hereunder, the determination or
calculation of such test, covenant or ratio (including in connection with
Specified Transactions) in accordance with Section 1.07.

 

“Pro Forma Compliance” means, with respect to the Financial Covenant, compliance
on a Pro Forma Basis in accordance with Section 1.07.

 

“Proposed Change” has the meaning set forth in Section 9.02(b).

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Public-Sider” means a Lender whose representatives may trade in securities of
the Borrower or its controlling person or any of its Subsidiaries while in
possession of the financial statements provided by the Borrower under the terms
of this Agreement.

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 

“QFC Credit Support” has the meaning set forth in Section 9.20.

 

“Qualified Counterparty” means any Person which is a party to a Swap Agreement
permitted by Section 6.07 or a Cash Management Agreement with the Borrower or
any Restricted Subsidiary and that is or was a Lender, an Agent, an Arranger or
an Affiliate of a Lender, an Agent or an Arranger on the Closing Date or at the
time it enters into such Swap Agreement or Cash Management Agreement, as
applicable, in its capacity as a party thereto.

 

“Qualified IPO” means the issuance by Borrower or any direct or indirect parent
company of Borrower of its common Equity Interests in an underwritten primary
public offering (other than a public offering pursuant to a registration
statement on Form S-8) pursuant to an effective registration statement filed
with the SEC in accordance with the Securities Exchange Act (whether alone or in
connection with a secondary public offering).

 

“Qualified Preferred Stock” means common stock or preferred stock of Holdings
that (a) does not require the payment of cash dividends (it being understood
that cumulative dividends shall be permitted), (b) is not mandatorily redeemable
pursuant to a sinking fund obligation or otherwise prior to the date that is 180
days after the Latest Maturity Date at the time of incurrence thereof (other
than upon an event of default or change of control; provided that any such
payment is subordinated (whether by contract or pursuant to Holdings’ charter or
the certificate of designations of such preferred stock) in right of payment to
the Obligations on the terms set forth in the certificate of incorporation of
Holdings in existence on the Closing Date or such other terms reasonably
satisfactory to the Administrative Agent), (c) contains no maintenance
covenants, other covenants materially adverse to the Lenders or remedies (other
than voting rights) and (d) is convertible only into common equity of Holdings
or securities that would constitute Qualified Preferred Stock.

 

“Qualified Proceeds” means any of the following or any combination of the
following:

 

(a)       Investments permitted under Section 6.04,

 

(b)       the Fair Market Value of assets that are used or useful in a Permitted
Business, and

 

-35-

 





 

(c)       the Fair Market Value of the Equity Interests of any Person engaged
primarily in a Permitted Business if such Person is a non-wholly owned
Restricted Subsidiary prior to such transaction or, if in connection with the
receipt by the Borrower or any of its Restricted Subsidiaries of such Equity
Interests, such Person becomes a Restricted Subsidiary or such Person is merged
or consolidated into the Borrower or any Restricted Subsidiary.

 

“Refinancing Debt Securities” means any Permitted Debt designated as
“Refinancing Debt Securities” in a certificate of a Responsible Officer of the
Borrower delivered to the Administrative Agent on or prior to the date such
Permitted Debt is incurred.

 

“Refinancing Indebtedness” means (i) any Refinancing Term Loans, (ii) any
Refinancing Revolving Commitments and (iii) any Refinancing Debt Securities.

 

“Refinancing Revolving Commitments” means any Incremental Revolving Commitments
that are designated by a Responsible Officer of the Borrower as “Refinancing
Revolving Commitments” in the applicable Additional Credit Extension Amendment;
provided that on the date of effectiveness thereof the Borrower reduces the
aggregate amount of a Class of Revolving Commitments, Extended Revolving
Commitments or previously established Incremental Revolving Commitments by a
corresponding amount.

 

“Refinancing Term Loans” means any Incremental Term Loans that are designated by
a Responsible Officer of the Borrower as “Refinancing Term Loans” in the
applicable Additional Credit Extension Amendment.

 

“Register” has the meaning set forth in Section 9.04(b).

 

“Reimbursement Approvals” means, with respect to all Government Programs, any
and all certifications, provider numbers, provider agreements, participation
agreements, accreditations and any other similar agreements with or approvals by
any Governmental Authority or other Person.

 

“Rejection Notice” has the meaning specified in Section 2.11(g).

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, members, partners, officers, employees,
agents, advisors and other representatives of such Person and such Person’s
Affiliates.

 

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment or within, into or from any building, structure,
facility or fixture.

 

“Replacement Term Loans” has the meaning assigned to such term in
Section 9.02(c).

 

“Repricing Transaction” means (a) any prepayment or repayment of Tranche B-1
Term Loans with the proceeds of, or any conversion of Tranche B-1 Term Loans
into, any new or replacement tranche of first lien term loans the primary
purpose of which is to effectively reduce the Yield applicable to such Tranche
B-1 Term Loans or (b) any amendment relating to the Tranche B-1 Term Loans, the
primary purpose of which is to effectively reduce the Yield applicable to
Tranche B-1 Term Loans; provided that any refinancing or repricing of Tranche
B-1 Term Loans in connection with (i) a Qualified IPO, (ii) any Transformative
Acquisition or (iii) a transaction that would result in a Change of Control
shall, in each case, not constitute a Repricing Transaction. Any determination
by the Administrative Agent with respect to whether a Repricing Transaction
shall have occurred shall be conclusive and binding on all Lenders holding the
Tranche B-1 Term Loans.

 

“Required Lenders” means, at any time, Lenders having Revolving Exposures,
outstanding Term Loans and unused Commitments representing more than 50% of the
aggregate Revolving Exposures, outstanding Term Loans and unused Commitments at
such time (disregarding any of the foregoing of a Defaulting Lender).

 



-36-

 



 

“Required Revolving Lenders” means, at any time, Lenders having Revolving
Exposures and unused Revolving Commitments representing more than 50% of the sum
of the aggregate Revolving Exposures and unused Revolving Commitments at such
time (disregarding any of the foregoing of a Defaulting Lender).

 

“Requirement of Law” means, with respect to any Person, (i) the charter,
articles or certificate of organization or incorporation and bylaws or other
organizational or governing documents of such Person and (ii) any statute, law,
treaty, rule, regulation, order, decree, writ, injunction or determination of
any arbitrator or court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

 

“Responsible Officer” means the chief executive officer, president, vice
president, chief financial officer, chief operating officer, chief
administrative officer, secretary or assistant secretary, treasurer or assistant
treasurer or other similar officer or Person performing similar functions of a
Loan Party. Any document delivered hereunder that is signed by a Responsible
Officer of a Loan Party shall be conclusively presumed to have been authorized
by all necessary corporate, partnership and/or other action on the part of such
Loan Party and such Responsible Officer shall be conclusively presumed to have
acted on behalf of such Loan Party.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Holdings, the Borrower or any Restricted Subsidiary, or any payment thereon
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any such Equity Interests; provided
that the repurchase, redemption or other acquisition or retirement for value of
any Equity Interests of a Restricted Subsidiary by the Borrower or a Restricted
Subsidiary shall not constitute a Restricted Payment but shall constitute an
Investment.

 

“Restricted Subsidiary” means any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

 

“Revolving Availability Period” means the period from and including the Closing
Date to but excluding the earlier of (a) the Revolving Maturity Date and (b) the
date of termination of the Revolving Commitments.

 

“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans hereunder, expressed as an amount
representing the maximum possible aggregate amount of such Lender’s Revolving
Exposure hereunder, as such commitment may be reduced or increased from time to
time pursuant to this Agreement. The aggregate amount of each Lender’s Revolving
Commitments on the Amendment No. 6 Effective Date is set forth on Schedule II to
Amendment No. 6.

 

“Revolving Commitment Increase” has the meaning set forth in Section 2.20(a).

 

“Revolving Exposure” means, with respect to any Lender at any time, the sum of
the outstanding principal amount of such Lender’s Revolving Loans at such time.

 

“Revolving Lender” means a Lender with a Revolving Commitment or, if the
Revolving Commitments have terminated or expired, a Lender with Revolving
Exposure.

 

“Revolving Loan” means the Loans made pursuant to clauses (b) and (c) of
Section 2.01.

 

“Revolving Maturity Date” means March 1, 2022.

 

“S&P” means Standard & Poor’s Ratings Group, Inc.

 

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any comprehensive, country-based Sanctions (at
the time of this Agreement, Crimea, Cuba, Iran, North Korea and Syria).

 



-37-

 

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the European Union or Her Majesty’s Treasury of the United
Kingdom, (b) any other Person located, organized or ordinarily resident in a
Sanctioned Country or (c) any Person 50% or more of the Equity Interests of
which are owned by one or more Persons referenced in clause (a).

 

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State, or (b) the
European Union or Her Majesty’s Treasury of the United Kingdom.

 

“SEC” means the Securities and Exchange Commission or any Governmental Authority
succeeding to any of its principal functions.

 

“Second Lien Agent” means Wells Fargo Bank, National Association, in its
capacity as administrative agent and collateral agent for the Lenders under the
Second Lien Loan Documents.

 

“Second Lien Credit Agreement” means the Second Lien Credit Agreement, dated as
of the Amendment No. 3 Effective Date, among Holdings, the Borrower, the lenders
from time to time party thereto and the Second Lien Agent, as administrative
agent and collateral agent and the other agents party thereto, as the same may
be renewed, extended, modified, supplemented, amended or amended and restated
from time to time.

 

“Second Lien Loan Documents” means the Second Lien Credit Agreement, the
Intercreditor Agreement and the other “Loan Documents” (as defined in the Second
Lien Credit Agreement).

 

“Second Lien Term Loans” means the “Term Loans” as defined in the Second Lien
Credit Agreement.

 

“Secured Hedge Agreement” means any Swap Agreement permitted by Section 6.07
that is entered into by and between the Borrower or any Restricted Subsidiary
and any Qualified Counterparty.

 

“Secured Indebtedness” at any date means the aggregate principal amount of Total
Indebtedness outstanding at such date that consists of Indebtedness that in each
case is then secured by Liens on any property or assets of Borrower or its
Subsidiaries.

 

“Secured Net Leverage Ratio” means, with respect to any Test Period, the ratio
of (a) Consolidated Secured Net Indebtedness as of the last day of such Test
Period to (b) Consolidated EBITDA for such Test Period.

 

“Secured Parties” means (a) the Lenders, (b) the Collateral Agent, (c) the
Administrative Agent, (d) the Issuing Bank, (e) each Qualified Counterparty and
(f) the successors and assigns of each of the foregoing.

 

“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder.

 

“Security Documents” means the Collateral Agreement, the Mortgages, the
Intellectual Property Security Agreements (if applicable), and each other
security agreement or other instrument or document executed and delivered
pursuant to Section 5.12 or 5.13 to secure any of the Obligations.

 

“series” means, with respect to any Extended Term Loans, Incremental Term Loans
or Replacement Term Loans, all such Term Loans that have the same maturity date,
amortization and interest rate provisions and that are designated as part of
such “series” pursuant to the applicable Additional Credit Extension Amendment.

 

“Services Agreements” means (i) the Amended and Restated Tax Sharing Agreement
by and among Select Medical Holdings Corporation, Concentra Group Holdings, LLC
and Concentra Group Holdings Parent, LLC, dated as of the date hereof and (ii)
the Amended and Restated Shared Services Agreement between Select Medical
Corporation and the Borrower dated as of the Amendment No. 3 Effective Date.

 



-38-

 

 

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the assets of such Person
and its Subsidiaries, on a consolidated basis, exceeds, on a consolidated basis,
their debts and liabilities, subordinated, contingent or otherwise, (b) the
present fair saleable value of the property of such Person and its Subsidiaries,
on a consolidated basis, is greater than the amount that will be required to pay
the probable liability, on a consolidated basis, of their debts and other
liabilities, subordinated, contingent or otherwise, as such debts and other
liabilities become absolute and matured, (c) such Person and its Subsidiaries,
on a consolidated basis, are able to pay their debts and liabilities,
subordinated, contingent or otherwise, as such liabilities become absolute and
matured and (d) such Person and its Subsidiaries, on a consolidated basis, are
not engaged in, and are not about to engage in, business for which they have
unreasonably small capital. The amount of any contingent liability at any time
shall be computed as the amount that would reasonably be expected to become an
actual and matured liability.

 

“Specified Acquisition Agreement Representations” means such of the
representations and warranties made by or with respect to Concentra and its
Subsidiaries in the Acquisition Agreement as are material to the interests of
the Lenders, but only to the extent that Initial Borrower has (or its applicable
Affiliate has) the right (taking into account any applicable cure provisions),
pursuant to the Acquisition Agreement, to terminate its (or such Affiliate’s)
obligation under the Acquisition Agreement to consummate the Target Acquisition
(or the right not to consummate the Target Acquisition pursuant to the
Acquisition Agreement) as a result of a breach of such representations and
warranties.

 

“Specified Indebtedness” has the meaning set forth in Section 6.08(b).

 

“Specified Representations” means those representations and warranties made by
the Loan Parties in Section 3.01(a) (with respect to organizational existence
only), Section 3.01(b) (as relates to the execution, delivery and performance of
the Loan Documents), Section 3.02 (as relates to due authorization, execution,
delivery and enforceability of the Loan Documents), Section 3.03 (with respect
to charter documents or, except to the extent such conflict has not resulted in
a Material Adverse Effect (as defined in the Acquisition Agreement on the
Closing Date), any laws binding on the Loan Parties or their respective
properties and limited to execution, delivery and performance of the Loan
Documents, borrowing under, guaranteeing under and granting of security
interests in the Collateral), Section 3.08, Section 3.15, Section 3.16, the last
sentence of Section 3.19(a), Section 3.19(b)(i) and (b)(ii) and Section 3.20.

 

“Specified Transactions” means (a) the Transactions, any acquisition (including
a Permitted Acquisition), any Material Disposition, any sale, transfer or other
disposition that results in a Person ceasing to be a Restricted Subsidiary, any
involuntary disposition, any Investment that results in a Person becoming a
Restricted Subsidiary, in each case, whether by merger, consolidation or
otherwise, any incurrence or repayment of Indebtedness, any Restricted Payment,
any designation of a Restricted Subsidiary as an Unrestricted Subsidiary and any
redesignation of an Unrestricted Subsidiary as a Restricted Subsidiary or (b)
any other event that by the terms of the Loan Documents requires Pro Forma
Compliance with a test or covenant or requires such test or covenant to be
calculated on a Pro Forma Basis.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the bank serving as the Administrative Agent
is subject with respect to the Adjusted LIBO Rate, for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board). Such reserve percentages shall include those imposed pursuant to such
Regulation D. Eurodollar Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D or any comparable regulation. The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

 

“Subordinated Indebtedness” means Indebtedness of Holdings, the Borrower or any
Subsidiary that is subordinated in right of payment to the Obligations expressly
by its terms.

 

“Subsequent Transaction” has the meaning set forth in Section 1.07(f).

 



-39-

 

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held.

 

“Subsidiary” means any subsidiary of the Borrower, other than any Permitted
Joint Venture that is not a Permitted Joint Venture Loan Party.

 

“Subsidiary Loan Party” means any Domestic Subsidiary (other than an Excluded
Subsidiary or any Consolidated Practice).

 

“Succeeding Holdings” has the meaning set forth in the definition of “Holdings.”

 

“Supported QFC” has the meaning set forth in Section 9.20.

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.

 

“Swap Obligation” means, with respect to any Loan Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the aggregate Swingline
Exposure at such time.

 

“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder, together with its successors in such capacity.

 

“Swingline Loan” means a Loan made pursuant to Section 2.04.

 

“Swingline Sublimit” as the meaning set forth in Section 2.04.

 

“Target Acquisition” has the meaning set forth in the preamble to this
Agreement.

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

 

“Term Lender” means, at any time, any Lender that has a Term Loan at such time.

 

“Term Loans” means the Tranche B Term Loans, the Tranche B-1 Term Loans, the
Incremental Term Loans of each series, the Replacement Term Loan and the
Extended Term Loans of each series, collectively, or as the context may require.

 

“Test Period” means, for any date of determination under this Agreement, the
four consecutive fiscal quarters of the Borrower most recently ended as of such
date of determination.

 



-40-

 

 

“Third Party Payor” means any Government Program and any quasipublic agency,
Blue Cross, Blue Shield and any managed care plans and organizations, including
health maintenance organizations and preferred provider organizations and
private commercial insurance companies and any similar third party arrangements,
plans or programs for payment or reimbursement in connection with health care
services, products or supplies.

 

“Third Party Payor Arrangement” means any arrangement, plan or program for
payment or reimbursement by any Third Party Payor in connection with the
provision of healthcare services, products or supplies.

 

“Total Assets” means, as of any date of determination, the amount that would, in
conformity with GAAP, be set forth opposite the caption “total assets” (or any
like caption) on the most recent consolidated balance sheet of the Borrower and
the Restricted Subsidiaries at such date (and, in the case of any determination
relating to any Specified Transaction, on a Pro Forma Basis including any
property or assets being acquired in connection therewith).

 

“Total Indebtedness” means, as of any date, the aggregate principal amount of
Indebtedness of the Borrower and the Subsidiaries outstanding as of such date,
in the amount that would be reflected on a balance sheet prepared as of such
date on a consolidated basis in accordance with GAAP.

 

“Total Net Leverage Ratio” means, with respect to any Test Period, the ratio of
(a) Consolidated Total Net Indebtedness as of the last day of such Test Period
to (b) Consolidated EBITDA for such Test Period.

 

“Tranche B Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make a Tranche B Term Loan hereunder on the Closing Date,
expressed as an amount representing the maximum principal amount of the Tranche
B Term Loan to be made by such Lender hereunder, as such commitment may be
reduced or increased from time to time pursuant to this Agreement.

 

“Tranche B Term Loan” means all Term Loans outstanding under this Agreement
immediately prior to the Amendment No. 3 Effective Date.

 

“Tranche B-1 Maturity Date” means June 1, 2022.

 

“Tranche B-1 Term Loan” has the meaning provided in Section 2.01.

 

“Transaction Expenses” means any fees or expenses incurred or paid by the
Permitted Investors, any direct or indirect parent company of the Borrower, the
Borrower or any of its (or their) Subsidiaries in connection with the
Transactions (including payments to officers, employees and directors as change
of control payments, severance payments, special or retention bonuses and
charges for repurchase or rollover of, or modifications to, stock options and/or
restricted stock).

 

“Transactions” means, collectively, (a) the Target Acquisition and other related
transactions contemplated by the Acquisition Agreement, (b) the Merger and other
related transactions contemplated by the Merger Agreement, (c) the Equity
Contribution, (d) the borrowing under the Initial Second Lien Credit Agreement,
(e) the funding of the Tranche B Term Loans and the initial Revolving Loans (to
the extent borrowed for any Permitted Initial Revolving Loan Borrowing Purposes,
if any) borrowed on the Closing Date and the execution and delivery of Loan
Documents to be entered into on the Closing Date and (f) the payment of
Transaction Expenses.

 

“Transformative Acquisition” means any acquisition by the Borrower or any
Restricted Subsidiary that is either (a) not permitted by the terms of this
Agreement immediately prior to the consummation of such acquisition or (b) if
permitted by the terms of this Agreement immediately prior to the consummation
of such acquisition, would not provide the Borrower and its Subsidiaries with
adequate flexibility under this Agreement for the continuation and/or expansion
of their combined operations following such consummation, as determined by the
Borrower acting in good faith.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 



-41-

 

 

“Unrestricted Subsidiary” means any Subsidiary of the Borrower designated by the
Board of Directors of the Borrower as an Unrestricted Subsidiary pursuant to
Section 5.14 subsequent to the Closing Date.

 

“U.S. Healthworks” has the meaning set forth in the preamble to this Agreement.

 

“U.S. Tax Compliance Certificate” has the meaning set forth in Section
2.17(e)(ii)(B)(3).

 

“U.S. Special Resolutions Regime” has the meaning set forth in Section 9.20.

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining scheduled
installment, sinking fund, serial maturity or other required scheduled payments
of principal, including payment at final scheduled maturity, in respect thereof,
by (b) the number of years (calculated to the nearest one-twelfth) that will
elapse between such date and the making of such payment, by (ii) the then
outstanding principal amount of such Indebtedness; provided that the effects of
any prepayments made on such Indebtedness shall be disregarded in making such
calculation.

 

“wholly owned” means with respect to any Person, a subsidiary of such Person all
the outstanding Equity Interests of which (other than (x) directors’ qualifying
shares and (y) shares issued to foreign nationals to the extent required by
applicable law) are owned by such Person and/or by one or more wholly owned
subsidiaries of such Person.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

“Yield” for any Indebtedness on any date of determination will be determined by
the Administrative Agent utilizing (a) if applicable, any “LIBOR floor”
applicable to such Indebtedness on such date, (b) the interest margin for such
Indebtedness on such date, and (c) the issue price of such Indebtedness (after
giving effect to any OID (with OID being equated to interest based on an assumed
four-year average life to maturity on a straight-line basis)) or upfront fees
(which shall be deemed to constitute like amounts of OID) paid to the market in
respect of such Indebtedness but excluding customary arranger, underwriting,
commitment, structuring, ticking, unused line, amendment fees and other similar
fees not paid generally to all lenders in the primary syndication of such
Indebtedness. For purposes of the calculation of the Yield of any Tranche B-1
Term Loans, all Tranche B-1 Term Loans shall be deemed to have the Yield of the
Tranche B-1 Term Loans funded on the Amendment No. 6 Effective Date.

 

SECTION 1.02      Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

 

SECTION 1.03      Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation.” The word “will”
shall be construed to have the same meaning and effect as the word “shall.”
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented, amended and restated or otherwise modified (subject to any
restrictions on such amendments, supplements, amendment and restatements or
modifications set forth herein), (b) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (c) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement and (e) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 



-42-

 

 

SECTION 1.04      Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP as in effect from time to time, provided that if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision (including any definition) hereof to eliminate the
effect of any change occurring after the date hereof in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Borrower that the Required Lenders request an amendment to
any provision (including any definition) hereof for such purpose), regardless of
whether any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith.  In addition, notwithstanding any other provision
contained herein, (i) the definitions set forth in the Loan Documents and any
financial calculations required by the Loan Documents shall be computed to
exclude any change to lease accounting rules from those in effect pursuant to
Financial Accounting Standards Board Accounting Standards Codification 840
(Leases) and other related lease accounting guidance as in effect on the Closing
Date and (ii) all terms of an accounting or financial nature used herein shall
be construed, and all computations of amounts and ratios referred to herein
shall be made, without giving effect to any election under Financial Accounting
Standards Board Accounting Standards Codification 825 (or any other Financial
Accounting Standard having a similar result or effect) to value any Indebtedness
or other liabilities of Holdings, the Borrower or any Subsidiary at “fair
value”, as defined therein.

 

SECTION 1.05      [Reserved].

 

SECTION 1.06      Available Amount Transactions. If more than one action occurs
on any given date the permissibility of the taking of which is determined
hereunder by reference to the amount of the Available Amount immediately prior
to the taking of such action, the permissibility of the taking of each such
action shall be determined independently and in no event may any two or more
such actions be treated as occurring simultaneously.

 

SECTION 1.07      Pro Forma Calculations.

 

(a)           Notwithstanding anything to the contrary herein, financial ratios
and tests, including the First Lien Net Leverage Ratio, the Secured Net Leverage
Ratio and the Total Net Leverage Ratio, and compliance with covenants determined
by reference to Consolidated EBITDA or Total Assets, shall be calculated in the
manner prescribed by this Section 1.07; provided, that notwithstanding anything
to the contrary in clauses (b), (c), (d) or (f) of this Section 1.07, (A) when
calculating any such ratio or test for purposes of (i) the definition of
“Applicable Rate”, and (ii) Section 6.12 (other than for the purpose of
determining Pro Forma Compliance with Section 6.12), the events described in
this Section 1.07 that occurred subsequent to the end of the applicable Test
Period shall not be given Pro Forma Effect and cash and Permitted Investments
included on the consolidated balance sheet of the Borrower and its Restricted
Subsidiaries as of the date of the event for which the calculation of any such
ratio is made shall be taken into account in lieu of cash or Permitted
Investments as of the last day of the relevant Test Period and (B) when
calculating any such ratio or test for purposes of the incurrence of any
Indebtedness, cash and Permitted Investments resulting from the incurrence of
any such Indebtedness shall be excluded from the pro forma calculation of any
applicable ratio or test. In addition, whenever a financial ratio or test is to
be calculated on a Pro Forma Basis, the reference to the “Test Period” for
purposes of calculating such financial ratio or test shall be deemed to be a
reference to, and shall be based on, the most recently ended Test Period for
which internal financial statements of the Borrower are available (as determined
in good faith by the Borrower) (it being understood that for purposes of
determining Pro Forma Compliance with Section 6.12, if no Test Period with an
applicable level cited in Section 6.12 has passed, the applicable level shall be
the level for the first Test Period cited in Section 6.12 with an indicated
level).

 



-43-

 

 

(b)           For purposes of calculating any financial ratio or test or
compliance with any covenant determined by reference to Consolidated EBITDA or
Total Assets, Specified Transactions (with any incurrence or repayment of any
Indebtedness in connection therewith to be subject to clause (d) of this Section
1.07) that (i) have been made during the applicable Test Period or (ii) if
applicable as described in clause (a) above, have been made subsequent to such
Test Period and prior to or substantially concurrently with the event for which
the calculation of any such ratio is made shall be calculated on a Pro Forma
Basis assuming that all such Specified Transactions (and any increase or
decrease in Consolidated EBITDA, Total Assets and the component financial
definitions used therein attributable to any Specified Transaction) had occurred
on the first day of the applicable Test Period (or, in the case of Total Assets,
on the last day of the applicable Test Period). If since the beginning of any
applicable Test Period any Person that subsequently became a Restricted
Subsidiary or was merged, amalgamated or consolidated with or into the Borrower
or any of its Restricted Subsidiaries since the beginning of such Test Period
shall have made any Specified Transaction that would have required adjustment
pursuant to this Section 1.07, then such financial ratio or test (or Total
Assets) shall be calculated to give Pro Forma Effect thereto in accordance with
this Section 1.07.

 

(c)           Whenever Pro Forma Effect is to be given to a Specified
Transaction, the pro forma calculations shall be made in good faith by a
responsible financial or accounting officer of the Borrower and, in the case of
any “Test Period” determined by reference to internal financial statements of
the Borrower (as opposed to the financial statements most recently delivered
pursuant to Section 5.01(a) or Section 5.01(b)), as set forth in a certificate
of a responsible financial or accounting officer of the Borrower (with
supporting calculations), and may include, for the avoidance of doubt, the
amount of “run-rate” cost savings, operating expense reductions and synergies
resulting from or relating to, any Specified Transaction (including the
Transactions) to the extent permitted by the definition of “Consolidated
EBITDA.”

 

(d)           In the event that the Borrower or any Restricted Subsidiary incurs
(including by assumption or guarantees) or repays (including by repurchase,
redemption, repayment, retirement, discharge, defeasance or extinguishment) any
Indebtedness (in each case, other than Indebtedness incurred or repaid (other
than Indebtedness incurred or repaid (other than any repayment from the proceeds
of other Indebtedness) under any revolving credit facility unless such
Indebtedness has been permanently repaid and not replaced)) subsequent to the
end of the applicable Test Period and prior to or simultaneously with the event
for which the calculation of any such ratio is made, then such financial ratio
or test shall be calculated giving Pro Forma Effect to such incurrence,
assumption, guarantee, repurchase, redemption, repayment, retirement, discharge,
defeasance or extinguishment of Indebtedness, or such issuance, repurchase or
redemption of Disqualified Stock, in each case to the extent required, as if the
same had occurred on the last day of the applicable Test Period.

 

(e)           [Reserved]

 

(f)            As relates to any action being taken solely in connection with a
Limited Condition Transaction, for purposes of:

 

(i)            determining compliance with any provision of this Agreement
(other than the Financial Covenant) which requires the calculation of any
financial ratio or test, including the First Lien Net Leverage Ratio, Secured
Net Leverage Ratio and Total Net Leverage Ratio, or

 

(ii)           testing availability under baskets set forth in this Agreement
(including baskets determined by reference to Consolidated EBITDA or Total
Assets),

 

in each case, at the option of the Borrower (the Borrower’s election to exercise
such option in connection with any Limited Condition Transaction, an “LCT
Election”), the date of determination of whether any such action is permitted
hereunder shall be deemed to be the date the definitive agreements for such
Limited Condition Transaction are entered into (the “LCT Test Date”), and if,
after giving Pro Forma Effect to the Limited Condition Transaction (and the
other transactions to be entered into in connection therewith, including any
incurrence of Indebtedness and the use of proceeds thereof, as if they had
occurred on the first day of the most recent Test Period ending prior to the LCT
Test Date (except with respect to any incurrence or repayment of Indebtedness
for purposes of the calculation of any leverage-based test or ratio, which shall
in each case be treated as if they had occurred on the last day of such Test
Period)), the Borrower or any of its Restricted Subsidiaries would have been
permitted to take such action on the relevant LCT Test Date in compliance with
such ratio, test or basket, such ratio, test or basket shall be deemed to have
been complied with; provided that if financial statements for one or more
subsequent fiscal periods shall have become available, the Borrower may elect,
in its sole discretion, to redetermine all such ratios, tests or baskets on the
basis of such financial statements, in which case, such date of redetermination
shall thereafter be deemed to be the applicable LCT Test Date. For the avoidance
of doubt, if the Borrower has made an LCT Election and any of the ratios, tests
or baskets for which compliance was determined or tested as of the LCT Test Date
would have failed to have been complied with as a result of fluctuations in any
such ratio, test or basket, including due to fluctuations in Consolidated EBITDA
or Total Assets of the Borrower or the Person subject to such Limited Condition
Transaction, at or prior to the consummation of the relevant transaction or
action, such baskets, tests or ratios will not be deemed to have failed to have
been complied with as a result of such fluctuations. If the Borrower has made an
LCT Election for any Limited Condition Transaction, then in connection with any
calculation of any ratio, test or basket availability with respect to the
incurrence of Indebtedness or Liens, the making of Restricted Payments, the
making of any Investment, mergers, the conveyance, lease or other transfer of
all or substantially all of the assets of the Borrower, the prepayment,
redemption, purchase, defeasance or other satisfaction of Indebtedness, or the
designation of an Unrestricted Subsidiary (each, a “Subsequent Transaction”)
following the relevant LCT Test Date and prior to the earlier of the date on
which such Limited Condition Transaction is consummated or the date that the
definitive agreement or irrevocable notice for such Limited Condition
Transaction is terminated or expires without consummation of such Limited
Condition Transaction, for purposes of determining whether such Subsequent
Transaction is permitted under this Agreement, any such ratio, test or basket
shall be required to be satisfied on a Pro Forma Basis (i) assuming such Limited
Condition Transaction and other transactions in connection therewith (including
any incurrence of Indebtedness and the use of proceeds thereof) have been
consummated and (ii) assuming such Limited Condition Transaction and other
transactions in connection therewith (including any incurrence of Indebtedness
and the use of proceeds thereof) have not been consummated.

 



-44-

 

 

ARTICLE II

 


The Credits

 

SECTION 2.01      Commitments. Subject to the terms and conditions set forth
herein, each Lender agrees (a) to make (i) a Tranche B Term Loan to the Borrower
on the Closing Date in a principal amount not exceeding its Tranche B Commitment
and (ii) a Tranche B Term Loan to the Borrower on the Amendment No. 1 Effective
Date in a principal amount not exceeding its Additional Tranche B Commitment,
(b) if requested by the Borrower, to make Revolving Loans to the Borrower on the
Closing Date in a principal amount not exceeding the aggregate amounts specified
or referred to in the definition of the term “Permitted Initial Revolving Loan
Borrowing Purposes” and (c) to make Revolving Loans to the Borrower following
the Closing Date and from time to time during the Revolving Availability Period
in an aggregate principal amount that will not result in such Lender’s Revolving
Exposure exceeding such Lender’s Revolving Commitment (taking into account any
Revolving Loans borrowed on the Closing Date) (and, in the case of any Swingline
Lender or Issuing Bank unless waived by such Person in its sole discretion, that
will not result in the aggregate amount of the Revolving Loans and Swingline
Loans funded by such Person, when aggregated with the face amount of all Letters
of Credit issued by such Person, exceeding the amount of such Person’s Revolving
Commitment). Subject to the terms and conditions set forth herein, (i) the
Amendment No. 3 Additional Tranche B-1 Lender agrees to make a term loan to the
Borrower in dollars (a “Tranche B-1 Term Loan”) on the Amendment No. 3 Effective
Date in an amount not to exceed the amount of its Additional Tranche B-1
Commitment, (ii) each Converted Tranche B Term Loan of each Amendment No. 3
Consenting Lender shall be converted into a Tranche B-1 Term Loan of such Lender
as of the Amendment No. 3 Effective Date in a principal amount equal to the
principal amount of such Lender’s Converted Tranche B Term Loan immediately
prior to such conversion and (iii) the Amendment No. 6 Additional Tranche B-1
Lender agrees to make a Tranche B-1 Term Loan to the Borrower in dollars on the
Amendment No. 6 Effective Date in an amount not to exceed the amount of its
Additional 2019 Tranche B-1 Commitment. The Borrower shall designate in the
relevant Borrowing Request whether each Borrowing will be maintained as a
Eurodollar Loan or an ABR Loan and, if such Borrowing is to be a Eurodollar
Borrowing, the Interest Period with respect thereto; provided that all Tranche
B-1 Term Loans funded on the Amendment No. 6 Effective Date shall initially take
the form of a pro rata increase in each then outstanding Borrowing of Tranche
B-1 Term Loans. Amounts repaid or prepaid in respect of Tranche B Term Loans and
Tranche B-1 Term Loans may not be reborrowed. As of the Amendment No. 6
Effective Date the aggregate outstanding principal amount of Tranche B-1 Term
Loans is $1,240,297,917.21.

 

SECTION 2.02      Loans and Borrowings.

 

(a)           Each Loan (other than a Swingline Loan) shall be made as part of a
Borrowing consisting of Loans of the same Class and Type made by the Lenders
ratably in accordance with their respective Commitments of the applicable Class.
The failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required.

 



-45-

 

 

(b)          Subject to Section 2.14, each Borrowing shall be comprised entirely
of ABR Loans or Eurodollar Loans as the Borrower may request in accordance
herewith.

 

(c)          At the commencement of each Interest Period for any Eurodollar
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $500,000 and not less than $2,000,000. At the time that each ABR
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $500,000 and not less than $1,000,000. Borrowings of more
than one Type and Class may be outstanding at the same time. There shall not at
any time be more than a total of 20 Eurodollar Borrowings outstanding.
Notwithstanding anything to the contrary herein, (1) an ABR Revolving Borrowing
may be in an aggregate amount that is equal to the entire unused balance of the
aggregate Revolving Commitments and (2) subject to Section 2.04(a), a Swingline
Loan may be in an aggregate amount (i) that is equal to the entire unused
balance of the aggregate Revolving Commitments or (ii) that is required to
finance the reimbursement of an LC Disbursement as contemplated by Section
2.05(e).

 

(d)          Notwithstanding any other provision of this Agreement, the Borrower
shall not be entitled to request, or to elect to convert or continue, any
Borrowing if the Interest Period requested with respect thereto would end after
the Revolving Maturity Date or the Tranche B-1 Maturity Date, as applicable.

 

SECTION 2.03      Requests for Borrowings. To request a Revolving Borrowing or
Tranche B-1 Term Loan Borrowing, the Borrower shall notify the Administrative
Agent of such request by submitting a Borrowing Request (a) in the case of a
Eurodollar Borrowing, not later than 12:00 noon, New York City time, three (3)
Business Days before the date of the proposed Borrowing or (b) in the case of an
ABR Borrowing, not later than 12:00 noon, New York City time, on the date of the
proposed Borrowing; provided that any such notice of an ABR Revolving Borrowing
to finance the reimbursement of an LC Disbursement as contemplated by Section
2.05(e) may be given not later than 10:00 a.m., New York City time, on the date
of the proposed Borrowing. Each such Borrowing Request shall be irrevocable and
shall be signed by a Responsible Officer of the Borrower. Each such Borrowing
Request shall specify the following information in compliance with Section 2.02:

 

(i)            whether the requested Borrowing is to be a Revolving Borrowing or
a Tranche B-1 Term Loan Borrowing,

 

(ii)           the aggregate amount of such Borrowing,

 

(iii)          the date of such Borrowing, which shall be a Business Day,

 

(iv)          whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing,

 

(v)           in the case of a Eurodollar Borrowing, the initial Interest Period
to be applicable thereto, which shall be a period contemplated by the definition
of the term “Interest Period”, and

 

(vi)          the location and number of the Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.06.

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section 2.03, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

 



-46-

 

 

SECTION 2.04      Swingline Loans.

 

(a)           Subject to the terms and conditions set forth herein, the
Swingline Lender agrees to make Swingline Loans to the Borrower from time to
time during the Revolving Availability Period, in an aggregate principal amount
at any time outstanding that will not result in (i) the aggregate principal
amount of outstanding Swingline Loans exceeding $10,000,000 (the “Swingline
Sublimit”), (ii) the aggregate Revolving Exposures exceeding the aggregate
Revolving Commitments or (iii) unless otherwise consented by the Swingline
Lender in its sole discretion, the aggregate principal amount of outstanding
Swingline Loans and Revolving Loans of such Swingline Lender, when aggregated
with the face amount of all Letters of Credit issued by such Person, exceeding
the amount of such Person’s Revolving Commitment; provided that the Swingline
Lender shall not be required to make a Swingline Loan to refinance an
outstanding Swingline Loan. Within the foregoing limits and subject to the terms
and conditions set forth herein, the Borrower may borrow, prepay and reborrow
Swingline Loans.

 

(b)          To request a Swingline Loan, the Borrower shall notify the
Administrative Agent of such request by telephone (confirmed by telecopy), not
later than 2:00 p.m., New York City time, on the day of a proposed Swingline
Loan. Each such notice shall be irrevocable and shall specify the requested date
(which shall be a Business Day) and amount of the requested Swingline Loan. The
Administrative Agent will promptly advise the Swingline Lender of any such
notice received from the Borrower. The Swingline Lender shall make each
Swingline Loan available to the Borrower by means of a credit to the general
deposit account of the Borrower maintained with the Swingline Lender (or, in the
case of a Swingline Loan made to finance the reimbursement of an LC Disbursement
as provided in Section 2.05(e), by remittance to the Issuing Bank) by 3:00 p.m.,
New York City time, on the requested date of such Swingline Loan.

 

(c)           The Swingline Lender may by written notice given to the
Administrative Agent not later than 12:00 noon, New York City time, on any
Business Day require the Revolving Lenders to acquire participations on such
Business Day in all or a portion of the Swingline Loans outstanding. Such notice
shall specify the aggregate amount of Swingline Loans in which Revolving Lenders
will participate. Promptly upon receipt of such notice, the Administrative Agent
will give notice thereof to each Revolving Lender, specifying in such notice
such Lender’s Applicable Percentage of such Swingline Loan or Swingline Loans.
Each Revolving Lender hereby absolutely and unconditionally agrees, upon receipt
of notice as provided above, to pay to the Administrative Agent, for the account
of the Swingline Lender, such Lender’s Applicable Percentage of such Swingline
Loan or Swingline Loans. Each Revolving Lender acknowledges and agrees that its
obligation to acquire participations in Swingline Loans pursuant to this
paragraph is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including the occurrence and continuance of a Default
or reduction or termination of the Revolving Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever. Each Revolving Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds, in the same manner as
provided in Section 2.06 with respect to Loans made by such Lender (and Section
2.06 shall apply, mutatis mutandis, to the payment obligations of the Revolving
Lenders), and the Administrative Agent shall promptly pay to the Swingline
Lender the amounts so received by it from the Revolving Lenders. The
Administrative Agent shall notify the Borrower of any participations in any
Swingline Loan acquired pursuant to this paragraph, and thereafter payments in
respect of such Swingline Loan shall be made to the Administrative Agent and not
to the Swingline Lender. Any amounts received by the Swingline Lender from the
Borrower (or other party on behalf of the Borrower) in respect of a Swingline
Loan after receipt by the Swingline Lender of the proceeds of a sale of
participations therein shall be promptly remitted to the Administrative Agent,
any such amounts received by the Administrative Agent shall be promptly remitted
by the Administrative Agent to the Revolving Lenders that shall have made their
payments pursuant to this paragraph and to the Swingline Lender, as their
interests may appear; provided that any such payment so remitted shall be repaid
to the Swingline Lender or to the Administrative Agent, as applicable, if and to
the extent such payment is required to be refunded to the Borrower for any
reason. The purchase of participations in a Swingline Loan pursuant to this
paragraph shall not relieve the Borrower of any default in the payment thereof.

 



-47-

 

 

SECTION 2.05      Letters of Credit.

 

(a)           General. Upon satisfaction of the conditions specified in Section
4.01 on the Closing Date, each Existing Letter of Credit will, automatically and
without any action on the part of any Person, be deemed to be a Letter of Credit
issued hereunder for all purposes of this Agreement and the other Loan
Documents. Subject to the terms and conditions set forth herein, the Borrower
may request the issuance of Letters of Credit for its own account (or for the
account of any of its Subsidiaries so long as the Borrower is a co-applicant),
in a form reasonably acceptable to the Administrative Agent and the Issuing
Bank, at any time and from time to time during the Revolving Availability
Period. In the event of any inconsistency between the terms and conditions of
this Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrower to, or entered into by
the Borrower with, the Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control.

 

(b)           Notice of Issuance, Amendment, Renewal, Extension; Certain
Conditions. To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the Issuing Bank) to the Issuing
Bank and the Administrative Agent (reasonably in advance of the requested date
of issuance, amendment, renewal or extension) a notice requesting the issuance
of a Letter of Credit, or identifying the Letter of Credit to be amended,
renewed or extended, and specifying the date of issuance, amendment, renewal or
extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) of this Section
2.05), the amount of such Letter of Credit, the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit. If requested by the Issuing Bank,
the Borrower also shall submit a letter of credit application on the Issuing
Bank’s standard form in connection with any request for a Letter of Credit. A
Letter of Credit shall be issued, amended, renewed or extended only if (and upon
issuance, amendment, renewal or extension of each Letter of Credit the Borrower
shall be deemed to represent and warrant that), after giving effect to such
issuance, amendment, renewal or extension, (i) the LC Exposure shall not exceed
$25,000,000 (the “Letter of Credit Sublimit”), (ii) no Revolving Lender’s
Revolving Exposure shall exceed such Revolving Lender’s Revolving Commitment and
(iii) unless otherwise consented by the Issuing Bank in its sole discretion, the
aggregate principal amount of outstanding Swingline Loans and Revolving Loans of
such Issuing Bank, when aggregated with the face amount of all Letters of Credit
issued by such Issuing Bank, shall not exceed the amount of such Issuing Bank’s
Revolving Commitment.

 

(c)           Expiration Date. Each Letter of Credit shall expire at or prior to
the close of business on the earlier of (i) the date that is 12 months after the
date of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, 12 months after such renewal or extension) and (ii) the date
that is five (5) Business Days prior to the Revolving Maturity Date (except to
the extent cash collateralized or backstopped pursuant to arrangements
reasonably acceptable to the Issuing Bank and the Administrative Agent). Any
Letter of Credit may provide for automatic extension or renewal thereof for an
additional period of up to 12 months (but in no event shall such period renew or
extend beyond the date referred to in clause (ii)).

 

(d)           Participations. By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the Issuing Bank or the Lenders, the Issuing Bank
hereby grants to each Revolving Lender, and each Revolving Lender hereby
acquires from the Issuing Bank, a participation in any such Letter of Credit
equal to such Lender’s Applicable Percentage of the aggregate amount available
to be drawn under any such Letter of Credit. In consideration and in furtherance
of the foregoing, each Revolving Lender hereby absolutely and unconditionally
agrees to pay to the Administrative Agent, for the account of the Issuing Bank,
such Revolving Lender’s Applicable Percentage of each LC Disbursement made by
the Issuing Bank and not reimbursed by the Borrower on the date due as provided
in paragraph (e) of this Section 2.05, or of any reimbursement payment required
to be refunded to the Borrower for any reason. Each Revolving Lender
acknowledges and agrees that its obligation to assume and acquire participations
pursuant to this paragraph in respect of Letters of Credit is absolute and
unconditional and shall not be affected by any circumstance whatsoever,
including any amendment, renewal or extension of any Letter of Credit or the
occurrence and continuance of a Default or reduction or termination of the
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever.

 



-48-

 

 

(e)           Reimbursement. If the Issuing Bank shall make any LC Disbursement
in respect of a Letter of Credit, the Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than 12:00 noon, New York City time, on the Business Day
immediately following the day that the Borrower receives notice of such LC
Disbursement; provided that, if such LC Disbursement is not less than
$2,000,000, the Borrower may, subject to the conditions to borrowing set forth
herein, request (and, if the Borrower fails to reimburse such LC Disbursement
when due, the Borrower shall be deemed to have requested) in accordance with
Section 2.03 or 2.04 that such LC Disbursement be financed with an ABR Revolving
Borrowing or Swingline Loan in an equivalent amount and, to the extent so
financed, the Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting ABR Revolving Borrowing or Swingline Loan (and the
time for reimbursement of such LC Disbursement shall automatically be extended
to the Business Day following such request or deemed request). If the Borrower
fails to make such payment when due, the Administrative Agent shall notify each
Revolving Lender of the applicable LC Disbursement, the payment then due from
the Borrower in respect thereof and such Revolving Lender’s Applicable
Percentage thereof. Promptly following receipt of such notice, each Revolving
Lender shall pay to the Administrative Agent its Applicable Percentage of the
payment then due from the Borrower, in the same manner as provided in Section
2.06 with respect to Loans made by such Revolving Lender (and Section 2.06 shall
apply, mutatis mutandis, to the payment obligations of the Revolving Lenders),
and the Administrative Agent shall promptly pay to the Issuing Bank the amounts
so received by it from the Revolving Lenders. Promptly following receipt by the
Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the Issuing
Bank or, to the extent that Revolving Lenders have made payments pursuant to
this paragraph to reimburse the Issuing Bank, then to such Revolving Lenders and
the Issuing Bank as their interests may appear. Any payment made by a Revolving
Lender pursuant to this paragraph to reimburse the Issuing Bank for any LC
Disbursement (other than the funding of ABR Revolving Loans or a Swingline Loan
as contemplated above) shall not constitute a Loan and shall not relieve the
Borrower of its obligation to reimburse such LC Disbursement.

 

(f)            Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section 2.05 shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit or this Agreement, or any term or provision therein, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section 2.05, constitute a legal or equitable discharge
of, or provide a right of setoff against, the Borrower’s obligations hereunder.
Neither the Administrative Agent, the Lenders nor the Issuing Bank, nor any of
their Related Parties, shall have any liability or responsibility by reason of
or in connection with the issuance or transfer of any Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to consequential or punitive damages, claims in respect of which are
hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by the Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of the Issuing Bank (as finally determined by a court of competent
jurisdiction), the Issuing Bank shall be deemed to have exercised care in each
such determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
that appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

 

(g)           Disbursement Procedures. The Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of Credit. The Issuing Bank shall promptly
notify the Administrative Agent and the Borrower by telephone (confirmed by
telecopy) of such demand for payment and whether the Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrower of its obligation to
reimburse the Issuing Bank and the Revolving Lenders with respect to any such LC
Disbursement in accordance with paragraph (e) of this Section 2.05.

 



-49-

 

 

(h)           Interim Interest. If the Issuing Bank shall make any LC
Disbursement, then, unless the Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the Borrower reimburses such LC
Disbursement, at the rate per annum then applicable to ABR Revolving Loans;
provided that, if the Borrower fails to reimburse such LC Disbursement when due
pursuant to paragraph (e) of this Section 2.05, then Section 2.13(c) shall
apply. Interest accrued pursuant to this paragraph shall be for the account of
the Issuing Bank, except that interest accrued on and after the date of payment
by any Revolving Lender pursuant to paragraph (e) of this Section 2.05 to
reimburse the Issuing Bank shall be for the account of such Revolving Lender to
the extent of such payment.

 

(i)            Replacement of the Issuing Bank. The Issuing Bank may be replaced
at any time by written agreement among the Borrower, the Administrative Agent
and the successor Issuing Bank. The Administrative Agent shall notify the
Lenders of any such replacement of the Issuing Bank. At the time any such
replacement shall become effective, the Borrower shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to Section
2.12(b). From and after the effective date of any such replacement, (i) the
successor Issuing Bank shall have all the rights and obligations of the Issuing
Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of the Issuing Bank hereunder, the replaced Issuing Bank shall
remain a party hereto and shall continue to have all the rights and obligations
of the Issuing Bank under this Agreement with respect to Letters of Credit
issued by it prior to such replacement, but shall not be required to issue
additional Letters of Credit.

 

(j)            Cash Collateralization. If any Event of Default shall occur and
be continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, the Required Revolving Lenders) demanding the deposit of
cash collateral pursuant to this paragraph, the Borrower shall deposit in an
account with the Collateral Agent, in the name of the Collateral Agent and for
the benefit of the Lenders, an amount in cash equal to 105% the LC Exposure as
of such date plus any accrued and unpaid fees thereon; provided that the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any Event of Default with
respect to the Borrower described in paragraph (h) or (i) of Section 7.01. The
Borrower also shall deposit cash collateral pursuant to this paragraph as and to
the extent required by Section 2.11(b) and Section 2.22. Each such deposit shall
be held by the Collateral Agent as collateral for the payment and performance of
the obligations of the Borrower under this Agreement. The Collateral Agent shall
have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and sole
discretion of the Administrative Agent and at the Borrower’s risk and expense,
such deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Administrative Agent to reimburse the Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of the Required Revolving
Lenders), be applied to satisfy other obligations of the Borrower under this
Agreement. If the Borrower is required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default, such amount (to
the extent not applied as aforesaid) shall be returned to the Borrower within
three (3) Business Days after all Events of Default have been cured or waived.

 

(k)           Additional Issuing Banks. The Borrower may at any time, and from
time to time, designate one or more additional Lenders to act as an issuing bank
under this Agreement with the consent of the Administrative Agent (which consent
shall not be unreasonably withheld) and such Lender. Any Lender designated as an
issuing bank pursuant to this Section 2.05(k) shall be deemed to be and shall
have all the rights and obligations of an “Issuing Bank” hereunder.

 



-50-

 

 

SECTION 2.06     Funding of Borrowings.

 

(a)           Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by 12:00
noon, New York City time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders; provided
that Swingline Loans shall be made as provided in Section 2.04. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received in like funds, to an account of the Borrower
maintained with the Administrative Agent in New York City and designated by the
Borrower in the applicable Borrowing Request; provided that ABR Revolving Loans
made to finance the reimbursement of an LC Disbursement as provided in Section
2.05(e) shall be remitted by the Administrative Agent to the Issuing Bank.

 

(b)          Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed Borrowing that such Lender will not make available
to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section 2.06 and may, in
reliance upon such assumption and in its sole discretion, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation or (ii) in the case of the
Borrower, the interest rate applicable to ABR Loans. If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.

 

SECTION 2.07      Interest Elections.

 

(a)           Each Revolving Borrowing and Tranche B-1 Term Loan Borrowing
initially shall be of the Type specified in the applicable Borrowing Request
and, in the case of a Eurodollar Borrowing, shall have an initial Interest
Period as specified in such Borrowing Request or as designated by Section 2.01
or 2.03. Thereafter, the Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurodollar
Borrowing, may elect Interest Periods therefor, all as provided in this Section
2.07. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing. This Section 2.07 shall not apply to Swingline Loans, which may not
be converted or continued.

 

(b)           To make an election pursuant to this Section 2.07, the Borrower
shall notify the Administrative Agent of such election by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Revolving Borrowing of the Type resulting from such election to be
made on the effective date of such election. Each such Interest Election Request
shall be irrevocable and shall be signed by a Responsible Officer of the
Borrower.

 

(c)           Each Interest Election Request shall specify the following
information in compliance with Section 2.02:

 

(i)            the Borrowing to which such Interest Election Request applies
and, if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and (iv)
below shall be specified for each resulting Borrowing),

 

(ii)           the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day,

 



-51-

 

 

(iii)          whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing, and

 

(iv)          if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period.”

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d)           Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

 

(e)           If the Borrower fails to deliver a timely Interest Election
Request with respect to a Eurodollar Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Borrowing.

 

(f)            Notwithstanding any contrary provision hereof, if an Event of
Default has occurred and is continuing and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, then, so long as an
Event of Default is continuing, (i) no outstanding Borrowing may be converted to
or continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

 

SECTION 2.08      Termination and Reduction of Commitments.

 

(a)           Unless previously terminated, (i) the Tranche B Commitments shall
terminate at 5:00 p.m., New York City time, on the Closing Date, (ii) the
Revolving Commitments shall terminate on the Revolving Maturity Date, (iii) the
Additional Tranche B-1 Commitments shall terminate at 5:00 p.m., New York City
time, on the Amendment No. 3 Effective Date and (iv) the Additional 2019 Tranche
B-1 Commitments shall terminate at 5:00 p.m., New York City time, on the
Amendment No. 6 Effective Date.

 

(b)           The Borrower may at any time terminate, or from time to time
reduce, the Commitments of any Class; provided that (i) each reduction of the
Commitments of any Class shall be in an amount that is an integral multiple of
$500,000 and not less than $5,000,000 and (ii) the Borrower shall not terminate
or reduce the Revolving Commitments if, after giving effect to any concurrent
prepayment of the Revolving Loans and Swingline Loans and/or cash
collateralization of outstanding Letters of Credit in a manner reasonably
satisfactory to the applicable Issuing Bank and the Administrative Agent and in
a face amount equal to 105% of the outstanding amount of the applicable LC
Exposure in respect thereof), the aggregate Revolving Exposures would exceed the
aggregate Revolving Commitments.

 

(c)           The Borrower shall notify the Administrative Agent of any election
to terminate or reduce the Commitments under paragraph (b) of this Section 2.08
at least three (3) Business Days prior to the effective date of such termination
or reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section 2.08 shall be irrevocable; provided that a notice of termination
of the Revolving Commitments delivered by the Borrower may state that such
notice is conditioned upon the effectiveness of other credit facilities, or the
closing of a refinancing transaction, a sale of all or substantially all of the
assets of the Borrower and its Subsidiaries or a Change of Control, in which
case such notice may be revoked by the Borrower (by notice to the Administrative
Agent) on or prior to the specified effective date if such condition is not
satisfied. Any termination or reduction of the Commitments of any Class shall be
permanent. Each reduction of the Commitments of any Class shall be made ratably
among the Lenders in accordance with their respective Commitments of such Class.

 



-52-

 

 

SECTION 2.09      Repayment of Loans; Evidence of Debt.

 

(a)           The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Revolving Loan of such Lender on the Revolving Maturity Date,
(ii) to the Administrative Agent for the account of each Lender the then unpaid
principal amount of each Tranche B-1 Term Loan of such Lender as provided in
Section 2.10, and (iii) the then unpaid principal amount of each Swingline Loan
on the earlier of the Revolving Maturity Date and the first date after such
Swingline Loan is made that is the 15th or last day of a calendar month and is
at least 2 Business Days after such Swingline Loan is made; provided that on
each date that a Revolving Borrowing is made, the Borrower shall repay all
Swingline Loans then outstanding.

 

(b)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.

 

(c)           The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Class and Type thereof
and the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.

 

(d)           The entries made in the accounts maintained pursuant to paragraph
(b) or (c) of this Section 2.09 shall be prima facie evidence of the existence
and amounts of the obligations recorded therein; provided that the failure of
any Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.

 

(e)           Any Lender may request that Loans of any Class made by it be
evidenced by a promissory note. In such event, the Borrower shall prepare,
execute and deliver to such Lender a promissory note payable to the order of
such Lender (or, if requested by such Lender, to such Lender and its registered
assigns) and in a form approved by the Administrative Agent. Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein (or, if such promissory note is a registered note, to such payee and its
registered assigns).

 

SECTION 2.10      Amortization of Tranche B-1 Term Loans.

 

(a)           The Borrower shall repay Tranche B-1 Term Loan Borrowings on each
date set forth below in the aggregate principal amount set forth opposite such
date (as adjusted from time to time following the Amendment No. 6 Effective Date
pursuant to Section 2.11(e) and 2.11(i)):

 

Date  Amount  December 31, 2019  $250,000.00  March 31, 2020  $250,000.00  June
30, 2020  $250,000.00  September 30, 2020  $250,000.00  December 31, 2020 
$250,000.00  March 31, 2021  $250,000.00  June 30, 2021  $250,000.00  September
30, 2021  $250,000.00  December 31, 2021  $250,000.00  March 31, 2022 
$250,000.00 

 

(b)           To the extent not previously paid, the Borrower shall repay all
Tranche B-1 Term Loans on the Tranche B-1 Maturity Date.

 



-53-

 

 

SECTION 2.11     Prepayment of Loans.

 

(a)           The Borrower shall have the right at any time and from time to
time to prepay any Borrowing of any Class of Loans, in whole or in part, as
selected by the Borrower in its sole discretion and subject to the requirements
of this Section 2.11.

 

(b)           In the event and on such occasion that the aggregate Revolving
Exposures exceed the aggregate Revolving Commitments, the Borrower shall prepay
Revolving Borrowings or Swingline Loans (or, if no such Borrowings are
outstanding, deposit cash collateral in an account with the Collateral Agent
pursuant to Section 2.05(j)) in an aggregate amount equal to such excess.

 

(c)           In the event and on each occasion that any Net Proceeds are
received by or on behalf of Holdings, the Borrower or any Restricted Subsidiary
in respect of any Prepayment Event, the Borrower shall, promptly after such Net
Proceeds are received by Holdings, the Borrower or such Restricted Subsidiary
(and in any event not later than the fifth Business Day after such Net Proceeds
are received), prepay Term Loan Borrowings in an amount equal to 100% of such
Net Proceeds; provided that to the extent required by the terms of any Permitted
Debt that is secured by the Collateral on a pari passu basis with the
Obligations, the Borrower may, in lieu of prepaying Term Loans with such portion
of the Net Proceeds of any prepayment event described in clause (a) or clause
(b) of the definition of “Prepayment Event”, apply a portion of such Net
Proceeds (based on the respective principal amounts at such time of (A) such
Permitted Debt and (B) the Term Loans) to repurchase or redeem such Permitted
Debt; provided further that in the case of any event described in clause (a) or
(b) of the definition of the term “Prepayment Event”, if the Borrower shall
deliver to the Administrative Agent a certificate of a Financial Officer to the
effect that the Borrower and the Restricted Subsidiaries intend to apply the Net
Proceeds from such event (or a portion thereof specified in such certificate),
within 365 days after receipt of such Net Proceeds, to acquire or replace real
property, equipment or other tangible assets (excluding inventory) to be used in
the business of the Borrower and the Restricted Subsidiaries, and certifying
that no Default has occurred and is continuing, then no prepayment shall be
required pursuant to this paragraph in respect of the Net Proceeds specified in
such certificate, except to the extent of any such Net Proceeds therefrom that
have not been so applied or contractually committed in writing by the end of
such 365-day period (and, if so contractually committed in writing but not
applied prior to the end of such 365-day period, applied within 180 days of the
end of such period), promptly after which time a prepayment shall be required in
an amount equal to such Net Proceeds that have not been so applied.

 

(d)           Following the end of each fiscal year of the Borrower, commencing
with the fiscal year ending December 31, 2016, the Borrower shall prepay Term
Loan Borrowings in an amount equal to the excess of (A) the ECF Percentage of
Excess Cash Flow for such year over (B) the sum of (x) the principal amount of
Term Loans prepaid pursuant to Section 2.11(a) and the amount expended to prepay
Term Loans pursuant to Section 2.11(i), in each case, during such year or, at
the option of the Borrower, and without duplication of amounts included in this
clause (B) for any other year, following the last day of such year and prior to
the date of such prepayment, (y) the amount expended to prepay Permitted Debt
that is secured on a pari passu basis with the Obligations during such year or,
at the option of the Borrower, and without duplication of amounts included in
this clause (B) for any other year, following the last day of such year and
prior to the date of such prepayment and (z) the amount of Loans under Revolving
Commitments, Extended Revolving Commitments and Incremental Revolving
Commitments that are repaid during such year or, at the option of the Borrower,
and without duplication of amounts included in this clause (B) for any other
year, following the last day of such year and prior to the date of such
prepayment, in the case of this clause (z), to the extent accompanied by a
reduction in the related commitment and, in the case of each of the foregoing
clauses (x), (y) and (z), other than any repayment in connection with a
refinancing.

 

Each prepayment pursuant to this paragraph shall be made within five (5)
Business Days of the date on which financial statements are delivered pursuant
to Section 5.01 with respect to the fiscal year for which Excess Cash Flow is
being calculated and the related Compliance Certificate has been delivered
pursuant to Section 5.01(c) (and in any event within 95 days after the end of
such fiscal year).

 



-54-

 

 

(e)           Each prepayment of Term Loans pursuant to clauses (a), (c) or (d)
of this Section 2.11 (A) shall be applied either (x) ratably to each Class of
Term Loans then outstanding or (y) as selected by the Borrower in its sole
discretion in the notice delivered pursuant to clause (f) below, to any Class or
Classes of Term Loans, (B) shall be applied to scheduled amortization with
respect to each such Class for which prepayments will be made, in a manner
determined at the discretion of the Borrower in the applicable notice and, if
not specified, in direct order of maturity to repayments thereof required
pursuant to Section 2.10(a) and (C) shall be paid to the Class of Lenders in
accordance with their respective pro rata share (or other applicable share
provided by this Agreement) of each such Class of Term Loans, subject to clause
(f) below. Notwithstanding clause (A) above, prepayments with Net Proceeds from
any event described in clause (c) of the definition of the term “Prepayment
Event” shall be applied to the Class or Classes of Term Loans selected by the
Borrower. Prior to any optional or mandatory prepayment of Borrowings hereunder,
the Borrower shall determine in accordance with the foregoing provisions of this
Section 2.11 the Borrowing or Borrowings of each applicable Class to be prepaid
and shall specify such determination in the notice of such prepayment pursuant
to paragraph (f) of this Section 2.11.

 

(f)            The Borrower shall notify the Administrative Agent (and, in the
case of prepayment of a Swingline Loan, the Swingline Lender) by telephone
(confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Borrowing, not later than 12:00 noon, New York City
time, three (3) Business Days before the date of prepayment, (ii) in the case of
prepayment of an ABR Borrowing, not later than 12:00 noon, New York City time,
one (1) Business Day before the date of prepayment or (iii) in the case of
prepayment of a Swingline Loan, not later than 2:00 p.m., New York City time, on
the date of prepayment. Each such notice shall be irrevocable and shall specify
the prepayment date, the principal amount of each Borrowing or portion thereof
to be prepaid, the Class of Loans to be prepaid and, in the case of a mandatory
prepayment, a reasonably detailed calculation of the amount of such prepayment;
provided that, (i) if a notice of optional prepayment is given in connection
with a conditional notice of termination of the Revolving Commitments as
contemplated by Section 2.08, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.08 and (ii)
otherwise if a notice of prepayment is given under this Section 2.11, such
notice of prepayment may be conditioned upon the effectiveness of other credit
facilities or the closing of a refinancing transaction, a sale of all or
substantially all of the assets of the Borrower and its Subsidiaries or a Change
of Control and such notice of prepayment may be revoked if such condition is not
satisfied. Promptly following receipt of any such notice (other than a notice
relating solely to Swingline Loans), the Administrative Agent shall advise the
Lenders of the contents thereof. Each partial prepayment of any Borrowing shall
be in an amount that would be permitted in the case of an advance of a Borrowing
of the same Type as provided in Section 2.02, except as necessary to apply fully
the required amount of a mandatory prepayment. Each prepayment of a Borrowing
shall be applied ratably to the Loans of each applicable Lender included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.13 but shall in no event include premium or
penalty.

 

(g)           Each Term Lender may reject all or a portion of its pro rata share
of any mandatory prepayment (such declined amounts, the “Declined Proceeds”) of
Term Loans required to be made pursuant to clauses (c) and (d) of this
Section 2.11 (except in respect of mandatory prepayments made with Net Proceeds
from any event described in clause (c) of the definition of the term “Prepayment
Event”) by providing written notice (each, a “Rejection Notice”) to the
Administrative Agent and the Borrower no later than 5:00 p.m. one (1) Business
Day after the date of such Lender’s receipt of notice from the Administrative
Agent regarding such prepayment. Each Rejection Notice from a given Lender shall
specify the principal amount of the mandatory repayment of Term Loans to be
rejected by such Lender. If a Lender of Term Loans fails to deliver a Rejection
Notice to the Administrative Agent within the time frame specified above or such
Rejection Notice fails to specify the principal amount of the Term Loans to be
rejected, any such failure will be deemed an acceptance of the total amount of
such mandatory prepayment of its Term Loans. Any Declined Proceeds shall be
offered to the Lenders of Term Loans not so declining such prepayment on a pro
rata basis in accordance with the amounts of the Term Loans of each such Lender
(with such non-declining Lenders having the right to decline any prepayment with
Declined Proceeds at the time and in the manner specified by the Administrative
Agent). To the extent such non-declining Lenders of its Term Loans elect to
decline their pro rata shares of such Declined Proceeds, any Declined Proceeds
remaining thereafter shall be retained by the Borrower (other than Declined
Proceeds being applied to repay any Specified Indebtedness pursuant to Section
6.08(b)(viii)) (such remaining Declined Proceeds, the “Borrower Retained
Prepayment Amounts”).

 



-55-

 

 

(h)           Notwithstanding any other provisions of this Section 2.11, (i) to
the extent that any of or all the Net Proceeds of any disposition by a Foreign
Subsidiary (“Foreign Disposition”), the Net Proceeds of any casualty event from
a Foreign Subsidiary (a “Foreign Casualty Event”) or Excess Cash Flow
attributable to Foreign Subsidiaries are prohibited or delayed by applicable
local law from being repatriated to the United States, the portion of such Net
Proceeds or Excess Cash Flow so affected will not be required to be applied to
repay Term Loans at the times provided in this Section 2.11 but may be retained
by the applicable Foreign Subsidiary so long, but only so long, as the
applicable local law will not permit repatriation to the United States (the
Borrower hereby agreeing to use commercially reasonable efforts to cause the
applicable Foreign Subsidiary to promptly take all actions reasonably required
by the applicable local law to permit such repatriation), and once such
repatriation of any of such affected Net Proceeds or Excess Cash Flow is
permitted under the applicable local law, such repatriation will be promptly
effected and an amount equal to such repatriated Net Proceeds or Excess Cash
Flow will be promptly (and in any event not later than five (5) Business Days
after such repatriation) applied (net of additional taxes payable or reserved
against as a result thereof) to the repayment of the Term Loans pursuant to this
Section 2.11 to the extent provided herein and (ii) to the extent that the
repatriation of any of or all the Net Proceeds of any Foreign Disposition or any
Foreign Casualty Event or Excess Cash Flow attributable to Foreign Subsidiaries
would have material adverse tax consequences (as reasonably determined in good
faith by the Borrower) with respect to such Net Proceeds or Excess Cash Flow,
such Net Proceeds or Excess Cash Flow so affected will not be required to be
applied to repay Term Loans at the times provided in this Section 2.11 but may
be retained by the applicable Foreign Subsidiary.

 

(i)            In addition to any prepayment of Term Loans pursuant to Section
2.11(a), Holdings, the Borrower or any Subsidiary of the Borrower may at any
time prepay Term Loans of any Class of any Lender at such price or prices as may
be mutually agreed by Holdings, the Borrower or such Subsidiary, on the one
hand, and such Lender, on the other hand (which, for avoidance of doubt, may be
a prepayment at a discount to par), pursuant to individually negotiated
transactions or offers to prepay that are open to Lenders of Term Loans of any
Class(es) selected by Holdings, the Borrower or such Subsidiary so long as (x)
immediately after giving effect to any such prepayment pursuant to this Section
2.11(i), no Event of Default has occurred and is continuing, (y) no proceeds of
Swingline Loans or Revolving Loans are utilized to fund any such prepayment and
(z) Holdings, the Borrower or such Subsidiary, as applicable, and each Lender
whose Term Loans are to be prepaid pursuant to this Section 2.11(i) execute and
deliver to the Administrative Agent an instrument identifying the amount of Term
Loans of each Class of each such Lender to be so prepaid, the date of such
prepayment and the prepayment price therefor. The principal amount of any Term
Loans of any Class prepaid pursuant to this paragraph (i) shall reduce remaining
scheduled amortization for such Class of Term Loans on a pro rata basis.

 

(j)            Notwithstanding anything in this Agreement to the contrary, in
the event that on any date, an outstanding Term Loan of a Lender would otherwise
be repaid or prepaid from the proceeds of any new Term Loans to be established
on such date then, if agreed to by the Borrower and such Lender and notified to
the Administrative Agent, such outstanding Term Loan of such Lender may be
converted on a “cashless” basis into a new Term Loan of the applicable Class
being established on such date.

 

(k)           The Borrower shall repay in full all Non-Converted Tranche B Term
Loans on the Amendment No. 3 Effective Date.

 

SECTION 2.12      Fees.

 

(a)           The Borrower agrees to pay to the Administrative Agent for the
account of each Lender a commitment fee, which shall accrue at the Applicable
Rate on the average daily unused amount of each Revolving Commitment of such
Lender during the period from and including the Closing Date to but excluding
the date on which the aggregate Revolving Commitments terminate. Accrued
commitment fees shall be payable in arrears in respect of the Revolving
Commitments on the last Business Day of March, June, September and December of
each year and on the date on which the Revolving Commitments terminate. All
commitment fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). For purposes of computing commitment fees with respect
to Revolving Commitments, a Revolving Commitment of a Lender shall be deemed to
be used to the extent of the outstanding Revolving Loans. For purposes of
computing commitment fees with respect to Revolving Commitments, a Revolving
Commitment of a Lender shall be deemed to be used to the extent of the
outstanding Revolving Loans and LC Exposure of such Lender (and the Swingline
Exposure of such Lender shall be disregarded for such purpose).

 



-56-

 

 

(b)           The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Revolving Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the same Applicable
Rate used to determine the interest rate applicable to Eurodollar Revolving
Loans on the average daily amount of such Lender’s LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the date of issuance of any Letter of Credit to but excluding
the later of the date on which such Lender’s Revolving Commitment terminates and
the date on which such Lender ceases to have any LC Exposure, and (ii) to the
Issuing Bank a fronting fee, which shall accrue at a rate equal to 0.125% per
annum on the average daily amount of the LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) during the period from
and including the Closing Date to but excluding the later of the date of
termination of the Revolving Commitments and the date on which there ceases to
be any LC Exposure, as well as the Issuing Bank’s standard fees with respect to
the issuance, amendment, renewal or extension of any Letter of Credit or
processing of drawings thereunder. Participation fees and fronting fees shall be
payable on the last Business Day of March, June, September and December of each
year, commencing on the first such date to occur after the Closing Date;
provided that all such fees shall be payable on the date on which the Revolving
Commitments terminate and any such fees accruing after the date on which the
Revolving Commitments terminate shall be payable on demand. Any other fees
payable to the Issuing Bank pursuant to this paragraph shall be payable within
10 days after demand. All participation fees and fronting fees shall be computed
on the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).

 

(c)           In the event that a Repricing Transaction occurs following the
Amendment No. 6 Effective Date and on or prior to the date that is six (6)
months after the Amendment No. 6 Effective Date, the Borrower shall pay each
Lender a fee equal to 1.00% of the principal amount of such Lender’s Tranche B-1
Term Loans that are subject to such Repricing Transaction (it being understood
that if any Non-Consenting Lender is required to assign its Tranche B-1 Term
Loans pursuant to Section 9.02 in connection with a Repricing Transaction, such
fee shall be paid to such Non-Consenting Lender and not to its assignee).

 

(d)           The Borrower agrees to pay to the Administrative Agent, for its
own account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent in the Fee Letter.

 

(e)           All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent (or to the Issuing
Bank, in the case of fees payable to it) for distribution, in the case of
commitment fees and participation fees, to the Lenders entitled thereto. Fees
paid shall not be refundable under any circumstances.

 

SECTION 2.13      Interest.

 

(a)           The Loans comprising each ABR Borrowing (including each Swingline
Loan) shall bear interest at the Alternate Base Rate plus the Applicable Rate.

 

(b)           The Loans comprising each Eurodollar Borrowing shall bear interest
at the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing
plus the Applicable Rate.

 

(c)           Notwithstanding the foregoing, if any principal of or interest on
any Loan or any fee or other amount payable by the Borrower hereunder is not
paid when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section 2.13 or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Revolving Loans as provided in paragraph (a) of this Section
2.13.

 

(d)           Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the Revolving Commitments; provided that (i) interest accrued
pursuant to paragraph (c) of this Section 2.13 shall be payable on demand, (ii)
in the event of any repayment or prepayment of any Loan (other than a prepayment
of an ABR Revolving Loan prior to the end of the Revolving Availability Period),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment and (iii) in the event of any
conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

 



-57-

 



 

(e)           All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate or
Adjusted LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

 

SECTION 2.14       Alternate Rate of Interest; Illegality.

 

(a)           If prior to the commencement of any Interest Period for a
Eurodollar Borrowing:

 

(x)           the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that (i) dollar deposits are not being offered
to banks in the London interbank Eurodollar market for the applicable amount and
Interest Period of such Eurodollar Borrowing or (ii) adequate and reasonable
means do not exist for ascertaining the Adjusted LIBO Rate for such Interest
Period, or

 

(y)           the Administrative Agent is advised by the Required Lenders that
the Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period,

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.

 

(b)           If at any time the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that (i) the
circumstances set forth in clause (a)(x)(ii) or (a)(y) of this Section 2.14 have
arisen and such circumstances are unlikely to be temporary or (ii) the
circumstances set forth in clause (a)(x)(ii) or (a)(y) of this Section 2.14 have
not arisen but either (w) the supervisor for the administrator of the LIBO
Screen Rate has made a public statement that the administrator of the LIBO
Screen Rate is insolvent (and there is no successor administrator that will
continue publication of the LIBO Screen Rate), (x) the administrator of the LIBO
Screen Rate has made a public statement identifying a specific date after which
the LIBO Screen Rate will permanently or indefinitely cease to be published by
it (and there is no successor administrator that will continue publication of
the LIBO Screen Rate), (y) the supervisor for the administrator of the LIBO
Screen Rate has made a public statement identifying a specific date after which
the LIBO Screen Rate will permanently or indefinitely cease to be published or
(z) the supervisor for the administrator of the LIBO Screen Rate or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which the LIBO Screen
Rate may no longer be used for determining interest rates for loans, then the
Administrative Agent and the Borrower shall endeavor to establish an alternate
rate of interest to the LIBO Rate that gives due consideration to the then
prevailing market convention for determining a rate of interest for syndicated
loans in the United States at such time, and shall enter into an amendment to
this Agreement to reflect such alternate rate of interest and such other related
changes to this Agreement as may be applicable (but for the avoidance of doubt,
such related changes shall not include a reduction of the Applicable Rate).
Notwithstanding anything to the contrary in Section 9.02, such amendment shall
become effective without any further action or consent of any other party to
this Agreement so long as the Administrative Agent shall not have received,
within five Business Days of the date notice of such alternate rate of interest
is provided to the Lenders, a written notice from the Required Lenders stating
that such Required Class Lenders object to such amendment. Until an alternate
rate of interest shall be determined in accordance with this clause (b) (but, in
the case of the circumstances described in clause (a)(y) of this Section 2.14,
only to the extent the LIBO Screen Rate for such Interest Period is not
available or published at such time on a current basis), (x) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (y) if any Borrowing Request requests a Eurodollar Borrowing, such Borrowing
shall be made as an ABR Borrowing; provided that, if such alternate rate of
interest for any Class of Loans shall be less than 0.00%, such rate shall be
deemed to be 0.00% for the purposes of this Agreement.

 



-58-

 

 

(c)           If any Lender determines that any law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
to make, maintain or fund Loans whose interest is determined by reference to the
LIBO Rate, or to determine or charge interest rates based upon the LIBO Rate, or
any Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, (i) any obligation of such Lender to make or continue
Eurodollar Loans or to convert ABR Loans to Eurodollar Loans shall be suspended,
and (ii) if such notice asserts the illegality of such Lender making or
maintaining ABR Loans the interest rate on which is determined by reference to
the Adjusted LIBO Rate component of the Alternate Base Rate, the interest rate
on which ABR Loans of such Lender shall, if necessary to avoid such illegality,
be determined by the Administrative Agent without reference to the Adjusted LIBO
Rate component of the Alternate Base Rate, in each case until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist. Upon receipt of such notice, (x) the
Borrower shall, upon demand from such Lender (with a copy to the Administrative
Agent), prepay or, if applicable, convert all Eurodollar Loans of such Lender to
ABR Loans (the interest rate on which ABR Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Adjusted LIBO Rate component of the Alternate Base
Rate), either on the last day of the Interest Period therefor, if such Lender
may lawfully continue to maintain such Eurodollar Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Loans and (y) if such notice asserts the illegality of such Lender
determining or charging interest rates based upon the Adjusted LIBO Rate, the
Administrative Agent shall during the period of such suspension compute the
Alternate Base Rate applicable to such Lender without reference to the Adjusted
LIBO Rate component thereof until the Administrative Agent is advised in writing
by such Lender that it is no longer illegal for such Lender to determine or
charge interest rates based upon the LIBO Rate. Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted.

 

SECTION 2.15       Increased Costs.

 

(a)           If any Change in Law shall:

 

(i)            impose, modify or deem applicable any reserve, special deposit or
similar requirement against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or the Issuing Bank,

 

(ii)           subject the Administrative Agent, any Lender or the Issuing Bank
to any Taxes (other than (A) Indemnified Taxes or Other Taxes indemnified under
Section 2.17, or (B) Excluded Taxes) on its loans, letters of credit,
commitments or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto, or

 

(iii)          impose on any Lender or the Issuing Bank or the London interbank
market any other condition affecting this Agreement or Eurodollar Loans made by
such Lender or any Letter of Credit or participation therein,

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or Issuing Bank of making or maintaining any Eurodollar Loan (or of
maintaining its obligation to make any such Loan) or to increase the cost to
such Lender or the Issuing Bank of participating in, issuing or maintaining any
Letter of Credit or to reduce the amount of any sum received or receivable by
the Administrative Agent, such Lender or the Issuing Bank hereunder (whether of
principal, interest or otherwise), then the Borrower will pay to the
Administrative Agent, such Lender or the Issuing Bank, as applicable, such
additional amount or amounts as will compensate such Lender or the Issuing Bank,
as applicable, for such additional costs incurred or reduction suffered.

 

(b)           If any Lender or the Issuing Bank determines that any Change in
Law regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by the Issuing
Bank, to a level below that which such Lender or the Issuing Bank or such
Lender’s or the Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or the Issuing Bank’s
policies and the policies of such Lender’s or the Issuing Bank’s holding company
with respect to capital adequacy), then from time to time the Borrower will pay
to such Lender or the Issuing Bank, as applicable, such additional amount or
amounts as will compensate such Lender or the Issuing Bank or such Lender’s or
the Issuing Bank’s holding company for any such reduction suffered.

 



-59-

 

 

(c)           A certificate of a Lender or the Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or the Issuing Bank or its
holding company, as applicable, as specified in paragraph (a) or (b) of this
Section 2.15 shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or the Issuing Bank, as
applicable, the amount shown as due on any such certificate within 10 days after
receipt thereof.

 

(d)           Failure or delay on the part of any Lender or the Issuing Bank to
demand compensation pursuant to this Section 2.15 shall not constitute a waiver
of such Lender’s or the Issuing Bank’s right to demand such compensation;
provided that the Borrower shall not be required to compensate a Lender or the
Issuing Bank pursuant to this Section 2.15 for any increased costs or reductions
incurred more than 270 days prior to the date that such Lender or the Issuing
Bank, as applicable, notifies the Borrower of the Change in Law giving rise to
such increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided, further, that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.

 

SECTION 2.16       Break Funding Payments. In the event of (a) the payment of
any principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under Section
2.11(f) and is revoked in accordance therewith), or (d) the assignment of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.19, then,
in any such event, the Borrower shall compensate each Lender for the loss, cost
and expense attributable to such event. In the case of a Eurodollar Loan, such
loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest that would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan (excluding any “floor” applicable pursuant to the definition of
Adjusted LIBO Rate), for the period from the date of such event to the last day
of the then current Interest Period therefor (or, in the case of a failure to
borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest that would accrue on
such principal amount for such period at the interest rate that such Lender
would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the Eurodollar
market. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section 2.16 shall be
delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof. Notwithstanding the foregoing, no
additional amounts shall be due and payable pursuant to this Section 2.16 to the
extent that on the relevant due date the Borrower deposits in a Prepayment
Account an amount equal to any payment of Eurodollar Loans otherwise required to
be made on a date that is not the last day of the applicable Interest Period;
provided that on the last day of the applicable Interest Period, the
Administrative Agent shall be authorized, without any further action by or
notice to or from the Borrower or any other Loan Party, to apply such amount to
the prepayment of such Eurodollar Loans. For purposes of this Agreement, the
term “Prepayment Account” means a non-interest bearing account established by
the Borrower with the Administrative Agent and over which the Administrative
Agent shall have exclusive dominion and control, including the right of
withdrawal for application in accordance with this Section 2.16.

 

SECTION 2.17       Taxes.

 

(a)           Any and all payments by or on account of any obligation of any
Loan Party hereunder or under any other Loan Document shall be made without
deduction or withholding for any Taxes, except to the extent required by
applicable law. If any applicable law requires the deduction or withholding of
any Tax from any such payment, then (i) the applicable withholding agent shall
make such deduction or withholding and shall pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with applicable
law, and (ii) to the extent such Tax is an Indemnified Tax or Other Tax, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after making all required deductions and withholdings (including deductions or
withholdings applicable to additional sums payable under this Section 2.17), the
Lender (or, in the case of any amount received by the Administrative Agent for
its own account, the Administrative Agent) receives an amount equal to the sum
it would have received had no such deduction or withholding been made.

 



-60-

 

 

(b)          Without duplication of other amounts payable by the Borrower under
this Section 2.17, the Borrower shall timely pay to the relevant Governmental
Authority in accordance with applicable law, or at the option of the
Administrative Agent timely reimburse it for the payment of, any Other Taxes.

 

(c)          The Borrower shall indemnify the Administrative Agent and each
Lender, within 30 days after written demand therefor, for the full amount of any
Indemnified Taxes on or with respect to any payment by or on account of any
obligation of the Borrower hereunder or under any other Loan Document, or Other
Taxes payable or paid by the Administrative Agent or such Lender, as applicable,
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.17), and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to the Borrower by a Lender, or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error. Notwithstanding anything to the contrary
contained in this Section 2.17(c), the Borrower shall not be required to
indemnify the Administrative Agent or any Lender pursuant to this Section
2.17(c) for any amount to the extent the Administrative Agent or such Lender
fails to notify the Borrower of such possible indemnification claim within 270
days after the Administrative Agent or such Lender receives written notice from
the applicable taxing authority of the specific tax assessment giving rise to
such indemnification claim.

 

(d)          As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by a Loan Party to a Governmental Authority pursuant to this Section
2.17, the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, if any, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

 

(e)          (i) Any Lender that is entitled to an exemption from or reduction
of withholding Tax with respect to payments under any Loan Document shall
deliver to the Borrower and the Administrative Agent, on or prior to the Closing
Date in the case of each Foreign Lender that is a signatory hereto, and on the
date of assignment pursuant to which it becomes a Lender in the case of each
other Lender and from time to time thereafter as reasonably requested by either
of the Borrower or the Administrative Agent, such properly completed and
executed documentation prescribed by applicable law or reasonably requested by
the Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate. Each Lender shall, whenever a lapse in
time or change in circumstances renders such documentation (including any
specific documentation required below in this Section 2.17(e) obsolete, expired
or inaccurate in any material respect, deliver promptly to the Borrower and the
Administrative Agent updated or other appropriate documentation (including any
new documentation reasonably requested by the Borrower or the Administrative
Agent) or promptly notify the Borrower and the Administrative Agent in writing
of its inability to do so.

 

(ii)          Without limiting the generality of the foregoing:

 

(A)          each Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent two duly completed and executed original copies of IRS Form
W-9, certifying that such Lender is exempt from U.S. federal backup withholding
Tax,

 

(B)          each Foreign Lender shall deliver to the Borrower and the
Administrative Agent two duly completed and executed original copies of
whichever of the following is applicable:

 

(1)           IRS Form W-8BEN or W-8BEN-E, as applicable, claiming eligibility
for benefits under an income tax treaty to which the United States is a party,

 



-61-

 

 

(2)           IRS Form W-8ECI,

 

(3)            in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit K-1 to the effect that such
Foreign Lender is not (A) a “bank” within the meaning of Section 881(c)(3)(A) of
the Code, (B) a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) IRS Form W-8BEN or W-8BEN-E, as applicable, or

 

(4)            to the extent a Foreign Lender is not the beneficial owner,
executed copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN, IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in
the form of Exhibit K-2 or Exhibit K-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit K-4 on behalf of each such direct and indirect partner;

 

(5)           any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in U.S. federal withholding Tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower or the Administrative Agent to determine
the withholding or deduction required to be made; and

 

(C)           if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine whether such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (C), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

 

(iii)          Notwithstanding any other provision of this Section 2.17(e), a
Lender shall not be required to deliver any form or other documentation that
such Lender is not legally eligible to deliver.

 

(iv)          Each Lender hereby authorizes the Administrative Agent to deliver
to the Loan Parties and to any successor Administrative Agent any documentation
provided by such Lender pursuant to this Section 2.17(e).

 

(f)            On or before the date the Administrative Agent becomes a party to
this Agreement, the Administrative Agent shall provide to the Borrower, two
duly-signed, properly completed copies of (i) IRS Form W-9, or (ii) a U.S.
branch withholding certificate on IRS Form W-8IMY evidencing its agreement with
the Borrower to be treated as a “United States person” within the meaning of
Section 7701(a)(30) of the Code with respect to amounts received on account of
any Lender, and IRS Form W-8ECI (with respect to amounts received on its own
account). At any time thereafter, the Administrative Agent shall provide updated
documentation previously provided (or a successor form thereto) when any
documentation previously delivered has expired or become obsolete or invalid or
otherwise upon the reasonable request of the Borrower.

 

(g)           If the Administrative Agent or a Lender determines, in its sole
discretion exercised in good faith, that it has received a refund (whether in
cash or by offset against taxes otherwise due) of any Taxes as to which it has
been indemnified (including by the payment of additional amounts) pursuant to
this Section 2.17, it shall pay over such refund to the Borrower (but only to
the extent of indemnity payments made, or additional amounts paid, by the
Borrower under this Section 2.17 with respect to the Taxes giving rise to such
refund), net of all out-of-pocket expenses of the Administrative Agent or such
Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that the Borrower,
upon the request of the Administrative Agent or such Lender, agrees to repay the
amount paid over to the Borrower pursuant to this Section 2.17(g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this Section
2.17(g), in no event will the Administrative Agent or any Lender be required to
pay any amount to the Borrower or any other Loan Party pursuant to this Section
2.17(g) to the extent that such payment would place the Administrative Agent or
such Lender, as applicable, in a less favorable net after-Tax position than the
Administrative Agent or such Lender, as applicable would have been in if the Tax
subject to the indemnification and giving rise to such refund had not been
deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This Section
2.17 shall not be construed to require the Administrative Agent or any Lender to
make available its Tax returns (or any other information relating to its Taxes
that it deems confidential) to the Borrower or any other Person.

 



-62-

 

 

(h)           For purposes of this Section 2.17, the term “Lender” includes any
Swingline Lender and any Issuing Bank.

 

SECTION 2.18       Payments Generally; Pro Rata Treatment; Sharing of Setoffs.

 

(a)           The Borrower shall make each payment required to be made by it
hereunder or under any other Loan Document (whether of principal, interest, fees
or reimbursement of LC Disbursements, or of amounts payable under Section 2.15,
2.16 or 2.17, or otherwise) at or prior to the time expressly required hereunder
or under such other Loan Document for such payment (or, if no such time is
expressly required, prior to 3:00 p.m., New York City time), on the date when
due, in immediately available funds, without setoff or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at 500 Stanton
Christiana Road, 3/Ops2, Newark, DE 19713 (or such other office as from time to
time the Administrative Agent shall designate by notice to the Borrower), except
payments to be made directly to the Issuing Bank or Swingline Lender as
expressly provided herein and except that payments pursuant to Sections 2.15,
2.16, 2.17 and 9.03 shall be made directly to the Persons entitled thereto and
payments pursuant to other Loan Documents shall be made to the Persons specified
therein. The Administrative Agent shall distribute any such payments received by
it for the account of any other Person to the appropriate recipient promptly
following receipt thereof. If any payment under any Loan Document shall be due
on a day that is not a Business Day, the date for payment shall be extended to
the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
All payments under each Loan Document shall be made in dollars.

 

(b)           If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

 

(c)           If any Lender shall, by exercising any right of setoff or
counterclaim or otherwise except as expressly provided in this Agreement, obtain
payment in respect of any principal of or interest on any of its Loans or
participations in LC Disbursements or Swingline Loans resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
and participations in LC Disbursements and Swingline Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Loans and participations in LC Disbursements and Swingline
Loans of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans and
participations in LC Disbursements and Swingline Loans; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by Holdings, the Borrower or any Subsidiary pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in LC Disbursements (but excluding, for the
avoidance of doubt, prepayments pursuant to Section 2.11(i)) to any assignee or
participant, other than to the Borrower or any Subsidiary (as to which the
provisions of this paragraph shall apply). The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of setoff and counterclaim
with respect to such participation as fully as if such Lender were a direct
creditor of the Borrower in the amount of such participation.

 



-63-

 

 

(d)          Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption and in its sole discretion, distribute to the
Lenders or the Issuing Bank, as applicable, the amount due. In such event, if
the Borrower has not in fact made such payment, then each of the Lenders or the
Issuing Bank, as applicable, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or Issuing
Bank with interest thereon, for each day from and including the date such amount
is distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation.

 

(e)           If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.06(a), 2.18(d) or 9.03(c), then the Administrative
Agent may, in its discretion (notwithstanding any contrary provision hereof),
apply any amounts thereafter received by the Administrative Agent for the
account of such Lender to satisfy such Lender’s obligations under such Sections
until all such unsatisfied obligations are fully paid. If any Revolving Lender
shall fail to make any payment required to be made by it pursuant to Section
2.04(c), 2.05(d) or (e), 2.06(a), 2.18(d) or 9.03(c), then the Administrative
Agent may, in its discretion and notwithstanding any contrary provision hereof,
(i) apply any amounts thereafter received by the Administrative Agent for the
account of such Revolving Lender and for the benefit of the Administrative
Agent, the Swingline Lender or the Issuing Bank to satisfy such Revolving
Lender’s obligations under such Sections until all such unsatisfied obligations
are fully paid, and/or (ii) hold any such amounts in a segregated non-interest
bearing account as cash collateral for, and application to, any future funding
obligations of such Revolving Lender under such Sections, in the case of each of
(i) and (ii) above, in any order as determined by the Administrative Agent in
its discretion.

 

SECTION 2.19       Mitigation Obligations; Replacement of Lenders.

 

(a)           If any Lender requests compensation under Section 2.15, or if any
Loan Party is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.15 or 2.17, as applicable, in
the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

 

(b)          If any Lender is affected in the manner described in Section
2.14(b) and as a result thereof any of the actions described in such Section is
required to be taken, or if any Lender requests compensation under Section 2.15,
or if any Loan Party is required to pay any additional amount to any Lender or
any Governmental Authority for the account of any Lender pursuant to Section
2.17, or if any Lender defaults in its obligation to fund Loans hereunder, then
the Borrower may, at its sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent, which
consent shall not unreasonably be withheld, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans and
participations in LC Disbursements and Swingline Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts) and (iii) in the case
of any such assignment resulting from a claim for compensation under Section
2.15 or payments required to be made pursuant to Section 2.17, such assignment
will result in a material reduction in such compensation or payments. A Lender
shall not be required to make any such assignment and delegation if, prior
thereto, as a result of a waiver by such Lender or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation cease to apply.

 



-64-

 

 

SECTION 2.20       Incremental Extensions of Credit.

 

(a)          Subject to the terms and conditions set forth herein, the Borrower
may at any time or from time to time after the Closing Date, by notice to the
Administrative Agent (an “Incremental Loan Request”), request (A) one or more
new commitments which may be of the same Class as any outstanding Term Loans (a
“Term Loan Increase”) or a new Class of term loans (collectively with any Term
Loan Increase, the “Incremental Term Commitments”) and/or (B) one or more
increases in the amount of the Revolving Commitments (a “Revolving Commitment
Increase”) or the establishment of one or more new Classes of revolving credit
commitments (any such new commitments, collectively with any Revolving
Commitment Increases, the “Incremental Revolving Commitments” and the
Incremental Revolving Commitments, collectively with any Incremental Term
Commitments, the “Incremental Commitments”), whereupon the Administrative Agent
shall promptly deliver a copy to each of the Lenders.

 

(b)          On the applicable date (each, an “Incremental Facility Closing
Date”) specified in the applicable Additional Credit Extension Amendment
(including through any Term Loan Increase or Revolving Commitment Increase, as
applicable), subject to the satisfaction of the terms and conditions in this
Section 2.20 and in the applicable Additional Credit Extension Amendment, (i)
(A) each Incremental Term Lender of such Class shall make a Loan to the Borrower
(an “Incremental Term Loan”) in an amount equal to its Incremental Term
Commitment of such Class and (B) each Incremental Term Lender of such Class
shall become a Lender hereunder with respect to the Incremental Term Commitment
of such Class and the Incremental Term Loans of such Class made pursuant thereto
and (ii) (A) each Incremental Revolving Lender of such Class shall make its
Commitment available to the Borrower (when borrowed, an “Incremental Revolving
Loan” and collectively with any Incremental Term Loan, “Incremental Extensions
of Credit”) in an amount equal to its Incremental Revolving Commitment of such
Class and (B) each Incremental Revolving Lender of such Class shall become a
Lender hereunder with respect to the Incremental Revolving Commitment of such
Class and the Incremental Revolving Loans of such Class made pursuant thereto.

 

(c)          Each Incremental Loan Request from the Borrower pursuant to this
Section 2.20 shall set forth the requested amount and proposed terms of the
relevant Incremental Term Loans or Incremental Revolving Commitments.
Incremental Term Loans may be made, and Incremental Revolving Commitments may be
provided, by any existing Lender (but no existing Lender will have an obligation
to make any Incremental Commitment, nor will the Borrower have any obligation to
approach any existing Lender to provide any Incremental Commitment) or by any
Additional Lender (each such existing Lender or Additional Lender providing such
Commitment or Loan, an “Incremental Revolving Lender” or “Incremental Term
Lender”, as applicable, and, collectively, the “Incremental Lenders”); provided
that the Administrative Agent, the Swingline Lender and each Issuing Bank shall
have consented (not to be unreasonably withheld or delayed) to such Additional
Lender’s making such Incremental Term Loans or providing such Incremental
Revolving Commitments, to the extent such consent, if any, would be required
under Section 9.04(b) for an assignment of Term Loans or Revolving Commitments,
as applicable, to such Lender or Additional Lender.

 

(d)          The effectiveness of any Additional Credit Extension Amendment
pursuant to this Section 2.20, and the Incremental Commitments thereunder, shall
be subject to the satisfaction on the applicable date specified therein (the
“Incremental Amendment Date”) of each of the following conditions, together with
any other conditions set forth in the applicable Additional Credit Extension
Amendment:

 



-65-

 

 

(i)            after giving effect to such Incremental Commitments, the
conditions of Section 4.02 shall be satisfied; provided, that, in connection
with any Incremental Commitment, which is being used to finance a Limited
Condition Transaction, the Incremental Lenders party to such Additional Credit
Extension Amendment shall be permitted to waive or limit (or not require the
satisfaction of) in full or in part any of the conditions set forth in Section
4.02(a) (other than the accuracy, to the extent required under Section 4.02(a),
of any Specified Representations) and Section 4.02(b) (other than with respect
to any Event of Default under Section 7.01(a), (b), (h) or (i)) without the
consent of the existing Lenders,

 

(ii)           each Incremental Term Commitment shall be in an aggregate
principal amount that is not less than $5,000,000 and shall be in an increment
of $1,000,000 (provided that such amount may be less than $5,000,000 if such
amount represents all remaining availability under the limit set forth in
Section 2.20(d)(iii)) and each Incremental Revolving Commitment shall be in an
aggregate principal amount that is not less than $5,000,000 and shall be in an
increment of $1,000,000 (provided that such amount may be less than $5,000,000
if such amount represents all remaining availability under the limit set forth
in Section 2.20(d)(iii)),

 

(iii)          except in the case of Refinancing Term Loans or Refinancing
Revolving Commitments (A) after giving Pro Forma Effect to both (x) the making
of Incremental Term Loans or establishment of Incremental Revolving Commitments
(assuming a borrowing of the maximum amount of Loans available under all
Incremental Revolving Commitments (other than Refinancing Revolving Commitments
in respect of Revolving Commitments in effect on the Closing Date)) under such
Additional Credit Extension Amendment and (y) any Specified Transactions
consummated in connection therewith, (1) if such Incremental Commitments rank
pari passu in right of security with the Obligations, the First Lien Net
Leverage Ratio as of the last day of the most recently ended Test Period for
which financial statements are internally available does not exceed 4.50:1.00,
(2) if such Incremental Commitments rank junior in right of security to the
Obligations, the Secured Net Leverage Ratio as of the last day of the most
recently ended Test Period for which financial statements are internally
available does not exceed 5.75:1.00, or (3) if such Incremental Commitments are
unsecured, the Total Net Leverage Ratio as of the last day of the most recently
ended Test Period for which financial statements are internally available does
not exceed 6.00:1.00, or (B) together with the Incremental Term Loans made and
Incremental Revolving Commitments established under such Additional Credit
Extension Amendment, the aggregate principal amount of Incremental Term Loans
made and Incremental Revolving Commitments to be established in reliance on this
clause (B) on such date, when aggregated with the other Free and Clear Usage
Amount on such date, does not exceed the sum of (i) $250,000,000 plus (ii) the
principal amount of any voluntary prepayments of Term Loans, Revolving Loans (to
the extent accompanied by a corresponding reduction in the Revolving
Commitments), any other Indebtedness incurred in reliance on the Free and Clear
Usage Amount (in the case of revolving Indebtedness, to the extent accompanied
by a corresponding reduction in commitments) or any Indebtedness constituting a
Permitted Refinancing of any of the foregoing (in each case, other than to the
extent made with the proceeds of Long-Term Indebtedness); provided, that, it is
understood that (1) Incremental Term Loans and Incremental Revolving Commitments
may be incurred under either clause (A) or clause (B) above as selected by the
Borrower in its sole discretion and (2) Incremental Term Loans and Incremental
Revolving Commitments may be incurred under both clause (A) and clause (B)
above, and proceeds from any such incurrence under both clause (A) and clause
(B) may be utilized in a single transaction or series of related but
substantially concurrent transactions by first calculating the incurrence under
clause (A) (without giving effect to any Incremental Term Loans or Incremental
Revolving Commitments incurred (or to be incurred) under clause (B)) and then
calculating the incurrence under clause (B), and

 

(iv)          to the extent reasonably requested by the Administrative Agent,
receipt by the Administrative Agent of (A) customary legal opinions, board
resolutions and officers’ certificates (including solvency certificates)
consistent (and in no event more extensive) with those delivered on the Closing
Date (conformed as appropriate) other than changes to such legal opinions
resulting from a change in law, change in fact or change to counsel’s form of
opinion reasonably satisfactory to the Administrative Agent and (B)
reaffirmation agreements and/or such amendments to the Security Documents as may
be reasonably requested by the Administrative Agent in order to ensure that such
Incremental Lenders are provided with the benefit of the applicable Loan
Documents.

 



-66-

 

 

(e)           The terms, provisions and documentation of the Incremental Term
Loans and Incremental Term Commitments or the Incremental Revolving Loans and
Incremental Revolving Commitments, as the case may be, of any Class shall be as
agreed between the Borrower and the applicable Incremental Lenders providing
such Incremental Commitments, and except as otherwise set forth herein, to the
extent not identical to any Class of Term Loans or Revolving Commitments, as
applicable, each existing on the Incremental Facility Closing Date, shall be
consistent with clauses (i) through (iii) below, as applicable, and otherwise
reasonably satisfactory to the Administrative Agent (except for covenants or
other provisions (a) conformed (or added) in the Loan Documents pursuant to the
related Additional Credit Extension Amendment, (x) in the case of any Class of
Incremental Term Loans and Incremental Term Commitments, for the benefit of the
Term Lenders and (y) in the case of any Class of Incremental Revolving Loans and
Incremental Revolving Commitments, for the benefit of the Revolving Lenders or
(b) applicable only to periods after the Latest Maturity Date as of the
Incremental Amendment Date); provided that in the case of a Term Loan Increase
or a Revolving Commitment Increase, the terms, provisions and documentation
(other than the Additional Credit Extension Amendment evidencing such increase)
of such Term Loan Increase or Revolving Commitment Increase shall be identical
(other than with respect to upfront fees, OID or similar fees) to the applicable
Class of Term Loans or Revolving Commitments being increased, in each case, as
existing on the Incremental Facility Closing Date. In any event:

 

(i)            the Incremental Term Loans:

 

(A)          (I) shall rank pari passu or junior in right of payment with the
Obligations and (II) shall be secured by the Collateral and shall rank pari
passu or junior in right of security with the Obligations or be unsecured (and,
subject to a subordination agreement (if subject to payment subordination), or
(if subject to lien subordination) a Junior Lien Intercreditor Agreement),

 

(B)           as of the Incremental Amendment Date, shall not have a final
scheduled maturity date earlier than the Tranche B-1 Maturity Date,

 

(C)           as of the Incremental Amendment Date, shall have a Weighted
Average Life to Maturity not shorter than the remaining Weighted Average Life to
Maturity of the Tranche B-1 Term Loans,

 

(D)          shall have an Applicable Rate, and subject to clauses (e)(i)(B) and
(e)(i)(C) above, amortization determined by the Borrower and the applicable
Incremental Term Lenders; provided the Applicable Rate and amortization for a
Term Loan Increase shall be (x) the Applicable Rate and amortization for the
Class being increased or (y) in the case of the Applicable Rate, higher than the
Applicable Rate for the Class being increased as long as the Applicable Rate for
the Class being increased shall be automatically increased as and to the extent
necessary to eliminate such deficiency,

 

(E)           shall have fees determined by the Borrower and the applicable
Incremental Term Loan Arranger(s), and

 

(F)           may participate (I) in any voluntary prepayments of any Class of
Term Loans hereunder, in whole or in part, as selected by the Borrower in its
sole discretion and subject to the requirements of Section 2.11 and (II) on a
pro rata basis or less than pro rata basis (but not on a greater than pro rata
basis (except for prepayments with Net Proceeds from any event described in
clause (c) of the definition of the term “Prepayment Event”) in any mandatory
prepayments of Term Loans hereunder.

 



-67-

 

 

(ii)           the Incremental Revolving Commitments and Incremental Revolving
Loans:

 

(A)          (I) shall rank pari passu or junior in right of payment with the
Obligations and (II) shall be secured by the Collateral and shall rank pari
passu in right of security with the Obligations,

 

(B)           (I) shall not have a final scheduled maturity date or commitment
reduction date earlier than the Revolving Maturity Date and (II) shall not have
any scheduled amortization or mandatory commitment reduction prior to the
Revolving Maturity Date,

 

(C)           shall provide that the borrowing and repayment (except for (1)
payments of interest and fees at different rates on Incremental Revolving
Commitments (and related outstandings), (2) repayments required upon the
Maturity Date of the Incremental Revolving Commitments and (3) repayment made in
connection with a permanent repayment and termination of commitments (in
accordance with clause (E) below)) of Loans with respect to Incremental
Revolving Commitments after the associated Incremental Facility Closing Date
shall be made on a pro rata basis or less than a pro rata basis (but not greater
than a pro rata basis) with all Revolving Commitments then existing on the
Incremental Facility Closing Date,

 

(D)           may be elected to be included as additional participations under
the Additional Credit Extension Amendment, subject to (other than in the case of
a Revolving Commitment Increase) the consent of the Swingline Lender and the
Issuing Bank, in which case, on the Incremental Amendment Date all Swingline
Loans and Letters of Credit shall be participated on a pro rata basis by all
Revolving Lenders in accordance with their percentage of the Revolving
Commitments existing after giving effect to such Additional Credit Extension
Amendment; provided, such election may be made conditional upon the maturity of
one or more other Revolving Commitments; provided, further, that in connection
with such election the Swingline Lender or the Issuing Bank may, in its sole
discretion and with the consent of the Administrative Agent (not to be
unreasonably withheld or delayed), agree in the applicable Additional Credit
Extension Amendment to increase the Swingline Sublimit or the Letter of Credit
Sublimit so long as such increase does not exceed the amount of the additional
Incremental Revolving Commitments,

 

(E)           may provide that the permanent repayment of Revolving Loans with
respect to, and termination of, Incremental Revolving Commitments after the
associated Incremental Facility Closing Date be made on a pro rata basis or less
than pro rata basis with all other Revolving Commitments,

 

(F)           shall provide that assignments and participations of Incremental
Revolving Commitments and Incremental Revolving Loans shall be governed by the
same assignment and participation provisions applicable to Revolving Commitments
and Revolving Loans then existing on the Incremental Facility Closing Date,

 

(G)           shall have an Applicable Rate determined by the Borrower and the
applicable Incremental Revolving Lenders; provided the Applicable Rate for a
Revolving Commitment Increase shall be (x) the Applicable Rate for the Class
being increased or (y) higher than the Applicable Rate for the Class being
increased as long as the Applicable Rate for the Class being increased shall be
automatically increased as and to the extent necessary to eliminate such
deficiency, and

 

(H)          shall have fees determined by the Borrower and the applicable
Incremental Revolving Commitment Arranger(s),

 

(iii)          the Yield applicable to the Incremental Term Loans or Incremental
Revolving Loans of each Class shall be determined by the Borrower and the
applicable Incremental Lenders and shall be set forth in each applicable
Additional Credit Extension Amendment; provided, however, that with respect to
any Incremental Term Loans (other than Refinancing Term Loans) that are pari
passu in right of payment and security with the Obligations that are incurred
prior to the one year anniversary of the Amendment No. 3 Effective Date, the
Yield applicable to such Incremental Term Loans shall not be greater than the
applicable Yield payable pursuant to the terms of this Agreement as amended
through the date of such calculation with respect to Tranche B-1 Term Loans plus
50 basis points per annum unless the Applicable Rate (together with, as provided
in the proviso below, the Adjusted LIBO Rate or Alternate Base Rate floor) with
respect to the Tranche B-1 Term Loans is increased so as to cause the then
applicable Yield under this Agreement on the Tranche B-1 Term Loans to equal the
Yield then applicable to the Incremental Term Loans minus 50 basis points;
provided, further, that any increase in Yield to any Tranche B-1 Term Loans due
to the application or imposition of a Adjusted LIBO Rate or Alternate Base Rate
floor on any Incremental Term Loan shall be effected solely through an increase
in (or implementation of, as applicable) the Adjusted LIBO Rate or Alternate
Base Rate floor applicable to such Tranche B-1 Term Loans.

 



-68-

 

 

(f)            Commitments in respect of Incremental Term Loans and Incremental
Revolving Commitments shall become additional Commitments pursuant to an
Additional Credit Extension Amendment, executed by the Borrower, each
Incremental Lender providing such Commitments, the Administrative Agent and, for
purposes of any election and/or increase to the Swingline Sublimit or Letter of
Credit Sublimit pursuant to Section 2.20(e)(ii)(D), the Swingline Lender and
each Issuing Bank. The Additional Credit Extension Amendment may, without the
consent of any other Loan Party, Agent or Lender, effect such amendments to this
Agreement and the other Loan Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent and the Borrower, to effect
the provisions of this Section 2.20, including amendments as deemed necessary by
the Administrative Agent in its reasonable judgment to effect any lien or
payment subordination and associated rights of the applicable Lenders to the
extent any Incremental Extensions of Credit are to rank junior in right of
security or payment or to address technical issues relating to funding and
payments. The Borrower will use the proceeds of the Incremental Term Loans and
Incremental Revolving Commitments for any purpose not prohibited by this
Agreement.

 

(g)          Upon any Incremental Amendment Date on which Incremental Revolving
Commitments are effected through a Revolving Commitment Increase pursuant to
this Section 2.20, (a) each of the existing Revolving Lenders shall assign to
each of the Incremental Revolving Lenders, and each of the Incremental Revolving
Lenders shall purchase from each of the existing Revolving Lenders, at the
principal amount thereof, such interests in the Incremental Revolving Loans
outstanding on such Incremental Amendment Date as shall be necessary in order
that, after giving effect to all such assignments and purchases, such Revolving
Loans will be held by existing Revolving Lenders and Incremental Revolving
Lenders ratably in accordance with their Revolving Commitments after giving
effect to the addition of such Incremental Revolving Commitments to the existing
Revolving Commitments, (b) each Incremental Revolving Commitment shall be deemed
for all purposes a Revolving Commitment and each Loan made thereunder shall be
deemed, for all purposes, a Revolving Loan and (c) each Incremental Revolving
Lender shall become a Lender with respect to the Incremental Revolving
Commitments and all matters relating thereto. The Administrative Agent and the
Lenders hereby agree that the minimum borrowing and prepayment requirements in
this Agreement shall not apply to the transactions effected pursuant to the
immediately preceding sentence.

 

(h)           The Incremental Term Loans made under each Term Loan Increase
shall be made by the applicable Lenders participating therein pursuant to the
procedures set forth in Section 2.01 and 2.02 (as may be conformed as necessary
or appropriate as reasonably determined by the Administrative Agent) and on the
date of the making of such Incremental Term Loans, and notwithstanding anything
to the contrary set forth in Section 2.01 and 2.02, such Incremental Term Loans
shall be added to (and form part of) each Borrowing of outstanding Term Loans
under the applicable Class of Term Loans on a pro rata basis (based on the
relative sizes of the various outstanding Borrowings), so that each Lender under
such Class will participate proportionately in each then outstanding Borrowing
of Term Loans of such Class.

 

(i)            This Section 2.20 shall supersede any provisions in Sections 2.18
or 9.02 to the contrary.

 



-69-

 

 



SECTION 2.21       Extended Term Loans and Extended Revolving Commitments.

 

(a)           The Borrower may at any time and from time to time request that
all or a portion of the Term Loans of any Class (an “Existing Term Loan Class”)
be amended to extend the scheduled maturity date(s) of any payment of principal
with respect to all or a portion of any principal amount of such Term Loans (any
such Term Loans which have been so converted, “Extended Term Loans”) and to
provide for other terms consistent with this Section 2.21. In order to establish
any Extended Term Loans, the Borrower shall provide a notice to the
Administrative Agent (who shall provide a copy of such notice to each of the
Lenders under the Existing Term Loan Class) (an “Extension Request”) setting
forth the proposed terms of the Extended Term Loans to be established, which
shall be consistent with the Term Loans under the Existing Term Loan Class from
which such Extended Term Loans are to be converted except that:

 

(i)            all or any of the scheduled amortization payments of principal of
the Extended Term Loans may be delayed to later dates than the scheduled
amortization payments of principal of the Term Loans of such Existing Term Loan
Class to the extent provided in the applicable Additional Credit Extension
Amendment,

 

(ii)           the Yield with respect to the Extended Term Loans (whether in the
form of interest rate margin, upfront fees, original issue discount or
otherwise) may be different than the Yield for the Term Loans of such Existing
Term Loan Class and upfront fees may be paid to the existing Term Lenders, in
each case, to the extent provided in the applicable Additional Credit Extension
Amendment, and

 

(iii)          the Additional Credit Extension Amendment may provide for other
covenants and terms that apply only after the Tranche B-1 Maturity Date.

 

(b)          Any Extended Term Loans converted pursuant to any Extension Request
shall be designated a series of Extended Term Loans for all purposes of this
Agreement; provided that, subject to the limitations set forth in clause (a)
above, any Extended Term Loans converted from an Existing Term Loan Class may,
to the extent provided in the applicable Additional Credit Extension Amendment
and consistent with the requirements set forth above, be designated as an
increase in any previously established Class of Term Loans.

 

(c)           The Borrower shall provide the applicable Extension Request at
least five (5) Business Days prior to the date on which Lenders under the
applicable Existing Term Loan Class are requested to respond. No Lender shall
have any obligation to agree to have any of its Term Loans of any Existing Term
Loan Class converted into Extended Term Loans pursuant to any Extension Request.
Any Lender wishing to have all or a portion of its Term Loans under the Existing
Term Loan Class subject to such Extension Request (such Lender an “Extending
Term Lender”) converted into Extended Term Loans shall notify the Administrative
Agent (an “Extension Election”) on or prior to the date specified in such
Extension Request of the amount of its Term Loans under the Existing Term Loan
Class which it has elected to request be converted into Extended Term Loans
(subject to any minimum denomination requirements reasonably imposed by the
Administrative Agent and acceptable to the Borrower). In the event that the
aggregate amount of Term Loans under the Existing Term Loan Class subject to
Extension Elections exceeds the amount of Extended Term Loans requested pursuant
to an Extension Request, Term Loans of the Existing Term Loan Class subject to
Extension Elections shall be converted to Extended Term Loans on a pro rata
basis based on the amount of Term Loans included in each such Extension Election
(subject to any minimum denomination requirements reasonably imposed by the
Administrative Agent and acceptable to the Borrower).

 

(d)          The Borrower may, with the consent of each Person providing an
Extended Revolving Commitment, the Administrative Agent and any Person acting as
swingline lender or issuing bank under such Extended Revolving Commitments,
amend this Agreement pursuant to an Additional Credit Extension Amendment to
provide for Extended Revolving Commitments and to incorporate the terms of such
Extended Revolving Commitments into this Agreement on substantially the same
basis as provided with respect to the Revolving Commitments; provided that (i)
the establishment of any such Extended Revolving Commitments shall be
accompanied by a corresponding reduction in the Revolving Commitments and (ii)
any reduction in the Revolving Commitments may, at the option of the Borrower,
be directed to a disproportional reduction of the Revolving Commitments of any
Lender providing an Extended Revolving Commitment.

 



-70-

 

 

(e)           Extended Term Loans and Extended Revolving Commitments shall be
established pursuant to an Additional Credit Extension Amendment to this
Agreement among the Borrower, the Administrative Agent and each Extending Term
Lender or Lender providing an Extended Revolving Commitment which shall be
consistent with the provisions set forth above (but which shall not require the
consent of any other Lender other than those consents provided in this Section
2.21). Each Additional Credit Extension Amendment shall be binding on the
Lenders, the Loan Parties and the other parties hereto. In connection with any
Additional Credit Extension Amendment, the Loan Parties and the Administrative
Agent shall enter into such amendments to the Security Documents as may be
reasonably requested by the Administrative Agent (which shall not require any
consent from any Lender other than those consents provided pursuant to this
Agreement) in order to ensure that the Extended Term Loans or Extended Revolving
Commitments are provided with the benefit of the applicable Security Documents
and shall deliver such other documents, certificates and opinions of counsel in
connection therewith as may be reasonably requested by the Administrative Agent.

 

(f)            The provisions of this Section 2.21 shall override any provision
of Section 9.02 to the contrary. No conversion of Loans pursuant to any
extension in accordance with this Section 2.21 shall constitute a voluntary or
mandatory payment or prepayment for purposes of this Agreement.

 

SECTION 2.22       Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Revolving Lender becomes a Defaulting Lender,
then the following provisions shall apply for so long as such Lender is a
Defaulting Lender:

 

(a)           fees shall cease to accrue on the unfunded portion of the
Revolving Commitment of such Defaulting Lender pursuant to Section 2.12(a),

 

(b)           the Revolving Commitment, Revolving Exposure, LC Exposure or
Swingline Exposure of such Defaulting Lender shall not be included in
determining whether the Required Lenders have taken or may take any action
hereunder (including any consent to any amendment, waiver or other modification
pursuant to Section 9.02); provided that this clause (ii) shall not apply to the
vote of a Defaulting Lender, except to the extent the consent of such Lender
would be required under clause (i), (ii), (iii) or (iv) in the proviso to the
first sentence of Section 9.02(b),

 

(c)           if any Swingline Exposure or LC Exposure exists at the time such
Lender becomes a Defaulting Lender then:

 

(i)            so long as no Event of Default has occurred and is continuing as
to which the Administrative Agent has received written notice from the Borrower
or a Revolving Lender, all or any part of the Swingline Exposure and LC Exposure
of such Defaulting Lender shall be reallocated among the non-Defaulting Lenders
in accordance with their respective Applicable Percentages but only to the
extent that the sum of all non-Defaulting Lenders’ Revolving Exposures plus such
Defaulting Lender’s Swingline Exposure and LC Exposure does not exceed the total
of all non-Defaulting Lenders’ Revolving Commitments,

 

(ii)            if the reallocation described in clause (i) above cannot, or can
only partially, be effected, the Borrower shall within one (1) Business Day
following notice by the Administrative Agent (x) first, prepay such Swingline
Exposure and (y) second, cash collateralize, for the benefit of the Issuing Bank
only, the Borrower’s obligations corresponding to such Defaulting Lender’s LC
Exposure (after giving effect to any partial reallocation pursuant to clause (i)
above) in accordance with the procedures set forth in Section 2.05(j) for so
long as such LC Exposure is outstanding,

 

(iii)           if the Borrower cash collateralizes any portion of such
Defaulting Lender’s LC Exposure pursuant to clause (ii) above, the Borrower
shall not be required to pay any fees to such Defaulting Lender pursuant to
Section 2.12(b) with respect to such Defaulting Lender’s LC Exposure during the
period such Defaulting Lender’s LC Exposure is cash collateralized,

 



-71-

 

 

(iv)          if the LC Exposure of the non-Defaulting Lenders is reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.12(a) and Section 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages, and

 

(v)           if all or any portion of such Defaulting Lender’s LC Exposure is
neither reallocated nor cash collateralized pursuant to clause (i) or (ii)
above, then, without prejudice to any rights or remedies of the Issuing Bank or
any other Lender hereunder, all fees that otherwise would have been payable to
such Defaulting Lender (solely with respect to the portion of such Defaulting
Lender’s Revolving Commitment that was utilized by such LC Exposure) and letter
of credit fees payable under Section 2.12(b) with respect to such Defaulting
Lender’s LC Exposure shall be payable to the Issuing Bank until and to the
extent that such LC Exposure is reallocated and/or cash collateralized, and

 

(vi)          so long as such Lender is a Defaulting Lender, the Swingline
Lender shall not be required to fund any Swingline Loan and the Issuing Bank
shall not be required to issue, amend, extend or increase any Letter of Credit,
unless it is satisfied that the related exposure and the Defaulting Lender’s
then outstanding LC Exposure will be 100% covered by the Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrower
in accordance with Section 2.22(c), and participating interests in any newly
made Swingline Loan or any newly issued or increased Letter of Credit shall be
allocated among non-Defaulting Lenders in a manner consistent with Section
2.22(c)(i) (and such Defaulting Lender shall not participate therein).

 

(d)           If (i) a Bankruptcy Event or Bail-In Event with respect to a
parent entity of any Lender shall occur following the Closing Date and for so
long as such event shall continue or (ii) the Swingline Lender or the Issuing
Bank has a good faith belief that any Lender has defaulted in fulfilling its
obligations under one or more other agreements in which such Lender commits to
extend credit, the Swingline Lender shall not be required to fund any Swingline
Loan and the Issuing Bank shall not be required to issue, amend or increase any
Letter of Credit, unless the Swingline Lender or the Issuing Bank, as the case
may be, shall have entered into arrangements with the Borrower or such Lender,
satisfactory to the Swingline Lender or the Issuing Bank, as the case may be, to
defease any risk to it in respect of such Lender hereunder.

 

(e)           In the event that the Administrative Agent, the Borrower, the
Swingline Lender and the Issuing Bank each agrees that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Swingline Exposure and LC Exposure of the Revolving Lenders
shall be readjusted to reflect the inclusion of such Lender’s Revolving
Commitment and on such date such Lender shall purchase at par such of the
Revolving Loans of the other Revolving Lenders as the Administrative Agent shall
determine may be necessary in order for such Lender to hold Revolving Loans in
accordance with its Applicable Percentage (whereupon such Lender shall cease to
be a Defaulting Lender).

 

ARTICLE III

 


Representations and Warranties

 

The Borrower represents and warrants to the Lenders that:

 

SECTION 3.01       Organization; Power. Each of Holdings, the Borrower and the
Restricted Subsidiaries (a) is duly organized or formed, validly existing and in
good standing under the laws of the jurisdiction of its incorporation or
organization (to the extent such concept exists in such jurisdiction), (b) has
the requisite power and authority and all governmental rights, qualifications,
approvals, authorizations, permits, accreditations, Reimbursement Approvals,
licenses and franchises material to the business of the Borrower and the
Restricted Subsidiaries taken as a whole that are necessary to own its assets,
to carry on its business as now conducted and as proposed to be conducted and to
execute, deliver and perform its obligations under each Loan Document to which
it is a party and (c) except where the failure to do so, individually or in the
aggregate, is not reasonably likely to result in a Material Adverse Effect, is
qualified to do business in, and is in good standing in, every jurisdiction
where such qualification is required.

 



-72-

 

 

SECTION 3.02       Authorization; Enforceability. The Transactions to be entered
into by each Loan Party have been duly authorized by all necessary corporate or
other action and, if required, stockholder action. This Agreement has been duly
executed and delivered by each of Holdings and the Borrower and constitutes, and
each other Loan Document to which any Loan Party is to be a party, when executed
and delivered by such Loan Party, will constitute, a legal, valid and binding
obligation of Holdings, the Borrower or such Loan Party, as applicable,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

 

SECTION 3.03       Governmental Approvals; No Conflicts. The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect and except filings necessary to perfect
Liens created under the Loan Documents, (b) will not violate any Requirement of
Law applicable to Holdings, the Borrower or any of the Restricted Subsidiaries,
as applicable, (c) will not violate or result in a default under any indenture
or other material agreement or instrument binding upon Holdings, the Borrower or
any of the Restricted Subsidiaries or any of their assets, or give rise to a
right thereunder to require any payment to be made by Holdings, the Borrower or
any of the Restricted Subsidiaries or give rise to a right of, or result in,
termination, cancellation or acceleration of any material obligation thereunder,
(d) will not result in a Limitation on any right, qualification, approval,
permit, accreditation, authorization, Reimbursement Approval, license or
franchise or authorization granted by any Governmental Authority, Third Party
Payor or other Person applicable to the business, operations or assets of the
Borrower or any of the Restricted Subsidiaries or adversely affect the ability
of the Borrower or any of the Restricted Subsidiaries to participate in any
Third Party Payor Arrangement except for Limitations, individually or in the
aggregate, that are not material to the business of the Borrower and the
Restricted Subsidiaries, taken as a whole, and (e) will not result in the
creation or imposition of any Lien on any asset of Holdings, the Borrower or any
of the Restricted Subsidiaries, except Liens created under the Loan Documents
and the Second Lien Loan Documents. There is no pending or, to the knowledge of
the Borrower, threatened Limitation by any Governmental Authority, Third Party
Payor or any other Person of any right, qualification, approval, permit,
authorization, accreditation, Reimbursement Approval, license or franchise of
the Borrower, or any Restricted Subsidiary, except for such Limitations,
individually or in the aggregate, as are not reasonably likely to result in a
Material Adverse Effect. No certifications by any Governmental Authority or any
Third Party Payor are required for operation of the business of the Borrower and
the Restricted Subsidiaries that are not in place, except for such
certifications or agreements, the absence of which do not materially and
adversely affect the operation of the business.

 

SECTION 3.04       Financial Condition; No Material Adverse Effect.

 

(a)           The Borrower has heretofore delivered to the Lenders audited
consolidated financial statements of the Borrower and its Subsidiaries for the
fiscal years ended December 31, 2015 and December 31, 2016, reported on by
PricewaterhouseCoopers LLP, independent public accountants and unaudited
consolidated financial statements of the Borrower and its Subsidiaries for the
fiscal quarter and nine month period ended September 30, 2017. Such financial
statements present fairly, in all material respects, the financial position and
results of operations and cash flows of the Borrower and its Subsidiaries as of
such dates and for such periods in accordance with GAAP consistently applied.

 

(b)           Since December 31, 2016, there has been no event or circumstance,
either individually or in the aggregate, that has had or could reasonably be
expected to have a Material Adverse Effect.

 

SECTION 3.05       Properties.

 

(a)           Each of Holdings, the Borrower and the Restricted Subsidiaries has
good title to, or valid leasehold interests in, all its real and personal
property material to its business (including its Mortgaged Properties), free and
clear of all Liens, except for Permitted Liens and minor defects in title that
do not interfere in any material respect with its ability to conduct its
business or to utilize such properties for their intended purposes.

 

(b)           Each of Holdings, the Borrower and the Restricted Subsidiaries
owns, licenses or possesses the right to use all trademarks, trade names,
copyrights, patents and other intellectual property material to its business.
The conduct of the businesses of Holdings, the Borrower and the Restricted
Subsidiaries does not infringe upon the intellectual property rights of any
other Person, except for any such infringements that, individually or in the
aggregate, are not reasonably likely to result in a Material Adverse Effect.

 



-73-

 

 

(c)         Schedule 3.05 sets forth the address of each real property that is
owned or leased by Holdings, the Borrower or any of the Restricted Subsidiaries
as of the Closing Date after giving effect to the Transactions.

 

(d)         As of the Closing Date, neither Holdings or the Borrower nor any of
the Subsidiaries has received written notice of, or has knowledge of, any
pending or contemplated condemnation proceeding affecting any Mortgaged Property
or any sale or disposition thereof in lieu of condemnation. As of the Closing
Date, except as set forth on Schedule 3.05, neither any Mortgaged Property nor
any interest therein is subject to any right of first refusal, option or other
contractual right to purchase such Mortgaged Property or interest therein.

 

SECTION 3.06       Litigation and Environmental Matters.

 

(a)           Except as set forth on Schedule 3.06, there are no actions, suits
or proceedings by or before any arbitrator or Governmental Authority pending
against or, to the knowledge of Holdings, the Borrower or any Restricted
Subsidiary, threatened against or affecting Holdings, the Borrower or any
Restricted Subsidiary, including any relating to any Environmental Law, that are
reasonably likely to (i) have a Material Adverse Effect or (ii) adversely affect
in any material respect the ability of the Loan Parties to consummate the
Transactions or the other transactions contemplated hereby.

 

(b)           Except with respect to any other matters that, individually or in
the aggregate, are not reasonably likely to result in a Material Adverse Effect,
(A) neither Holdings, the Borrower nor any Restricted Subsidiary (i) has failed
to comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability, (iii) knows of any basis for any
Environmental Liability or (iv) has received any written claim or notice of
violation or of potential responsibility regarding any alleged violation of or
liability under any Environmental Law, and (B)(i) there has been no Release of
Hazardous Materials at, on, under or from any property currently, or to the
knowledge of Holdings, the Borrower or any of the Restricted Subsidiaries,
formerly owned, leased or operated by any of them which could reasonably be
expected to result in liability under any Environmental Law on the part of any
of them, and (ii) all Hazardous Materials generated, used or stored at, or
transported for treatment or disposal from, any properties currently, or to the
knowledge of Holdings, Borrower and the Restricted Subsidiaries, formerly owned,
leased or operated by Holdings, the Borrower or any of the Subsidiaries have
been disposed of in a manner that could not reasonably be expected to result in
liability under any Environmental Law on the part of any of them.

 

SECTION 3.07       Compliance with Laws and Agreements. Except with respect to
any matters that, individually or in the aggregate, are not material to the
business of the Borrower and the Restricted Subsidiaries, taken as a whole, each
of Holdings, the Borrower and the Restricted Subsidiaries is in compliance with
all material Requirements of Law applicable to it or its property or operations
and all material indentures, agreements and other instruments binding upon it or
its property.

 

SECTION 3.08       Investment Company Status. Neither Holdings, the Borrower,
nor any Restricted Subsidiary is an “investment company” as defined in, or
subject to regulation under, the Investment Company Act of 1940, as amended.

 

SECTION 3.09       Taxes. Each of Holdings, the Borrower and the Restricted
Subsidiaries has timely filed or caused to be filed all federal and other Tax
returns and reports required to have been filed and has paid or caused to be
paid all Taxes required to have been paid by it, except (a) any Taxes that are
being contested in good faith by appropriate proceedings and for which Holdings,
the Borrower or such Restricted Subsidiary, as applicable, has set aside on its
books adequate reserves in accordance with GAAP or (b) to the extent that the
failure to do so is not reasonably likely to result, individually or in the
aggregate, in a Material Adverse Effect. None of Holdings, the Borrower and the
Restricted Subsidiaries is aware of any proposed or pending Tax assessments,
deficiencies or audits that are reasonably likely to result, individually or in
the aggregate, in a Material Adverse Effect.

 



-74-

 

 

SECTION 3.10       ERISA. No ERISA Event has occurred or is reasonably likely to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably likely to occur, is reasonably likely to result in a
Material Adverse Effect. The present value of all accumulated benefit
obligations under each Plan did not, as of the date of the most recent financial
statements reflecting such amounts, exceed the fair value of the assets of such
Plan, except as would not reasonably be likely to result in a Material Adverse
Effect.

 

SECTION 3.11       Disclosure. Neither the Information Memorandum nor any of the
other reports, financial statements, certificates or other written information
furnished by or on behalf of any Loan Party to the Administrative Agent or any
Lender in connection with the negotiation of this Agreement or any other Loan
Document or delivered hereunder or thereunder (as modified or supplemented by
other information so furnished) contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein (when
taken as a whole), in the light of the circumstances under which they were made,
not misleading; provided that the foregoing shall not apply to any projected
financial information, and with respect to such projected financial information,
Holdings and the Borrower represent only that such information was prepared in
good faith based upon assumptions believed by them to be reasonable at the time
delivered and as of the Closing Date, it being understood that such projections
may vary from actual results and that such variances may be material.

 

SECTION 3.12       Subsidiaries. Holdings does not have any subsidiaries other
than the Borrower and the Subsidiaries, Permitted Joint Ventures and
Subsidiaries that are not Material Subsidiaries listed on Schedule 3.12.
Schedule 3.12 sets forth the name of, and the ownership or beneficial interest
of Holdings in, each subsidiary, including the Borrower, and identifies each
Subsidiary that is a Subsidiary Loan Party, in each case as of the Closing Date.

 

SECTION 3.13       Insurance. Schedule 3.13 sets forth a description of all
insurance maintained by or on behalf of Holdings, the Borrower and the
Restricted Subsidiaries as of the Closing Date. As of the Closing Date, all
premiums in respect of such insurance have been paid. Holdings and the Borrower
believe that the insurance maintained by or on behalf of the Borrower and the
Restricted Subsidiaries is adequate.

 

SECTION 3.14       Labor Matters. As of the Closing Date, there are no strikes,
lockouts or slowdowns against Holdings, the Borrower or any Restricted
Subsidiary pending or, to the knowledge of Holdings or the Borrower, threatened.
The hours worked by and payments made to employees of the Borrower and the
Restricted Subsidiaries have not been in violation of the Fair Labor Standards
Act or any other applicable federal, state, local or foreign law dealing with
such matters. All payments due from Holdings, the Borrower or any Restricted
Subsidiary, or for which any claim may be made against Holdings, the Borrower or
any Restricted Subsidiary, on account of wages and employee health and welfare
insurance and other benefits, have been paid or accrued as a liability on the
books of Holdings, the Borrower or such Restricted Subsidiary. The consummation
of the Transactions will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which Holdings, the Borrower or any Restricted Subsidiary is bound.

 

SECTION 3.15       Solvency. Immediately after the consummation of the
Transactions to occur on the Closing Date, the Borrower and its Subsidiaries, on
a consolidated basis, are Solvent, in each case after giving effect to any
rights of indemnification, contribution or subrogation arising among the
Subsidiary Loan Parties pursuant to the Collateral Agreement or by law.
Immediately after the consummation of the Amendment No. 3 Transactions to occur
on the Amendment No. 3 Effective Date, the Borrower and its Subsidiaries, on a
consolidated basis, are Solvent, in each case after giving effect to any rights
of indemnification, contribution or subrogation arising among the Subsidiary
Loan Parties pursuant to the Collateral Agreement or by law. Immediately after
the Amendment No. 4 Effective Date, the Borrower and its Subsidiaries, on a
consolidated basis, are Solvent, in each case after giving effect to any rights
of indemnification, contribution or subrogation arising among the Subsidiary
Loan Parties pursuant to the Collateral Agreement or by law. Immediately after
the Amendment No. 6 Effective Date, the Borrower and its Subsidiaries, on a
consolidated basis, are Solvent, in each case after giving effect to any rights
of indemnification, contribution or subrogation arising among the Subsidiary
Loan Parties pursuant to the Collateral Agreement or by law.

 

SECTION 3.16       Federal Reserve Regulations. No part of the proceeds of any
Loan have been used or will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X. Neither Holdings nor any of its Subsidiaries
is engaged principally, or as one of its important activities, in the business
of extending credit for the purpose of buying or carrying margin stock (as
defined in Regulation U).

 



-75-

 

 

SECTION 3.17       Reimbursement from Third Party Payors. The accounts
receivable of Holdings, the Borrower and the Restricted Subsidiaries have been
and will continue to be adjusted to reflect the reimbursement policies required
by all applicable Requirements of Law and other Third Party Payor Arrangements
to which Holdings, the Borrower or such Restricted Subsidiary is subject, and do
not exceed in any material respect amounts the Borrower or such Restricted
Subsidiary is entitled to receive under any capitation arrangement, fee
schedule, discount formula, cost-based reimbursement or other adjustment or
limitation to usual charges. All billings by Holdings, the Borrower and each
Restricted Subsidiary pursuant to any Third Party Payor Arrangements have been
made in compliance with all applicable Requirements of Law, except where failure
to comply would not, individually or in the aggregate, be reasonably likely to
have a Material Adverse Effect. There has been no intentional or material
over-billing or over-collection by the Borrower or any Restricted Subsidiary
pursuant to any Third Party Payor Arrangements, other than as created by routine
adjustments and disallowances made in the ordinary course of business by the
Third Party Payors with respect to such billings.

 

SECTION 3.18       Fraud and Abuse. None of Holdings, the Borrower or any
Subsidiary, nor any of their respective partners, members, stockholders,
officers or directors, acting on behalf of Holdings, the Borrower or any
Restricted Subsidiary, have engaged on behalf of Holdings, the Borrower or any
Subsidiary in any activities that are prohibited under 42 U.S.C. § 1320a-7, 42
U.S.C. § 1320a-7a, 42 U.S.C. § 1320a-7b, 42 U.S.C. § 1395nn, 31 U.S.C. § 3729 et
seq., or the regulations promulgated thereunder, or related Requirements of Law,
or under any similar state law or regulation, or that are prohibited by binding
rules of professional conduct, including to the extent prohibited by such laws
(a) knowingly and willfully making or causing to be made a false statement or
misrepresentation of a material fact in any application for any benefit or
payment, (b) knowingly and willfully making or causing to be made any false
statement or misrepresentation of a material fact for use in determining rights
to any benefit or payment, (c) failing to disclose knowledge by a claimant of
the occurrence of any event affecting the initial or continued right to any
benefit or payment on its own behalf or on behalf of another, with intent to
secure such benefit or payment fraudulently, (d) knowingly and willfully
soliciting or receiving any remuneration (including any kickback, bribe or
rebate), directly or indirectly, overtly or covertly, in cash or in kind, or
offering to pay or receive such remuneration (i) in return for referring an
individual to a Person for the furnishing or arranging for the furnishing of any
item or service for which payment may be made, in whole or in part, pursuant to
any Third Party Payor Arrangement to which the foregoing rules and regulations
apply or (ii) in return for purchasing, leasing or ordering or arranging for or
recommending purchasing, leasing or ordering any good, facility, service or item
for which payment may be made, in whole or in part, pursuant to any Third Party
Payor Arrangement to which the foregoing rules and regulations apply and (e)
making any prohibited referral for designated health services, or presenting or
causing to be presented a claim or bill to any individual, Third Party Payor or
other entity for designated health services furnished pursuant to a prohibited
referral. Neither Holdings, the Borrower nor any Restricted Subsidiary shall be
considered to be in breach of this Section 3.18 so long as (a) it shall have
taken such actions (including implementation of appropriate internal controls)
as may be reasonably necessary to prevent such prohibited actions and (b) such
prohibited actions as have occurred, individually or in the aggregate, are not
reasonably likely to have a Material Adverse Effect.

 

SECTION 3.19       Patriot Act, Etc.

 

(a)           To the extent applicable, Holdings and each of its Subsidiaries is
in compliance, in all material respects, with (i) the Trading with the Enemy
Act, as amended, and each of the foreign assets control regulations of the
United States Treasury Department (31 C.F.R. Subtitle B, Chapter V, as amended)
and any other enabling legislation or executive order relating thereto and (ii)
the Patriot Act. No part of the proceeds of the Loans will be used, directly or,
to the knowledge of Holdings and its Subsidiaries, indirectly, for any payments
to any governmental official or employee, political party, official of a
political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the FCPA.

 

(b)          (i) None of Holdings or its Subsidiaries will directly or, to the
knowledge of Holdings or such Subsidiary, indirectly, (x) use the proceeds of
the Loans in violation of Sanctions or (y) otherwise make available such
proceeds to any Person for the purpose of financing activities or business of or
with any Sanctioned Person, to the extent such activities, businesses or
transaction would be prohibited by Sanctions if conducted by a corporation
incorporated in the United States or in a European Union member state, or in any
Sanctioned Country, except to the extent that such financing would be
permissible for a Person required to comply with Sanctions (including pursuant
to any applicable exemptions, licenses or other approvals), (ii) none of
Holdings, any Subsidiary or to the knowledge of Holdings or such Subsidiary,
their respective directors, officers or employees or, to the knowledge of the
Borrower, any controlled Affiliate of Holdings, the Borrower or its Subsidiaries
that will act in any capacity in connection with or benefit from the incurrence
of any Loans, is a Sanctioned Person and (iii) none of Holdings, its
Subsidiaries or, to the knowledge of Holdings or such Subsidiary, their
respective directors, officers and employees, are in violation of applicable
Sanctions in any material respect.

 



-76-

 

 

SECTION 3.20       Security Documents. Except as otherwise contemplated hereby
or under any other Loan Documents, the provisions of the Security Documents,
together with such filings and other actions required to be taken hereby or by
the applicable Security Documents are effective to create in favor of the
Administrative Agent for the benefit of the Secured Parties, except as otherwise
provided hereunder, including subject to Permitted Liens, a legal, valid,
enforceable and perfected first priority Lien on all right, title and interest
of the respective Loan Parties in the Collateral described therein.

 

Notwithstanding anything herein (including this Section 3.20) or in any other
Loan Document to the contrary, neither the Borrower nor any other Loan Party
makes any representation or warranty as to (A) the effects of perfection or
non-perfection, the priority or the enforceability of any pledge of or security
interest in any Equity Interests of any Foreign Subsidiary, or as to the rights
and remedies of the Agents or any Lender with respect thereto, under foreign
Law, (B) the pledge or creation of any security interest, or the effects of
perfection or non-perfection, the priority or the enforceability of any pledge
of or security interest to the extent such pledge, security interest, perfection
or priority is not required pursuant to the Collateral and Guarantee Requirement
or (C) on the Closing Date and until required pursuant to Section 5.12, the
pledge or creation of any security interest, or the effects of perfection or
non-perfection, the priority or enforceability of any pledge or security
interest to the extent not required on the Closing Date pursuant to 4.01(f).

 

SECTION 3.21       Compliance with Healthcare Laws.

 

(a)           Without limiting the generality of any other representation or
warranty made herein, (i) each of the physicians, nurse practitioners, and
physicians assistants, whether employees, independent contractors or leased
personnel of each Loan Party (“Licensed Personnel”) holds a valid and
unrestricted license to practice his or her profession from each state in which
he or she provides professional services, and, when required, holds a valid and
unrestricted Drug Enforcement Administration license and applicable state
license to prescribe controlled substances, (ii) all Licensed Personnel, in the
exercise of their respective duties on behalf of a Loan Party, are in compliance
in all material respects with all Healthcare Laws, (iii) all agreements between
a Loan Party and a hospital and all agreements between a Loan Party and Licensed
Personnel are in compliance in all material respects with all Healthcare Laws
and (iv) no Loan Party is and no Licensed Personnel are excluded from
participation in any federal or state healthcare program or are listed on the
General Services Administration list of excluded parties. To the Borrower’s
knowledge, each Loan Party has maintained in all material respects all records
required to be maintained by state licensing boards and agencies, CMS, Drug
Enforcement Agency and state boards of pharmacy and the federal and/or state
healthcare programs as required by the Healthcare Laws and, to the Borrower’s
knowledge, there are no presently existing circumstances which would result or
likely would result in violations of the Healthcare Laws except such of the
foregoing that, individually or in the aggregate, would not have a Material
Adverse Effect. Each Loan Party will have, effective as of the Closing Date and
at all times thereafter, such Permits, licenses, franchises, certificates and
other material approvals or authorizations of governmental or regulatory
authorities as are necessary under applicable Requirements of Law to own their
respective properties and conduct their respective business (including such
Permits as are required under such federal, state and other Healthcare Laws as
are applicable thereto), and to receive reimbursement under federal and state
healthcare programs. To the Borrower’s knowledge, there currently exist no
restrictions, deficiencies, required plans of corrective actions or other such
remedial measures with respect to federal and state Medicare and Medicaid
Programs’ certifications or licensure, except such of the foregoing that,
individually or in the aggregate, would not have a Material Adverse Effect. The
Borrower has no knowledge that any condition exists or event has occurred which,
in itself or with the giving of notice or lapse of time or both, reasonably
would be expected to result in the suspension, revocation, forfeiture,
non-renewal of any governmental consent applicable to any Loan Party or
Subsidiary of a Loan Party or service Subsidiary of a Loan Party or such Loan
Party’s participation in any federal and/or state healthcare program, any other
material Third Party Payor Arrangement, or of any participation agreements,
which suspension, revocation, forfeiture or non-renewal would have, either
individually or in the aggregate, a Material Adverse Effect; provided, however,
nothing in the foregoing shall prohibit or prevent any Loan Party from
terminating or causing the termination of any contract for the provision of
Medical Services in the ordinary course of the Loan Party’s business.

 



-77-

 

 

(b)           Each Loan Party that provides professional Medical Services and
each of its Licensed Personnel has the requisite National Provider Identifier
(“NPI”) or other authorizations requisite to bill the Medicare and Medicaid
programs (in the state or states in which such entities operate), and all other
Third Party Payor Arrangements that such Loan Party currently bills or in the
past billed except where the failure to have such authorization would not have,
either individually or in the aggregate, a Material Adverse Effect. There is no
investigation, audit, claim review or other action pending or, to the Borrower’s
knowledge, threatened which could result in a revocation, suspension,
termination, probation, restriction, limitation, or non-renewal of any Third
Party Payor Arrangement, provider number or authorization or result in the
exclusion of any Loan Party from the Medicare and Medicaid Programs, or from any
Third Party Payor Arrangement, which revocation, suspension, termination,
probation, restriction, limitation, non-renewal or exclusion would have, either
individually or in the aggregate, a Material Adverse Effect.

 

(c)           As applicable, the Borrower has adopted a compliance plan the
purpose of which is to assure that each Loan Party and its Licensed Personnel is
in material compliance with applicable Healthcare Laws.

 

(d)           Each Loan Party and professional corporation and professional
association with which a Loan Party has entered into a management services
agreement or other affiliation agreement conducts its business in compliance
with all applicable Corporate Practice of Medicine Laws.

 

(e)           Each Loan Party will have, effective as of the Closing Date and at
all times thereafter, such Permits, licenses, franchises, certificates and other
approvals or authorizations of governmental or regulatory authorities as are
necessary under applicable Requirements of Law to own their respective
properties and conduct their respective business (including such Permits as are
required under such federal, state and other Healthcare Laws as are applicable
thereto), and to receive reimbursement under federal and state healthcare
programs.

 

SECTION 3.22       HIPAA Compliance.

 

To the extent that and for so long any Loan Party is a “covered entity” or
“business associate” within the meaning of HIPAA, the Borrower (x) is or will be
in compliance in all material respects with each of the applicable requirements
of the so-called “Administrative Simplification” provisions of HIPAA on and as
of each date that any part thereof, or any final rule or regulation thereunder,
becomes effective in accordance with its or their terms, as the case may be
(each such date, a “HIPAA Compliance Date”) and (y) is not and could not
reasonably be expected to become, as of any date following any such HIPAA
Compliance Date, the subject of any civil or criminal penalty, process, claim,
action or proceeding, or any administrative or other regulatory review, survey,
process or proceeding (other than routine surveys or reviews conducted by any
government health plan or other accreditation entity) that would result in any
of the foregoing or that would materially adversely affect a Loan Party’s
business, operations, assets, properties or condition (financial or otherwise),
in connection with any actual or potential violation by a Loan Party of the then
effective provisions of HIPAA except, in each case, for such non-compliance as
would not reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect.

 



-78-

 

 



ARTICLE IV

Conditions

 

SECTION 4.01       Closing Date. The obligations of the Lenders to make Loans
and of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived):

 

(a)           The Administrative Agent shall have received from each party
hereto either (i) a counterpart of this Agreement signed on behalf of such party
or (ii) written evidence satisfactory to the Administrative Agent (which may
include telecopy transmission of a signed signature page of this Agreement) that
such party has signed a counterpart of this Agreement.

 

(b)           The Administrative Agent shall have received a written opinion
(addressed to the Administrative Agent and the Lenders and dated the Closing
Date) of each of (i) Ropes & Gray LLP, counsel for Holdings and the Borrower and
(ii) local counsel in each jurisdiction where a Subsidiary Loan Party is
organized as specified on Schedule 4.01 or a Mortgaged Property is located, and,
in the case of each such opinion required by this paragraph, covering such other
matters relating to the Loan Parties, the Loan Documents or the Transactions as
the Administrative Agent shall reasonably request.

 

(c)           The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of each Loan Party,
the authorization of the Transactions and any other legal matters relating to
the Loan Parties, the Loan Documents or the Transactions, all in form and
substance reasonably satisfactory to the Administrative Agent.

 

(d)           The Administrative Agent shall have received a certificate, dated
the Closing Date and signed by a Financial Officer, confirming compliance with
the conditions set forth in paragraphs (h), (i) and (l) of this Section 4.01.

 

(e)           The Administrative Agent shall have received all fees and expenses
due and payable on or prior to the Closing Date, including, to the extent
invoiced at least three (3) Business Days prior to the Closing Date (except as
otherwise reasonably agreed by the Borrower), reimbursement or payment of all
out-of-pocket expenses (including fees, charges and disbursements of counsel)
required to be reimbursed or paid by any Loan Party hereunder or under any other
Loan Document.

 

(f)            The Collateral and Guarantee Requirement shall have been
satisfied (subject to the proviso in clause (g) below) and the Administrative
Agent shall have received a completed Perfection Certificate dated the Closing
Date and signed by a Responsible Officer of the Borrower, together with all
attachments contemplated thereby, including the results of a search of the
Uniform Commercial Code (or equivalent) filings made with respect to the Loan
Parties in the jurisdictions contemplated by the Perfection Certificate and
copies of the financing statements (or similar documents) disclosed by such
search and evidence reasonably satisfactory to the Administrative Agent that the
Liens indicated by such financing statements (or similar documents) are
permitted by Section 6.02 or have been released; provided that the Collateral
Agent may, in its reasonable judgment, grant extensions of time for compliance
with the Collateral and Guarantee Requirement by any Loan Party.

 

(g)           Subject to the proviso below, (i) the Administrative Agent shall
have received a completed “Life-of-Loan” Federal Emergency Management Agency
Standard Flood Hazard Determination with respect to each Mortgaged Property
(together with a notice about special flood hazard area status and flood
disaster assistance duly executed by the Borrower and each Loan Party relating
thereto) and (ii) the Administrative Agent shall have received a copy of, or a
certificate as to coverage under, and a declaration page relating to, the
insurance policies required by Section 5.07 including, without limitation, flood
insurance policies (to the extent required in order to comply with applicable
law) and the applicable provisions of the Security Documents, each of which (w)
shall be endorsed or otherwise amended to include a “standard” or “New York”
lender’s loss payable or mortgagee endorsement (as applicable), (x) shall name
the Collateral Agent, on behalf of the Secured Parties, as additional insured,
(y) in the case of flood insurance, shall (I) identify the addressee of each
property located in a special flood hazard area, (II) indicate the applicable
flood zone designation, the flood insurance coverage and the deductible relating
thereto and (III) provide that the insurer will give the Administrative Agent 45
days’ written notice of cancellation or non-renewal and (z) shall be otherwise
in form and substance reasonably satisfactory to the Administrative Agent;

 



-79-

 

 

provided that, notwithstanding each of the requirements set forth in clauses (f)
and (g) of this Section 4.01, including the delivery of documents and
instruments necessary to satisfy the Collateral and Guarantee Requirement, to
the extent any security interest in any Collateral is not or cannot be provided
on the Closing Date (except for the execution and delivery of the Collateral
Agreement and to the extent that a Lien on the Collateral may be perfected (x)
by the filing of a financing statement under the Uniform Commercial Code or (y)
by the delivery of stock certificates evidencing Equity Interests in Concentra
and wholly owned Restricted Subsidiaries of Concentra that are Material
Subsidiaries and Domestic Subsidiaries with respect to which a Lien may be
perfected upon closing by the delivery of a stock certificate), after the
Initial Borrower’s use of commercially reasonable efforts to satisfy such
requirement on or prior to the Closing Date without undue burden or expense, the
Borrower shall deliver, or cause to be delivered, such evidence of insurance,
documents and instruments, or take or cause to be taken such other actions as
may be required to confirm such insurance or create or perfect such security
interests within 90 days after the Closing Date (subject to extensions approved
by the Collateral Agent in its reasonable discretion).

 

(h)           The Specified Representations shall be true and correct in all
material respects on the Closing Date (or, if qualified by “materiality”,
“Material Adverse Effect” or similar language, in all respects (after giving
effect to such qualification)).

 

(i)            The Specified Acquisition Agreement Representations shall be true
and correct in all material respects on the Closing Date.

 

(j)            The Administrative Agent shall have received a solvency
certificate, dated the Closing Date and signed by the Chief Financial Officer of
the Borrower or a Financial Officer (immediately after giving effect to the
Transactions) substantially in the form attached hereto as Exhibit G.

 

(k)            Except as reflected in the Financial Statements (as defined in
the Acquisition Agreement on the date hereof), since December 31, 2014 through
the date of the Acquisition Agreement, there shall not have been any change in
the business, operations or financial conditions of Concentra or any of its
subsidiaries that has had, or that would reasonably be expected to have a
Company Material Adverse Effect (as defined in, and interpreted pursuant to, the
Acquisition Agreement on the date hereof) and since the date of the Acquisition
Agreement, there shall not have occurred a Company Material Adverse Effect (as
defined in, and interpreted pursuant to, the Acquisition Agreement on the date
hereof), or any event, change, development, effect, condition, circumstance,
matter, occurrence or state of facts that would reasonably be expected to have a
Company Material Adverse Effect (as defined in, and interpreted pursuant to, the
Acquisition Agreement on the date hereof).

 

(l)             Prior to or substantially concurrently with the initial
Borrowing on the Closing Date, (i) the Equity Contribution shall have been
consummated, (ii) the Borrower shall have borrowed the Second Lien Term Loans
under the Second Lien Credit Agreement, (iii) the Target Acquisition shall have
been consummated, the Acquisition Agreement shall not have been amended or
waived, and no consents shall have been given with respect thereto, in any
material respect by the Borrower or any of its subsidiaries in a manner
materially adverse to the Lenders (in their capacity as such) without the
consent of the Arrangers (such consent not to be unreasonably withheld,
conditioned or delayed based on the interests of the Lenders or Arrangers in
their capacity as such); provided that (a) any amendment, waiver or consent that
results in a reduction in the amount of consideration required to consummate the
Target Acquisition shall be deemed not materially adverse to the Lenders or the
Arrangers to the extent any such reduction is applied ratably to reduce the
amount of Commitments in respect of this Agreement, (b) the granting of any
consent under the Acquisition Agreement that is not materially adverse to the
interests of the Lenders or the Arrangers shall not otherwise constitute an
amendment or waiver and (c) any change to the definition of “Company Material
Adverse Effect” in the Acquisition Agreement shall be deemed materially adverse
to the Lenders and Arrangers.

 

(m)           The Administrative Agent shall have received, at least three (3)
Business Days prior to the Closing Date, all documentation and other information
about the Borrower and the Subsidiary Loan Parties required under applicable
“know your customer” and anti-money laundering rules and regulations, including
the Patriot Act, that has been requested by the Administrative Agent in writing
at least 10 Business Days prior to the Closing Date.

 



-80-

 

 

(n)           The Administrative Agent shall have received a Borrowing Request
in accordance with the requirements hereof.

 

(o)           The Arrangers shall have received (a) audited carve-out combined
balance sheets and related statements of operations and comprehensive income,
redeemable non-controlling interest and invested equity and cash flows of the
Concentra business of Humana Inc. for the fiscal years ended December 31, 2013
and December 31, 2014 and for each subsequent fiscal year ended at least 90 days
prior to the Closing Date and (b) unaudited carve-out combined balance sheets
and related consolidated statements of operations and cash flows of the
Concentra business of Humana Inc. for each subsequent fiscal quarter (other than
the fourth fiscal quarter) ended at least 45 days prior to the Closing Date.

 

(p)           The Arrangers shall have received a pro forma consolidated balance
sheet and related pro forma consolidated statement of income of the Borrower as
of and for the twelve-month period ending on the last day of the most recently
completed four-fiscal quarter period ended at least 45 days (or 90 days in case
such four-fiscal quarter period is the end of the Borrower’s fiscal year) prior
to the Closing Date, prepared after giving effect to the Transactions as if the
Transactions had occurred as of such date (in the case of such balance sheet) or
at the beginning of such period (in the case of the statement of income).

 

(q)           The Intercreditor Agreement and the Second Lien Loan Documents
shall have been entered into by each party thereto.

 

The Administrative Agent shall notify the Borrower and the Lenders of the
Closing Date, and such notice shall be conclusive and binding.

 

SECTION 4.02       Each Credit Event. The obligation of each Lender to make any
Loan or honor any Extension Request (other than a Borrowing Request requesting
only a conversion of Loans to the other Type or a continuation of Eurodollar
Loans) after the Closing Date and of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit, including, without limitation, on the Closing Date,
is subject to satisfaction or waiver of the following conditions:

 

(a)           The representations and warranties of each Loan Party set forth in
the Loan Documents shall be true and correct in all material respects (except to
the extent any such representation or warranty is qualified by “materially”,
“Material Adverse Effect” or a similar term, in which case such representation
and warranty shall be true and correct in all respects) on and as of the date of
such Borrowing or the date of issuance, amendment, renewal or extension of such
Letter of Credit, as applicable, except to the extent such representations and
warranties expressly relate to an earlier date (in which case such
representations and warranties shall be true and correct (or true and correct in
all material respects, as the case may be) as of such earlier date).

 

(b)           At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default shall have occurred and be continuing.

 

(c)           The Administrative Agent and, if applicable, the relevant Issuing
Bank or Swingline Lender shall have received a Borrowing Request in accordance
with the requirements hereof.

 

Each Borrowing (provided that a conversion or continuation of a Borrowing shall
not constitute a “Borrowing” for purposes of this Section 4.02) and each
issuance, amendment, renewal or extension of a Letter of Credit shall be deemed
to constitute a representation and warranty by Holdings and the Borrower on the
date thereof as to the matters specified in paragraphs (a) and (b) of this
Section 4.02.

 



-81-

 

 

ARTICLE V

Affirmative Covenants

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees, expenses and other amounts payable under any
Loan Document shall have been paid in full and all Letters of Credit shall have
expired or terminated and all LC Disbursements shall have been reimbursed, each
of the Borrower and its Restricted Subsidiaries covenants and agrees with the
Lenders that:

 

SECTION 5.01       Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent (for distribution to each Lender):

 

(a)            within 90 days after the end of each fiscal year of the Borrower
commencing with the fiscal year ended December 31, 2015, (i) audited year-end
consolidated financial statements of the Borrower and its Subsidiaries
(including a balance sheet, statement of operations and statement of cash flows
and stockholders’ equity) as of the end of and for such fiscal year, and the
related notes thereto, setting forth in each case in comparative form the
figures for the previous fiscal year, all reported on by independent public
accountants of recognized national standing (without a “going concern” or like
qualification or exception and without any qualification or exception as to the
scope of such audit, except as may be required solely as a result of the
impending maturity of any Loan) to the effect that such consolidated financial
statements present fairly in all material respects the financial condition and
results of operations of the Borrower and its Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, and (ii) if at any time the
Borrower is not subject to the reporting requirements of Section 13 or 15(d) of
the Exchange Act, a “Management’s Discussion and Analysis of Financial Condition
and Results of Operations” that describes the financial condition and results of
operations of the Borrower and its consolidated Subsidiaries,

 

(b)           within 45 days after the end of each of the first three fiscal
quarters of each fiscal year of the Borrower commencing with the fiscal quarter
ending June 30, 2015, (i) unaudited quarterly consolidated financial statements
of the Borrower and its Subsidiaries (including a balance sheet, statement of
operations and statement of cash flows) as of the end of and for such fiscal
quarter and the then-elapsed portion of the fiscal year, setting forth in each
case in comparative form the figures for the corresponding period or periods of
(or, in the case of the balance sheet, as of the end of) the previous fiscal
year, all certified by a Financial Officer as presenting fairly in all material
respects the financial condition and results of operations of Holdings and the
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes and (ii) if at any time the Borrower is not subject to the reporting
requirements of Section 13 or 15(d) of the Exchange Act, a “Management’s
Discussion and Analysis of Financial Condition and Results of Operations” that
describes the financial condition and results of operations of the Borrower and
its consolidated Subsidiaries,

 

(c)            no later than five (5) days after the delivery of the financial
statements referred to in Section 5.01(a) and Section 5.01(b) (commencing with
the first full fiscal quarter after the Closing Date), a duly completed
Compliance Certificate signed by a Financial Officer of the Borrower,

 

(d)           [Reserved],

 

(e)           within 30 days after the commencement of each fiscal year of the
Borrower, a reasonably detailed consolidated budget for such fiscal year
(including a projected consolidated balance sheet and consolidated statements of
projected operations and cash flows as of the end of and for such fiscal year)
and, promptly when available, any significant revisions of such budget,

 

(f)            promptly from time to time after the occurrence of an event
required to be therein reported, such other reports containing substantially the
same information that would have been required to be contained under Item 1.01
(entry into material agreement), Item 1.02 (termination of a material
agreement), Item 1.03 (bankruptcy or receivership), Item 2.01 (completion of
acquisition or disposition), Item 2.03 (creation of a direct financial
obligation or an obligation under an off-balance sheet arrangement), Item 2.04
(accelerate or increase debt obligations or under an off-balance sheet
arrangement), Item 2.06 (material impairments), Item 4.01 (changes in certifying
accountant), Item 4.02 (non-reliance on previously issued financial statements
or a related audit report or interim review) or Item 5.02(a), (b) or
(c) (departure of directors or certain officers) (other than any information
relating to compensation arrangements with any directors or officers) in a
Current Report on Form 8-K under the Exchange Act; provided, however, that trade
secrets and other confidential information that is competitively sensitive, or
information that the Borrower is otherwise prohibited by law or contract from
disclosing, in each case in the good faith and reasonable determination of the
Borrower, may be excluded from disclosures,

 



-82-

 

 

(g)           simultaneously with the delivery of each set of consolidated
financial statements referred to in clauses (a) and (b) of this Section 5.01,
the related unaudited consolidating financial statements reflecting the
adjustments necessary to eliminate the accounts of Unrestricted Subsidiaries (if
any) from such consolidated financial statements either on the face of the
financial statements or in the footnotes thereto, and in “Management’s
Discussion and Analysis of Financial Condition and Results of Operations”, and
reflecting the financial condition and results of operations of the Borrower and
its Restricted Subsidiaries separate from the financial condition and results of
operations of the Unrestricted Subsidiaries of the Borrower,

 

(h)           promptly following any request therefor, (x) such other
information regarding the operations, business affairs and financial condition
of Holdings, the Borrower or any Restricted Subsidiary or any Plan, or
compliance with the terms of any Loan Document, as the Administrative Agent or
any Lender through the Administrative Agent may reasonably request and (y)
information and documentation reasonably requested by the Administrative Agent
or any Lender for purposes of compliance with applicable “know your customer”
and anti-money laundering rules and regulations, including the Patriot Act, and
the Beneficial Ownership Regulation, and

 

(i)            evidence of insurance renewals as required under Section 5.07
hereunder in form and substance reasonably acceptable to the Administrative
Agent.

 

The Borrower represents and warrants that it, Holdings and any Subsidiary, in
each case, either (i) has no registered or publicly traded securities
outstanding, or (ii) files its financial statements with the SEC and/or makes
its financial statements available to potential holders of its 144A securities,
and, accordingly, the Borrower hereby (i) authorizes the Administrative Agent to
make the financial statements to be provided under Section 5.01(a) above, along
with the Loan Documents and the list of Disqualified Institutions, available to
Public-Siders and (ii) agrees that at the time such financial statements are
provided hereunder, they shall already have been made available to holders of
its securities. The Borrower will not request that any other material be posted
to Public-Siders without expressly representing and warranting to the
Administrative Agent in writing that such materials do not constitute material
non-public information within the meaning of the federal securities laws or that
the Borrower has no outstanding publicly traded securities, including 144A
securities. In no event shall the Administrative Agent post compliance or
borrowing base certificates or budgets to Public-Siders.

 

Notwithstanding the foregoing, the obligations in paragraphs (a), (b) and (g) of
this Section 5.01 may be satisfied with respect to financial information of the
Borrower and its Subsidiaries by furnishing (A) the Form 10-K or 10-Q (or the
equivalent), as applicable, of the Borrower (or any direct or indirect parent
company thereof (other than Select Medical Corporation or any of its parent
companies)) filed with the SEC or with a similar regulatory authority in a
foreign jurisdiction or (B) the applicable financial statements of the Borrower
(or any direct or indirect parent of the Borrower (other than Select Medical
Corporation or any of its parent companies)); provided that to the extent such
information relates to a parent of the Borrower, such information shall be
accompanied by a narrative description of any items that would cause the
financial statements so provided to be different in any material respect from
financial statements of the Borrower and its consolidated Subsidiaries.

 

Documents required to be delivered pursuant to Section 5.01 may, at the
Borrower’s option, be delivered electronically and, if so delivered, shall be
deemed to have been delivered on the date (i) on which the Borrower posts such
documents, or provides a link thereto on the Borrower’s (or Holdings’ or any
Parent’s) website on the Internet at the website address previously provided to
the Administrative Agent in writing (or such other website address as the
Borrower may specify by written notice to the Administrative Agent from time to
time), or (ii) on which such documents are posted on the Borrower’s (or
Holdings’ or any Parent’s) behalf on an Internet or intranet website to which
each Lender, the Administrative Agent and the Collateral Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that (i) upon the reasonable request of the
Administrative Agent or the Collateral Agent with respect to any specific
document so delivered electronically, the Borrower shall promptly deliver a
physical copy of such document and (ii) the Borrower shall notify (which notice
may be by facsimile or electronic mail) the Administrative Agent of the posting
by the Borrower of any such documents on any such website (other than a website
maintained for or sponsored by the Administrative Agent) and the electronic
location at which such documents may be accessed.

 



-83-

 

 

To the extent any report or other information under this Section 5.01 is not
delivered within the time periods specified under this Section 5.01 and such
report or other information is subsequently delivered prior to the time such
failure results in an Event of Default due to the Borrower’s failure to deliver
such report or other information within such requisite time periods, the
Borrower will be deemed to have satisfied its obligations under this Section
5.01 and any Default with respect to its obligations under this Section 5.01
shall be deemed to have been cured (but not any Default under any other
provision of this Agreement). The Borrower may satisfy its obligation to deliver
any report or other information to Lenders at any time by filing such
information with the SEC and providing written notice (which notice may be by
facsimile or electronic mail) to the Administrative Agent that such information
has been filed.

 

SECTION 5.02       Notices of Material Events.

 

(a)           The Borrower will furnish to the Administrative Agent (for
distribution to each Lender through the Administrative Agent), written notice of
the following promptly after obtaining knowledge thereof:

 

(i)            the occurrence of any Default,

 

(ii)           the filing or commencement of any action, suit or proceeding by
or before any arbitrator or Governmental Authority against the Borrower or any
of its Restricted Subsidiaries that could in each case reasonably be expected to
result in a Material Adverse Effect,

 

(iii)          the occurrence of any ERISA Event which could reasonably be
expected to result in a Material Adverse Effect,

 

(iv)          the receipt by the Borrower or any of its Restricted Subsidiaries
of (i) any notice of any loss of (A) accreditation from the Joint Commission on
Accreditation of Healthcare Organizations or (B) any governmental right,
qualification, permit, accreditation, approval, authorization, Reimbursement
Approval, license or franchise or (ii) any notice, compliance order or adverse
report issued by any Governmental Authority or Third Party Payor that, if not
promptly complied with or cured, could result in (A) the suspension or
forfeiture of any material governmental right, qualification, permit,
accreditation, approval, authorization, Reimbursement Approval, license or
franchise necessary for the Borrower or any of its Restricted Subsidiaries to
carry on its business as now conducted or as proposed to be conducted or (B) any
other material Limitation imposed upon the Borrower or any of its Restricted
Subsidiaries,

 

(v)           any Change in Law of the type described in clause (a) or (b) of
such definition relating to any Third Party Payor Arrangement that could
reasonably be expected to have a material and adverse effect on the ability of
the Borrower or any Restricted Subsidiary to carry on its business as now
conducted or as proposed to be conducted, and

 

(vi)          any other development that results in, or is reasonably likely to
result in, a Material Adverse Effect.

 

Each notice delivered under this Section 5.02 shall be accompanied by a
statement of a Financial Officer or other executive officer of the Borrower
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.

 



-84-

 

 

SECTION 5.03       Information Regarding Collateral.

 

(a)           The Borrower will furnish to the Collateral Agent prompt written
notice (but in no event later than 90 days) of any change (i) in any Loan
Party’s legal name, (ii) in the jurisdiction of incorporation or organization of
any Loan Party or (iii) in any Loan Party’s organizational identification
number. The Borrower agrees not to effect or permit any change referred to in
the preceding sentence unless all filings have been made under the Uniform
Commercial Code or otherwise that are required in order for the Collateral Agent
to continue at all times following such change to have a valid, legal and
perfected security interest in all the Collateral. The Borrower also agrees
promptly to notify the Collateral Agent if any material portion of the
Collateral is damaged or destroyed.

 

(b)           Each year, at the time of delivery of annual financial statements
pursuant to Section 5.01(a), the Borrower shall deliver to the Collateral Agent
a certificate executed by a Financial Officer and the chief legal officer of the
Borrower setting forth the information required pursuant to the Perfection
Certificate or confirming that there has been no change in such information
since the date of the Perfection Certificate delivered on the Closing Date or
the date of the most recent certificate delivered pursuant to this Section.

 

SECTION 5.04       Existence; Conduct of Business. The Borrower will, and will
cause each of the Restricted Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, qualifications, permits, approvals, accreditations,
authorizations, Reimbursement Approvals, licenses, franchises, patents,
copyrights, trademarks and trade names material to the conduct of its business;
provided that the foregoing shall not prohibit any merger, consolidation,
liquidation, Division or dissolution permitted under Section 6.03.

 

SECTION 5.05       Payment of Obligations. Each of Holdings and the Borrower
will, and will cause each of its Restricted Subsidiaries to, pay its Tax
liabilities, before the same shall become delinquent or in default, except where
(a) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (b) Holdings, the Borrower or such Restricted
Subsidiary has set aside on its books adequate reserves with respect thereto in
accordance with GAAP, (c) such contest effectively suspends the enforcement of
any Lien securing such obligation and (d) the failure to make payment pending
such contest is not reasonably likely to result, individually or in the
aggregate, in a Material Adverse Effect.

 

SECTION 5.06       Maintenance of Properties. The Borrower will, and will cause
each of its Restricted Subsidiaries to, keep and maintain all property material
to the conduct of its business in good working order and condition, ordinary
wear and tear excepted.

 

SECTION 5.07       Insurance.

 

(a)           The Borrower will, and will cause each of its Restricted
Subsidiaries to, maintain, with financially sound and reputable insurance
companies (which may include self-insurance) at the time the relevant coverage
is placed or renewed (x) insurance with respect to its properties and business
against loss or damage of such type and in such amounts (with no greater risk
retention) and against such risks as are customarily maintained by companies of
established repute engaged in the same or similar businesses operating in the
same or similar locations and (y) all insurance required to be maintained
pursuant to the Security Documents, subject to the Collateral and Guarantee
Requirements. The Borrower will deliver to the Lenders, upon request of the
Administrative Agent, information in reasonable detail as to the insurance so
maintained.

 

(b)           If any portion of any Mortgaged Property is at any time located in
an area identified by the Federal Emergency Management Agency (or any successor
agency) as a special flood hazard area with respect to which flood insurance has
been made available under the Flood Insurance Laws, then the Borrower shall, or
shall cause each Loan Party to (i) maintain, or cause to be maintained, with a
financially sound and reputable insurer, flood insurance in an amount and
otherwise sufficient to comply with all applicable rules and regulations
promulgated pursuant to the Flood Insurance Laws, (ii) cooperate with the
Administrative Agent and provide information reasonably required by the
Administrative Agent to comply with the Flood Laws and (iii) deliver to the
Administrative Agent evidence of such compliance in form and substance
reasonably acceptable to the Administrative Agent, including, without
limitation, evidence of annual renewals of such insurance.

 



-85-

 

 

SECTION 5.08       Casualty and Condemnation. The Borrower (a) will furnish to
the Administrative Agent and the Lenders prompt written notice of any casualty
or other insured damage to any material portion of the Collateral or the
commencement of any action or proceeding for the taking of any material portion
of the Collateral or interest therein under power of eminent domain or by
condemnation or similar proceeding and (b) will ensure that the Net Proceeds of
any such event (whether in the form of insurance proceeds, condemnation awards
or otherwise) are collected and applied in accordance with the applicable
provisions of this Agreement and the Security Documents.

 

SECTION 5.09       Books and Records; Inspection and Audit Rights. The Borrower
will, and will cause each of its Restricted Subsidiaries to, keep proper books
of record and account in which full, true and correct entries are made of all
dealings and transactions in relation to its business and activities. The
Borrower will, and will cause each of its Restricted Subsidiaries to, permit any
representatives designated by the Administrative Agent or any Lender, upon
reasonable prior notice, to visit and inspect its properties during normal
business hours, to examine and make extracts from its books and records,
including environment assessment reports and Phase I or Phase II studies, and to
discuss its affairs, finances and condition with its officers and independent
accountants (provided that the Borrower shall be provided the opportunity to
participate in any such discussions with its independent accountants), all at
such reasonable times and as often as reasonably requested.

 

SECTION 5.10       Compliance with Laws. The Borrower will, and will cause each
of its Restricted Subsidiaries to comply with all Requirements of Law, including
Environmental Laws, applicable to it or its property, except where the failure
to do so, individually or in the aggregate, is not reasonably likely to result
in a Material Adverse Effect. The Borrower will maintain in effect and enforce
policies and procedures designed to ensure compliance by the Borrower, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions.

 

SECTION 5.11       Use of Proceeds and Letters of Credit. The proceeds of the
Tranche B Term Loans and any Revolving Loans borrowed on the Closing Date will
be used by the Initial Borrower on the Closing Date, solely for (i) the payment
of the consideration for the Target Acquisition and (ii) for the payment of the
Transaction Expenses. The proceeds of Revolving Loans borrowed after the Closing
Date, Swingline Loans and Letters of Credit will be used by the Borrower for
working capital and general corporate purposes (including Permitted
Acquisitions). The proceeds of the Revolving Loans (except as described above),
Swingline Loans and Letters of Credit will be used only for working capital and
other general corporate purposes and for any other purposes not prohibited by
this Agreement. The proceeds of the Tranche B-1 Term Loans borrowed on the
Amendment No. 3 Effective Date will be used by the Borrower on the Amendment No.
3 Effective Date, solely for payment of a portion of the consideration in
connection with the Amendment No. 3 Transactions and repayment of the
Non-Converted Tranche B Term Loans. The proceeds of the Tranche B-1 Term Loans
borrowed on the Amendment No. 6 Effective Date, together with other available
funds, will be used by the Borrower on the Amendment No. 6 Effective Date,
solely for the repayment of all of the Second Lien Term Loans outstanding on the
Amendment No. 6 Effective Date and the payment of fees and expenses in
connection with Amendment No. 6 and such repayment. No part of the proceeds of
any Loan and no Letter of Credit will be used, whether directly or indirectly,
for any purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X. The Borrower will not request any Borrowing or
Letter of Credit, and the Borrower shall not use, and shall procure that its
Subsidiaries and its or their respective directors, officers, employees and
agents shall not use, the proceeds of any Borrowing or Letter of Credit (A) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (B) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, to the extent such activities,
businesses or transaction would be prohibited by Sanctions if conducted by a
corporation incorporated in the United States, or (C) in any manner that would
result in the violation of any Sanctions applicable to any party hereto.

 

SECTION 5.12       Additional Subsidiaries; Succeeding Holdings.

 

(a)        If any additional Restricted Subsidiary (other than a Consolidated
Practice or an Excluded Subsidiary) is formed or acquired after the Closing Date
(or if any Excluded Subsidiary that is not a Subsidiary Loan Party ceases to
qualify as an Excluded Subsidiary, the Borrower will, within 60 days after such
Restricted Subsidiary is formed or acquired (or ceases to constitute an Excluded
Subsidiary), notify the Collateral Agent and the Lenders (through the
Administrative Agent) thereof and within such 60-day period cause the Collateral
and Guarantee Requirement to be satisfied with respect to such Subsidiary (if it
is a Subsidiary Loan Party) and with respect to any Equity Interest in or
Indebtedness of such Subsidiary owned by or on behalf of any Loan Party.

 



-86-

 

 

(b)        Upon the addition of a Succeeding Holdings, the Borrower will notify
the Collateral Agent and the Lenders (through the Administrative Agent) thereof
and within 10 days after such Succeeding Holdings is formed or acquired cause
the Collateral and Guarantee Requirement to be satisfied with respect to the
Succeeding Holdings.

 

SECTION 5.13       Further Assurances.

 

(a)          Each of Holdings, each Succeeding Holdings and the Borrower will,
and will cause each Subsidiary Loan Party to, execute any and all further
documents, financing statements, agreements and instruments, and take all such
further actions (including the filing and recording of financing statements,
fixture filings, mortgages, deeds of trust and other documents), which may be
required under any applicable law, or which the Administrative Agent or the
Required Lenders may reasonably request, to cause the Collateral and Guarantee
Requirement to be and remain satisfied, all at the expense of the Loan Parties.
The Borrower also agrees to provide to the Collateral Agent, from time to time
upon reasonable request, evidence reasonably satisfactory to the Administrative
Agent as to the perfection and priority of the Liens created or intended to be
created by the Security Documents.

 

(b)         If any material assets (including any real property (other than any
leased real property) which constitutes a Material Real Property) are acquired
by the Borrower or any Subsidiary Loan Party after the Closing Date (other than
assets constituting Collateral under the Collateral Agreement that become
subject to a perfected Lien in favor of the Collateral Agreement upon
acquisition thereof), the Borrower will notify the Administrative Agent and the
Lenders thereof and, if requested by the Administrative Agent or the Required
Lenders, the Borrower will cause such assets to be subjected to a Lien securing
the Obligations and will take, and cause the Subsidiary Loan Parties to take,
such actions as shall be necessary or reasonably requested by the Administrative
Agent to grant and perfect such Liens, including actions described in paragraph
(a) of this Section 5.13, all at the expense of the Loan Parties; provided that
the Collateral Agent may, in its reasonable judgment, grant extensions of time
for compliance or exceptions with the provisions of this paragraph by any Loan
Party.

 

SECTION 5.14       Designation of Subsidiaries. The Borrower may at any time
after the Closing Date designate any Restricted Subsidiary of the Borrower as an
Unrestricted Subsidiary or any Unrestricted Subsidiary as a Restricted
Subsidiary; provided that (i) immediately before and after such designation, no
Event of Default shall have occurred and be continuing or would result
therefrom, (ii) in the case of the designation of an Unrestricted Subsidiary as
a Restricted Subsidiary, immediately after giving effect to such designation,
the Total Net Leverage Ratio on a Pro Forma Basis shall be no greater than
5.25:1.00, (iii) no Subsidiary may be designated as an Unrestricted Subsidiary
if, after such designation, it would be a “Restricted Subsidiary” for the
purpose of any Specified Indebtedness, any Permitted Debt or any Permitted
Refinancing thereof and (iv) no Restricted Subsidiary may be designated an
Unrestricted Subsidiary if it was previously designated an Unrestricted
Subsidiary. The designation of any Subsidiary as an Unrestricted Subsidiary
after the Closing Date shall constitute an Investment by the Borrower therein at
the date of designation in an amount equal to the Fair Market Value of such
Investment. The designation of any Unrestricted Subsidiary as a Restricted
Subsidiary shall constitute (i) the incurrence at the time of designation of any
Investment, Indebtedness or Liens of such Subsidiary existing at such time and
(ii) a return on any Investment by the Borrower in Unrestricted Subsidiaries
pursuant to the preceding sentence in an amount equal to the Fair Market Value
of such Investment in such Subsidiary.

 

SECTION 5.15       Maintenance of Ratings. The Borrower will use commercially
reasonable efforts to maintain (i) a public corporate credit rating (but not any
specific rating) from S&P and a public corporate family rating (but not any
specific rating) from Moody’s and (ii) a public rating (but not any specific
rating) in respect of the Loans and the Commitments from each of S&P and
Moody’s.

 

SECTION 5.16       Quarterly Lender Calls. The Borrower will participate in a
conference call with the Administrative Agent and the Lenders to discuss the
financial condition and results of operations of the Borrower and its Restricted
Subsidiaries for the most recently-ended period for which financial statements
have been delivered pursuant to Section 5.01(a) or Section 5.01(b), which call
shall occur within a reasonable period of time after the delivery of such
financial statements and after the Lenders have first been provided reasonable
notice of such call; provided, however, if the Borrower is holding a conference
call open to the public to discuss the financial condition and results of
operations of the Borrower and its Restricted Subsidiaries for the most
recently-ended period for which financial statements have been delivered, the
Borrower will not be required to hold a second, separate call for the Lenders as
long as Lenders are provided access to such conference call.

 



-87-

 

 

SECTION 5.17       ERISA Compliance. The Borrower will do, and cause each of its
ERISA Affiliates to do, each of the following: (a) maintain each Plan in
compliance in all material respects with the applicable provisions of ERISA, the
Code and other federal or state law, and (b) cause each Plan that is qualified
under Section 401(a) of the Code to maintain such qualification.

 

SECTION 5.18       Post-Closing Matters. The Borrower will, and will cause each
of its Restricted Subsidiaries to execute and deliver the documents and complete
the tasks set forth on Schedule 5.20 as soon as commercially reasonable and by
no later than the date set forth in Schedule 5.20; provided that the
Administrative Agent or Collateral Agent, as applicable, may in its reasonable
judgment, grant extensions of time for compliance or exceptions with the
provisions of this paragraph.

 

ARTICLE VI

Negative Covenants

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees, expenses and other amounts payable under any
Loan Document have been paid in full and all Letters of Credit have expired or
terminated and all LC Disbursements shall have been reimbursed, each of the
Borrower (and, with respect to Section 6.03 only, Holdings) and the Restricted
Subsidiaries covenants and agrees with the Lenders that:

 

SECTION 6.01       Indebtedness; Certain Equity Securities.

 

(a)           Neither Holdings nor the Borrower will, nor will they permit any
Restricted Subsidiary to, create, incur, assume or permit to exist any
Indebtedness, except:

 

(i)            Indebtedness created under the Loan Documents,

 

(ii)           Indebtedness in respect of the Second Lien Term Loans (including
any guarantees thereof) in an aggregate principal amount not to exceed
$240,000,000 and any Permitted Refinancing thereof;,

 

(iii)          Indebtedness existing on the Closing Date not to exceed
$2,500,000 and other Indebtedness existing on the Closing Date set forth in
Schedule 6.01 and any Permitted Refinancing thereof,

 

(iv)          Indebtedness of the Borrower owed to any Restricted Subsidiary and
of any Restricted Subsidiary owed to the Borrower or any other Restricted
Subsidiary; provided that Indebtedness of the Borrower owed to any Restricted
Subsidiary and Indebtedness of any Subsidiary Loan Party owed to the Borrower or
any other Restricted Subsidiary shall be subordinated to the Obligations on
terms reasonably satisfactory to the Administrative Agent; provided, further
that Indebtedness owed to any Captive Insurance Subsidiary shall only be
subordinated to the extent permitted by applicable laws or regulations,

 

(v)           Guarantees by the Borrower of Indebtedness of any Restricted
Subsidiary and by any Restricted Subsidiary of Indebtedness of the Borrower or
any other Restricted Subsidiary; provided that (A) the Indebtedness so
Guaranteed is permitted by this Section 6.01, (B) Guarantees permitted under
this clause (vi) shall be subordinated to the Obligations of the Borrower or the
applicable Restricted Subsidiary to the same extent and on the same terms as the
Indebtedness so Guaranteed is subordinated to the Obligations and (C) except in
the case of Foreign Subsidiaries that provide Guarantees of Indebtedness of
other Foreign Subsidiaries, no Restricted Subsidiary shall Guarantee any
Indebtedness unless it is a Subsidiary Loan Party,

 



-88-

 

 

(vi)        Indebtedness (including Attributable Indebtedness) of the Borrower
or any Restricted Subsidiary incurred to finance the acquisition, construction
or improvement of any fixed or capital assets, including Capital Lease
Obligations, and any Indebtedness assumed by the Borrower or any Subsidiary in
connection with the acquisition of any such assets or secured by a Lien on any
such assets prior to the acquisition thereof, and Permitted Refinancings
thereof; provided that (A) such Indebtedness (other than Permitted Refinancings)
is incurred prior to or within 120 days after such acquisition or the completion
of such construction or improvement and (B) the aggregate principal amount of
Indebtedness permitted by this clause (vi) shall not (except as permitted by the
definition of “Permitted Refinancing”) exceed at any time outstanding the
greater of (x) $25,000,000 and (y) 2.5% of Total Assets as of the time of
incurrence,

 

(vii)       (x) Indebtedness of the Borrower or any Restricted Subsidiary
assumed in connection with any Permitted Acquisition and not created in
contemplation thereof or (y) Permitted Debt incurred to finance a Permitted
Acquisition; provided that after giving Pro Forma Effect to such Permitted
Acquisition and the assumption or incurrence of such Indebtedness incurred or
assumed pursuant to this clause (vii):

 

(A)          if such Indebtedness ranks pari passu in right of security with the
Obligations, (x) the First Lien Net Leverage Ratio does not exceed 4.50:1.00 or
(y) the First Lien Net Leverage Ratio is equal to or less than the First Lien
Net Leverage Ratio immediately prior to such Permitted Acquisition,

 

(B)           if such Indebtedness ranks junior in right of security with the
Obligations, (x) the Secured Net Leverage Ratio does not exceed 5.75:1.00 or (y)
the Secured Net Leverage Ratio is equal to or less than the Secured Net Leverage
Ratio immediately prior to such Permitted Acquisition, or

 

(C)           if such Indebtedness is unsecured, (x) the Total Net Leverage
Ratio does not exceed 6.00:1.00 or (y) the Total Net Leverage Ratio is equal to
or less than the Total Net Leverage Ratio immediately prior to such Permitted
Acquisition; provided that no Indebtedness may be incurred pursuant to this
clause (C) until the date that is six (6) months after the Closing Date,

 

and, in the case of clauses (x) and (y) of this clause (vii), any Permitted
Refinancing of any such Indebtedness; provided that any such Indebtedness of a
Non-Loan Party does not exceed in the aggregate at any time outstanding,
together with any Indebtedness incurred by a Non-Loan Party pursuant to clause
(xiv) of this Section 6.01, the greater of $25,000,000 and 2.5% of Total Assets,
in each case determined at the such time of incurrence;

 

(viii)        Indebtedness owed to any Person (including obligations in respect
of letters of credit for the benefit of such Person) providing workers’
compensation, health, disability or other employee benefits or property,
casualty or liability insurance pursuant to reimbursement or indemnification
obligations to such Person, in each case incurred in the ordinary course of
business,

 

(ix)           Indebtedness of the Borrower or any Restricted Subsidiary in
respect of performance bonds, bid bonds, appeal bonds, surety bonds, performance
and completion guarantees and similar obligations, in each case provided in the
ordinary course of business,

 

(x)            Indebtedness of any Loan Party pursuant to Swap Agreements
permitted by Section 6.07,

 

(xi)           [Reserved],

 

(xii)          Indebtedness representing deferred compensation to employees of
the Borrower and the Restricted Subsidiaries incurred in the ordinary course of
business,

 

(xiii)         Indebtedness in respect of promissory notes issued to physicians,
consultants, employees or directors or former employees, consultants or
directors in connection with repurchases of Equity Interests permitted by
Section 6.08(a)(iii),

 



-89-

 

 

(xiv)         Indebtedness of any Foreign Subsidiary or any Non-Loan Party,
collectively, in an amount not to exceed, together with any Indebtedness
incurred by a Non-Loan Party pursuant to clause (vii) of this Section 6.01,
$25,000,000 at any time outstanding,

 

(xv)          Refinancing Debt Securities, the Net Proceeds of which are applied
to prepay Term Loans in connection with Section 2.11 and any Permitted
Refinancing thereof,

 

(xvi)         (a) Permitted Debt, provided that (x) if such Indebtedness is
secured by Liens ranking pari passu with the Liens securing the Obligations, the
First Lien Net Leverage Ratio does not exceed 4.50:1.00, (y)  if such
Indebtedness is secured by Liens ranking junior to the Liens securing the
Obligations, the Secured Net Leverage Ratio does not exceed 5.75:1.00, and (z) 
if such Indebtedness is unsecured, the Total Net Leverage Ratio does not exceed
6.00:1.00, in each case, determined on a Pro Forma Basis after giving effect to
such assumption or incurrence and the use of proceeds thereof; and any Permitted
Refinancing thereof; and (b) other Permitted Debt in an aggregate principal
amount pursuant to this subclause (b), when aggregated with the Free and Clear
Usage Amount at such time, not to exceed $250,000,000 and any Permitted
Refinancing thereof,

 

(xvii)        the incurrence by the Borrower or any of its Restricted
Subsidiaries of Indebtedness arising from the honoring by a bank or other
financial institution of a check, draft or similar instrument inadvertently
(except in the case of daylight overdrafts) drawn against insufficient funds in
the ordinary course of business, so long as such Indebtedness is extinguished
within five (5) Business Days,

 

(xviii)       the incurrence of Indebtedness arising from agreements of the
Borrower or a Restricted Subsidiary providing for indemnification, adjustment of
purchase price, holdback, contingency payment obligations or similar
obligations, in each case, incurred or assumed in connection with the
disposition or acquisition of any business, assets or capital stock of the
Borrower or any Restricted Subsidiary,

 

(xix)         the incurrence of Indebtedness resulting from endorsements of
negotiable instruments for collection in the ordinary course of business,

 

(xx)          Indebtedness of the Borrower or a Restricted Subsidiary in respect
of netting services, overdraft protection and otherwise in connection with
deposit accounts; provided that such Indebtedness remains outstanding for 10
Business Days or less, and

 

(xxi)         the incurrence or issuance by the Borrower or any of its
Restricted Subsidiaries of additional Indebtedness in an aggregate principal
amount not to exceed the greater of $50,000,000 and 5.0% of Total Assets at the
time of incurrence.

 

For purposes of determining compliance with Section 6.01, in the event that an
item of Indebtedness (or any portion thereof) at any time, whether at the time
of incurrence or upon the application of all or a portion of the proceeds
thereof or subsequently, meets the criteria of more than one of the categories
of permitted Indebtedness described in Section 6.01(a)(i) through (xxi) above,
the Borrower, in its sole discretion, will classify and may subsequently
reclassify such item of Indebtedness (or any portion thereof) in any one or more
of the types of Indebtedness described in 6.01(a)(i) through (xxi) above and
will only be required to include the amount and type of such Indebtedness in
such of the above clauses as determined by the Borrower at such time; provided
that Indebtedness that originally reduced the Free and Clear Usage Amount at the
time of incurrence may not be reclassified. The Borrower will be entitled to
divide and classify an item of Indebtedness in more than one of the types of
Indebtedness described in 6.01(a)(i) through (xxi) above.

 

For purposes of determining compliance with any dollar-denominated restriction
on the incurrence of Indebtedness, the dollar-equivalent principal amount of
Indebtedness denominated in a foreign currency shall be calculated based on the
relevant currency exchange rate in effect on the date such Indebtedness was
incurred, in the case of term debt, or first committed, in the case of revolving
credit debt; provided that if such Indebtedness is incurred to extend, replace,
refund, refinance, renew or defease other Indebtedness denominated in a foreign
currency, and such extension, replacement, refunding, refinancing, renewal or
defeasance would cause the applicable dollar-denominated restriction to be
exceeded if calculated at the relevant currency exchange rate in effect on the
date of such extension, replacement, refunding, refinancing, renewal or
defeasance, such dollar-denominated restriction shall be deemed not to have been
exceeded so long as the principal amount of such refinancing Indebtedness does
not exceed the principal amount of such Indebtedness being extended, replaced,
refunded, refinanced, renewed or defeased, plus the aggregate amount of fees,
underwriting discounts, premiums (including tender premiums) and other costs and
expenses (including OID) incurred in connection with such refinancing.

 



-90-

 

 

The accrual of interest, the accretion or amortization of OID, the payment of
interest in the form of additional Indebtedness with the same terms, shall not
be deemed to be an incurrence of Indebtedness for purposes of this Section 6.01.

 

SECTION 6.02       Liens. The Borrower will not, and will not permit any
Restricted Subsidiary to, create, incur, assume or permit to exist any Lien on
any property or asset now owned or hereafter acquired by it, or assign or sell
any income or revenues (including accounts receivable) or rights in respect of
any thereof, except (collectively, “Permitted Liens”):

 

(a)            Liens created by the Loan Documents,

 

(b)           Permitted Encumbrances,

 

(c)            any Lien on any property or asset of the Borrower or any
Restricted Subsidiary existing on the Closing Date and set forth in Schedule
6.02; provided that (A) such Lien shall not apply to any other property or asset
of the Borrower or any Restricted Subsidiary and (B) such Lien shall secure only
those obligations which it secures on the Closing Date and Permitted
Refinancings thereof,

 

(d)           any Lien existing on any property or asset prior to the
acquisition thereof by the Borrower or any Restricted Subsidiary or existing on
any property or asset of any Person that becomes a Restricted Subsidiary after
the date hereof prior to the time such Person becomes a Restricted Subsidiary
(including any Liens securing Indebtedness permitted by clause (vii) of Section
6.01(a)); provided that (A) such Lien is not created in contemplation of or in
connection with such acquisition or such Person becoming a Restricted
Subsidiary, as applicable, (B) such Lien shall not apply to any other property
or asset of the Borrower or any Restricted Subsidiary and (C) such Lien shall
secure only those obligations that it secures on the date of such acquisition or
the date such Person becomes a Restricted Subsidiary, as applicable, and
Permitted Refinancings thereof,

 

(e)            Liens on fixed or capital assets acquired, constructed or
improved by the Borrower or any Restricted Subsidiary; provided that (i) such
security interests secure Indebtedness permitted by clause (vi) of Section
6.01(a) (including Permitted Refinancings thereof), (ii) such security interests
and the Indebtedness secured thereby (other than Permitted Refinancings) are
incurred prior to or within 120 days after such acquisition or the completion of
such construction or improvement, (iii) the Indebtedness secured thereby does
not exceed 100% of the cost of acquiring, constructing or improving such fixed
or capital assets and (iv) such security interests shall not apply to any other
property or assets of the Borrower or any Restricted Subsidiary,

 

(f)            Liens (i) arising from filing Uniform Commercial Code financing
statements regarding leases, (ii) of a collecting bank arising in the ordinary
course of business under Section 4-208 of the Uniform Commercial Code in effect
in the relevant jurisdiction covering only the items being collected upon and
(iii) in favor of banking institution encumbering deposits (including the right
of set-off) and which are within the general parameters customary in the banking
industry,

 

(g)           Liens arising out of sale and leaseback transactions permitted by
Section 6.06,

 

(h)           Liens in favor of the Borrower or another Loan Party (other than
Holdings),

 



-91-

 

 

(i)             licenses, sublicenses, leases or subleases granted to others not
interfering in any material respect with the business of the Borrower or any
Restricted Subsidiary,

 

(j)             Liens on assets of any Foreign Subsidiary or any Non-Loan Party
securing Indebtedness permitted by Section 6.01(a)(xiv),

 

(k)            Liens on assets of the Borrower or the Restricted Subsidiaries
not otherwise permitted by this Section 6.02, so long as neither (i) the
aggregate outstanding principal amount of the obligations secured thereby nor
(ii) the aggregate fair value (determined as of the date such Lien is incurred)
of the assets subject thereto exceeds the greater of $25,000,000 and 2.5% of
Total Assets at any time outstanding; provided that in no event shall Holdings,
the Borrower or any Restricted Subsidiary create, incur, assume or permit to
exist any Lien on any Equity Interests of the Borrower or any Restricted
Subsidiary,

 

(l)             Liens on the Collateral securing Indebtedness permitted by
paragraphs (a)(ii), (a)(xv) and (a)(xvi) of Section 6.01,

 

(m)           Liens on Equity Interests of an Unrestricted Subsidiary that
secure Indebtedness or other obligation of such Unrestricted Subsidiary,

 

(n)           Liens encumbering reasonable customary initial deposits and margin
deposits and similar Liens attaching to brokerage accounts incurred in the
ordinary course of business and not for speculative purposes,

 

(o)           Liens created or deemed to exist by the establishment of trusts
for the purpose of satisfying government reimbursement program costs and other
actions or claims pertaining to the same or related matters or other medical
reimbursement programs, and

 

(p)           Liens solely on any cash earnest money deposits made by the
Borrower or any Restricted Subsidiary with any letter of intent or purchase
agreement permitted hereunder.

 

SECTION 6.03       Fundamental Changes.

 

(a)          Neither Holdings nor the Borrower will, nor will they permit any
Restricted Subsidiary to, merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, consummate a
Division as the Dividing Person or otherwise or liquidate or dissolve, except
that, if at the time thereof and immediately after giving effect thereto no
Default shall have occurred and be continuing, (i) any Person may merge with and
into the Borrower in a transaction in which the surviving entity is a Person
organized or existing under the laws of the United States of America, any State
thereof or the District of Columbia and, if such surviving entity is not the
Borrower, such Person expressly assumes, in writing, all the obligations of the
Borrower under the Loan Documents, (ii) any Person may merge with and into any
Restricted Subsidiary in a transaction in which the surviving entity is a
Restricted Subsidiary and, if any party to such merger is a Subsidiary Loan
Party, is or becomes a Subsidiary Loan Party concurrently with such merger,
(iii) any Restricted Subsidiary (other than a Subsidiary Loan Party) may
liquidate or dissolve (whether effected pursuant to a Division or otherwise) if
the Borrower determines in good faith that such liquidation or dissolution is in
the best interests of the Borrower and is not materially disadvantageous to the
Lenders, (iv) any asset sale permitted by Section 6.05 or Investment permitted
by Section 6.04 may be effected through the merger of a subsidiary of the
Borrower with a third party,(v) the Merger shall be permitted and (vi) the
Borrower or any Restricted Subsidiary may consummate a Division as the Dividing
Person if, immediately upon the consummation of the Division, (x) the assets of
the applicable Dividing Person are held by the Borrower or one or more
Restricted Subsidiaries at such time and, if the Dividing Person is the Borrower
and is not a Division Successor, (A) one of the Division Successors of the
Borrower organized or existing under the laws of the United States of America,
any State thereof or the District of Columbia expressly assumes, in writing, all
the obligations of the Borrower under the Loan Documents and (B) the Division
Successor described in the immediately preceding subclause (A) shall (1) own,
directly or indirectly, all of the assets (including, without limitation, any
Equity Interests) owned by the Borrower immediately prior to the Division or (2)
with respect to any assets not so owned by such Division Successor pursuant to
the immediately preceding subclause (1), such Division, shall comply with the
immediately succeeding clause (y), or, (y) with respect to assets not held by
the Borrower or one or more Restricted Subsidiaries, such Division, in the
aggregate, would otherwise be permitted by this Section 6.03 (without reliance
on this subclause (vi)), Section 6.04 and/or Section 6.05.

 



-92-

 

 

(b)         The Borrower will not, and Holdings and the Borrower will not permit
any Restricted Subsidiary to, engage to any material extent in any business
other than a Permitted Business.

 

(c)          Holdings will not engage in any business or activity other than the
ownership of all the outstanding shares of capital stock of the Borrower and
engaging in corporate and administrative functions and other activities
incidental thereto (including payment of dividends and other amounts in respect
of its Equity Interests). Holdings will not own or acquire any assets (other
than Equity Interests of the Borrower and the cash proceeds of any Restricted
Payments permitted by Section 6.08 or proceeds of any issuance of Indebtedness
or Equity Interests permitted by this Agreement pending application as required
by this Agreement) or incur any liabilities (other than liabilities under and
permitted to be incurred under the Loan Documents, the Second Lien Loan
Documents and liabilities reasonably incurred in connection with its maintenance
of its existence (including the ability to incur fees, costs and expenses
relating to such maintenance) and activities incidental thereto).
Notwithstanding the foregoing, Holdings shall be permitted to (i) enter into
transactions, engage in activities and maintain assets or incur liabilities in
respect of Swap Agreements related to Indebtedness of Holdings permitted
hereunder, (ii) engage in any public offering of its common stock or any other
issuance or sale of its Equity Interests, (iii) participate in tax, accounting
and other administrative matters as a member of the consolidated group of
Holdings, the Borrower and its Restricted Subsidiaries, (iv) hold any cash or
property (but not operate any property), (v) provide indemnification to officers
and directors and (vi) engage in any activities incidental to the foregoing.

 

SECTION 6.04       Investments, Loans, Advances, Guarantees and Acquisitions.
The Borrower will not, and will not permit any Restricted Subsidiary to,
purchase or acquire (including pursuant to any merger with, or as a Division
Successor pursuant to the Division of any Person that was not a wholly owned
Restricted Subsidiary prior to such merger or Division) any Equity Interests in
or evidences of indebtedness or other securities (including any option, warrant
or other right to acquire any of the foregoing) of, make any loans or advances
to, Guarantee any obligations of, or make any investment or any other interest
in, any other Person, or purchase or otherwise acquire (in one transaction or a
series of transactions) any assets of any other Person constituting a business
unit (collectively, “Investments”; provided that any loan made by the Borrower
or any Restricted Subsidiary to any direct or indirect parent company of the
Borrower in connection with the Amendment No. 3 Transactions shall be deemed to
be a Restricted Payment but not an “Investment” for purposes of this Agreement
and any Qualified Proceeds or Permitted Investments subsequently received by the
Borrower or such Restricted Subsidiary on account of principal or interest on
any such loan shall be deemed a contribution to the capital of the Borrower for
purposes of the definition of “Available Amount”), except:

 

(a)            Permitted Acquisitions,

 

(b)           Permitted Investments,

 

(c)            Investments existing on the Closing Date and set forth on
Schedule 6.04 and any Investments consisting of extensions, modifications or
renewals of any such Investments (excluding any such extensions, modifications
or renewals involving additional advances, contributions or other investments of
cash or property or other increases thereof unless it is a result of the accrual
or accretion of interest or OID or payment-in-kind pursuant to the terms, as of
the Closing Date, of the original Investment so extended, modified or renewed),

 

(d)           Investments by the Borrower or any Restricted Subsidiaries in
Equity Interests in their respective Restricted Subsidiaries; provided that
(A) any such Equity Interests held by a Loan Party shall be pledged pursuant to
the Collateral Agreement (subject to the limitations referred to in the
definition of “Collateral and Guarantee Requirement”) and (B) the aggregate
amount of investments in Non-Loan Parties by Loan Parties (together with
outstanding intercompany loans permitted under clause (B) to the proviso to
Section 6.04(e) and outstanding Guarantees permitted to be incurred under
clause (B) to the proviso to Section 6.04(f)) shall not exceed the greater of
$25,000,000 and 2.5% of Total Assets at any time outstanding (in each case
determined without regard to any write-downs or write-offs),

 



-93-

 

 

(e)            loans or advances made by the Borrower to any Restricted
Subsidiary and made by any Restricted Subsidiary to the Borrower or any other
Restricted Subsidiary; provided that (A) any such loans and advances made by a
Loan Party shall be evidenced by a promissory note pledged pursuant to the
Collateral Agreement and (B) the amount of such loans and advances made by Loan
Parties to Non-Loan Parties (together with outstanding investments permitted
under clause (B) to the proviso to Section 6.04(d) and outstanding Guarantees
permitted under clause (B) to the proviso to Section 6.04(f)) shall not exceed
the greater of $25,000,000 and 2.5% of Total Assets at any time outstanding (in
each case determined without regard to any write-downs or write-offs),

 

(f)            Guarantees constituting Indebtedness permitted by Section 6.01
and performance guarantees in the ordinary course of business; provided that
(and without limiting the foregoing) the aggregate principal amount of
Indebtedness of Non-Loan Parties that is Guaranteed by any Loan Party (together
with outstanding investments permitted under clause (B) to the proviso to
Section 6.04(d) and outstanding intercompany loans permitted under clause (B) to
the proviso to Section 6.04(e)) shall not exceed the greater of $25,000,000 and
2.5% of Total Assets at any time outstanding (in each case determined without
regard to any write-downs or write-offs),

 

(g)           receivables or other trade payables owing to the Borrower or any
Restricted Subsidiary if created or acquired in the ordinary course of business
consistent with past practice and payable or dischargeable in accordance with
customary trade terms; provided that such trade terms may include such
concessionary trade terms as the Borrower or any such Restricted Subsidiary
deems reasonable under the circumstances,

 

(h)           Investments consisting of Equity Interests, obligations,
securities or other property received in settlement of delinquent accounts of
and disputes with customers and suppliers in the ordinary course of business and
owing to the Borrower or any Restricted Subsidiary or in satisfaction of
judgments,

 

(i)             Investments by the Borrower or any Restricted Subsidiary in
payroll, travel and similar advances to cover matters that are expected at the
time of such advances ultimately to be treated as expenses for accounting
purposes and that are made in the ordinary course of business,

 

(j)             loans or advances by the Borrower or any Restricted Subsidiary
to employees and other individual service providers made in the ordinary course
of business (including travel, entertainment and relocation expenses) of the
Borrower or any Restricted Subsidiary not exceeding $2,500,000 in the aggregate
at any time outstanding (determined without regard to any write-downs or
write-offs of such loans or advances),

 

(k)            Investments in the form of Swap Agreements permitted by Section
6.07,

 

(l)             Investments of any Person existing at the time such Person
becomes a Restricted Subsidiary of the Borrower or consolidates or merges, in
one transaction or a series of transactions, with the Borrower or any of the
Restricted Subsidiaries (including in connection with a Permitted Acquisition)
so long as such investments were not made in contemplation of such Person
becoming a Restricted Subsidiary or of such consolidation or merger,

 

(m)           Investments received in connection with the dispositions of assets
permitted by Section 6.05,

 

(n)           Investments constituting deposits described in clauses (c) and (d)
of the definition of the term “Permitted Encumbrances”,

 



-94-

 

 

(o)           Investments in Permitted Joint Ventures (together with the
aggregate amount of Investments in Permitted Real Estate Joint Ventures
permitted under Section 6.04(p)) in an amount not to exceed $50,000,000 plus an
amount equal to any returns (including dividends, interest, distributions,
returns of principal and profits on sale) actually received in cash in respect
of any such Investments (which amount shall not exceed the amount of such
Investment valued at cost at the time such Investment was made),

 

(p)           Investments in Permitted Real Estate Joint Ventures (together with
the aggregate amount of Investments in Permitted Joint Ventures permitted under
Section 6.04(o)) in an amount not to exceed $50,000,000 plus an amount equal to
any returns (including dividends, interest, distributions, returns of principal
and profits on sale) actually received in cash in respect of any such
Investments (which amount shall not exceed the amount of such Investment valued
at cost at the time such Investment was made),

 

(q)           payments, loans, advances to, and investments in, Consolidated
Practices in the ordinary course of business and consistent with past practice
in satisfaction of their obligations under any management services agreements,

 

(r)            Investments by the Borrower or any Restricted Subsidiary
(including Investments in Permitted Joint Ventures and Permitted Acquisitions)
in an aggregate amount, as valued at cost at the time each such Investment is
made and including all related commitments for future advances, not exceeding
the Available Amount immediately prior to the time of the making of any such
Investment,

 

(s)           (i) Investments by the Borrower or any Restricted Subsidiary
(including Investments in Permitted Joint Ventures) in an amount not to exceed
the greater of $50,000,000 and 5.0% of Total Assets and (ii) other Investments;
provided that (x) no Event of Default has occurred and is continuing or would
result therefrom and (y) immediately after giving effect to such Investment on a
Pro Forma Basis, the Total Net Leverage Ratio does not exceed 5.00:1.00,

 

(t)            Investments, loans and advances by the Borrower or any Restricted
Subsidiary to any Captive Insurance Subsidiary in an amount equal to (A) the
capital required under the applicable laws or regulations of the jurisdiction in
which such Captive Insurance Subsidiary is formed or determined by independent
actuaries as prudent and necessary capital to operate such Captive Insurance
Subsidiary plus (B) any reasonable general corporate and overhead expenses of
such Captive Insurance Subsidiary,

 

(u)           any Investment solely in exchange for the issuance of Equity
Interests (other than Disqualified Stock) of the Borrower or Holdings (or any
other direct or indirect parent company of the Borrower), and

 

(v)           Investments in prepaid expenses, negotiable instruments held for
collection and lease, utility and workers compensation, performance and similar
deposits entered into as a result of the operations of the business in the
ordinary course of business.

 

For purposes of covenant compliance, the amount of any Investment outstanding at
any time shall be the original cost of such Investment (without adjustment for
any increases or decreases in the value of such Investments), reduced by (except
in the case of any Investments made using the Available Amount pursuant to
Section 6.04(r) and returns which are included in the Available Amount pursuant
to the definition thereof) any dividend, distribution, interest payment, return
of capital, repayment or other amount received in cash by the Borrower or a
Restricted Subsidiary in respect of such Investment.

 

SECTION 6.05       Asset Sales. The Borrower will not, and will not permit any
Restricted Subsidiary to, sell, transfer, lease or otherwise dispose (whether
effected pursuant to a Division or otherwise) of any asset, including any Equity
Interest owned by it (other than directors’ qualifying Equity Interests or
Equity Interests required by applicable law to be held by a Person other than
the Borrower a Restricted Subsidiary), nor will the Borrower permit any
Restricted Subsidiary to issue any additional Equity Interest in such Restricted
Subsidiary (other than to the Borrower or another Restricted Subsidiary in
compliance with Section 6.04) involving aggregate payments or consideration for
assets having a Fair Market Value in excess of $2,500,000 for any individual
transaction or series of related transactions, except (in each case, whether
effected pursuant to a Division or otherwise):

 



-95-

 

 

(a)           sales, transfers and dispositions of (i) inventory in the ordinary
course of business and (ii) used, damaged, obsolete, worn out, negligible or
surplus equipment or property in the ordinary course of business,

 

(b)           sales, transfers and dispositions to the Borrower or any
Restricted Subsidiary; provided that any such sales, transfers or dispositions
involving a Non-Loan Party shall be made in compliance with Section 6.09,

 

(c)            sales, transfers and dispositions of products, services or
accounts receivable (including at a discount) in connection with the compromise,
settlement or collection thereof consistent with past practice,

 

(d)           sales, transfers and dispositions of property to the extent such
property constitutes an investment permitted by clauses (b), (h), (l) and (n) of
Section 6.04,

 

(e)           sale and leaseback transactions permitted by Section 6.06,

 

(f)            dispositions resulting from any casualty or other insured damage
to, or any taking under power of eminent domain or by condemnation or similar
proceeding of, any property or asset of the Borrower or any Restricted
Subsidiary,

 

(g)           sales, transfers and other dispositions of assets (other than
Equity Interests in a Restricted Subsidiary unless all Equity Interests in such
Restricted Subsidiary are sold) that are not permitted by any other paragraph of
this Section 6.05,

 

(h)           exchanges of property for similar replacement property for fair
value,

 

(i)            assets set forth on Schedule 6.05,

 

(j)            the sale or other disposition of Permitted Investments,

 

(k)           the sale or disposition of any assets or property received as a
result of a foreclosure by the Borrower or any Restricted Subsidiary with
respect to any secured Investment or other transfer of title with respect to any
secured Investment in default,

 

(l)            the licensing of intellectual property in the ordinary course of
business or in accordance with industry practice,

 

(m)          the sale, lease, conveyance, disposition or other transfer of
(a) the Equity Interests of, or any Investment in, any Unrestricted Subsidiary
or (b) Investments (other than Investments in any Restricted Subsidiary) made
pursuant to clause (s) of Section 6.04,

 

(n)           surrender or waiver of contract rights or the settlement, release
or surrender of contract, tort or other claims of any kind,

 

(o)           leases or subleases to third persons in the ordinary course of
business that do not interfere in any material respect with the business of the
Borrower or any of its Restricted Subsidiaries, and

 

(p)           the sale of Equity Interests in joint ventures to the extent
required by or made pursuant to, customary buy/sell arrangements entered into in
the ordinary course of business between the joint venture parties and sent forth
in joint venture agreements.

 



-96-

 

 

provided that all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by paragraphs (b), (c), (f), (l), (n) and (p)
above) shall be made for fair value and (other than those permitted by
paragraphs (b), (d), (h), (l), (n) and (p) above) for at least 75% cash
consideration, plus (for all such sales, transfers, leases and other
dispositions permitted hereby) an aggregate additional amount of non-cash
consideration in the amount of $20,000,000 (it being understood that for
purposes of paragraph (a) above, accounts receivable received in the ordinary
course and any property received in exchange for used, obsolete, worn out or
surplus equipment or property and any non-cash consideration that was actually
converted into cash within 6 months following the applicable sale, transfer,
lease or other disposition by the Borrower or any of its Restricted Subsidiaries
shall be deemed to constitute cash consideration).

 

SECTION 6.06       Sale and Leaseback Transactions. The Borrower will not, and
will not permit any Restricted Subsidiary to, enter into any arrangement,
directly or indirectly, whereby it shall sell or transfer any property, real or
personal, used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property that it
intends to use for substantially the same purpose or purposes as the property
sold or transferred, except for (x) any such sale of any fixed or capital assets
by the Borrower or any Restricted Subsidiary that is made for cash consideration
in an amount not less than the fair value of such fixed or capital asset and is
consummated within 180 days after the Borrower or such Restricted Subsidiary
acquires or completes the construction of such fixed or capital asset or (y)
sale and leaseback transactions with respect to properties acquired after the
Closing Date, where the Fair Market Value of such properties in the aggregate
does not to exceed the greater of $25,000,000 and 2.5% of Total Assets.

 

SECTION 6.07       Swap Agreements. The Borrower will not, and will not permit
any Restricted Subsidiary to, enter into any Swap Agreement, except (a) Swap
Agreements entered into to hedge or mitigate risks to which the Borrower or any
Restricted Subsidiary has actual exposure (other than those in respect of Equity
Interests of the Borrower or any of the Restricted Subsidiaries) and (b) Swap
Agreements entered into in order to effectively cap, collar or exchange interest
rates (from fixed to floating rates, from one floating rate to another floating
rate or otherwise) with respect to any interest-bearing liability or investment
of Holdings, the Borrower or any Restricted Subsidiary.

 

SECTION 6.08       Restricted Payments; Certain Payments of Indebtedness.

 

(a)           The Borrower will not, and will not permit any Restricted
Subsidiary to, declare or make, or agree to pay or make, directly or indirectly,
any Restricted Payment, or incur any obligation (contingent or otherwise) to do
so, except:

 

(i)            the Borrower may declare and pay dividends with respect to its
common stock payable solely in additional shares of its common stock, and, with
respect to its preferred stock, payable solely in additional shares of such
preferred stock or in shares of its common stock,

 

(ii)           Restricted Subsidiaries may declare and pay dividends ratably
with respect to their capital stock, membership or partnership interests or
other similar Equity Interests,

 

(iii)          the Borrower may declare and pay dividends or make other
distributions to Holdings, the proceeds of which are used by Holdings or a
Parent to purchase or redeem Equity Interests of Holdings or a Parent acquired
by employees, consultants or directors of Holdings, the Borrower or any
Restricted Subsidiary upon such Person’s death, disability, retirement or
termination of employment; provided that the aggregate amount of such purchases
or redemptions under this clause (iii) shall not exceed $10,000,000 in any
fiscal year (and, to the extent that the aggregate amount of purchases or
redemptions made in any fiscal year pursuant to this clause (iii) is less than
$10,000,000, the amount of such difference may be carried forward and used for
such purpose in the following fiscal year) and $30,000,000 in the aggregate,

 

(iv)          the Borrower may make Restricted Payments to Holdings to be used
by Holdings solely to pay (or to allow a Parent to pay) its franchise taxes and
other fees required to maintain its corporate existence and to pay for general
corporate and overhead expenses (including salaries and other compensation of
employees) and other expenses in its capacity as the parent of Borrower incurred
by Holdings or a Parent in the ordinary course of its business or used to pay
fees and expenses (other than to Affiliates) relating to any unsuccessful debt
or equity financing; provided that such Restricted Payments shall not exceed
$5,000,000 in any fiscal year,

 



-97-

 

 

(v)           with respect to any taxable period (or portion thereof) with
respect to which the Borrower and/or any of its Subsidiaries are members of a
consolidated, combined or similar income tax group for U.S. federal and/or
applicable state or local income tax purposes of which Holdings or a Parent is
the common parent (a “Tax Group”), the Borrower may make Restricted Payments to
Holdings (or any such Parent) in an amount necessary to enable Holdings (or such
Parent, as applicable) to pay the portion of any consolidated, combined or
similar U.S. federal, state or local income Taxes (as applicable) of such Tax
Group for such taxable period that are directly attributable to the taxable
income of the Borrower and/or its applicable Subsidiaries; provided that the
amount of any such Restricted Payments pursuant to this clause (v) shall not
exceed the amount of such Taxes that the Borrower and/or its applicable
Subsidiaries would have paid had the Borrower and/or such Subsidiaries, as
applicable, been a stand-alone corporate taxpayer (or a stand-alone corporate
group); provided, further, that the payment of Restricted Payments pursuant to
this clause (v) in respect of an Unrestricted Subsidiary shall be permitted only
to the extent that cash distributions were made by such Unrestricted Subsidiary
to the Borrower or any of its Restricted Subsidiaries for such purpose,

 

(vi)          cashless repurchases of Equity Interests of Holdings deemed to
occur upon exercise of stock options or warrants or upon vesting of common
stock, if such Equity Interests represent a portion of the exercise price or
withholding obligations of such options, warrants or common stock,

 

(vii)         the Borrower and its Restricted Subsidiaries may make a payment of
any dividend or other distribution or the consummation of any irrevocable
redemption within 60 days after the date of declaration of the dividend or
giving of the redemption notice, as the case may be, if at the date of
declaration or notice, the dividend or redemption payment would have complied
with the provisions of this Agreement (provided that such date of declaration or
giving of notice of redemption shall be deemed to be a Restricted Payment and
shall utilize capacity under another provision of this Section 6.08),

 

(viii)        the Borrower and its Restricted Subsidiaries may make payments,
directly or indirectly, to Holdings or any other direct or indirect parent
company of the Borrower to pay management, consulting and advisory fees or any
other amounts payable to any Permitted Holder to the extent permitted by Section
6.09,

 

(ix)           [Reserved],

 

(x)            the Borrower and the Restricted Subsidiaries may make additional
Restricted Payments in an aggregate amount not exceeding the Available Amount
immediately prior to the time of the making of such Restricted Payment; provided
that (x) no Event of Default has occurred and is continuing or would result
therefrom and (y) immediately after giving effect to such Restricted Payment on
a Pro Forma Basis, the Total Net Leverage Ratio does not exceed 5.75:1.00,

 

(xi)           the Borrower may make Restricted Payments to Holdings to pay any
non-recurring fees, cash charges and cost expenses incurred in connection with
the issuance of Equity Interests or Indebtedness, in each case only to the
extent that such transaction is not consummated,

 

(xii)          the Borrower and its Restricted Subsidiaries may make additional
Restricted Payments in an aggregate amount not to exceed $40,000,000 (together
with the aggregate amount of any prepayments, redemptions, defeasances,
repurchases or other retirement of Specified Indebtedness under Section
6.08(b)(iv); provided that no Event of Default has occurred and is continuing or
would result therefrom,

 

(xiii)         the Borrower and its Restricted Subsidiaries may make other
Restricted Payments; provided that (x) no Event of Default has occurred and is
continuing or would result therefrom and (y) immediately after giving effect to
such Restricted Payment on a Pro Forma Basis, the Total Net Leverage Ratio does
not exceed 4.00:1.00,

 



-98-

 

 

 

(xiv)        the Borrower and its Restricted Subsidiaries may make payments for
the repurchase of Equity Interests deemed to occur upon the exercise of options,
rights or warrants to the extent such Equity Interests represent a portion of
the exercise price of those options, rights or warrants,

 

(xv)         the Borrower and its Restricted Subsidiaries may make cash payments
in lieu of fractional shares issuable as dividends on preferred stock or upon
the conversion of any convertible debt securities of the Borrower and its
Restricted Subsidiaries,

 

(xvi)        payment of fees and reimbursement of other expenses to the
Permitted Holders in connection with the U.S. Healthworks Transactions permitted
by Section 6.09 shall be permitted, and

 

(xvii)       the Borrower may make Restricted Payments of up to $39,000,000 in
connection with the Amendment No. 3 Transactions;

 

provided that cancellation of Indebtedness owing to the Borrower or any
Restricted Subsidiary from members of management of the Borrower, any of the
Borrower’s direct or indirect parent companies or any of the Borrower’s
Restricted Subsidiaries in connection with a repurchase of Equity Interests of
any of the Borrower’s direct or indirect parent companies will not be deemed to
constitute a Restricted Payment.

 

(b)           The Borrower will not, and will not permit any Restricted
Subsidiary to, make, directly or indirectly, any payment or other distribution
(whether in cash, securities or other property) of or in respect of principal of
or interest on, or any payment or other distribution (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of, any Second Lien Term Loans, any Permitted Debt (other than
Permitted Debt secured on a pari passu basis with the Obligations) or any
Subordinated Indebtedness (other than the intercompany loans among Restricted
Subsidiaries and the Borrower) (“Specified Indebtedness”), except:

 

(i)             payment of regularly scheduled interest and principal payments
as and when due in respect of any Indebtedness, other than, in the case of
Subordinated Indebtedness, as prohibited by the subordination provisions
thereof,

 

(ii)            the conversion or exchange of any Specified Indebtedness into,
or redemption, repurchase, prepayment, defeasance or other retirement of any
such Indebtedness with the Net Proceeds of the issuance by Holdings or a Parent
of Equity Interests (or capital contributions in respect thereof) of Holdings or
a Parent after the Closing Date to the extent not Otherwise Applied, plus any
fees and expenses in connection with such conversion, exchange, redemption,
repurchase, prepayment, defeasance or other retirement,

 

(iii)           the prepayment, redemption, defeasance, repurchase or other
retirement of Specified Indebtedness for an aggregate purchase price not to
exceed the Available Amount; provided that (x) no Event of Default has occurred
and is continuing or would result therefrom and (y) immediately after giving
effect to such prepayment, redemption, defeasance, repurchase or other
retirement of Specified Indebtedness on a Pro Forma Basis, the Total Net
Leverage Ratio does not exceed 5.75:1.00,

 

(iv)           the Borrower and its Restricted Subsidiaries may make additional
prepayments, redemptions, defeasances, repurchases or other retirement of
Specified Indebtedness in an aggregate amount not to exceed $40,000,000
(together with the aggregate amount of any Restricted Payments made under clause
Section 6.08 (a)(xii)); provided that no Event of Default has occurred and is
continuing or would result therefrom,

 

(v)            other prepayments, redemptions, defeasances, repurchases or other
retirement of Specified Indebtedness; provided that (x) no Event of Default has
occurred and is continuing or would result therefrom and (y) immediately after
giving effect to such prepayment, redemption, defeasance, repurchase or other
retirement of Specified Indebtedness on a Pro Forma Basis, the Total Net
Leverage Ratio does not exceed 4.00:1.00,

 



-99-

 

 

(vi)          refinancings of Indebtedness to the extent the Indebtedness being
incurred in connection with such refinancing is a Permitted Refinancing; and

 

(vii)          the prepayment in full of the loans under the Initial Second Lien
Credit Agreement on the Amendment No. 1 Effective Date and the prepayment in
full of the Second Lien Term Loans on or about the Amendment No. 6 Effective
Date; and

 

(viii)         the prepayment, redemption, defeasance, repurchase or other
retirement of Specified Indebtedness with Declined Proceeds.

 

SECTION 6.09       Transactions with Affiliates. The Borrower will not, and will
not permit any Restricted Subsidiary to, sell, lease, transfer or otherwise
dispose of any property or assets to, or purchase, lease or otherwise acquire
any property or assets from, or otherwise engage in any other transactions with,
any of its Affiliates, involving aggregate payments or consideration in excess
of $2,500,000 for any individual transaction or series of related transactions,
except:

 

(a)            transactions that are at prices and on terms and conditions,
taken as a whole, not materially less favorable to the Borrower or such
Restricted Subsidiary that could be obtained on arm’s-length transaction basis
from unrelated third parties other than an Affiliate,

 

(b)           (i) transactions between or among Holdings, the Borrower, and the
Subsidiary Loan Parties or any entity that becomes a Restricted Subsidiary as a
result of such transaction, and (ii) transactions between or among the Borrower
and a Person (other than an Unrestricted Subsidiary of the Borrower) that is an
Affiliate of the Borrower solely because the Borrower owns, directly or through
a Restricted Subsidiary, an Equity Interest in, or controls, such Person,

 

(c)            any Investment permitted under Section 6.04(d), 6.04(e), 6.04(g)
or 6.04(m),

 

(d)            any Indebtedness permitted under Section 6.01(a)(v) and Section
6.01(a)(xii),

 

(e)            any Restricted Payment permitted under Section 6.08,

 

(f)             loans or advances to employees permitted under Section 6.04(e),

 

(g)            any lease entered into between the Borrower or any Restricted
Subsidiary, as lessee, and any of the Affiliates of the Borrower or entity
controlled by such Affiliates, as lessor, which is approved in good faith by a
majority of the disinterested members of the Board of Directors of the Borrower,

 

(h)            so long as no Default described in Section 7.01(b) and no Event
of Default has occurred and is continuing, the Borrower or any of its Restricted
Subsidiaries may pay, or may pay cash dividends to enable Holdings to pay, (A)
customary management, consulting, monitoring or advisory fees to any Permitted
Holder in an aggregate amount not greater than $1,000,000 during any fiscal year
(plus any unpaid management, consulting, monitoring or advisory fees within such
amount accrued in any prior year) and (B) fees in respect of any financings,
acquisitions or dispositions with respect to which any Permitted Holder acts as
an adviser to Holdings, the Borrower or any Restricted Subsidiary in an amount
not to exceed 1.5% of the value of any such transaction,

 

(i)             any contribution to the capital of Holdings directly or
indirectly by the Permitted Holders or any purchase of Equity Interests of
Holdings by the Permitted Holders not prohibited by this Agreement,

 

(j)             the payment of reasonable fees to directors of Holdings, the
Borrower or any Restricted Subsidiary who are not employees of Holdings, the
Borrower or any Restricted Subsidiary, and compensation and employee benefit
arrangements paid to, and indemnities provided for the benefit of, directors,
officers or employees of Holdings, the Borrower or any Restricted Subsidiary in
the ordinary course of business,

 



-100-

 

 

(k)            any issuances of Equity Interests, securities or other payments,
awards or grants in cash, securities or otherwise pursuant to, or the funding
of, employment agreements, stock options and stock ownership plans approved by
the Borrower’s or Holdings’ Board of Directors (or a committee thereof),

 

(l)             transactions pursuant to agreements set forth on Schedule 6.09
and any amendments thereto to the extent such amendments are not materially less
favorable to the Borrower or such Subsidiary Loan Party than those provided for
in the original agreements,

 

(m)          any employment, change of control and severance arrangements
entered into in the ordinary course of business and approved by the Borrower’s
or Holdings’ Board of Directors (or a committee thereof) between a Parent,
Holdings, the Borrower or any Restricted Subsidiary and any employee thereof,

 

(n)            payments by the Borrower or any of its Restricted Subsidiaries of
reasonable insurance premiums to, and any borrowings or dividends received from,
any Captive Insurance Subsidiary,

 

(o)            transactions with customers, suppliers, contractors, joint
venture partners or purchasers or sellers of goods or services, in each case
which are in the ordinary course of business (including, without limitation,
pursuant to joint venture agreements) and otherwise in compliance with the terms
of this Agreement,

 

(p)            the entering into of any tax sharing agreement or arrangement
with Holdings or any direct or indirect parent company of the Borrower and any
payments thereunder by the Borrower or any of its Restricted Subsidiaries to
Holdings or any Parent to the extent permitted by Section 6.08(a)(iv),

 

(q)            the entering into the Services Agreements and any payments
thereunder to Select Medical Holdings Corporation, Select Medical Corporation or
Concentra Group Holdings Parent, LLC, as applicable,

 

(r)             the issuance of Equity Interests (other than Disqualified Stock)
(i) of the Borrower to Affiliates of the Borrower or (ii) of the Borrower or any
Restricted Subsidiary for compensation purposes,

 

(s)            intellectual property licenses in the ordinary course of
business,

 

(t)             any customary management services agreements or similar
agreements between the Borrower or any other Subsidiary and any Consolidated
Practice or Permitted Joint Ventures,

 

(u)           (i) the Transactions (including Transaction Expenses) and the
payment of fees and expenses as part of or in connection with the Transactions
and (ii) the Amendment No. 3 Transactions and the payment of fees and expenses
as part of or in connection with the Amendment No. 3 Transactions, and

 

(v)            transactions in which the Borrower or any Restricted Subsidiary
delivers to the Administrative Agent a letter from an accounting, appraisal or
investment banking firm of national standing stating that such transaction is
fair to the Borrower or such Restricted Subsidiary from a financial point of
view and which are approved by a majority of the disinterested members of the
Board of Directors of the Borrower in good faith.

 

SECTION 6.10       Restrictive Agreements.

 

(a)            Subject to clauses (b) through (d) below, the Borrower will not,
and will not permit any Restricted Subsidiary to, directly or indirectly, enter
into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon (i) the ability of Holdings,
the Borrower or any Restricted Subsidiary to create, incur or permit to exist
any Lien upon any of its property or assets or (ii) the ability of any
Restricted Subsidiary to pay dividends or other distributions with respect to
any shares of its capital stock or to make or repay loans or advances to the
Borrower or any other Restricted Subsidiary or to Guarantee Indebtedness of the
Borrower or any other Restricted Subsidiary.

 



-101-

 

 

(b)           The foregoing clause (a) shall not apply to restrictions and
conditions (i) imposed by law or by any Loan Document, Second Lien Loan Document
or documentation governing any Permitted Debt, documentation governing any
Permitted Refinancing (provided that such restrictions are not materially more
restrictive (as determined in good faith by the Borrower), taken as a whole,
than those contained in such agreements governing the Indebtedness being
refinanced), or Indebtedness of a Foreign Subsidiary permitted to be incurred
under this Agreement (provided that such restrictions shall apply only to such
Foreign Subsidiary), (ii) existing on the date hereof identified on Schedule
6.10 (and shall not apply to any extension or renewal of, or any amendment or
modification expanding the scope of, any such restriction or condition), (iii)
contained in agreements relating to the sale of a Restricted Subsidiary pending
such sale; provided such restrictions and conditions apply only to the
Restricted Subsidiary that is to be sold and such sale is permitted hereunder,
(iv) contained in agreements relating to the acquisition of property; provided
that such restrictions and conditions apply only to the property so acquired and
were not created in connection with or in anticipation of such acquisitions, (v)
imposed on any Consolidated Practice by (and for the benefit of) any Loan Party
and (vi) imposed by any customary provisions restricting assignment of any
agreement entered into the ordinary course of business.

 

(c)           The foregoing clause (a)(i) shall not apply to restrictions or
conditions (i) imposed by any agreement relating to Secured Indebtedness
permitted by this Agreement if such restrictions or conditions apply only to the
property or assets securing such Indebtedness and (ii) imposed by customary
provisions in leases restricting the assignment thereof.

 

(d)           The foregoing clause (a)(ii) shall not apply (x) to customary
provisions in joint venture agreements relating to purchase options, rights of
first refusal or call or similar rights of a third party that owns Equity
Interests in such joint venture or (y) to customary restrictions on leases,
subleases, licenses, cross-licenses, sublicenses or asset sale agreements
otherwise permitted hereby so long as such restrictions relate solely to the
property interest, rights or the assets subject thereto.

 

(e)            For purposes of determining compliance with this Section 6.10,
(i) the priority of any preferred stock in receiving dividends or liquidating
distributions prior to dividends or liquidating distributions being paid on
common stock shall not be deemed a restriction on the ability to make
distributions on Equity Interests and (ii) the subordination of loans or
advances made to the Borrower or a Restricted Subsidiary of the Borrower to
other Indebtedness incurred by the Borrower or any such Restricted Subsidiary
shall not be deemed a restriction on the ability to make loans or advances.

 

SECTION 6.11       Amendment of Material Documents. The Borrower will not, and
will not permit any Restricted Subsidiary to, amend, modify or waive any of its
rights under (a) any Second Lien Loan Document, (b) the documentation governing
any Permitted Securities or (c) its certificate of incorporation, by-laws or
other organizational documents, in each case to the extent such amendment,
modification or waiver would be materially adverse to the Lenders.

 

SECTION 6.12       Financial Covenant. On any Compliance Date, the Borrower will
not permit the First Lien Net Leverage Ratio as of such Compliance Date to be
greater than 5.75 to 1.0 (the “Financial Covenant”).

 

The provisions of this Section 6.12 are for the benefit of the Revolving Lenders
only and the Required Revolving Lenders may amend, waive or otherwise modify
this Section 6.12 or the defined terms used for purposes of this Section 6.12 or
waive any Default or Event of Default resulting from a breach of this Section
6.12 in accordance with the provisions of Section 9.02.

 

SECTION 6.13       Fiscal Year. The Borrower will not, and will not permit any
Restricted Subsidiary to, change its fiscal year.

 



-102-

 

 

ARTICLE VII

Events of Default

 

SECTION 7.01       Events of Default. If any of the following events (any such
event, an “Event of Default”) shall occur:

 

(a)            the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise,

 

(b)            the Borrower shall fail to pay any interest on any Loan or any
fee or any other amount (other than an amount referred to in paragraph (a) of
this Section 7.01) payable under this Agreement or any other Loan Document, when
and as the same shall become due and payable, and such failure shall continue
unremedied for a period of five (5) Business Days,

 

(c)            any representation or warranty made or deemed made by or on
behalf of Holdings, the Borrower or any Subsidiary Loan Party in or in
connection with any Loan Document or any amendment or modification thereof or
waiver thereunder, or in any report, certificate, financial statement or other
document furnished pursuant to or in connection with any Loan Document or any
amendment or modification thereof or waiver thereunder, shall prove to have been
incorrect in any material respect (except to the extent any such representation
or warranty is qualified by “materially”, “Material Adverse Effect” or a similar
term, in which case such representation or warranty shall prove to have been
incorrect in any respect) when made or deemed made,

 

(d)            the Borrower or, in the case of Section 6.03, Holdings, fails to
(or, to the extent applicable, fails to cause any Restricted Subsidiary to)
observe or perform any covenant, condition or agreement contained in Section
5.02, 5.04 (solely with respect to the existence of the Borrower), 5.11 or in
Article VI; provided that the Financial Covenant is subject to cure pursuant to
Section 7.02; provided, further, that the Borrower’s failure to comply with the
Financial Covenant shall not constitute an Event of Default with respect to any
Term Loans unless and until the Required Revolving Lenders shall have terminated
their Revolving Commitments and declared all amounts outstanding thereunder to
be immediately due and payable hereunder,

 

(e)            Holdings, the Borrower or any Subsidiary Loan Party shall fail to
observe or perform any covenant, condition or agreement contained in any Loan
Document (other than those specified in paragraph (a), (b) or (d) of this
Section 7.01), and such failure shall continue unremedied for a period of 30
days after receipt by the Borrower of notice thereof from the Administrative
Agent (which notice will be given at the request of any Lender),

 

(f)            Holdings, the Borrower or any Restricted Subsidiary shall fail to
make any payment (whether of principal or interest and regardless of amount) in
respect of any Material Indebtedness (other than Indebtedness hereunder), when
and as the same shall become due and payable (after giving effect to any
applicable grace period),

 

(g)            any event or condition occurs that results in any Material
Indebtedness becoming due prior to its scheduled maturity or that enables or
permits (with the giving of notice, the lapse of time or both) the holder or
holders of any Material Indebtedness or any trustee or agent on its or their
behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity (other than, with respect to Indebtedness consisting of Swap
Agreements, as a result of any termination events or equivalent events (other
than any additional termination events (or equivalent events)) and not as a
result of any other default thereunder by any Loan Party); provided that this
paragraph (g) shall not apply to Secured Indebtedness that becomes due as a
result of the voluntary sale or transfer of the property or assets (to the
extent not prohibited under this Agreement) securing such Indebtedness;
provided, further, that such failure is unremedied and is not waived by the
holders of such Indebtedness prior to any termination of the Commitments or
acceleration of the Loans hereunder,

 



-103-

 

 

(h)            an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of Holdings, the Borrower or any Restricted Subsidiary or its debts,
or of a substantial part of its assets, under any federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for Holdings, the Borrower or any Restricted
Subsidiary or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered,

 

(i)            Holdings, the Borrower or any Restricted Subsidiary shall (i)
voluntarily commence any proceeding or file any petition seeking liquidation,
reorganization or other relief under any federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect, (ii) consent
to the institution of, or fail to contest in a timely and appropriate manner,
any proceeding or petition described in paragraph (h) of this Section 7.01,
(iii) apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for Holdings, the Borrower or any
Restricted Subsidiary or for a substantial part of its assets, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any formal action for the purpose of effecting any of the foregoing,

 

(j)            one or more judgments for the payment of money (to the extent not
paid or covered by independent third-party insurance as to which the insurer has
been notified of such judgment or order and has not denied coverage) in an
aggregate amount in excess of $20,000,000 shall be rendered against Holdings,
the Borrower, any Restricted Subsidiary or any combination thereof and the same
shall remain undischarged for a period of 30 consecutive days during which
execution shall not be effectively stayed, or any action shall be legally taken
by a judgment creditor to attach or levy upon any assets of Holdings, the
Borrower or any Restricted Subsidiary to enforce any such judgment,

 

(k)            (i) an ERISA Event occurs that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred, has
resulted or would reasonably be expected to result in liability of a Loan Party
or an ERISA Affiliate in an aggregate amount which would reasonably be expected
to result in a Material Adverse Effect, or (ii) a Loan Party or any ERISA
Affiliate fails to pay when due, after the expiration of any applicable grace
period, any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA under a Multiemployer Plan that has resulted or would
reasonably be expected to result in liability of a Loan Party or an ERISA
Affiliate in an aggregate amount which would reasonably be expected to result in
a Material Adverse Effect,

 

(l)            any Lien purported to be created under any Security Document
shall cease to be, or shall be asserted by any Loan Party not to be, a valid and
perfected Lien on any Collateral with a fair value in excess of $20,000,000,
with the priority required by the applicable Security Document, except (i) as a
result of the sale or other disposition of the applicable Collateral in a
transaction permitted under the Loan Documents or (ii) as a result of the
Administrative Agent’s failure to maintain possession of any stock certificates,
promissory notes or other instruments delivered to it under the Collateral
Agreement,

 

(m)            any Loan Document shall for any reason be asserted by any Loan
Party not to be a legal, valid and binding obligation of any party thereto,

 

(n)            the Guarantees of the Obligations by Holdings and the Subsidiary
Loan Parties pursuant to the Collateral Agreement shall cease to be in full
force and effect (other than in accordance with the terms of the Loan Documents)
or shall be asserted by Holdings, the Borrower or any Subsidiary Loan Party not
to be in effect or not to be legal, valid and binding obligations, or

 

(o)            a Change of Control shall occur,

 



-104-

 

 

then, and in every such event (other than an event with respect to the Borrower
described in paragraph (h) or (i) of this Section 7.01), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Borrower,
take either or both of the following actions, at the same or different times:
(i) terminate the Commitments, and thereupon the Commitments shall terminate
immediately, and (ii) declare the Loans then outstanding to be due and payable
in whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower; and in case of any event with respect to the Borrower described in
paragraph (h) or (i) of this Section 7.01, the Commitments shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
hereunder, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower.

 

Notwithstanding anything to the contrary, if the only Events of Default then
having occurred and continuing are pursuant to a failure to observe the
Financial Covenant (which has not become an Event of Default with respect to the
Term Loans pursuant to Section 7.01(d)), such Events of Default shall not
constitute an Event of Default for purposes of any Term Loan (or any other
Facility other than the Revolving Commitment) and the Lenders and the
Administrative Agent shall only take the actions set forth in this Section 7.01
at the request of the Required Revolving Lenders (as opposed to Required
Lenders) and only with respect to the Revolving Commitments and the extensions
of credit thereunder.

 

SECTION 7.02       Borrower’s Right to Cure.

 

(a)            Notwithstanding anything to the contrary contained in Section
7.01, in the event that the Borrower fails to comply with the requirements of
the Financial Covenant on any Compliance Date (a “Financial Covenant Default”),
on or after the first day of the most recently ended fiscal quarter included in
the Test Period ending on such Compliance Date until the date that is 10
Business Days subsequent to the date on which financial statements with respect
to the fiscal period for such Financial Covenant is being measured are required
to be delivered pursuant to Section 5.01, Holdings shall have the right to issue
Permitted Securities (or any other contribution to capital or sale or issuance
of any other Equity Interests on terms reasonably satisfactory to the
Administrative Agent), the proceeds of which Holdings will contribute in cash to
the Borrower as common equity or other equity on terms reasonably acceptable to
the Administrative Agent (collectively, the “Cure Right”); provided that at the
Borrower’s option, the Borrower may elect to exercise such Cure Right prior to
the date of the delivery of the applicable financial statements if the Borrower
reasonably determines that it will fail to comply with the requirements of the
Financial Covenant upon the delivery of such financial statements, and upon the
receipt by the Borrower of such cash (the “Cure Amount”) pursuant to the
exercise by the Borrower of such Cure Right, the Financial Covenant shall be
recalculated giving effect to the following pro forma adjustments:

 

(i)             Consolidated EBITDA shall be increased, solely for the purpose
of measuring the Financial Covenant at the end of the applicable fiscal quarter
and applicable subsequent periods which include such fiscal quarter and not for
any other purpose under this Agreement, by an amount equal to the Cure Amount;
and

 

(ii)            if, after giving effect to the foregoing recalculations, the
Borrower shall then be in compliance with the requirements of the Financial
Covenant, the Borrower shall be deemed to have satisfied the requirements of the
Financial Covenant as of the relevant date of determination with the same effect
as though there had been no failure to comply therewith at such date, and the
applicable breach or default of the Financial Covenant that had occurred shall
be deemed cured for the purposes of this Agreement.

 

(b)            Notwithstanding anything herein to the contrary, (a) in each
four-fiscal-quarter period there shall be at least two fiscal quarters in which
the Cure Right is not exercised and no more than five (5) Cure Rights shall be
exercised during the Revolving Availability Period, (b) the Cure Amount shall be
no greater than the amount required for purposes of complying with the Financial
Covenant and (c) the Cure Amount shall be set forth in an officer’s certificate
delivered to the Administrative Agent.

 



-105-

 

 

(c)            The Cure Right and the effects thereof on determining pricing,
financial ratio-based conditions (other than for determining actual compliance
with Section 6.12) or any baskets with respect to covenants will be disregarded
for all other purposes under the Loan Documents, including, without limitation,
for purposes of calculating the leverage ratios as a threshold for permitted
exceptions to any affirmative and negative covenants; provided that the
reduction in the outstanding principal balance of the Loans due to the
application of the proceeds of an the exercise of a Cure Right pursuant to
Section 2.11 shall not be taken into account for purposes of determining
compliance with the Financial Covenant for the measurement period ending on the
last day of the applicable fiscal quarter and the next three measurement
periods. In addition, exercise of the Cure Right shall not result in any
adjustment to any amounts (including the amount of Indebtedness) or increase in
cash (and shall not be included for purposes of determining pricing, mandatory
prepayments and the availability or amount permitted pursuant to any covenant
under Article VI).

 

(d)            So long as the Borrower is entitled to exercise a Cure Right
pursuant to the foregoing terms and provisions of this Section 7.02, neither
Administrative Agent nor any Lender shall impose default interest, accelerate
the Obligations or exercise any enforcement remedy against any Loan Party or any
of its Subsidiaries or any of their respective properties solely on the basis of
the applicable Financial Covenant Default; provided that until timely receipt of
the Cure Amount, an Event of Default shall be deemed to exist for all other
purposes of this Agreement, including, without limitation, any term or provision
of any Loan Document which prohibits any action to be taken by a Loan Party or
any of its Subsidiaries during the existence of an Event of Default; provided,
further, that notwithstanding the foregoing, upon a deemed cure pursuant to
Section 7.02(c), the requirements of the applicable Financial Covenant shall be
deemed to have been satisfied as of the applicable fiscal quarter with the same
effect as though there had been no Financial Covenant Default (and any other
Default arising solely as a result thereof) at such date or thereafter.

 

SECTION 7.03       Exclusion of Immaterial Subsidiaries. Solely for the purposes
of determining whether a Default has occurred under clause (h) or (i) of Section
7.01, any reference in any such clause to any Restricted Subsidiary shall be
deemed not to include any Restricted Subsidiary affected by any event or
circumstance referred to in any such clause that did not, as of the last day of
the fiscal quarter of the Borrower most recently ended, have assets with a value
in excess of 5% of the Total Assets of the Borrower and the Restricted
Subsidiaries or 5% of the total revenues of the Borrower and the Restricted
Subsidiaries as of such date; provided that if it is necessary to exclude more
than one Restricted Subsidiary from clause (h) or (i) of Section 7.01 pursuant
to this Section 7.03 in order to avoid an Event of Default thereunder, all
excluded Restricted Subsidiaries shall be considered to be a single consolidated
Restricted Subsidiary for purposes of determining whether the condition
specified above is satisfied.

 

ARTICLE VIII

The Agents

 

SECTION 8.01       The Agents. Each of the Lenders and the Issuing Bank hereby
irrevocably appoints the Administrative Agent and Collateral Agent as its agent
and authorizes the Administrative Agent and Collateral Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent and Collateral Agent by the terms of the Loan Documents,
together with such actions and powers as are reasonably incidental thereto. For
purposes of this Article VIII, all references to the Administrative Agent shall
be deemed to be references to both the Administrative Agent and the Collateral
Agent. The Administrative Agent shall act as the Collateral Agent under the Loan
Documents.

 

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder, and without any
duty to account therefor to the Lenders or the Issuing Banks.

 



-106-

 

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties to any Lender or Issuing Bank, regardless of
whether a Default or Event of Default has occurred and is continuing, (b) each
Lender and Issuing Bank agrees (i) that the use of the term “agent” herein or in
any other Loan Document with reference to the Administrative Agent is not
intended to connote any fiduciary duty or other implied or express obligations
arising under agency doctrine of any applicable law, and is used solely as a
matter of market custom to reflect an exclusively administrative relationship
between contracting parties, and (ii) that it will not assert any claim against
the Administrative Agent based on an alleged breach of fiduciary duty by the
Administrative Agent in connection with this Agreement and the transactions
contemplated hereby, (c) the Administrative Agent shall not have any duty to
take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 2.05(j) and Section
9.02), and (d) except as expressly set forth in the Loan Documents, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to Holdings, the
Borrower or any of the Subsidiaries that is communicated to or obtained by the
bank serving as Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02) or in the absence of its own gross
negligence or willful misconduct. The Administrative Agent shall be deemed not
to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by Holdings, the Borrower or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered thereunder or in connection therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document, (iv) the validity, enforceability,
effectiveness or genuineness of any Loan Document or any other agreement,
instrument or document, or (v) the satisfaction of any condition set forth in
Article IV or elsewhere in any Loan Document, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more subagents appointed by the
Administrative Agent; provided, however, that the Loan Parties shall make all
payments under any Loan Document directly to the Administrative Agent. The
Administrative Agent and any such subagent may perform any and all its duties
and exercise its rights and powers through their respective Related Parties. The
exculpatory provisions of the preceding paragraphs shall apply to any such
subagent and to the Related Parties of each Administrative Agent and any such
subagent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.

 

The Administrative Agent may resign at any time by notifying the Lenders, the
Issuing Bank and the Borrower. Upon any such resignation, the Required Lenders
shall have the right, in consultation with the Borrower, to appoint a successor
who shall either be (i) a “U.S. person” and a “financial institution” within the
meaning of United States Treasury Regulations Section 1.1441-1 or (ii) a U.S.
branch of a non-U.S. financial institution that has agreed to be treated as a
“United States person” within the meaning of Section 7701(a)(30) of the Code. If
no successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its resignation, then the retiring Administrative Agent may, on
behalf of the Lenders and the Issuing Bank, appoint a successor Administrative
Agent which shall be a bank with an office in New York, New York, or an
Affiliate of any such bank. Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder. The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its subagents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.

 



-107-

 

 

Each Lender and Issuing Bank (i) represents that it is engaged in making,
acquiring or holding commercial loans in the ordinary course of its business,
and that it is capable of evaluating and understanding the terms, conditions and
risks of becoming a Lender and/or Issuing Bank, as applicable, under this
Agreement, including in the context of related transactions to be entered into
by the Borrower, and multiple roles to be performed by the Administrative Agent
or its Affiliates, in connection herewith or therewith, and (ii) acknowledges
that it has, independently and without reliance upon the Administrative Agent,
any Arranger, any other Lender or any Related Party of any of the foregoing, and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement, and will,
independently and without reliance upon the Administrative Agent, any Arranger,
any other Lender or any Related Party of any of the foregoing, and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or related agreement or any
document furnished hereunder or thereunder.

 

Each Lender irrevocably agrees that the Administrative Agent may enter into any
and all documents with respect to Collateral and the rights of the Secured
Parties with respect thereto (including the Intercreditor Agreement, any First
Lien Intercreditor Agreement or Junior Lien Intercreditor Agreement, if
applicable) as contemplated by and in accordance with the provisions of this
Agreement and the Security Documents without any further consent from any
Secured Party, which terms shall be reasonably satisfactory to Administrative
Agent.

 

No Person named as an Arranger in this Agreement shall have any liability under
this Agreement or any other Loan Document in its capacity as such.

 

SECTION 8.02       Withholding Taxes. To the extent required by any applicable
laws, the Administrative Agent may withhold from any payment to any Lender an
amount equivalent to any applicable withholding Tax. Without limiting or
expanding the provisions of Section 2.17, each Lender shall indemnify and hold
harmless the Administrative Agent against, within 10 days after written demand
therefor, any and all Taxes and any and all related losses, claims, liabilities
and expenses (including fees, charges and disbursements of any counsel for the
Administrative Agent) incurred by or asserted against the Administrative Agent
by the IRS or any other Governmental Authority as a result of the failure of the
Administrative Agent to properly withhold Tax from amounts paid to or for the
account of any Lender for any reason (including, without limitation, because the
appropriate form was not delivered or not properly executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstance
that rendered the exemption from, or reduction of withholding Tax ineffective).
A certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under this Agreement or any
other Loan Document against any amount due the Administrative Agent under this
Section 8.02. The agreements in this Section 8.02 shall survive the resignation
and/or replacement of the Administrative Agent, any assignment of rights by, or
the replacement of, a Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all other Obligations. For purposes of
this Section 8.02, the term “Lender” includes any Swingline Lender and any
Issuing Bank.

 

SECTION 8.03       Certain ERISA Matters. (a) Each Lender (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrower or any other Loan Party, that at least one of the following is
and will be true:

 

(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments or this Agreement,

 



-108-

 

 

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers) is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

 

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

 

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

(b) In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrower or any other Loan Party, that the Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement, any Loan Document or any documents related hereto or
thereto).

 



ARTICLE IX

Miscellaneous

 

SECTION 9.01       Notices.

 

(a)            Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to clause (b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

 

(i)             if to the Borrower, to Concentra Inc., 4714 Gettysburg Rd.,
Mechanicsburg, PA 17055, Attention: Joel T. Veit (Telecopy No. (717) 303-0824),

 

(ii)            if to the Administrative Agent, to JPMorgan Chase Bank, N.A.,
270 Park Avenue, 4th Floor, New York, New York 10017, Attention of Dawn Lee Lum
(Telecopy No. (212) 270-2472), with a copy to JPMorgan Chase Bank, N.A., Loan
and Agency Services, 500 Stanton Christiana Road, 3/Ops2, Newark, DE 19713,
Attention: Chelsea Hamilton (Telecopy No. (201) 244-3628),

 

(iii)           if to the Issuing Bank, to JPMorgan Chase Bank, N.A., Loan and
Agency Services, 500 Stanton Christiana Road, 3/Ops2, Newark, DE 19713,
Attention: Chelsea Hamilton (Telecopy No. (201) 244-3628)),

 



-109-

 

 

(iv)           if to the Swingline Lender, to JPMorgan Chase Bank, N.A., Loan
and Agency Services, 500 Stanton Christiana Road, 3/Ops2, Newark, DE 19713,
Attention: Chelsea Hamilton (Telecopy No. (201) 244-3628)),

 

(v)            if to the Collateral Agent, to JPMorgan Chase Bank, N.A., Loan
and Agency Services, 500 Stanton Christiana Road, 3/Ops2, Newark, DE 19713,
Attention: Chelsea Hamilton (Telecopy No. (201) 244-3628)), and

 

(vi)           if to any other Lender, to it at its address (or telecopy number)
set forth in its Administrative Questionnaire.

 

(b)           Notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications. Unless the Administrative Agent
otherwise prescribes, (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement), and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient, at its e-mail
address as described in the foregoing clause (i), of notification that such
notice or communication is available and identifying the website address
therefor; provided that, for both clauses (i) and (ii) above, if such notice,
email or other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient.

 

(c)            Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the Administrative Agent
(and, in the case of the Administrative Agent, by written notice to the
Borrower). All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.

 

SECTION 9.02       Waivers; Amendments.

 

(a)           No failure or delay by the Administrative Agent, the Issuing Bank,
the Collateral Agent, the Swingline Lender or any Lender in exercising any right
or power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Bank, the Collateral Agent, the Swingline Lender and the Lenders hereunder and
under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
any Loan Document or consent to any departure by any Loan Party therefrom shall
in any event be effective unless the same shall be permitted by paragraph (b) of
this Section 9.02, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any Lender, the Collateral Agent, the Swingline Lender
or the Issuing Bank may have had notice or knowledge of such Default at the
time.

 

(b)           Except as provided in Section 2.20 with respect to an Additional
Credit Extension Amendment (or to give effect to any restatement of this
Agreement, the substantive terms of which are otherwise permitted hereby),
neither this Agreement nor any other Loan Document nor any provision hereof or
thereof may be waived, amended or modified except, in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by
Holdings, the Borrower and the Required Lenders or, in the case of any other
Loan Document, pursuant to an agreement or agreements in writing entered into by
the Administrative Agent and the Loan Party or Loan Parties that are parties
thereto, in each case with the consent of the Required Lenders; provided that no
such agreement shall

 



-110-

 

 

(i)             increase the Commitment of any Lender without the written
consent of such Lender (it being understood that a waiver of any condition
precedent set forth in Section 4.02 or of any Default or mandatory prepayment or
mandatory reduction of any Commitments shall not constitute an increase of any
Commitment of any Lender),

 

(ii)            reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender directly and adversely affected
thereby, it being understood that any change to the definition of “First Lien
Net Leverage Ratio”, “Secured Net Leverage Ratio” or “Total Net Leverage Ratio”
or, in each case, in the component definitions thereof shall not constitute a
reduction in any rate of interest; provided that, for the avoidance of doubt,
only the consent of the Required Lenders shall be necessary to amend Section
2.13(c) or to waive any obligation of the Borrower to pay interest thereunder,

 

(iii)           postpone the maturity of any Loan, or any scheduled date of
payment of the principal amount of any Loan, the required date of reimbursement
of any LC Disbursement, or any date for the payment of any interest or fees
payable hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender directly and adversely affected thereby,

 

(iv)           change Section 2.18(b) or (c) in a manner that would alter the
pro rata sharing of payments required thereby, without the written consent of
each Lender adversely affected thereby,

 

(v)            change any of the provisions of this Section 9.02 or the
percentage set forth in the definition of “Required Lenders”, “Required
Revolving Lenders” or any other provision of any Loan Document specifying the
number or percentage of Lenders (or Lenders of any Class) required to waive,
amend or modify any rights thereunder or make any determination or grant any
consent thereunder, without the written consent of each Lender (or each Lender
of such Class, as applicable),

 

(vi)           release Holdings or any Subsidiary Loan Party from its Guarantee
under the Collateral Agreement (except as provided in Section 9.15 or in the
Collateral Agreement) or limit its liability in respect of such Guarantee,
without the written consent of each Lender,

 

(vii)          release all or substantially all the Collateral from the Liens of
the Security Documents (except as provided in Section 9.15 or in the Collateral
Agreement), without the written consent of each Lender,

 

(viii)         change any provisions of any Loan Document in a manner that by
its terms adversely affects the rights in respect of payments due to Lenders
holding Loans of any Class differently than those holding Loans of any other
Class, without the written consent of Lenders holding a majority in interest of
the outstanding Loans and unused Commitments of each adversely affected Class,

 

(ix)            expressly change or waive any condition precedent in
Section 4.02 to any Revolving Borrowing, including, without limitation, the
related defined terms therein to the extent applicable to such section, without
the written consent of the Required Revolving Lenders, or

 

(x)            amend, waive or otherwise modify (a) the Financial Covenant and
(b) Section 7.02, and in each case, any definition related thereto (as any such
definition is used therein) or waive any Default or Event of Default resulting
from a failure to perform or observe the Financial Covenant (including any
related Default or Event of Default under Section 5.01) or Section 7.02 without
the written consent of the Required Revolving Lenders; provided, that, the
amendments, waivers or modifications described in this clause (x) shall not
require the consent of any Lenders other than the Required Revolving Lenders,

 

 

-111-

 



 

provided, further, that (A) no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, the Issuing Bank or the
Swingline Lender without the prior written consent of the Administrative Agent,
the Issuing Bank or the Swingline Lender, as applicable, and (B) any waiver,
amendment or modification of this Agreement that by its terms affects the rights
or duties under this Agreement of a particular Class of Lenders (but not any
other Lenders) may be effected by an agreement or agreements in writing entered
into by Holdings, the Borrower and requisite percentage in interest of the
affected Class of Lenders that would be required to consent thereto under this
Section 9.02(b) if such Class of Lenders were the only Class of Lenders
hereunder at the time. As it relates to rights of the Issuing Bank, (a) the
definition of “Letter of Credit Sublimit” may be amended to increase the amount
thereof to an amount equal to no more than 50% of the aggregate principal amount
of the Revolving Commitments (as in effect as of the date thereof) with only the
written consent of the Issuing Bank, the Administrative Agent and the Borrower
and (b) this Agreement may be amended to adjust the mechanics related to the
issuance of Letters of Credit, including mechanical changes relating to the
existence of multiple Issuing Banks, with only the written consent of the
Administrative Agent, the applicable Issuing Bank and the Borrower, so long as
the obligations of the Revolving Lenders, if any, who have not executed such
amendment, and if applicable, the other Issuing Banks, if any, who have not
executed such amendment, are not adversely affected thereby. No Lender consent
is required to effect an Additional Credit Extension Amendment (except as
expressly provided in Sections 2.20 or 2.21 as applicable). In connection with
any proposed amendment, modification, waiver or termination (a “Proposed
Change”) requiring the consent of all Lenders or all adversely affected Lenders,
if the consent of the Required Lenders to such Proposed Change is obtained, but
the consent to such Proposed Change of other Lenders whose consent is required
is not obtained (any such Lender whose consent is not obtained as described in
this Section 9.02(b) being referred to as a “Non-Consenting Lender”), then, at
the Borrower’s request, any Lender assignee that is reasonably acceptable to the
Administrative Agent shall have the right to purchase from such Non-Consenting
Lender, and such Non-Consenting Lender agrees that it shall, upon the Borrower’s
request, sell and assign to such Lender assignee, at no expense to such
Non-Consenting Lender, all the Commitments and Loans of such Non-Consenting
Lender for an amount equal to the principal balance of all Loans (and funded
participations in Swingline Loans and unreimbursed LC Disbursements) held by
such Non-Consenting Lender and all accrued interest and fees with respect
thereto through the date of sale (including amounts under Sections 2.15, 2.16
and 2.17), such purchase and sale to be consummated pursuant to an executed
Assignment and Assumption in accordance with Section 9.04(b) (which Assignment
and Assumption need not be signed by such Non-Consenting Lender); provided,
that, if any such Non-Consenting Lender does not execute and deliver to the
Administrative Agent a duly executed Assignment and Assumption reflecting such
replacement within two (2) Business Days of the date on which the Lender
assignee executes and delivers such Assignment and Assumption to such
Non-Consenting Lender, then such Non-Consenting Lender shall be deemed to have
executed and delivered such Assignment and Assumption without any action on the
part of the Non-Consenting Lender.

 

(c)            Notwithstanding the provisions of clause (b), this Agreement may
be amended (or amended and restated) with the written consent of the Required
Lenders, the Administrative Agent and the Borrower (i) to add one or more
additional credit facilities to this Agreement and to permit the extensions of
credit from time to time thereunder and the accrued interest and fees in respect
thereof to share ratably in the benefits of this Agreement and the other Loan
Documents with the Tranche B-1 Term Loans and the Revolving Loans and the
accrued interest and fees in respect thereof, and (ii) to include appropriately
the Lenders holding such credit facilities in any determination of the Required
Lenders. In addition, this Agreement may be amended with the written consent of
the Administrative Agent, the Borrower and the Lenders providing the relevant
Replacement Term Loans to permit the refinancing of all outstanding Term Loans
of a Class with a replacement term loan tranche hereunder (the “Replacement Term
Loans”); provided that (i) the aggregate principal amount of such Replacement
Term Loans shall not exceed the aggregate principal amount of such Refinancing
Term Loans, (ii) the Applicable Rate for such Replacement Term Loans shall not
be higher than the Applicable Rate for such Refinancing Term Loans, (iii) the
Weighted Average Life to Maturity of such Replacement Term Loans shall not be
shorter than the Weighted Average Life to Maturity of such Refinancing Term
Loans at the time of such refinancing (except to the extent of nominal
amortization for periods where amortization has been eliminated as a result of
prepayment of the Refinancing Term Loans) and (iv) all other terms applicable to
such Replacement Term Loans shall be substantially identical to, or less
favorable to the Lenders providing such Replacement Term Loans than, those
applicable to such Refinancing Term Loans, except to the extent necessary to
provide for covenants and other terms applicable to any period after the Latest
Maturity Date in effect immediately prior to such refinancing.

 

(d)           Notwithstanding anything in this Section 9.02 to the contrary, (a)
technical and conforming modifications to the Loan Documents may be made with
the consent of the Borrower and the Administrative Agent to the extent necessary
(i) to integrate any Incremental Term Loans, any Incremental Revolving
Commitments, any Extended Term Loans or any Extended Revolving Commitments or
(ii) to cure any ambiguity, omission, defect or inconsistency and (b) without
the consent of any Lender or Issuing Bank, the Loan Parties and the
Administrative Agent or any collateral agent may (in their respective sole
discretion, or shall, to the extent required by any Loan Document) enter into
(x) any amendment, modification or waiver of any Loan Document, or enter into
any new agreement or instrument, to effect the granting, perfection, protection,
expansion or enhancement of any security interest in any Collateral or
additional property to become Collateral for the benefit of the Secured Parties
or as required by local law to give effect to, or protect any security interest
for benefit of the Secured Parties, in any property or so that the security
interests therein comply with applicable law or this Agreement or in each case
to otherwise enhance the rights or benefits of any Lender under any Loan
Document or (y) the Intercreditor Agreement, any First Lien Intercreditor
Agreement or any Junior Lien Intercreditor Agreement.

 

-112-

 



 

SECTION 9.03       Expenses; Indemnity; Damage Waiver.

 

(a)           The Borrower shall pay or reimburse (i) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent, the
Collateral Agent and the Arrangers, including the reasonable fees, charges and
disbursements of counsel for the Agents (within 30 days of a written demand
therefor, together with backup documentation supporting such reimbursement
request), in connection the preparation, execution, delivery and administration
of the Loan Documents or any amendments, modifications or waivers of the
provisions thereof (but, limited, in the case of legal fees and expenses, to the
reasonable and documented fees, disbursements and other charges of one counsel
to the Administrative Agent and Lead Arrangers, and, if necessary, of one local
counsel in any relevant jurisdiction) and (ii) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent and the Lenders
(within 30 days of a written demand therefor, together with backup documentation
supporting such reimbursement request) incurred in connection with the
enforcement of any rights or remedies under this Agreement or the other Loan
Documents (but, limited, in the case of legal fees and expenses, to the
reasonable and documented fees, disbursements and other charges of one counsel
to the Administrative Agent and the Lenders taken as a whole, and, if necessary,
of one local counsel to the Administrative Agent and the Lenders taken as a
whole in any relevant jurisdiction and one additional counsel in each relevant
jurisdiction for each group of similarly situated parties in the event of a
conflict of interest). If any Loan Party fails to pay when due any costs,
expenses or other amounts payable by it hereunder or under any Loan Document,
such amount may be paid on behalf of such Loan Party by the Administrative Agent
in its discretion. For the avoidance of doubt, this Section 9.03(a) shall not
apply to Taxes, except any Taxes that represent costs and expenses arising from
any non-Tax claim. For the avoidance of doubt, the term “Lender” shall, for
purposes of this Section 9.03(a) include any Issuing Bank and any Swingline
Lender.

 

(b)           The Borrower shall indemnify the Administrative Agent, the
Collateral Agent, each Arranger, the Issuing Bank and each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”), and hold each Indemnitee harmless, from and against any and all
losses, claims, damages, liabilities or out-of-pocket expenses incurred by or
asserted against any Indemnitee (but, limited, in the case of legal fees and
expenses, to the reasonable and documented fees, disbursements and other charges
of one counsel to the Administrative Agent and the Lenders taken as a whole,
and, if necessary, of one local counsel to the Administrative Agent and the
Lenders taken as a whole in any relevant jurisdiction and one additional counsel
in each relevant jurisdiction for each group of similarly situated parties in
the event of a conflict) incurred in connection with, or as a result of the
execution or delivery of any Loan Document or any other agreement or instrument
contemplated hereby, the performance by the parties to the Loan Documents of
their respective obligations thereunder or the consummation of the Transactions
or any other transactions contemplated hereby, (ii) any Loan or Letter of Credit
or the use of the proceeds therefrom (including any refusal by the Issuing Bank
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or Release or
threat of Release of Hazardous Materials on, at, under or from any Mortgaged
Property or any other property currently or formerly owned, leased or operated
by the Borrower or any of its Subsidiaries, or any actual or alleged
Environmental Liability related in any way to the Borrower or any of its
Subsidiaries or their respective properties or operations, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
liabilities, losses, damages, claims or out-of-pocket expenses resulted from (x)
the gross negligence, bad faith or willful misconduct of such Indemnitee or of
any of its Related Parties, as determined by a final non-appealable judgment of
a court of competent jurisdiction, (y) a material breach of any obligations
under any Loan Document by such Indemnitee or of any of its Related Parties, as
determined by a final non-appealable judgment of a court of competent
jurisdiction or (z) any dispute solely among Indemnitees other than any claims
against an Indemnitee in its capacity or in fulfilling its role as an
administrative agent or arranger or any similar role under this Agreement and
other than any claims arising out of any act or omission of the Borrower or any
of its Affiliates (in the case of any such act or omission, as determined in a
final and non-appealable judgment of a court of competent jurisdiction). All
amounts due under this Section 9.03(b) shall be paid within 30 days after
written demand therefor (together with backup documentation supporting such
reimbursement request); provided that, that such Indemnitee shall promptly
refund and return such amounts to the extent that there is a final
non-appealable judicial determination by a court of competent jurisdiction that
such Indemnitee was not entitled to indemnification rights with respect to such
payment pursuant to the express terms of this Section 9.03(b). For the avoidance
of doubt, the term “Lender” shall, for purposes of this Section 9.03(b) include
any Issuing Bank and any Swingline Lender.

 



-113-

 

 

(c)           To the extent that the Borrower fails to pay any amount required
to be paid by it to the Administrative Agent, the Collateral Agent, the Issuing
Bank or the Swingline Lender under paragraph (a) or (b) of this Section 9.03,
each Lender severally agrees to pay to the Administrative Agent, the Collateral
Agent, the Issuing Bank or the Swingline Lender, as applicable, such Lender’s
pro rata share (determined as of the time that the applicable unreimbursed
expense or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as applicable, was incurred by or asserted against the Administrative
Agent, the Collateral Agent, the Issuing Bank or the Swingline Lender in its
capacity as such. For purposes hereof, a Lender’s “pro rata share” shall be
determined based upon its share of the aggregate Revolving Exposures,
outstanding Term Loans, and unused Commitments at the time.

 

(d)           To the extent permitted by applicable law, neither Holdings nor
the Borrower shall assert, and each hereby waives, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof.

 

SECTION 9.04       Successors and Assigns.

 

(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (except as permitted by Section 6.03) (and any attempted
assignment or transfer by the Borrower without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section 9.04. Nothing in
this Agreement, express or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section 9.04) and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent, the Issuing Bank and the Lenders)
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

 

(b)           (i)            Subject to the limitations set forth in paragraph
(a) above and the conditions set forth in paragraph (b)(ii) below, any Lender
may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld or delayed) of:

 

(1)            the Borrower; provided that the Borrower shall be deemed to have
consented to an assignment unless it shall have objected thereto by written
notice to the Administrative Agent within seven Business Days after having
received notice thereof; provided further that no consent of the Borrower shall
be required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund or, if an Event of Default pursuant to clauses (a), (b), (h) and (i) under
Section 7.01 has occurred and is continuing, any other assignee,

 

(2)            the Administrative Agent; provided that no consent of the
Administrative Agent shall be required for an assignment of all or any portion
of a Term Loan to a Lender, an Affiliate of a Lender or an Approved Fund,
provided further that no consent of the Administrative Agent shall be required
for an assignment of all or any portion of a Revolving Loan or Revolving
Commitment to a Lender, and

 

-114-

 

 



(3)            the Issuing Bank; provided that no consent of the Issuing Bank
shall be required for an assignment of all or any portion of a Term Loan.

 

(ii)           Assignments shall be subject to the following conditions:

 

(1)            except in the case of an assignment of the entire remaining
amount of the assigning Lender’s Commitment or Loans of any Class, the amount of
the Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than an
amount of $5,000,000 (in the case of each Revolving Commitment) or $500,000 (in
the case of a Term Loan), and shall be in increments of an amount of $500,000 in
excess thereof (or, in each case, if less, all of such Lender’s Commitment or
Loans of the applicable Class) unless each of the Borrower and the
Administrative Agent otherwise consent; provided that such assignments shall be
aggregated in respect of each Lender and its Affiliates or Approved Funds, if
any,

 

(2)            each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement; provided that this clause shall not be construed to prohibit
assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of one Class of Commitments or Loans,

 

(3)            the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500,

 

(4)            the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire, and

 

(5)            no assignment may be made to (i) a Disqualified Institution
without the prior written consent of the Borrower, (ii) a natural person or
(iii) except as permitted by Section 9.04(d), the Borrower or any of its
Affiliates.

 

Notwithstanding the foregoing or anything to the contrary set forth herein, any
assignment of any Loans to any Affiliated Lender shall also be subject to the
requirements of Section 9.04(d).

 

For purposes of this Section 9.04(b):

 

“Approved Fund” means (a) a CLO and (b) with respect to any Lender that is a
fund which invests in bank loans and similar extensions of credit, any other
fund that invests in bank loans and similar extensions of credit and is managed
or advised by the same investment advisor as such Lender or by an Affiliate of
such investment advisor.

 

“CLO” means any entity (whether a corporation, partnership, trust or otherwise)
that is engaged in making, purchasing, holding or otherwise investing in bank
loans and similar extensions of credit in the ordinary course and is
administered or managed by a Lender or an Affiliate of such Lender.

 

(iii)          Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section 9.04, from and after the effective date specified in
each Assignment and Assumption the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Assumption,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section 9.04.

 



-115-

 

 

(iv)         The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount and stated interest of the Loans and LC Disbursements owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent, the Issuing Banks and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender for all purposes of the Loan Documents, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrower, and solely with respect to their respective interests by the Issuing
Banks and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

 

(v)          Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section 9.04 and any written consent to such assignment required by
paragraph (b) of this Section 9.04, the Administrative Agent shall accept such
Assignment and Assumption and record the information contained therein in the
Register. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.

 

(c)           Any Lender may, without the consent of the Borrower, the
Administrative Agent, the Issuing Banks or the Swingline Lender, sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrower, the
Administrative Agent, the Issuing Banks and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.

 

(i)             Each Lender that sells a participation shall, acting solely for
this purpose as a non-fiduciary agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and related interest amounts) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register to any Person (including the identity of
any Participant or any information relating to a Participant’s interest in any
Commitments, Loans or its other obligations under this Agreement) except to the
extent that the relevant parties, acting reasonably and in good faith, determine
that such disclosure is necessary to establish that such Commitment, Loan or
other obligation is in registered form under Section 5f.103-1(c) of the United
States Treasury Regulations. Unless otherwise required by the IRS, any
disclosure required by the foregoing sentence shall be made by the relevant
Lender directly and solely to the IRS. The entries in the Participant Register
shall be conclusive absent manifest error, and the Borrower, the Administrative
Agent and each Lender shall treat each person whose name is recorded in the
Participant Register as the owner of the participation in question for all
purposes of this Agreement notwithstanding any notice to the contrary.

 

(ii)            Subject to paragraph (c)(ii) of this Section 9.04, the Borrower
agrees that each Participant shall be entitled to the benefits of Sections 2.15,
2.16 and 2.17 (subject to the requirements and limitations of such Sections,
provided that any forms required to be provided by any Participant pursuant to
Section 2.17(e) shall be provided solely to the applicable Lender) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section 9.04; provided that a Participant
shall not be entitled to receive any greater payment under Section 2.15 or 2.17
than the applicable Lender would have been entitled to receive with respect to
the participation sold to such Participant, unless the sale of the participation
to such Participant is made with the Borrower’s prior written consent not to be
unreasonably withheld or delayed. To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 9.08 as though it
were a Lender; provided such Participant agrees to be subject to Section 2.18(c)
as though it were a Lender.

 



-116-

 

 

(iii)          Any Lender may at any time pledge, assign or grant a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge, assignment or grant to secure
obligations to a Federal Reserve Bank, and this Section 9.04 shall not apply to
any such pledge, assignment or grant of a security interest; provided that no
such pledge, assignment or grant of a security interest shall release a Lender
from any of its obligations hereunder or substitute any such pledge or assignee
for such Lender as a party hereto.

 

(iv)          Notwithstanding any other provision of this Agreement, no Lender
will assign its rights and obligations under this Agreement, or sell
participations in its rights and/or obligations under this Agreement, to any
Person who is (i) a Disqualified Institution (with respect to participations to
the extent the identity of such Disqualified Institution has been made available
in writing to all Lenders), (ii) a natural person, (iii) a Person listed on the
Specially Designated Nationals and Blocked Persons List maintained by OFAC
and/or on any other similar list maintained by OFAC pursuant to any authorizing
statute, executive order or regulation, (iv) a Person either (A) included within
the term “designated national” as defined in the Cuban Assets Control
Regulations, 31 C.F.R. Part 515 or (B) designated under Section 1(a), 1(b), 1(c)
or 1(d) of Executive Order No. 13224, 66 Fed. Reg. 49079 (published September
25, 2001) or similarly designated under any related enabling legislation or any
other similar executive orders or (v) except as permitted by clause (d) below,
the Borrower or any of its Affiliates.

 

(d)           (i) Notwithstanding anything else to the contrary contained in
this Agreement, any Lender may assign all or a portion of its Term Loans to a
Person who is or will become, after such assignment, an Affiliated Lender in
accordance with Section 9.04(b) and this Section 9.04(d); provided that:

 

(A)          the assigning Lender and Non-Debt Fund Affiliate purchasing such
Lender’s Term Loans, as applicable, shall execute and deliver to the
Administrative Agent an assignment agreement substantially in the form of
Exhibit J hereto (an “Affiliated Lender Assignment and Assumption”) in lieu of
an Assignment and Assumption;

 

(B)           for the avoidance of doubt, Lenders shall not be permitted to
assign Revolving Commitments, Revolving Loans, Extended Revolving Commitments,
Incremental Revolving Commitments, Incremental Revolving Loans or Refinancing
Revolving Commitments to any Affiliated Lender;

 

(C)           no Term Loan may be assigned to a Non-Debt Fund Affiliate pursuant
to this Section 9.04(d), if after giving effect to such assignment, Non-Debt
Fund Affiliates in the aggregate would own in excess of 20% of the Term Loans of
any Class then outstanding (determined as of the time of such purchase); and

 

(D)           any purchases by a Non-Debt Fund Affiliate made through “dutch
auctions” shall require that such Person (i)  make a customary representation to
all assigning Lenders that it does not possess material non-public information
(or material information of the type that would not be public if the Borrower or
any Parent was a publicly reporting company) with respect to the Borrower and
its Subsidiaries that either (A) has not been disclosed to the Lenders generally
(other than Lenders that have elected not to receive such information) or (B) if
not disclosed to the Lenders, could reasonably be expected to have a material
effect on, or otherwise be material to (a) a Lender’s decision to participate in
any such “dutch auction” or (b) the market price of the Loans and (ii) clearly
identify itself as a Non-Debt Fund Affiliate in any assignment and assumption
agreement executed in connection with such purchases.

 

(ii)           Notwithstanding anything to the contrary in this Agreement, no
Non-Debt Fund Affiliate shall have any right to (A) attend (including by
telephone) any meeting or discussions (or portion thereof) among the
Administrative Agent or any Lender to which representatives of the Loan Parties
are not invited, (B) receive any information or material prepared by
Administrative Agent or any Lender or any communication by or among the
Administrative Agent and/or one or more Lenders, except to the extent such
information or materials have been made available to any Loan Party or its
representatives (and in any case, other than the right to receive notices of
prepayments and other administrative notices in respect of its Loans required to
be delivered to Lenders pursuant to Section 2 of this Agreement), or (C) make or
bring (or participate in, other than as a passive participant in or recipient of
its pro rata benefits of) any claim, in its capacity as a Lender, against the
Administrative Agent, the Collateral Agent or any other Lender with respect to
any duties or obligations or alleged duties or obligations of such Agent or any
other such Lender under the Loan Documents.

 



-117-

 

 

(iii)          By its acquisition of Term Loans, a Non-Debt Fund Affiliate shall
be deemed to have acknowledged and agreed that if a case under Title 11 of the
United States Code is commenced against any Loan Party, such Loan Party shall
seek (and each Non-Debt Fund Affiliate shall consent) to provide that the vote
of any Non-Debt Fund Affiliate (in its capacity as a Lender) with respect to any
plan of reorganization of such Loan Party shall not be counted except that such
Non-Debt Fund Affiliate’s vote (in its capacity as a Lender) may be counted to
the extent any such plan of reorganization proposes to treat the Obligations
held by such Non-Debt Fund Affiliate in a manner that is less favorable to such
Non-Debt Fund Affiliate than the proposed treatment of similar Obligations held
by Lenders that are not Affiliates of the Borrower; each Non-Debt Fund Affiliate
hereby irrevocably appoints the Administrative Agent (such appointment being
coupled with an interest) as such Non-Debt Fund Affiliate’s attorney-in-fact,
with full authority in the place and stead of such Non-Debt Fund Affiliate and
in the name of such Non-Debt Fund Affiliate (solely in respect of Loans and
participations therein and not in respect of any other claim or status such
Non-Debt Fund Affiliate may otherwise have) from time to time in the
Administrative Agent’s discretion to take any action and to execute any
instrument that the Administrative Agent may deem reasonably necessary to carry
out the provisions of this clause (iii).

 

(e)           Notwithstanding anything in Section 9.02 or the definition of
“Required Lenders” or “Required Class Lenders” to the contrary, for purposes of
determining whether the Required Lenders, Required Class Lenders or any other
requisite Class vote required by this Agreement, as applicable, have (i)
consented (or not consented) to any amendment, modification, waiver, consent or
other action with respect to any of the terms of any Loan Document or any
departure by any Loan Party therefrom, (ii) otherwise acted on any matter
related to any Loan Document, or (iii) directed or required the Administrative
Agent, Collateral Agent or any Lender to undertake any action (or refrain from
taking any action) with respect to or under any Loan Document, (A) all Term
Loans held by any Non-Debt Fund Affiliate shall be deemed to be not outstanding
for all purposes of calculating whether the Required Lenders or Required Class
Lenders (or requisite vote of any Class of Lenders) have taken any actions and
(B) the aggregate amount of Term Loans held by Debt Fund Affiliates will be
excluded to the extent in excess of 50% of the amount required to constitute
“Required Lenders” or “Required Class Lenders”, as applicable.

 

(f)           The Borrower shall maintain at its offices a copy of each
Assignment and Assumption delivered to it by any Non-Debt Fund Affiliate (the
“Affiliated Lender Register”). Each Non-Debt Fund Affiliate shall advise the
Borrower and the Administrative Agent in writing of any proposed disposition of
Term Loans by such Lender. Additionally, if any Lender becomes a Non-Debt Fund
Affiliate at a time that such Lender holds any Term Loans, such Lender shall
promptly advise the Borrower and the Administrative Agent that such Lender is a
Non-Debt Fund Affiliate. Copies of the Affiliated Lender Register shall be
provided to the Administrative Agent and the Non-Debt Fund Affiliate upon
request. Notwithstanding the foregoing if at any time (if applicable, after
giving effect to any proposed assignment to a Non-Debt Fund Affiliate), all
Non-Debt Fund Affiliates own or would, in the aggregate own more than 20% of the
principal amount of all any Class of Term Loans then outstanding (i) any
proposed pending assignment to a Non-Debt Fund Affiliate that would cause such
threshold to be exceeded shall not become effective or be recorded in the
Affiliated Lender Register and (ii) if such threshold is exceeded solely as a
result of a Lender becoming a Non-Debt Fund Affiliate after it has acquired Term
Loans, such Non-Debt Fund Affiliate shall assign sufficient Term Loans of such
Class so that Non-Debt Fund Affiliates in the aggregate own less than 20% of the
aggregate principal amount of Term Loans of such Class then outstanding. The
Administrative Agent may conclusively rely upon the Affiliated Lender Register
in connection with any amendment or waiver hereunder and shall not have any
responsibility for monitoring any acquisition or disposition of Term Loans by
any Non-Debt Fund Affiliate or for any losses suffered by any Person as a result
of any purported assignment to or from an Affiliated Lender.

 



-118-

 

 

(g)           Notwithstanding the other provisions of this Section 9.04, no
Assignment and Assumption shall be required in connection with Amendment No. 4
Assignments, so long as they otherwise comply with Section 9.04(b), and such
assignments shall become effective as to any Amendment No. 4 Non-Consenting
Lender upon the receipt by the Administrative Agent (who shall promptly
distribute the same to the applicable Amendment No. 4 Non-Consenting Lender) of
the amounts set forth in the last sentence of the proviso to Section 9.02(b) for
the account of such Amendment No. 4 Non-Consenting Lender. For the avoidance of
doubt, with respect to each Amendment No. 4 Assignment, the Amendment No. 4
Purchasing Tranche B-1 Lender shall pay to each Amendment No. 4 Non-Consenting
Lender an amount equal to the principal balance of all Tranche B-1 Term Loans of
such Amendment No. 4 Non-Consenting Lender and the Borrower shall pay to each
such Amendment No. 4 Non-Consenting Lender all accrued and unpaid interest, to
but excluding the Amendment No. 4 Effective Date, thereon and, upon such
payment, the assignment of such Tranche B-1 Term Loans to the Amendment No. 4
Purchasing Tranche B-1 Lender shall automatically become effective.

 

SECTION 9.05       Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall have independent significance
and be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of the Loan Documents and the making of any
Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article
VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.

 

SECTION 9.06       Counterparts; Integration; Effectiveness. This Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy shall be effective as delivery
of a manually executed counterpart of this Agreement.

 

SECTION 9.07       Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof, and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

SECTION 9.08       Right of Setoff. If an Event of Default shall have occurred
and be continuing, each Lender and each of its Affiliates is hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Borrower
against any of and all the obligations of the Borrower now or hereafter existing
under this Agreement held by such Lender, irrespective of whether or not such
Lender shall have made any demand under this Agreement and although such
obligations may be unmatured. The applicable Lender shall notify the Borrower
and the Administrative Agent of such setoff or application; provided that any
failure to give or any delay in giving such notice shall not affect the validity
of any such setoff or application under this Section 9.08. The rights of each
Lender under this Section 9.08 are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.

 



-119-

 

 

SECTION 9.09       Governing Law; Jurisdiction; Consent to Service of Process.

 

(a)           This Agreement shall be construed in accordance with and governed
by the law of the State of New York.

 

(b)           Each of Holdings and the Borrower hereby irrevocably and
unconditionally (i) submits, for itself and its property, to the exclusive
jurisdiction of any New York State court or federal court of the United States
of America, in each case, sitting in the Borough of Manhattan in the City of New
York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, any other Loan Document, or the
transactions contemplated hereby or thereby, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding shall be heard and determined in such New York State or, to the
extent permitted by law, in such federal court and (ii) agrees that a final
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that the Administrative Agent, the Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Loan Document against Holdings, the Borrower or their respective
properties in the courts of any jurisdiction.

 

(c)           Each of the parties hereto hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection that it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or any other
Loan Document or the transactions contemplated hereby or thereby in any court
referred to in paragraph (b) of this Section 9.09. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.

 

(d)         Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01. Nothing in this
Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.

 

SECTION 9.10       WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT,
TORT OR OTHERWISE). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.10.

 

SECTION 9.11       Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 



-120-

 

 

SECTION 9.12       Confidentiality. Each of the Agents, the Issuing Banks and
the Lenders agrees to maintain the confidentiality of the Information, except
that Information may be disclosed (a) to its and its Affiliates and its and its
Affiliates’ directors, officers, employees, legal counsel, independent auditors
and other experts, professionals, advisors or agents (it being understood that
the Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested or demanded by any Governmental
Authority or self-regulatory authority having jurisdiction over it or any of its
Affiliates; provided that the Administrative Agent or such Lender, as
applicable, agrees that it will promptly notify the Borrower (other than at the
request of a regulatory authority or any self-regulatory authority having or
asserting jurisdiction over such Person) unless such notification is prohibited
by law, rule or regulation, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process or order of any court or
administrative agency; provided that the Administrative Agent or such Lender, as
applicable, agrees that it will notify the Borrower as soon as practicable in
the event of any such disclosure by such Person (other than at the request of a
regulatory authority or any self-regulatory authority having or asserting
jurisdiction over such Person) unless such notification is prohibited by law,
rule or regulation, (d) to any other party to this Agreement, (e) in connection
with the exercise of any remedies hereunder or any suit, action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section 9.12, to (i) any
assignee of or Participant in, or any prospective assignee of or Participant in,
any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower and its obligations, (g) with the consent of the
Borrower, (h) to any rating agency when required by it on a customary basis and
after consultation with the Borrower (it being understood that, prior to any
such disclosure, such rating agency shall undertake to preserve the
confidentiality of any Information relating to Loan Parties and their
Subsidiaries received by it from such Lender), (i) in connection with the
exercise of any remedies hereunder, under any other Loan Document or the
enforcement of its rights hereunder or thereunder, (j) for purposes of
establishing a “due diligence” defense, (k) to the extent such Information is
independently developed by such Person or its Affiliates so long as not based on
Information obtained in a manner that would otherwise violate this Section 9.12
or (l) to the extent such Information (i) becomes publicly available other than
as a result of a breach of this Section 9.12 or (ii) becomes available to the
Administrative Agent, any Issuing Bank or any Lender on a nonconfidential basis
from a source other than Holdings or the Borrower; provided that such source is
not actually known by such disclosing party to be bound by an agreement
containing provisions substantially the same as those contained in this Section
9.12. For the purposes of this Section 9.12, the term “Information” means all
information received from Holdings or the Borrower relating to Holdings or the
Borrower or its business, other than any such information that is available to
the Administrative Agent, the Arrangers, any Issuing Bank, any Lender or any of
their respective Affiliates on a nonconfidential basis prior to disclosure by
Holdings or the Borrower and other than information pertaining to this Agreement
routinely provided by arrangers to data service providers, including league
table providers, that serve the lending industry; provided that, in the case of
information received from Holdings, the Borrower or any Subsidiary after the
date hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section 9.12 shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

 

SECTION 9.13       Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts that are treated as interest on such
Loan under applicable law (collectively, the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) that may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section 9.13 shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

 

SECTION 9.14       USA Patriot Act. Each Lender hereby notifies each Loan Party
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it is required
to obtain, verify and record information that identifies the Borrower, which
information includes the name and address of each Loan Party and other
information that will allow such Lender to identify such Loan Party in
accordance with the Patriot Act.

 

SECTION 9.15       Release of Collateral.

 

(a)           Upon any sale or other transfer by any Loan Party of any
Collateral that is permitted under this Agreement to a Person that is not a Loan
Party, or upon the effectiveness of any written consent to the release of the
security interest granted hereby in any Collateral pursuant to Section 9.02 of
this Agreement, the security interest in such Collateral shall be automatically
released.

 



-121-

 

 

(b)         Upon the addition of a Succeeding Holdings and satisfaction by such
Succeeding Holdings of the Collateral and Guarantee Requirement, the prior
Holdings shall be automatically released from all of its obligations under the
Security Documents.

 

SECTION 9.16       No Fiduciary Duty. In connection with all aspects of each
transaction contemplated by this Agreement, the Borrower acknowledges and
agrees, and acknowledges the other Loan Parties’ understanding, that (i) each
transaction contemplated by this Agreement is an arm’s-length commercial
transaction between the Loan Parties, on the one hand, and the Administrative
Agent, Arrangers and the Lenders, on the other hand, (ii) in connection with
each such transaction and the process leading thereto, the Administrative Agent,
the Arrangers and the Lenders will act solely as principals and not as agents or
fiduciaries of the Loan Parties or any of their stockholders, affiliates,
creditors, employees or any other party, (iii) neither the Administrative Agent
nor any Arrangers or Lender will assume an advisory or fiduciary responsibility
in favor of the Borrower or any of its Affiliates with respect to any of the
transactions contemplated hereby or the process leading thereto (irrespective of
whether the Administrative Agent, any Arranger or any Lender has advised or is
currently advising any Loan Party on other matters) and neither the
Administrative Agent nor any Arranger or Lender will have any obligation to any
Loan Party or any of its Affiliates with respect to the transactions
contemplated in this Agreement except the obligations expressly set forth
herein, (iv) the Administrative Agent, each Arranger and each Lender may be
engaged in a broad range of transactions that involve interests that differ from
those of the Loan Parties and their affiliates, and (v) neither the
Administrative Agent nor any Arranger or Lender has provided or will provide any
legal, accounting, regulatory or tax advice with respect to any of the
transactions contemplated hereby and the Loan Parties have consulted and will
consult their own legal, accounting, regulatory, and tax advisors to the extent
it deems appropriate. The matters set forth in this Agreement and the other Loan
Documents reflect an arm’s-length commercial transaction between the Loan
Parties, on the one hand, and the Administrative Agent and the Lenders, on the
other hand. The Borrower agrees that the Loan Parties shall not assert any
claims against the Administrative Agent, any Arranger or any Lender based on any
alleged breach of fiduciary duty.

 

SECTION 9.17       Assumption by Concentra. Concentra shall not have any rights
or obligations hereunder until the consummation of the Merger, whereupon,
without any further action by Concentra, Concentra hereby irrevocably and
unconditionally (i) assumes and agrees punctually to pay, perform and discharge
when due all of the Obligations and each and every debt, covenant and agreement
incurred, made or to be paid, performed or discharged by the Borrower under the
Loan Documents, (ii) agrees to be bound by all the terms, provisions and
conditions of the Loan Documents applicable to the Borrower and (iii) agrees
that it will be responsible for and deemed to have made all of its
representations and warranties set forth in the Loan Documents, whenever made or
deemed to have been made (the “Assumption”). The Agents and the Lenders hereby
consent to the Assumption and agree that no further written agreement shall be
required in order to give effect to this Section 9.17.

 

SECTION 9.18       Material Non-Public Information.

 

(a)           EACH LENDER ACKNOWLEDGES THAT INFORMATION (AS DEFINED IN
SECTION 9.12) FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL
NON-PUBLIC INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

 

(b)           ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS,
FURNISHED BY THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE
COURSE OF ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION,
WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER AND ITS
RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER
REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED
IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION
THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS
COMPLIANCE PROCEDURES AND APPLICABLE LAW.

 



-122-

 

 



SECTION 9.19       Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party to Amendment No. 1 and each Person that becomes a party to any Loan
Document after the Amendment No. 1 Effective Date acknowledges that any
liability of any party hereto (other than a Loan Party) that is an EEA Financial
Institution arising under any Loan Document may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

 

(a)           the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto (other than a Loan Party) that is an EEA
Financial Institution; and

 

(b)           the effects of any Bail-In Action on any such liability,
including, if applicable:

 

(i)             a reduction in full or in part or cancellation of any such
liability;

 

(ii)            a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or

 

(iii)           the variation of the terms of such liability in connection with
the exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

SECTION 9.20       Acknowledgement Regarding Any Supported QFCs. To the extent
that the Loan Documents provide support, through a guarantee or otherwise, for
Secured Hedge Agreements or any other agreement or instrument that is a QFC
(such support “QFC Credit Support” and each such QFC a “Supported QFC”), the
parties acknowledge and agree as follows with respect to the resolution power of
the Federal Deposit Insurance Corporation under the Federal Deposit Insurance
Act and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection
Act (together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):

 

In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.

 



-123-

 

 

[Signature Pages Intentionally Omitted]

 



-124-

